AZORBAYCAN RESPUBLIKASINDA KUROVDAG
NEFT YATAGININ DAXiL OLDUGU BLOKUN
BORPASI, iSLONM@Si VO
HASILATIN PAY BOLGUSU HAQQINDA

AZORBAYCAN RESPUBLIKASI DOVLOT NEFT
sirkoti,

QLOBAL ENERCi AZORBAYCAN LiMiTED

vo

ARDNS-in ORTAQ NEFT SiRKOTI
ARASINDA SAZiS

AGREEMENT ON THE REHABILITATION,
DEVELOPMENT AND PRODUCTION SHARING FOR
THE BLOCK INCLUDING THE KUROVDAG OIL FIELD
IN THE REPUBLIC OF AZERBAIJ AN

BETWEEN

THE STATE OIL COMPANY OF THE REPUBLIC OF
AZERBAIJAN

GLOBAL ENERGY AZERBAIJAN LIMITED

AND

SOCAR OIL AFFILIATE
MUNDORICAT

MADDOLOR Soh.

MADD@ |

ISTIRAK PAYI 12
MADD@ 2 ; ; _

HUQUQLARIN VERILM@Si Va SAZISIN SHATO
DAiRoSi 13

2.1 Miistasna hiiquq verilmasi
2.2 Podratgimin mosroflorin ovazinin 6donilmosi hiiququndan
istisna

MADDo3 | . |

TOROFLORIN TOMINATLARI, UMUMI

HUQUQLARI VO OHDOLIKLORI 14
3.1 ARDNS-in tominatlari

3.2 ARDNS-in iimumi Ghdoliklori

3.3 Podratg: toroflorin teminatlari vo hiiquqlari

3.4 Podrat¢1 taroflorin timumi 6hdoliklori

3.5 ONS-un Istirak payinin maliyyolosdirilmosino dair xiisusi

miiddsa
MADDo 4 ;
KONTRAKT SAHOSI 21
MADDoO 5 ;
BORPA VO HASILAT PROQRAMI 22
MADDo 6 | .
ISLONMO VO HASILAT DOVRU 24
MADDO7 _ |
LAYIHONI IDARO EDON ROHBOR KOMITO
Vo ILLIK IS PROQRAMLARI 25

7.1 Layihoni idara edon Rohbor komita
7.2 Rohboar komitonin is qaydas1

TABLE OF CONTENTS

ARTICLES PAGE
ARTICLE 1

PARTICIPATING INTERESTS 12
ARTICLE 2

GRANT OF RIGHTS AND SCOPE 13

2.1 Grant of Exclusive Right
2.2 Exception from Contractor’s Right to Cost Recovery

ARTICLE 3

WARRANTIES AND GENERAL RIGHTS AND
OBLIGATIONS OF THE PARTIES 14
3.1 Warranties of SOCAR

3.2 General Obligations of SOCAR

3.3 Warranties and Rights of Contractor Parties

3.4 General Obligations of Contractor Parties

3.5 Special Provision for Carrying SOA’s Participating Interest

ARTICLE 4
CONTRACT AREA 21

ARTICLE 5
REHABILITATION AND PRODUCTION PROGRAMME 22

ARTICLE 6
DEVELOPMENT AND PRODUCTION PERIOD 24

ARTICLE 7

STEERING COMMITTEE FOR PROJECT

MANAGEMENT AND ANNUAL

WORK PROGRAMMES 25
7.1 Steering Committee for Project Management

7.2 Steering Committee Procedure
7.3 illik ig proqramlari va Biidcalor
74 Qoza tadbirlori

MADDod 8 | a |

OMOLIYYAT SIRKOTI, ISCI HEYOTI VO PESO
TOHSILI 32
8.1 Omoliyyat sirkoti

8.2 Omoliyyat sirkotinin masuliyyat dairasi

8.3 Taskilat

8.4 Qorarlar

8.5 Is qaydas1

8.6 Omoliyyat sirkotinin statusu

8.7 Isci heyoti

8.8 Peso tahsili

MADDod 9 |

HESABAT Vo NEFT-QAZ OMOLIY YATLARININ
YOXLANMASI HUQUQU 40
9.1 Hesabat va sonodlar

9.2 Neft-qaz omoliyyatlariin yoxlanmas1

MADD@ 10 ; a

TORPAQ SAH@LORINDON ISTIFADO 44
MADD@ 11 a

OBYEKTLORDON ISTIFADO 45

11.1 ARDNS-9 moxsus obyektlor
11.2 ARDNS-in yardim1
11.3 Podratginin obyektlori

MADD@ 12 ;
PODRATCININ NEFT-QAZ OMOLIYYATLARI
MOSROFLORININ ODONILMASI VO HASILATIN

BOLUSDURULMO®Si 50
12.1 Neft-qaz omoliyyatlarinda Karbohidrogenlordon istifada
edilmasi

12.2 Neft-qaz omoliyyatlar1 mosroflorinin svazinin 6donilmosi
12.3 Miilkiyyot hiiququnun verilmosi

12.4 Monfost karbohidrogenlori

12.5 Monfoat karbohidrogenlori iizorindo miilkiyyat hiiququ

7.3 Annual Work Programmes and Budgets
74 Emergency Measures

ARTICLE 8

OPERATING COMPANY, PERSONNEL AND
TRAINING

8.1 Operating Company

8.2 Responsibilities of Operating Company
8.3 Organisation

8.4 Decisions

8.5 Procedures

8.6 Status of Operating Company

8.7 Personnel

8.8 Training

ARTICLE 9

REPORTS AND ACCESS TO PETROLEUM
OPERATIONS

9.1 Reports and Records

9.2 Access to Petroleum Operations

ARTICLE 10
USE OF LAND

ARTICLE 11

USE OF FACILITIES

1.1 SOCAR Facilities
1.2 SOCAR Assistance
1.3 Contractor Facilities

ARTICLE 12

CONTRACTOR’S RECOVERY OF
PETROLEUM COSTS

AND PRODUCTION SHARING

2.1 Use of Petroleum for Petroleum Operations

2.2 Cost Recovery for Petroleum Operations
2.3 Transfer of Title

2.4 Profit Petroleum

2.5 Title to Profit Petroleum

32

40

44

45

50
MADDo9 13

KOMPENSASIYA XAM NEFTi 55
MADDo 14
VERGI QOYULMASI 59

14.1 Umumi miiddoalar
14.2 Monfoat vergisi
14.3 Monfoot vergisi ugotu vo vergi boyannamolori

14.4 Xarici subpodratgilara vergi qoyulmas1

14.5 Xarici hiiquqi soxslora Sdonislordon vergi tutulmasi
14.6 Isgilordon vo fiziki soxslordon vergi tutulmas1

14.7 Vergilordon azad olma

14.8 Sair
14.9 Istirak payin verilmasindon Monfoot vergisi
14.10 Qiivvads gqalma

MADDo 15

KARBOHIDROGENLORIN DOYORININ

MUOYYON EDILMOSI 96

15.1 Xam neftin vo Sorbast tabii qazin doyarinin miisyyon
edilmasi

15.2 Hacmlorin élgiilmasi

MADDO 16 .

OMLAKA SAHIBLIK VO ONDAN ISTIFAD9,

OMLAKIN LOGV EDILMOSI 103

16.1 Omlaka sahiblik va ondan istifado

16.2 Omlakin logy edilmosi, timumi gortlar

16.3 Omlakin logy edilmasi ila alaqodar Toroaflorin garsiliqli
miinasibotlori

16.4 Avadanligin icaroyo gétiiriilmasi

MADDo 17

TOBII QAZ 110
17.1 Tabii somt qaz1

17.2 Sorbast tabii qaz

17.3 Tabii qazin magolda yandirilmasi va havaya buraxilmas1

MADDo 18

ARTICLE 13
COMPENSATORY CRUDE OIL

ARTICLE 14

TAXATION

4.1 General

4.2 Profit Tax

4.3 Profit Tax Accounting and Returns

4.4 Taxation of Foreign Sub-contractors

4.5 Taxation of Payments to Foreign Entities
4.6 Taxation of Employees and Physical Persons
4.7 Tax Exemptions

4.8 Other

4.9 Share Transfer Profit Tax

4.10 Survival

ARTICLE 15

VALUATION

OF PETROLEUM

5.1 Calculation of Net Back Value of Crude Oil and Non-
associated Natural Gas

5.2 Measurement

ARTICLE 16

OWNERSHIP, USE AND ABANDONMENT

OF ASSETS

6.1 Ownership and Use

6.2 Abandonment, General Terms

6.3 Parties Relationship with respect to Abandonment of
Assets

6.4 Lease of Equipment

ARTICLE 17

NATURAL GAS

7.1 Associated Natural Gas

7.2 Non-associated Natural Gas

7.3 Flaring or Venting of Natural Gas

ARTICLE 18

55

59

96

103

110
SORBOST DONORLI VALYUTA 112

MADD@ 19
MUHASIBAT UCOTUNUN APARILMASI QAYDASI 114
MADD 20.

IDXAL Va IXRAC 115

20.1 idxal vo ixrac hiiquqlari

20.2 Karbohidrogenlorin ixraci

20.3 Gémriik qaydalari

20.4 Xarici ticaratin aparilmasi qaydalar1
20.5 ARDNS-in kémoyi

MADDo9 21 |

HASILATIN SORONCAMA KECMoSI 120

21.1 Karbohidrogenlor iizarindo miilkiyyat hiiququ

21.2 Artiq vo oskik tadariik

21.3 ARDNS-os Xam nefti satin almaq imkaninin verilmasi

21.4 ARDNS iiciin Xam neftin marketinginin hoyata
kegirilmasi

21.5 Maksimum somorali siirat

MADDod 22 | ; ;

SIGORTA, MOSULIYYOT VO MOSULIYYOTIN

ODONMOSI TOMINATLARI 125

22.1 Sigorta

22.2 Vurulan zoror tigiin mosuliyyot

22.3 Isgi heyatin mosuliyyotdon azad edilmasi

22.4 Qiivvayominme tarixinodok masuliyyotdon azad etmo

22.5 ARDNS-in imtina edilmis sahalor va omoliyyatlar iizra
masuliyyotdon azad etmosi

22.6 Birgo vo fordi mosuliyyat

22.7 Dolayi itkilor

MADDod 23

FORS-MAJOR HALLARI 135
23.1 Fors-major hallar

23.2 Miiddotlorin uzadilmasi

23.3 Hasilat baslandiqdan sonra Fons-major hallari

FOREIGN EXCHANGE 112

ARTICLE 19
ACCOUNTING METHOD 114

ARTICLE 20

IMPORT AND EXPORT 115
20.1 Import and Export Rights

20.2 Petroleum Export

20.3 Customs Laws

20.4 Foreign Trade Regulations

20.5 SOCAR Assistance

ARTICLE 21

DISPOSAL OF PRODUCTION 120
21.1 Title to Petroleum

21.2 Overlift and Underlift

21.3 SOCAR Option to Purchase Crude Oil

21.4 Marketing of Crude Oil for SOCAR

21.5 Maximum Efficient Rate

ARTICLE 22

INSURANCE, LIABILITIES AND

INDEMNITIES 125
22.1 Insurance

22.2 Liability for Damages

22.3 Indemnity for Personnel

22.4 Indemnity Prior to Effective Date

22.5 Indemnity for Surrendered Areas and SOCAR Operations

22.6 Joint and Several liability
22.7 Consequential Losses

ARTICLE 23

FORCE MAJEURE 135
23.1 Force Majeure

23.2 Extension of Time

23.3 Post-Production Force Majeure
MADDod 24 . . | ;
ETIBARLILIQ, HUQUQ V8 OHDOLIKLORIN
BASQASINA VERILMOSI VO TOMINATLAR
24.1 Etibarlilig

24.2 Hiiqug va dhdoliklorin basqasina verilmasi

138

24.3 Hiiqug vo éhdoliklorin verilmosindon vergi tutulmamas1

24.4 Hiiquq va éhdoliklorin verilmasinin gortlori
24.5 Hékumot tominati

MADDo 25 | ; ;
TOTBIQ EDILO BILON QANUN, IQTISADI
SABITLOSMO VO ARBITRAJ

25.1 Tatbiq edilo bilan hiiquq

25.2 Iqtisadi sabitlagma

25.3 Arbitraj

MADD@ 26
BILDIRISLOR

MADD9 27. | _.

SAZISIN QUVVOYOMINMO TARIXI

27.1 Qiivvayominme tarixi

27.2 Qiivvayominmo tarixinodok Neft-qaz omoliyyatlar

MADD9 28 . | |
OTRAF MUHITIN MUHAFIZOSI VO
TOHLUKOSIZLIK

28.1 Omoliyyatlarin aparilmas1

28.2 Qoza vaziyyatlori

28.3 Otraf miihitin miihafizosi strategiyasi
28.4 Otraf miihita ziyan vurulmas1

MADD@ 29
MOXFILIK

29.1 Umumi miiddoalar
29.2 Malumat miibadilasi
29.3 Sirkotin foaliyyati haqqinda molumat verilmosi

MADDo9 30

147

149

151

157

ARTICLE 24

VALIDITY, ASSIGNMENT AND
GUARANTEES

24.1 Validity

24.2 Assignment

24.3 No Tax on Assignment

24.4 Conditions on Assignment
24.5 Government Guarantee

ARTICLE 25

APPLICABLE LAW, ECONOMIC STABILIZATION
AND ARBITRATION

25.1 Applicable Law

25.2 Economic Stabilisation

25.3 Arbitration

ARTICLE 26
NOTICES

ARTICLE 27

EFFECTIVE DATE

27.1 Effective Date

27.2 Pre-Effective Date Petroleum Operations

ARTICLE 28

ENVIRONMENTAL PROTECTION AND
SAFETY

28.1 Conduct of Operations

28.2 Emergencies

28.3 Environmental Protection Strategy
28.4 Environmental Damage

ARTICLE 29
CONFIDENTIALITY

29.1 General Provisions
29.2 Trading of Data
29.3 Corporate Disclosure

ARTICLE 30

1238

144

147

149

151

157
BONUS ODONISLORI

30.1 Bonus édanisi
30.2 Digor masololor

MADD9 31. | | | |

SAZISIN QUVVOSINO XITAM VERILMOSI 162

31.1 K6klii pozuntu

31.2 ARDNS-in Saziso xitam vermasi

31.3 Podratginin Saziso xitam vermosi/Kontrakt sahosindon
imtina etmosi

31.4 Digor hiiquqi miidafio vasitolori

31.5 Kontrakt sahasinin bir hissosindon imtina

MADD9 32 a ; ;
MM-NIN FOALIYYOTINO XITAM VERILMeSI 161

MADDo9 33
DIGOR MOSOLOLOR 168

OLAVOLOR

OLAVO |
TORIFLOR qd)

OLAV 2 ; ;
KONTRAKT SAH@Si VO XORITO (13)

SLAVO 3
MUHASIBAT UCOTUNUN APARILMASI QAYDASI (16)
1. Umumi miiddoalar

2. Masroflar va xarclor

3. Materiallar va avadanliq

4. Mithasibat hesabatlar

@LAVA 4 ; ;
PODRATCI TOROFIN OSAS ANA SIRKOTININ
TOMINATININ NUMUN@SI (34)

OLAVO 5

BONUS PAYMENTS

30.1 Bonus Payment
30.2 Miscellaneous

ARTICLE 31

TERMINATION

31.1 Material Breach

31.2 Termination by SOCAR,

31.3 Termination/Relinquishment by Contractor

31.4 Other Remedies
31.5 Partial Relinquishment

ARTICLE 32
JV ACTIVITY CESSATION

ARTICLE 33
MISCELLANEOUS

APPENDICES

APPENDIX |
DEFINITIONS

APPENDIX 2
CONTRACT AREA AND MAP

APPENDIX 3

ACCOUNTING PROCEDURE
1, General Provisions

2. Charges and Expenditures

3. Material and Equipment

4. Accounting Reports

APPENDIX 4
FORM OF CONTRACTOR PARTY’S ULTIMATE
PARENT COMPANY GUARANTEE

APPENDIX 5

162

161

168

(1)

(13)

(16)

(34)
AZORBAYCAN RESPUBLIKASI HOKUMOTININ
TOMINATI VO OHDOLIKLORI

BLAVA 6
ARBITRAJ QAYDASI

OLAVO7 | . _.
XAM NEFTIN VO ToBI QAZIN HOCMLORININ
OLCULMOSI VO KEYFIYYOTININ MUOYYON
EDILMOSI QAYDASI

1.1 Umumi

1.2 Xam neft hacmlorinin dl¢iilmosi

1.3 Xam neft hacmlorinin dl¢iilmasi miiddotlori

1.4 Tabii qaz hacmlorinin dl¢iilmasi

1.5 Karbohidrogenlorin hacmlorinin él¢iilmasi qaydalan

BLAVA 8 -_
LAYIH® STANDARTLARI VO TEXNIKi S$ORTLOR

OLAVO 9

OTRAF MUHITIN MUHAFIZOSININ
STANDARTLARI VO PRAKTIKASI

ARDNS-in ONS-un YARADILMASINA DAIR
QOSMA

(36)

(46)

(50)

GUARANTEE AND UNDERTAKING OF THE
GOVERNMENT OF THE AZERBAIJAN REPUBLIC

APPENDIX 6
ARBITRATION PROCEDURE

APPENDIX 7

CRUDE OIL AND NATURAL GAS MEASUREMENT
AND EVALUATION

PROCEDURE

1.1 General

1.2 Crude Oil Measurement

1.3 Timing of Crude Oil Measurement

1.4 Natural Gas Measurement

1.5 Petroleum Measurement Procedures

APPENDIX 8
DESIGN STANDARDS AND SPECIFICATIONS

APPENDIX 9

ENVIRONMENTAL STANDARDS AND
PRACTICES

ADDENDUM RELATING TO THE FORMATION OF
SOCAR OIL AFFILIATE

(36)

(46)

(50)
AZORBAYCAN RESPUBLIKASINDA KUROVDAG
NEFT YATAGININ DAXiL OLDUGU BLOKUN
BORPASI, iSLONMOSi VO
HASILATIN PAY BOLGUSU HAQQINDA SAZiS

BU SAZiS

bir torafden, Azorbaycan Respublikasmmm adindan vo onun
tapsinigi_ilo, Hdkumot taskilati kimi, AZORBAYCAN
RESPUBLIKASI DOVLOT NEFT SIRKOTI (“ARDNS*“)
vo

digor tarofdon, Britaniya Vircin Adalan qanunvericiliyino uygun
olaraq geydiyyatdan kegmis vo foaliyyot géstoron QLOBAL
ENERCI AZORBAYCAN LIMITED («QEA») sirkoti; vo

biitiinliikls ARDNS-o9 moxsus olacaq va onun  torofindon
yaradilacaq ARDNS-in ORTAQ NEFT SIRKOTI (“ONS“)

arasinda tortib edilmis vo «__» 2009-cu_ il
tarixindoAzorbaycan Respublikasinin Baki sohorinds
baglanmisdir. Homginin, Toroflorin hamisi onlarin qeyda
alindigi 6lkolorin qanunvericiliyi va miivafiq qeydiyyat sonodlori
ilo tasdiq edildiyi kimi hiiquqi soxslordirlor.

NOZORO ALARAQ Ki,

Azorbaycan Respublikasimm CKonstitusiyasma, Azorbaycan
Respublikasinm Dévlot miistoqilliyi haqqinda 1991-ci il 18
oktyabr tarixli Konstitusiya Aktina vo  Azorbaycan
Respublikasinin yerin toki haqqinda 1998ci il 13 fevral tarixli
Qanuna uygun olaraq Azorbaycan Respublikasinda quruda va su
altinda yerin tokindo tabii halda olan biitiin Karbohidrogen
ehtiyatlar. tizorinda = miilkiyyat = hiiququ) = Azorbaycan
Respublikasma moxsusdur vo asagida sadalanacaq sanksiyalara

AGREEMENT ON THE REHABILITATION,
DEVELOPMENT AND PRODUCTION SHARING FOR
THE BLOCK INCLUDING THE KUROVDAG OIL
FIELD IN THE REPUBLIC OF AZERBAIJAN

THIS AGREEMENT is made and entered into in Baku,
Republic of Azerbaijan, this day of , 2009
by and between:

THE STATE OIL COMPANY OF THE REPUBLIC OF
AZERBAIJAN (“SOCAR”) Government body for and on
behalf of the Republic of Azerbaijan on the one hand; and

GLOBAL ENERGY AZERBAIJAN LIMITED (“GEA”) a
company established and existing under the laws of the British
Virgin Islands; and

SOCAR OIL AFFILIATE ("SOA") a company to be fully
owned and formed by SOCAR

On the other hand, all the Parties being legal persons in
accordance with the legislation of the countries of their
registration as confirmed by appropriate documentation thereof,

WITNESSETH

WHEREAS, in accordance with the Constitution of the
Republic of Azerbaijan, and the Constitutional Act of State
Independence of the Republic of Azerbaijan, dated 18 October
1991, and the Law on Subsoil dated 13 February 1998
ownership of all Petroleum existing in its natural state in
underground or subsurface strata in the Republic of Azerbaijan
is vested in the Republic of Azerbaijan, and based upon the
below referenced authorisations the authority to control and

-9-
asason bu Karbohidrogenlori idarsetma vo onlara nozarat
solahiyyotlori ARDNS-o hovala edilmisdir; va

Azarbaycan Respublikas1 Dévlot Neft Sirkotinin yaradilmasi
haqqinda Azorbaycan Respublikasi Prezidentinin 1992-ci il 13
sentyabr tarixli 200 sayli Formanina, Azorbaycan Respublikas1
Dovlot Neft Sirkotinin strukturunun tokmillosdirilmosi haqqinda
Azoarbaycan Respublikasi Prezidentinin 24 yanvar 2003-cii il
tarixli 844 sayli Formanina va homin sirkotin Nizamnamosino
uygun olaraq ARDNS hasil edilmis biitiin Karbohidrogenlora
miinasibotdo sahibliyi hoyata kegirir vo Azorbaycan
Respublikasinda biitiin karbohidrogen ehtiyatlarinin kosfiyyatt
va istismar sahasindo biitiin solahiyyotlor ona hovala edilmisdir,
habelo “Azorbaycan Respublikasinda Kiirovdag yataginin daxil
oldugu blokun borpasi, islanmosi va hasilatin pay bédlgiisii
haqqinda“ Azorbaycan Respublikasi Prezidentinin 2008-ci il 17
noyabr tarixli 46 sayli Saroncamina uygun olarag ARDNS-o
Sazisin hazirlanmasi vo Azorbaycan Respublikasi adindan
imzalanmasi, hom¢inin teraf miiqabili qisminds onun qiivveda
oldugu = miiddot orzinda Azarbaycan  Respublikasimin
monafelorini tomsil etmok salahiyyoti verilmisdir; vo

Azorbaycan Respublikasi Dévlot Neft Sirkoti vo Vaytholl
Internesnl Treyders LP (sirkot 28 yanvar 2002-ci il tarixindon
Kaspian Enerci Qrup LP adlandirilir) arasinda Azorbaycan-
Britaniya miistorok miiassisosi «Sirvan Oyl»un yaradilmas1
haqqinda 25 dekabr 1995-ci ilda imzalanmis Miiqaviloyo («MM
haqqinda Miiqavilo») uygun olaraq Karbohidrogenlorin kosfi,
hasilati, hazirlanmasi va sonraki islonmasi, elaca do, noqli,
marketingi vo satis: moqsodilo mohdud mosuliyyotli miistarak
miiassiso («MM») yaradilmisdir; vo

Kaspian Enerci Qrup LP vo QEA sirkotlor arasinda 20 mart
2008-ci il tarixinds imzalanmis Payin Alqi-Satqi Miiqavilasina
goro “Kaspian Enerci Qrup LP” sirkotinin MM-nin biitiin istirak
paylan QEA sirkoti tarofindon satin alinmisdir; vo

MM-in yaradilanadok ARDNS, MM yaradildiqdan sonra iso
MM Kontrakt sahasinds miisyyan islor aparmis vo hal-hazirda
Toroflor Karbohidrogenlorin hasilatinin artirilmas: moqsodi ilo

manage said Petroleum has been vested in SOCAR; and

WHEREAS, pursuant to Presidential Edict No 200 concerning
the creation of the State Oil Company of the Republic of
Azerbaijan dated 13 September 1992 , Presidential Edict No 844
concerning restructuring of the State Oil Company of the
Azerbaijan Republic dated 24 January 2003 and its Charter,
SOCAR owns all Petroleum produced and is vested with the
authority to carry out the exploration and development of all
Petroleum in the Republic of Azerbaijan, and pursuant to
Presidential Decree No 46 “On the Rehabilitation, Development
and Production Sharing of the Block including the Kurovdag
Field in the Republic of Azerbaijan” dated 17 November 2008,
SOCAR is authorised to prepare and execute this Agreement on
behalf of the Republic of Azerbaijan, and represent interests of
the Republic of Azerbaijan as the Party to this Agreement
throughout the entire term thereof; and

WHEREAS, pursuant to the Agreement on Setting-up of the
“Shirvan Oil”Azeri-British Joint Venture between the State Oil
Company of the Republic of Azerbaijan and Whitehall
International Traders (Whitehall International Traders LP
renamed to Caspian Energy Group LP as of 28 January 2002)
(‘JV Agreement”) dated 25 December 1995, a joint company
with limited liability (“JV”) was formed for the purpose of
exploration, production, treatment and further refining of
Petroleum, and their transportation, marketing and sale; and

WHEREAS, in accordance with the Agreement on Sale-
Purchase of Shares between Caspian Energy Group LP and
GEA as of 20" of March 2008 all JV shares of Caspian Energy
Group LP were bought by GEA; and

WHEREAS, SOCAR prior to the JV formation and the JV

thereafter, have carried out certain work in the Contract Area
and now the Parties wish to promote the rehabilitation,

-10-
Kontrakt sahosind) va onun tokinda tobii halda olan
Karbohidrogenlorin borpas1 va islonmosinin aparilmasina
Omoliyyat Sirkotino MM-nin istifado etdiyi osas fondlar
iizorinds istifado hiiququ verilmosi vasitasila kémok etmok
arzusundadirlar; va

ARDNS vo QEA razilasmisdirlar ki, MM haqqinda Saziso xitam
verilsin vo Kiirovdag yataginin islonmosi va hasiati layihasinin
somorali sokilda yerino yetirilmoci tigiin olava imkanlardan
istifada edilmosi maqsodi ilo borpa, isleanmo vo hasiatin pay
bdlgiisii haqqinda Sazis baglasinlar; va

Toroflor arasinda Azorbaycan Respublikasinda Kiirovdag neft
yataginin daxil oldugu blokun borpasi, islonmosi vo hasilatin pay
bdlgiisii haqqinda Sazisin asas ticari prinsiplori vo miiddoalarina
dair Miigavilo razilasdirilmis vo homin prinsiplor va miiddoalar
bu Sazisin osasin toskil edir; va

Podratg1 texniki biliklora va tacriiboya, inzibatgiliq vo idarsetma
iizra ekspert biliklorino va Kontrakt sahosinda Karbohidrogen
ehtiyatlarmin somoroli islonmosi va hasilati iiciin maliyya
ehtiyatlarma malikdir; va

Toroflor hesab edirlor ki, bu Sazis Kiirovdag yataginda barpa,
islonmo vo hasilat layiholorinin ugurla hoyata kegirilmasi tigiin
alavo imkanlar yaradacaqdir;

BUNUNLA TOSDiIQ EDILIR Ki, yuxarida sarh edilonlorin va
asagida géstorilmis qarsiliqh Ghdoliklorin miiqabil suratda yerino
yetirilmosi tigiin Toroflor asagidakilar barada raziliga golmislor:

development and production of Petroleum existing in its natural
state in, on or under the Contract Area by a transfer of the right
to use the capital assets being used by the JV to the Operating
Company, and

WHEREAS, SOCAR and GEA agreed to terminate the JV
Agreement and to conclude a Rehabilitation, Development and
Production Sharing Agreement for the purpose of using further
prospects for efficient implementation of — the project related to
the development and production in the Kurovdag field; and

WHEREAS, the Parties have agreed the Agreement on the
Basic Commercial Principles and Provisions of the
Rehabilitation, Development and Production Sharing Agreement
for the Block including the Kurovdag Oil Field in the Republic
of Azerbaijan, and such principles and provisions have
constituted the framework of this Agreement; and

WHEREAS, Contractor has the technical knowledge and
experience, the administrative and managerial expertise, and
financial resources to efficiently develop and produce the
Petroleum resources of the Contract Area; and

WHEREAS, the Parties believe that this Agreement will open
further prospects for efficient implementation of the project
regarding rehabilitation, development and production in the
Kurovdag field.

NOW THEREFORE, for and in consideration of the premises
and mutual covenants hereinafter set forth, the Parties agree as
follows:

-ll-
1.1

1.2

MADD9O 1
ISTIRAK PAYI
Podratg1 toroflorin bu Sazis tizro hiiquqlar: vo Shdoliklori

bu Sazisin Imzalanma tarixi tigiin Istirak payin asagida
gostorilmis miivafigq faizlorinda tasbit edilir:

PODRATCI TOROFLOR PAY FAIZLORI
ONS 20,0%
QEA 80,0%
CoMI 100,00%

Toroflor razidirlar ki, Quvvoyominms tarixindon etibaron
onlarin Istirak payin miivafiq faizlori Kontrakt sahosi
barasinds, bir torofdon, Podratg: teraflorin vo ya onlarin
Ortaq sirkotlorinin hor hans biri ilo, diger torafdon, hor
hans1 Hékumot organi vo ya ARDNS arasinda hor hans
ovvalki sazislordon va ya miigavilolordon irali galo bilon
biitiin hiiquq vo éhdoliklori ovoz edir. Toroflor homg¢inin
raziliga golmislor ki, Imzalanma tarixindon baslayaraq bu
Sazis ARDNS ilo Podratgi toroflor arasmda Kontrakt
sahasino dair vahid vo tam razilasmadir.

1.1

1.2

-12-

ARTICLE 1
PARTICIPATING INTERESTS

The rights and obligations under this Agreement of the
Contractor Parties shall be held in the following respective
percentage Participating Interests as of the Execution
Date:

CONTRACTOR PARTIES PERCENTAGE
SOA 20.0%
GEA 80.0%
TOTAL 100.00%

The Parties agree that, with effect from the Effective Date,
their respective percentage Participating Interest shares,
replace any rights and obligations which may exist
regarding the Contract Area by virtue of any prior
agreement or contract between any of the Contractor
Parties or their Affiliates on the one hand, and any
Governmental Authority or SOCAR on the other hand.
The Parties agree that, with effect from the Execution
Date, this Agreement constitutes the sole and complete
understanding between SOCAR and the Contractor Parties
regarding the Contract Area.
2.1

2.2

MADD9d 2

HUQUQLARIN VERILMOSi VO SAZISIN DHATO
DAIROSI

ARTICLE 2
GRANT OF RIGHTS AND SCOPE

Miistosna hiiquq verilmosi 2.1 Grant of Exclusive Right
ARDNS Podratgi1ya bu Sazisin sortlorino uygun olaraq vo SOCAR hereby grants to Contractor the sole and exclusive
onun qiivveds oldugu miiddot orzindo Kontrakt sahosinin right to conduct Petroleum Operations within and with
jidudlart daxilinda va homin saho ila bagli Neft-qaz respect to the Contract Area in accordance with the terms
omoliyyatlar1 aparmaq iicgiin vahid va miistasna hiiquq of this Agreement and during the term hereof. Except for
verir. Burada xtisusi gdstorilon hiiquqlar istisna olmaqla, the rights expressly provided for herein, this Agreement
bu Sazis yerin taki ilo bagli, habelo hor hans basqa tabii shall not include rights for any activity other than
ehtiyatlar ila bagli Neft-qaz omoliyyatlarmdan savayi hor Petroleum Operations with respect to surface areas or to
ansi basqa foaliyyot névii ila mosgul olmaq iiciin any other natural resources.
iiquqlar nozordo tutmur.
Podratgimin mosroflorin avezinin édonilmosi 2.2 Exception from Contractor’s Right to Cost Recovery
tiqguqundan istisna
Bu Sazisin basqa hissolorinds xiisusi nozordo tutulmus Except as expressly provided elsewhere herein, in the
digor hallar istisna olmaqla, Kontrakt sahasindo event production resulting from Petroleum Operations,
ommersiya hasilat: basa g¢atdiqdan sonra Neft-qaz upon completion of commercial production from the

omoliyyatlari noticasinds aldo edilon hasilatin hocmi bu
Sazisin qtivvado oldugu miiddot, o ciimledon 6-c1
Maddado noazordo tutulan biitiin uzadilmis miiddotlor sona
gatdiqda Podratginmin Osasl masroflorin va Omoliyyat
mosroflorinin tam ddonilmosi iiciin kifayat etmirso, bu
Sazisin  sortlorino uygun olaraq  Podratg1 ovazi
6donilmomis mosroflorinin 6donilmosi vo ya
kompensasiya olunmasi hiiququna malik deyildir.

Contract Area at the end of the term of this Agreement,
inclusive of all extensions provided in Article 6 is
insufficient for full recovery of Contractor's Capital Costs
and Operating Costs as provided hereunder, then
Contractor shall not be entitled to any reimbursement or
compensation for any of its costs not recovered.
3.1

3.2

MADD9 3

TOROFLORIN TOMINATLARI,

UMUMi HUQUQLARI VO OHDOLIKLORi

ARDNS-in tominatlan
ARDNS bildirir va tominat verir ki:

(a)

(b)

o, 6z Nizamnamosinin gortlorina uygun olaraq lazimi
qaydada taskil edilmisdir va mévcudlugu qanunidir;
vo

o, bu Sazisi baglamaq va icra etmok, bu Sazisin
sortlorino osason Podratgrya hiiquqlar vo monafelor
vermok vo bu Sazis tizra 6z Shdoliklorini yerino
yetirmok iigiin Azorbaycan  Respublikasinin
qanunvericiliyinds nozordo tutulmus ___biitiin
solahiyyotlora malikdir.

ARDNS-in timumi 6hdoaliklori

(a)

Neft-qaz omoliyyatlarmim hoyata kegirilmosi iiciin
Podratginm sorgusuna asason, ARDNS_ 6z
solahiyyotlorinin tam hocmi daxilinds H6dkumot
organlari qarsisinda Podratginin asagidakilar1 almasi
tigtin ona kémok etmok magsadilo qanun
corgivasinds biitiin miimkiin soylori géstarir:

(i) H6kumot organlarinin biitiin zoruri icazalorini,
o ciimlodon, lakin bununla mohdudlasmadan,
Neft-qaz omoliyyatlarmm somorali hoyata
kegirilmasi tigiin lazimi gémriik sonodlorini,
vizalari, yasayls vasigolorini, rabito
vasitalorindon istifado imkanim, torpaq
saholorindon istifado etmok iigiin lisenziyalar1,
idxal va ixrac lisenziyalarim, bank hesablarn
agilmasim, ofislorin va isgilor tigiin monzillorin

3.1

3.2

-14-

ARTICLE 3

WARRANTIES AND GENERAL RIGHTS
AND OBLIGATIONS OF THE PARTIES

Warranties of SOCAR

SOCAR represents and warrants that:

(a)

(b)

Ge

it is duly organised and validly existing in
accordance with the terms of its Charter; and

it has full authority under the laws of the Republic of
Azerbaijan to execute and perform this Agreement,
to grant the rights and interests to Contractor as
provided under this Agreement and to fulfil its
obligations under this Agreement.

neral Obligations of SOCAR

(a)

Upon the request of Contractor for the
implementation of Petroleum Operations, SOCAR
within the full limits of its authority shall use its best
lawful endeavours with respect to Governmental
Authorities to assist Contractor to obtain the
following:

(i) any necessary Governmental Authority
approvals, including but not limited to customs
clearances, visas, residence permits, access to
communication facilities, licenses to enter
land, import and export licenses, the opening
of bank accounts, the acquisition of office
space and employee accommodation, as may
be necessary for efficient implementation of
Petroleum Operations; and

(b)

(c)

(d)

aldo edilmasini; habelo

(ii) Kontrakt sahosino aid olan va ARDNS-in
ixtiyarinda va ya nozaroti altmda olmayan
biitiin geoloji, geofiziki, geokimyovi va texniki
molumatlar: (o ciimlodon quyulara dair va
digor molumatlart).

Neft-qaz omoliyyatlarinin somoroli hayata
kegirilmasi iigiin zoruri oldugda ARDNS 6z
solahiyyotlorinin tam hocmi daxilindo biitiin basqa
miivafiq mosololords qanun ¢gor¢ivesinds Podratgiya
k6moyi tomin etmok iigiin biitiin miimkiin soylori
gostorir.

Podratg1 yuxarida sadalananlarin verilmosi ilo
alaqadar ARDNS-in goakdiyi biitiin qanunauygun
aglabatan faktik miistoqim mosroflori édoyir, bu
sortla ki, bunlar miivafiq sonodlorla tasdiq edilmis
olsun va bu édonislor Omoliyyat mosrofloridir.

Podratginin sorgusuna osason ARDNS déziindo va ya
6z Ortaq sirkotlorinds vo ya 6ziiniin/onlarin nozarati
altmda olan va Kontrakt sahosino aid olan biitiin
geoloji, geofiziki, geokimyovi va texniki molumati
va informasiyam, o ctimlodon quyulara dair
molumati, Podratgrya toqdim edir. Podratg: bu
molumatin va ya informasiyanin toplanmasi,
qaydaya salinmasi1 vo Podratgiya g¢atdirilmasi
gedisinda ARDNS-in bu Sazisin hoyata kegirildiyi
dévrdo cakdiyi faktik miistaqim mosroflori ddoyir;
ARDNS Podratgrya monfostsizlik vo zororsizlik
prinsipino osaslanan hesab taqdim edir vo biitiin belo
xorclar Omoliyyat mosrofloridir. Oger ARDNS-in
toqdim etdiyi hesabda hor hansi madda Podratginin
néqteyi-nozorincs, géstorilon tolobi tomin etmirso,
Podratg: bunu ARDNS-o bildirir, bundan sonra
Podratginin iroli siirdiiyii etirazlar birlikdo nizama
salmaq ticgiin ARDNS ila Podratgi biitiin lazimi

-15-

(b)

(c)

(d)

(ii) all geological, geophysical, geochemical and
technical data (including well data and any
other information) of relevance to the Contract
Area not in SOCAR's possession or under its
control.

SOCAR within the full limits of its authority shall
also use its best lawful endeavours to assist
Contractor in all other relevant matters as may be
necessary for the efficient implementation of
Petroleum Operations.

Contractor shall reimburse SOCAR for any lawful
reasonable actual direct costs incurred with respect
to the provision of the foregoing, provided such
costs are supported by appropriate documentary
evidence, and such reimbursements shall be
Operating Costs.

Upon request of Contractor, SOCAR shall provide
to Contractor all geological, — geophysical,
geochemical and technical data and information in
the possession or control of SOCAR or its Affiliates
of relevance to the Contract Area including all kinds
of well data. Contractor shall pay the actual direct
costs incurred by SOCAR in the implementation of
this Agreement in gathering together, handling and
delivering any such data or information to
Contractor, which costs will be invoiced to
Contractor by SOCAR on the basis that SOCAR is
to suffer no loss and obtain no gain, and which costs
shall be Operating Costs. If Contractor does not
accept that any items as invoiced by SOCAR satisfy
this requirement, Contractor shall notify SOCAR of
any such objections and SOCAR and Contractor
shall take all necessary steps to mutually resolve all
objections raised by Contractor. SOCAR makes no
todbirlori gériirlor. Bu 6hdoliyin yerino yetirilmoasi
ilo olaqedar olaraq ARDNS_ hor nsi_ belo
molumatin vo ya informasiyanin diizgiinliiyii
tamligina heg bir taminat vermir.

3.3 Podratci taraflarin taminatlari va hiiquqlari

(a)

(b)

Hor bir Podratg: torof bildirir ki, 0, 6z_ tasis
sonodlorinin sortlorino uygun olaraq lazimi qaydada
taskil edilmisdir va mévcudlugu qanunidir va
Okumot icazolorinin alinmasi sorti ilo bu Sazisin
miiddoalarina miivafiq suratdo Neft-qaz
omoliyyatlarmin aparilmasindan 6trii Azorbaycan
Respublikasinda vo basqa yerlordo lazimi filiallarim
va niimayondoliklorini yaratmaq vo saxlamaq iiciin
vakil edilmislor.

Hor bir Podratg1 taraf, onun Ortaq sirkotlori, habelo
Podratginin Subpodratgilan, homginin, Omoliyyat
Sirkoti bununla vakil edilmislor ki, bu Sazisin
qiivvada oldugu biitiin dévr itigiin Azorbaycan
Respublikasinda filiallarim, daimi idaralorini, daimi
niimayondoliklorini, isgiizar foaliyyotin vo tasorriifat
foaliyyotinin digor formalarm tosis etsinlor ki,
unlar Neft-qaz omoliyyatlar iigiin lazim olan hor
ans omlakin satin alinmasi, icaroyo gotiiriilmosi va
ya oldo edilmasi do daxil olmaqla, Neft-qaz
omoliyyatlarim hoyata kegirmok va ya bunlarda
istirak etmoak iigiin zoruri ola bilor, bir sartlo ki, belo
idarolor va tasorriifat strukturlar. Azorbaycan
Respublikasimin miivafiq normativ aktlarina va digor
qanunlarina zidd olmasin.

3.4 Podrate taroflarin iimumi 6hdoaliklori

(a)

3.5 bondinin miiddoalarma omol etmok  soartilo,
Podratg1 taraflor bu Sazisda qoyulmus sortlora uygun
olaraq Kontrakt sahosinda Karbohidrogenlorin
asfiyyati, qiymotlondirilmosi va islonmesi iigiin
lazim olan pul vosaitini ta’min edirlor.

warranties as to the accuracy or completeness of any
such data or information in connection with the
performance of such obligation.

3.3 Warranties and Rights of Contractor Parties

(a)

(b)

Each Contractor Party represents that it is duly
organised and validly existing in accordance with
the terms of its foundation documents and is
authorised, subject to governmental authorisations,
to establish and maintain such branches and offices
in the Azerbaijan Republic and elsewhere as may be
necessary to conduct Petroleum Operations in
accordance with the terms and conditions of this
Agreement.

Each Contractor Party, its Affiliates, and
Contractor's Sub-contractors and the Operating
Company are hereby authorised throughout the term
of this Agreement to establish such branches,
permanent establishments, permanent representation
and other forms of business in the Republic of
Azerbaijan as may be necessary or appropriate to
qualify to do business in the Republic of Azerbaijan
and to conduct or participate in Petroleum
Operations, including the purchase, lease or
acquisition of any property required for Petroleum
Operations, provided such establishments and other
forms of businesses comply with current regulations
or other laws of the Republic of Azerbaijan in
respect thereof

3.4 General Obligations of Contractor Parties

-16-

(a)

Subject to Article 3.5, the Contractor Parties shall
provide the necessary funds to explore, appraise,
evaluate and develop the Petroleum resources within
the Contract Area in accordance with the terms and
conditions set forth in this Agreement.
(b)

3.5 ONS-un_istirak

Bu Sazisin sortlorino géra, Podratg1 beynalxalq neft-
qaz sonayesindo hamiliqla qobul olunmus prinsiplora
uygun olaraq can-basla, tohliikosiz va somoroli
surotdo Neft-qaz omoliyyatlar1 aparmagi dhdosino
gotiiriir. Texnoloji obyektlear va avadanliq iiciin
layiho standartlar1 vo texniki sortlor Layiho
standartlarinda  gdsorilmis miiddoalara uygun
galmolidir. Bu sonoddo zidd miiddoalarm olmasini
nozoro almadan Podratg¢1 tarofin vo ya onun Osas ana
sirkotinin (mévcud oldugu toqdirds) hor hansi
foaliyyati, yaxud foaliyyatsizliyi Podratg1 toraf va ya
onun Osas ana sirkoti (mévcud oldugu taqdirdo)
barasindo tatbiq edilon yurisdiksiyanin qanunlarina
asason onlarm cozalandimlmasina gotirib ¢ixara
bilorso, Podratg1 taraflardon heg biri bela foaliyyata
va ya foaliyyotsizliya macbur edilo bilmoz.

ayinin_maliyyoalosdirilmosing_dair

xiisusi miiddsa

(a)

Digor Podratg: Taroflar ONS-in yiiz (100) faizlik
asaslarla ARDNS-9 vo ya ARDNS-in hiiquqi varisi
olan digoar Hékumat orqanina moxsus olmaqda
davam etdiyi miiddot orzinds Digor Podrat¢: toroflor
6z Istirak paylarina miivafiq olaraq Qiivvoyaminma
tarixindon Kontrakt sahosindon Xam neftin giindolik
hasilatinn orta soviyyosi 2008-ci il iicgiin Kontrakt
sahosindon Xam neftin giindolik hasilatinin orta
soviyyosindon on azi iki (2) dofo artiq olan dérd (4)
ardicil Toqvim riibiindon ibarot ilk miiddot basa
gatanadok = (““Maliyyalosdirmo“) ONS-un  payina
diison Neft-qaz omoliyyatlari mosroflorini
maliyyalosdirmoyi Shdolorino gétiiriirlor. Bu Sazisin
moqsodlori baximindan Kontrakt sahosindon Xam
neftin timumi hasilati iizra asagidaki raqomlor
gostorilir (i) 2008-ci il iigiin - MM-nin ARDNS-o
hesabatlarinda géstorilmisdir vo; (ii) hor hansi
novbati dévr tigtin — bu Sazisin sortlorina miivafiq
olaraq Catdirilma montogasinds  géstorilmisdir

35

-17-

(b)

Contractor shall conduct Petroleum Operations in
accordance with the terms of this Agreement in a
diligent, safe and efficient manner and in accordance
with generally accepted principles of the
international Petroleum industry. As regards design
standards and specifications for facilities and
equipment the Design Standards shall apply. No
Contractor Party shall be required to act or refrain
from acting if to do so would make such Contractor
Party or its Ultimate Parent Company (in case of its
presence) liable to penalisation under the laws of
any jurisdiction applicable to such Contractor Party
or its Ultimate Parent Company (in case of its
presence) notwithstanding anything to the contrary
in this Agreement.

Special Provision for Carrying SOA’s Participating
Interest

(a) To the extent that SOA to be a one hundred (100)

percent owned by SOCAR or any other
Governmental Authority - SOCAR assignee, the
Other Contractor Parties shall have the obligation to
carry, in proportion to their Participating Interests,
SOA’s Petroleum Costs attributable to SOA’s
Participating Interest from the Effective Date and
until the end of the first period of four (4)
consecutive Calendar Quarters in which the average
daily rate of Crude Oil produced from the Contract
Area will be at least two (2) times the average daily
rate of Crude Oil produced from the Contract Area in
2008 (the “Carry”). For all purposes of this
Agreement, all Crude Oil production figures for the
Contract Area: (i) for 2008 shall be as reported by the
JV to SOCAR and (ii) for any subsequent period
shall be as measured at the Delivery Point (plus
quantities of Crude Oil used by the Contractor in
Petroleum Operations pursuant to Article 12) in
(b)

(iistagol Podratginm 12-ci Maddoya miivafiq olaraq
Neft Qaz omoliyyatlarinda istifado etdiyi Xam neft
hacmlori)

Qiivvayominma tarixindon etibaron
Maliyyolosdirmonin ovozi Digor Podratgi toroflora
onlarm Istirak paylarina miivafiq olaraq asagidaki
qaydada édonilir:

(i) Maliyyalosdirmonin ovozi bu Sazisin 12.2
bondina osason ONS-a ayrilmis Kontrakt
sahosindon Mosroflorin ddonilmasi — iiciin
Karbohidrogenlor hocminin  yiiz (100)
faizindon édonilir.

(ii) Maliyyalosdirmonin ovazinin ddonilmesi iigiin
3.5(b)(i) bandinds miisyyon olunmus Kontrakt
sahosindon  Karbohidrogenlor = maqdarina
miilkiyyat hiiququ Catdirilma montagasinds
Digar Podratg: toraflora verilir. Yuxarida
gostorilon Karbohidrogenlor miqdarinin doyori
15.1 bandinin miiddaalarina osason miioyyon
edilir.

(iii) Yuxaridaki 3.5(b)(i) bondi ila ziddiyyota
girmodon, ONS-un Maliyyolosdirmonin
6donilmomis balansinin (“Odanilmomis
balans“) ovazini 6z Monfoot karbohidrogenlori
pay! hesabina vo ya digor qaydada tamamilo vo
ya qismon 6doyir. Odonilmomis balans dedikdo
3.5(b)(i) bandina uygun olaraq
Karbohidrogenlorla kompensasiya olunmus
miivafiq mobloglor ¢grxilmaqla, 3.5(a) bandino
uygun olaraq ONS-un  Istirak payimin
maliyyolosdirilmasi iigiin Digar Podratgi
toroflorin avnsla verdiklori vasaitlor nozordo
tutulur.

Maliyyoalosdirmonin ovozinin ddonilmosi  iizra
yuxarida géstorilon miiddoalar Maliyyolosdirmo tam

accordance with the provisions of this Agreement.

(b) From the Effective Date, Carry shall be reimbursed
to the Other Contractor Parties in proportion to their
Participating Interests as follows:

(i) Carry shall be reimbursed only out of one
hundred (100) percent of Cost Recovery
Petroleum from the Contract Area attributable
to SOA, pursuant to Article 12.2 of this
Agreement.

(ii) Transfer of title to the Other Contractor Parties
of volumes of Petroleum from the Contract
Area to reimburse Carry, as defined in Article
3.5(b)(i), shall be made at the Delivery Point.
The value of the said volumes of Petroleum
shall be calculated in accordance with the
provisions of Article 15.1.

(iii) Notwithstanding Article 3.5(b)(i) above to the
contrary, SOA shall reimburse all or a part of
the unrecovered balance of Carry
(“Unrecovered Balance”) out of its share of
Profit Petroleum or otherwise. The
Unrecovered Balance means all funds
advanced by the Other Contractor Parties to
carry SOA’s Participating Interest under
Article 3.5(a) less the amounts compensated
out of Petroleum under Article 3.5(b)(i).

The foregoing provisions related to reimbursement
of Carry shall be valid until Carry shall have been

-18-
(c)

(d)

(e)

(f)

6donilonodok qiivveds qalmaqda davam edir.

Ogor ONS Sazisin 24.2 bondinin miiddoalarma
miivafiq olaraq 6ziiniin Istirak payinin bir hissasini
va ya hamisini hor hansi Uciincti torofa va ya basqa
Podratg1 torofo verdikdo, Digor Podratg1 toroflorin bu
Sazisin 3.5(a) bandindo géstarilon Shdoliklori Istirak
payinin Ugiincti torofa verildiyi hissasina miivafiq
moblogda azalir. ONS vo/yaxud ONS-un_hiiquq
varisi Istirak paymin basqasina verildiyi giinodok
Maliyyoalosdirma vo Odonilmomis balans
mobloglorinin va Odonilmomis balans 2  iizro
faizlorin verilon Istirak payina miivafiq hissosini
miivafiq olaraq 3.5(b) bandlorinda géstarilon
sortlorla Digor Podratg: toroflora nagd vasaitlorla tam
hacmdo kompensasiya etmoya borcludur. ONS-un
va/yaxu ONS-un hiiquq’varisinin— yuxarida
gostorilon Ghdoliyi qobul etmosi Istirak payinin
basqasina verilmosinin mocburi sortidir.

Oger ARDNS bu Saziso xitam vermok haqqinda
31.2 bandinds nozorda tutulan hiiququndan istisfado
edorso vo ya Podratgi 31.3 bandina uygun olaraq
Kontrakt sahosindon imtina etmoklo bu  Sazisi
dayandirarsa, Digar Podratg: torafler Odonilmomis
alansi 6dotmok hiiquqlarm: itirirlor.

ONS-un bu Sazisdoki Istirak payin iyirmi (20)
faizdon ¢ox artirmasi Digor Podratg1 toroflorin 3.5(a)
ondino uygun olaraq ONS-un Istirak payin
maliyyalosdirmok barasindoki Ghdoliklorini heg bir
vochlo artira bilmaz.

Ogor ONS Digor Podratgi toroflora  verdiyi
ildirisdon sonra golon Taqvim riibiindon baslayaraq
6z Istirak payinm hor hansi hissosindan Digor

-19-

(c)

(d)

(e)

(f)

reimbursed in full.

If SOA, in accordance with the provisions of Article
24.2, assigns all or a part of its Participating Interest
to any Third Party or Contractor Party, the
obligations of the Other Contractor Parties provided
for in Article 3.5(a) of this Agreement shall be
reduced to the extent of the Participating Interest
assigned to such Third Party or Contractor Party.
SOA and/or SOA’s assignee shall be liable to
reimburse in full and in cash to the Other Contractor
Parties a part of Carry and the Unrecovered Balance
corresponding to the Participating Interest assigned
at the date of the assignment under the terms
described in Article 3.5(b) respectively. The
acceptance by SOA and/or SOA’s assignee of the
said obligation for reimbursement shall be a binding
provision of such assignment.

If SOCAR exercises its right to terminate this
Agreement pursuant to Article 31.2, or if Contractor
terminates this Agreement relinquishing the Contract
Area in accordance with Article 31.3, then the Other
Contractor Parties shall lose their rights to recover
the Unrecovered Balance.

In no event shall an increase by SOA of its
Participating Interest above tiienty (20) percent under
this Agreement increase the obligation of the Other
Contractor Parties to carry SOA’s Participating
Interest in accordance with Article 3.5(a).

If SOA gives notice to the Other Contractor Parties
that it wishes to surrender any part of its Participating
Podratg: toroflorin xeyrino imtina etmok arzusu
barado bildiris toqdim edirso, Digar Podratg1
toraflorin maliyyalosdirmo iizra miivafiq Shdoliklori
vo ONS-un Maliyyolosdirmonin ovozini ddomok
Ohdoliyi Istirak payindan bu ciir imtinaya dair
qiivvosini itirir.

-20-

Interest, from the commencement of the next
Calendar Quarter following the date of such notice
the obligation of the Other Contractor Parties to
carry, and the obligation of SOA to reimburse Carry
shall terminate with respect to such Participating
Interest surrendered.
MADD0O4
KONTRAKT SAHOSi

Bu Sazisin moqsodlori baximindan "Kontrakt sahosi»

dedikda, bu Sazisa 2-ci Olavado verilmis cografi
koordinatlar perimetri daxilinda qalan, ARDNS-in
balansinda_ olan’ sahoalor, habelo homn__ perimetr

hiidudlarmda saquli yeralti formasiya, lay va horizontlar,
Qiivvayeminme tarixind va ya bu tarixedak ARDNS-in
vo/yaxud MM-in koasf etdiyi biitiin Karbohidrogen
ehtiyatlari, homginin bu Sazisin hoyata kegirilmosi
noticosinda kasf edilo bilocak biitiin Karbohidrogen
ehtiyatlari basa diisiiliir.

Neft-Qaz omoliyyatlar1 zaman yeni yataq kosf olunarsa
vo bu yatagin geoloji strukturunun iifiqi sorhoddinin
Kontrakt sahosi hiidudlarmdan konara — ¢ixmasi
miioyyonlasdirilorss, Podratgiya alava saholorin verilmosi
ARDNS-in hiiququdur vo belo olavo sahalar taqdim
edildiyi halda Kontrakt sahasino aid edilir.

-21-

ARTICLE 4
CONTRACT AREA

For purposes of this Agreement the Contract Area means
the area inside the perimeter constituted by the
geographical co-ordinates set forth in Appendix 2 to this
Agreement being on SOCAR’s book; and includes all
vertically subsurface strata, reservoirs and horizons
within such perimeter, all Petroleum resources discovered
by SOCAR and/or JV at or before the Effective Date and
all Petroleum resources that may be discovered as a result
of implementing this Agreement.

If a new field is discovered in the course of Petroleum
Operations indicating that the boundary of geological
structure of such field horizontally extends to areas
outside the Contract Area, SOCAR shall be entitled to
grant the additional areas to Contractor and if granted
such additional areas shall be deemed to be included into
the Contract Area.

MADDO5
BORPA VO HASILAT DOVRU

Qiivvayoeminme tarixindon sonra doxsan (90) giin miiddotinds
Podratg1 Kontrakt sahasi tizro borpa va hasilat planinin layihosini
(“Barpa va hasilat program1“) hazirlayir vo ARDNS-in tosdiqino
taqdim edir; bu planda Podratginin Borpa vo hasilat proqramimin
ARDNS toerofindan tasdiqindon iki (2) ildon gec olmamagq sorti
ilo doxsan (90) ardicil giindon az olmayan miiddotda Kontrakt
sahosindon Xam neft hasilatinin 2008-ci ilin Xam_ neft
hasilatinin orta sutkaliq soviyyosini minimum bir tam onda bes
(1,5) dofa Stan orta sutkaliq soviyyasina gatmaq Shdoliyi nozorda
tutulmalidir.

Borpa vo hasilat proqraminin qabul edildiyi tarixdon altmis (60)
giin orzinda ARDNS onu toasdiq va ya radd etmolidir. Borpa va
hasilat program qobul edildikdon sonra altmis (60) giin orzindo
ARDNS yazili sakilda Podratgidan bu Programa hor hans1
dayisikliklorin edilmosini tolob etmirso, Borpa vo hasilat
program: ARDNS terofindon tesdiq olunmus sayilir. ARDNS
Borpa va hasilat proqramina doyisikliklor edilmosini talob
edorsa, Podratc1 va ARDNS yenidon baxilmis Borpa vo hasilat
programm miizakira edocoklor. Belo miizakira baslandiqdan
sonra altmis (60) giin orzindo Borpa va hasilat proqram1 ARDNS.
tarafindon tasdiq olunmazsa, Podratg: sonraki qirx (40) giin
arzinda Borpa vo hasilat proqraminin sortlori iizra qorar qobul
etmok iigiin Arbitraj qaydasina uygun olaraq arbitraja miiraciot
edo bilor. Borpa vo hasilat proqrami tasdiq olunanadak (va ya
arbitraj qorar1 qobul olunanadak) Podratgi beynolxalq neft-qaz
sonayesinds hamiliqla qobul olunmus tocriibaya uygun olaraq
Neft-qaz omoliyyatlari apara bilor.

ARTICLE 5

REHABILITATION AND PRODUCTION PROGRAMME

Within ninety (90) days from the Effective Date, Contractor
shall prepare and submit to SOCAR for its approval the draft
rehabilitation and production plan for the Contract Area (the
“Rehabilitation and Production Programme”) which shall
specify Contractor’s obligation to achieve not later than the
expiry of two (2) years from the date of SOCAR’s approval of
the Rehabilitation and Production Programme an average daily
rate of Crude Oil production from the Contract Area, for a
period of not less than ninety (90) consecutive days, of at least
one point five (1.5) times the average daily rate of Crude Oi
production from the Contract Area in 2008.

SOCAR shall approve or disapprove the Rehabilitation an
Production Programme within sixty (60) days after receipt
thereof. Unless SOCAR requests in writing to Contractor any
changes to the Rehabilitation and Production Programme within
sixty (60) days of receipt thereof, the Rehabilitation an
Production Programme shall be deemed approved by SOCAR. If
SOCAR requests changes to the Rehabilitation and Production
Programme, Contractor and SOCAR shall discuss a revise
Rehabilitation and Production Programme. In the event that the
Rehabilitation and Production Programme has not been
approved by SOCAR within sixty (60) days of the
commencement of such discussion, Contractor may within a
further forty (40) days commence arbitration under the
Arbitration Procedure to decide the terms of the Rehabilitation
and Production Programme. Until the Rehabilitation and
Production Programme is approved (or decided by arbitration),
Contractor may conduct Petroleum Operations in accordance

-22-
Fors-major hallari istisna olmaqla, K6klii pozuntu hesab edilon
asagidak1 hallardan biri bas verarso; Podratginin Borpa vo hasilat
programim ARDNS-o taqdim etmomasi va ya bu 5-ci Maddada
gostorilon miiddot va hocmlords, Podratginin Borpa vo hasilat
programina uygun olaraq Xam neft hasilatinin ortaq sutkaliq
soviyyosino nail olmamasi, ARDNS-s bu Sazisin 31.1(b)
bandina uygun olaraq bu Sazisin qiivvasino xitam vermok
hiiququnu§ yaradir vo Qiivvoyominmo tarixindon  etibaron
Podratgmin gakdiyi vo bu Sazisin xitam tarixinodok ovazi
6donilmomis biitiin masroflorin avezi Sdonilmir.

Podratg1 tarafindon Neft-qaz omoliyyatlar [lik ig proqramlari vo
Biidcalorin yerina yetirilmosi vasitosilo hoyata kegirilir; homin
program va Biidcadlorin tasdiqi Borpa va hasilat proqrammin
lazimi doracada yenilasdirilmasi kimi baxilir.

with good practice in the international Petroleum industry.

In the event, other than Force Majeure, Contractor does not
submit to SOCAR the Rehabilitation and Production Programme
or does not achieve the average daily rate of Crude Oil
production pursuant to the Rehabilitation and Production
Programme in the said time and amount as defined in this
Article 5, which shall be deemed to be a Material Breach,
SOCAR shall have the right to terminate this Agreement
pursuant to Article 31.1(b) of this Agreement, and any
unrecovered costs incurred by Contractor from the Effective
Date to the date of termination of this Agreement shall not be
recoverable.

Implementation of Petroleum Operations by Contractor shall be
through Annual Work Programmes and Budgets the approval of
which shall be deemed to amend the Rehabilitation and
Production Programme to the extent necessary.
MADDO6

ISLONMO VO HASILAT DOVRU

islonms vo hasilat dévrii Borpa va hasilat proqraminm ARDNS
tarofindon tasdiqi tarixindon baslayir vo bu tarixdon iyirmi bes
(25) il orzinds davam edir. ARDNS terafindon tasdiq olunarsa,
bu iyirmi bes (25) illik miiddot basa ¢atdiqdan sonra Podratginin
istayi ilo Islonma va hasilat dévrii olava bes (5) il uzadila bilor.

ARTICLE 6

DEVELOPMENT AND PRODUCTION PERIOD

The Development and Production Period shall begin from the
date of SOCAR’s approval of the Rehabilitation and Production
Programme and shall continue for twenty-five (25) years from
such date. After such period of twenty-five (25) years the
Development and Production Period may, at the request of the
Contractor, be extended by an additional five (5) years subject to
SOCAR’s approval.

-24-
MADDO7

LAYIHANI iDARO EDON
_ ROHBOR KOMITO
Va ILLIK Is PROQRAMLARI

7.1 Layihoani idara edon Rahbar komita

islonmo vo hasilat dévrii baslanandan sonra otuz (30)
giindon gec olmayaraq ARDNS vo Podratg1 Rohbor komita
yaradirlar.

Rohbor komitanin funksiyalan, bunlarla mahdudlagmadan,

asagidakilardan ibarotdir:

(a)

(d)

(e)

(f)

Neft-qaz omoliyyatlarma nozarat;

Podratginn illik ig programlarina vo Biidcalorino
baxilmasi, onlarm doyisdirilmasi vo tasdiqi;

Miihasibat ugotunun aparilmas: qaydasina uygun

olaraq mosroflorin va xorclorin ugotunun
aparilmasina nozarot;

lazimlihallarda = Rohbor komitonin yardimgi
komitalorinin taskili, onlarm foaliyyoti tizra

miiddoalarin tasdiqi vo onlarin isino nozarot;

kadrlar hazirligi proqramlarma baxilmasi, onlarin
dayisdirilmasi vo tasdiqi; vo

16.3(d) bondino uygun olaraq logvetmo islori planina
va lagvetmo omoliyyatlarmin doayarina baxilmasi vo
bunlarin tosdiqi.

7.2 Roahbor komitonin is qaydasi

7A

72

-25-

ARTICLE 7

STEERING COMMITTEE
FOR PROJECT MANAGEMENT
AND ANNUAL WORK PROGRAMMES

Steering Committee for Project Management

SOCAR and Contractor shall, not later than thirty (30)
days from the commencement of the Development and
Production Period establish the Steering Committee.

The functions of the Steering Committee shall include but
not be limited to:

(a)
(b)

(c)

(d)

(e)

(f)

overseeing Petroleum Operations;

examining, revising and approving Contractor’s
Annual Work Programmes and Budgets;

overseeing the accounting of costs and expenses in
accordance with the Accounting Procedure;

in case of necessity establishing sub-committees of
the Steering Committee, approving provisions of
activity thereof, and reviewing the work of such sub-
committees;

and

reviewing, revising training

programmes; and

approving

reviewing and approving the abandonment plan and
cost of abandonment operations pursuant to Article
16.3(d).

Steering Committee Procedure

Rohbor komitanin isi va onun iclaslari asagida géstorilon
qaydalarla aparilir:

(a)

(b)

Rohbar komita ARDNS-in va Podratgimin barabor
sayda niimayondolorindon ibarat olacaq. Baslangic
morholosinda Rohber komitonin tarkibino ARDNS-
in iki (2) niimayondosi va Podratgimin iki (2)
niimayondasi (hor Podratg: torafden bir (1) nofar)
teyin edilocokdir. Eyni adam hom ARDNS-in, hom
da ONS-in niimayondasi ola bilmoz. Istanilon vaxt
Podratg1 toroflorin say1 artdiqda vo ya azaldiqda
ARDNS-in vo Podratginm Rohbor komitaya toyin
etdiyi niimayondolorin say, soraitdon asili olaraq,
artunilib vo ya azaldilib Podratgi toroflorin sayi ilo
araborlosdirilir, bu  sartls ki, ARDNS-in va
Podratginin tayin etdiklori niimayandolorin say1 he¢
vaxt iki (2) noferdon az olmasm. ARDNS-in vo
Podratginin ixtiyar1 var ki, 6z niimayondolorino
ovezg¢i toyin etsinlor; ovozgilor toyin edilmis
niimayondolorin yerino iclaslarda istirak etmok
tiququna malikdir va Rohbor komitonin homin
iclaslarmda tam solahiyyotli niimayondolor sayilir.
ARDNS vo Podratg¢1 6z niimayondolorinin va onlarin
ovoz¢ilorinin adlarim Islonma va hasilat dévrii
aslanandan sonra on (10) giin orzindo bir-birina
ildirirlor. ARDNS va _ Podratgi — géstarilon
niimayondolori vo onlarm ovoz¢ilorini digar Torafa
miivafiq surotdo yazili bildiris verdikdon sonra
dayisdira bilorlor.

Rohbor komitonin hollino verilmis hor hansi masolo
iizra istor ARDNS-in, istorso do Podratginin bir (1)
sasi olacag. Bu moqsodla ham ARDNS, hom do
Podratg1 bir-birind yazili bildirigs géndorib onlarin
adindan sos vermoyo ayrica vokil  edilmis
niimayondonin (istasolar onun ovez¢isinin) ad-
familiyasim gdstoracok. Tayin edilmis bu soxslor
soraitdon asili olaraq ARDNS-in vo ya Podratginin

-26-

The following rules shall apply with respect to the
Steering Committee and meetings thereof:

(a)

(b)

The Steering Committee shall be comprised of an
equal number of members from SOCAR and
Contractor. Initially the Steering Committee shall
consist of two (2) representatives appointed by
SOCAR and two (2) representatives appointed by
Contractor (one (1) representative from each
Contractor Party). A person cannot represent both
SOCAR and SOA. If at any time the number of
Contractor Parties increases or decreases the number
of representatives to be appointed by each of
SOCAR and Contractor shall be increased or
reduced, as the case may be, to equal the number of
Contractor Parties, provided, however, that the
number of representatives to be appointed by each of
SOCAR and Contractor shall never be less than two
(2). SOCAR and Contractor shall each be entitled to
appoint an alternate for each of their representatives,
who shall be entitled to attend in place of the
designated representatives, such alternate to be
considered a representative for all purposes at such
Steering Committee meetings. SOCAR and
Contractor shall each advise the other of the names
of its representatives and their alternates within ten
(10) days following commencement of the
Development and Production Period. Such
representatives and their alternates may be replaced
by SOCAR and Contractor, respectively, upon
written notice to the other.

SOCAR and Contractor shall each have one (1) vote
to cast on any matter submitted for approval by the
Steering Committee. For this purpose, each of
SOCAR and Contractor shall give written notice to
the other specifying the identity of the individual
representative (and, if desired, his alternate), who
shall be authorised to cast such vote on its behalf.
Such designated individuals may be changed from
(c)

(d)

(e)

(f)

miivafiq yazili bildirisi toqdim edilmoklo vaxtasiri
dayisdirilo biloar. Yalniz tayin edilmis solahiyyatli
niimayondolorin (yaxud onlar olmadiqda
ovozgilorinin) saslori kimo aid olmasindan_asili
olaraq ARDNS-in va ya Podratginin rasmi sosi kimi
hesaba alinir, hor hansi basqa niimayonda torafindon
verilmis va ya verildiyi giiman edilon heg bir basqa
sas hesaba alinmir.

Rohbor komitonin sodrini ARDNS 6ziiniin Rohbor
komitayo tayin etdiyi niimayondolor sirasindan tayin
edir va o, Rohbor komitonin iclaslarini aparir.

Rohbor komitonin katibini Podratg1 éziiniin Rohbor
komitayo tayin etdiyi niimayandolor sirasindan tayin
edir va onun funksiyasina asagidakilar daxildir:

(i) her iclasdan ovval ARDNS ilo Podratgi
arasinda razilasdirilan giindaliyi tortib etmok;
vo

(ii) hor iclasdan sonra ARDNS-in vo Podratginin
Rohbor komitanin iclaslarmda sos vermaya
vakil edilmis niimayondolori —_arasinda
razilasdirilmis protokolu tortib etmok va
yaymaq.

7.2(b) bondinin sortlorini nozora alaraq, Rohbor
komitonin gorar1 hom ARDNS, hom do Podratgi
onun lehino sas verdikdo gobul olunur.

Hom ARDNS-in, hom do  Podratgimin 6z
moslohotgilorini va ekspertlorini Rohbor komitonin
iclaslarma géndormok hiiququ var. Iclaslarda istirak
edon maoslohotgilar va ekspertlor iigiin ¢okilon
xorclor, Rohbor komitonin buna raziliq verdiyi hallar
istisna olmaqla, Odonilon masroflara aid edilmir.

(c)

(b)

(e)

(f)

time to time upon written notice by SOCAR or
Contractor, as the case may be. No vote cast or
purported to be cast by any representative other than
said designated individuals (or, in the absence of
either, his designated alternate) shall be considered
as the official vote of either SOCAR or Contractor,
as the case may be.

The chairman of the Steering Committee shall be
appointed by SOCAR from one of its appointed
representatives to the Steering Committee and shall
preside over meetings of the Steering Committee.

The secretary to the Steering Committee shall be
appointed by Contractor from one of its appointed
representatives to the Steering Committee and shall
be responsible for:

(i) the production of an agenda before each
meeting, such agenda to be agreed between
SOCAR and Contractor; and

(ii) the production and circulation of minutes
following each meeting, which minutes shall
be agreed between the representatives of
SOCAR and Contractor who are the
representatives authorised to cast the votes in
the Steering Committee.

Subject to the provisions of Article 7.2(b) , decisions
of the Steering Committee shall require the
affirmative vote of both SOCAR and Contractor.

SOCAR and Contractor shall each be entitled to
send advisers and experts to meetings of the Steering
Committee. Unless the Steering Committee agrees,
the cost of such advisors and experts in attending the
meetings shall not be Cost Recoverable.
(g)

(h)

@

ARDNS-in va Podratginin niimayondolorinin timumi
sayinin dérddo tig (3/4) hissasinin, o ciimlodon
ARDNS-in vo Podratginin miivafiq olaraq sosvermo
iigiin toyin va vakil etdiklori iki (2) soxsin (va ya
onlarm ovozc¢ilorinin) istiraki1 Rohbor komita iiciin
yetorsay hesab edilir.

Rohbor komita Toqvim ilinda iki (2) dofedon az
olmayaraq toplanir. Basqa razilasma olmadiqda,
iclaslar Bakida kegirilocok. Hom ARDNS-in, hom do
Podratginn raziligi olduqda, Rohber komitonin
qerarlar: faktiki iclas kegirilmaden qabul edilo bilor,
bu sortlo ki, telekonfrans va ya videokonfransin
gedisindo 7.2(g) bondinin miiddoalarma osason
miisyyonlosdirilmis zoruri yetorsaya riayat edilsin;
iclas moktublar, fakslar va ya telekslor miibadilosi
yolu ilo kegirildikda iso homin moktublarin, fakslarin
va telekslorin suratlori biitiin Toroflora géndorilmis
olsun. Sonra qorarlar dorhal yazili sokilds qeydo
alinr va ARDNS-in va Podratginin miivafiq olaraq
ARDNS vo Podratgi ovezino sas vermoya voakil
edilmis niimayondolori tarafindon tasdiq edilir.
Févgolado hadisolor istisna olmaqla, Taroflordon hor
birinin gorarlarmn gobul olunmas: prosesindo istirak
etmok imkanim tamin etmok mogqsodila, iclasin
oyani, telekonfrans, moktub, faks va ya digor yolla
kegirilmosindon asili olmayaraq, biitiin Toroflor on
azi on bes (15) giin qabaqcadan hor bir iclas barado
bildiris almalidirlar.

ARDNS vo Podrat¢1 on bes (15) giin ovval bir-birina
yazili bildiris gondormoklo, Rohbor komitonin olava
iclaslarm ¢agirmaq hiiququna malikdir.

illik is proqramlari va Biidcalor

(a)

Qiivvayominmo tarixindan on geci tig (3) ay orzindo
Podratg:1 ARDNS-in miizakirasina vo tasdiqino bu

(g)

(h)

(i)

A quorum of the Steering Committee shall consist of
at least three quarters (3/4) of the representatives
from each of SOCAR and Contractor, including the
two (2) individuals who have been designated by
SOCAR and Contractor, respectively, as authorised
to cast votes (or their alternates).

The Steering Committee will meet at least two (2)
times in a Calendar Year. Meetings shall be held in
Baku, unless otherwise agreed. In the event that
SOCAR and Contractor agree, the Steering
Committee can take decisions without holding an
actual meeting; provided that in the event of a
teleconference or video conference the quorum
requirements set forth in Article 7.2(g) have been
complied with and in the event of a meeting via
exchange of letters, faxes, or telexes, such letters,
faxes and telexes are copied to all Parties. Such
decisions shall be recorded in writing promptly
thereafter and signed by the representatives of
SOCAR and Contractor who are authorised to cast
the respective votes of SOCAR and Contractor.
Except in an emergency, all Parties shall be given
not less than fifteen (15) days advance notice of each
meeting, regardless of whether the meeting is in
person, by teleconference, by letter, by fax, or
otherwise, so that each Party may have the
opportunity to contribute to the decision-making
process.

SOCAR and Contractor shall each have the right to
call additional meetings of the Steering Committee
upon fifteen (15) days prior written notice to each
other.

73 Annual Work Programmes and Budgets

~28-

(a)

At least three (3) months from the Effective Date,
Contractor shall submit to SOCAR’s consideration
Sazisin 5-ci maddosinin tolablorina miivafiq olaraq
Borpa vo hasilat programinin tasdiqindon sonra,
Rohber komito torafinden tasdiq edilmis, olava vo
dayisikliklor edilmasi nozordo tutulan birinci Illik is
program vo Biidconi tagdim edir.

On coxu otuz (30) giin keganadok va bundan sonra
névbeti Toqvim ilinin baslanmasina on azi tig (3) ay
qalmis, Islonmo vo hasilat dévrii orzinda Podratgi
homin Toqvim ili iigiin toklif etdiyi Neft-qaz
omoliyyatlarim nozordo tutan IIlik is proqrami vo ona
miivafiq Biidconi hazirlayr vo Rohbar komitonin
tasdiqino verir, yaxud hazirlanib tosdiqo verilmosini
tomin edir. [lik is proqrami va Biidca toqdim
edildikdon sonra otuz (30) giin orzinda bu sanadlera,
onlara toklif olunan doyisikliklora baxmaq, habelo
Illik is programini vo Biidconin son variantini tasdiq
etmok moqsodila Rohbor komitonin iclasi gagirilir.
ARDNS vo Podratg1 raziliga galmislor ki, isin gedisi
zamani vo miisyyon hallarla olaqodar olds olunan
informasiya  Illik ig — proqraminda___diizolislor
edilmosino asas ola bilor; belalikla, Podratg: [lik is
proqraminda vo Biidcada diizolis edilmosini Rohbor
komitoyo istonilon vaxt taklif edo bilor. Bu 7.3
bondinds vo 7.4 bondinds nozordo  tutulmus
miiddoalar istisna olmaqla, miivafiq [Illik is
proqramindan va Biidcadon xeyli doraceda konara
gixan hor hansi omoliyyatlar: Rohbor komitonin
raziligim1 almadan hoyata ke¢girmoys Podratginin
ixtiyart yoxdur. Illik is proqrammin  yerino
yetirilmasi iigiin zoruri hallarda Podratginin miivafiq
Toaqvim ili orzinds homin il iigiin nozordo tutulan
Biidca xorclorino artirmasina icazo verilir, bu sortlo
ki, homin xorclori artirmaq barasinda Rohbor
komitonin qorarmin oldugu hallar istisna edilmoklo,
xorclorin artirilmasi Biidco maddosinin on (10)
faizindon ¢ox olmasin, bu sartlo ki, Taqvim ilindo
xorclorin bu ciir artirilmasi qabul olunmus Biidconin
iimumi mobloginin on (10) faizindon gox olmasin,
va bu ciir xorclorin zoruriliyi osaslandirilib siibuta

-29-

and approval the first Annual Work Program and
Budget which may upon the approval of the
Rehabilitation and Production Program under Article
5, incorporate changes and amendments approved by
the Steering Committee.

At least three (3) months before the beginning of
each Calendar Year during the Development and
Production Period, Contractor shall prepare and
submit, or cause to be prepared and submitted, to the
Steering Committee for approval an Annual Work
Programme together with the related Budget in
respect of the Petroleum Operations Contractor
proposes to be carried out in such Calendar Year.
The Steering Committee shall meet within thirty (30)
days of receipt of the Annual Work Programme and
Budget to consider same and any revisions thereto
and to approve the Annual Work Programme and the
Budget in its final form. It is agreed by SOCAR and
Contractor that knowledge acquired as the work
proceeds or from certain events may justify changes
to the details of the Annual Work Programme; thus
Contractor may at any time propose to the Steering
Committee an amendment to the Annual Work
Programme and Budget. Except as provided in this
Article 7.3 and in Article 7.4, Contractor shall not
conduct any operations which deviate materially
from the applicable Annual Work Programme and
Budget without the prior consent of the Steering
Committee. If necessary to carry out an Annual Work
Programme, Contractor is authorised to make
expenditures during the relevant Calendar Year that
are in excess of the Budget adopted threrefor so long
as an excess expenditure does not exceed ten (10)
percent of the Budget item; provided that the
cumulative total of all excess expenditures for a
Calendar Year does not exceed ten (10) percent of
total Budget, unless approved by the Steering
Committee which approval shall not be withheld
where the expenditures have been demonstrated to be

(b)

yetirilorso, belo qorar qabul edilmoya bilmoaz.

Rohber komitonin tosdiq edildiyi tarixdon sonra
altmis (60) giin orzinds Rohbor komito birinci IIlik is
programm: vo Biidconi, hor n6vboti Illik is
proqramlarmin vo Biidconin aid oldugu Toqvim
ilinin birinci giiniinodoak homin proqramlari vo
biidcalori tasdiq etmoyibso, Podratginin ixtiyari var
(lakin borclu deyildir) ki, illik ig programi va Biidca
Rohber komita torafindon tasdiq edilonodak va ya
illik is program: va Biidco ila bagl hor hansi
miibahiso Arbitraj qaydalarmda nozordo tutuldugu
kimi, arbitraj yolu ilo hall edilonodok 6ziiniin toklif
etdiyi Illik ig proqramina va Biidcaya tam va ya
qismon omol etmaklo Neft-qaz omoliyyatlar1 aparsin.

Rohber komito {llik is proqramin1 va Biidconi
razilagdiran kimi vo ya arbitrlorin gorar elan olunan
imi Podratg1 qobul edilmis razilasmaya va ya qorara
uygun olaraq cari vo/yaxud névboti ‘illik is
proqramin vo miivafiq Biidconi (saraita géra) tashih
edir, bu sortlo ki, Podratg: gérdiiyii islori logv etmoyo
mocbur deyil, baslanmis islori zoruri hesab etdiyi
acemdo axira catdira bilsin, toklif edilon illik is
program: va Biidco iizra Neft- -qaz omoliyyatlar
aparilarkon Podratgmin ¢akdiyi biitiin mosroflor
Neft-qaz omoliyyatlari tigiin Mosroflor sayilsin vo bu
Sazisdo nozordo tutulmus miiddoalara_ miivafiq
suratda Odonilmoali olsun. Yuxarida deyilonlora
axmayaraq, illik is programinin hor hans hissasinin
yerina yetirilmasi gedisinds Podratgmin gakdiyi vo
Rohbor komitonin bu illik is programina vo Biidcayo
axilan iclasinin protokolunda géstorilmis, lakin
Rohbor komito tarafindon tasdiq edilmomigs vo sonra

arbitrajin qorar1 ila ARDNS-in xeyrino sayilmis
mosroflor Podratcg1ya Mosroflorin ddonilmosi
mexanizmi iizra kompensasiya edilmoyacak; biitiin

-30-

(b)

reasonable and necessary.

In the event the Annual Work Programme and
Budget has not been approved by the Steering
Committee in the case of the first Annual Work
Programme and Budget within sixty (60) days
following the formation of the Steering Committee
and in the case of each subsequent Annual Work
Programme and Budget by the first day of the
Calendar Year to which it relates, Contractor shall
be entitled (but not obligated) to carry out Petroleum
Operations in accordance with some or all of its
proposed Annual Work Programme and Budget
until such time as the Annual Work Programme and
Budget is agreed by the Steering Committee or any
dispute relating to the Annual Work Programme and
Budget has been resolved by reference to arbitration
in accordance with the Arbitration Procedure.

As soon as agreement on an Annual Work
Programme and Budget is reached by the Steering
Committee or the decision of the arbitrators is
rendered, Contractor shall amend the then current
and/or next following Annual Work Programme and
Budget, as appropriate, to conform with such
agreement or decision; provided that Contractor
shall not be obligated to undo work already
performed, may complete any work in progress to
the extent Contractor deems necessary and that all
costs incurred by Contractor in performing
Petroleum Operations under its proposed Annual
Work Programme and Budget shall be deemed to be
Petroleum Costs subject to Cost Recovery under this
Agreement. The foregoing notwithstanding,
Contractor shall not be entitled to Cost Recovery of
any costs incurred under any portions of the
proposed Annual Work Programme as identified in
the written minutes of the Steering Committee
meeting at which the proposed Annual Work
Programme was considered and which were not

7A

digor hallarda iso Podratg1 asagidaki maddolor tizra
6z Masroflarinin é6donilmosi hiiququna malikdir:

(i)  Podratcinm davam  edon
ciimlodon arbitraj —_ prosesi
aglanmis miiqavilolori; vo

6hdoliklori, o
baslananadok

(ii) Podratginim kollektoru, avadanligi vo modon
obyektlorini qorumagq tigiin zoruri saydigi islor;

vo
(iii) Podratginm otraf miihitin, saglamligin vo
tahliikosizliyin mihafizosini tomin etmok iicgiin
zoruri saydig islor.
Qogza tadbirlori
Bu Sazisin hor hans1 miiddoasina zidd olsa belo Podratg1

badboxt hadisa bas verdikda va ya diger qoza voziyyoti
yarandiqda (vo ya qoza voziyyoti gézlonildikda) insanlarin
hoyatinn, saglamliginm, otraf miihitin va miilkiyyotin
miuhafizosi iiciin zoruriliyini aglabatan saydigi biitiin
tadbirlori géracok. Belo tadbirlorin gériilmasina ¢akilon
xorclor sanksiya verilmis olavo xorclor kimi avtomatik
surotdo homin dévr iiciin qiivveda olan Biidcayo daxil
edilir; bu ciir badboxt hadisonin, qoza vaziyyotinin (vo ya
gozlonilon qoza voziyyotinin) Podratgmm  Qorozli
sohlonkarligi noticosinda omolo galdiyi hallar istisna
olmaqla, bu xorclor Neft-qaz omoliyyatlar: iigiin gakilmis
Moasroflor kimi qiymotlondirilir vo ovozi bu Saziso osason
Odonilmolidir.

7A

-31-

approved by the Steering Committee and for which
the arbitration award is issued in favour of SOCAR;
except that in all cases Contractor shall be entitled to
Cost Recovery of the following items:

(i) ongoing commitments of Contractor, including
contracts entered into prior to the initiation of
any such arbitration; and

(ii) work Contractor considers necessary for the
protection of the reservoir and equipment and
facilities; and

(iii) work Contractor considers necessary for the

protection of the environment, health and

safety.

Emergency Measures

Notwithstanding any provision of this Agreement to the
contrary, in the case of an accident or other emergency (or
anticipated emergency), Contractor shall take all measures
reasonably considered necessary by Contractor for the
protection of life, health, the environment and property.
The costs of taking such measures shall be included
automatically as an approved addition to the then current
Budget and shall be deemed to be Petroleum Costs subject
to Cost Recovery under this Agreement, unless such
accident or other emergency (or anticipated emergency)
was the result of Contractor's Willful Misconduct.
8.1

MADDO8

__@MALIYYATSIRKOTi __
isci HEYOTI Vd PESO TOHSILi

Omoliyyat sirkoti

(a)

(b)

(c)

imzalanma tarixindon sonra miimkiin qador qisa
miiddatda Neft-qaz omoliyyatlarmin aparilmasi
mogqsodilo Podratg1 omoliyyatg: kimi  foaliyyot
gosteron vo biitiin Podratg1 toraflora onlarin Istirak
paylarina miitonasib olaraq moxsus olan Miistorok
Omoliyyat sirkoti (“Miistorak Omoliyyat sirkoti’”)
yaradir. Podratg1 taroflor Miistorak Omoliyyat sirkoti
direktorlar surasinda Istirak paylarina miitonasib
olaraq tomsil olunmalidir. Miistarok Omoliyyat
sirkotindo biitiin Podratg: toraflorin isgi hey’oti onlara
moxsus olan istirak payina miitonasib olaraq tomsil
olunur va bu isgi hey'oti Miistorok Omoliyyat
sirkotinin rahborliyi altinda vahid struktur kimi
isloyir.

Omoliyyat sirkoti Azorbaycan Respublikasindan
konarda tasis edilo vo ya yaradila bilar, lakin foaliyyot
gostormok tigiin Azorbaycan Respublikas1
qanunvericiliyino miivafiq suratda Azarbaycan
Respublikasinda geydo alinmalidir.

ARDNS-in ovvalcadon raziligima osason Podratgi
toroflorin Qiivvayominme tarixindon sonra miimkiin
qedor qisa miiddot orzinds baglamali olduqlar birga
omoliyyat sazisindo («Birga omoliyyat  sazisi»)
miisyyon olunmus qaydada vo hallarda yazili sakildo
Omoliyyat sirkoti toyin edorak Miistorok Omoliyyat
sirkotini ovez etmok hiiququna malikdir va homin
avez edon Omoliyyat sirkoti Podratg1 toroflordon
birina biitévliikds moxsus olan Ortaq sirkotidir.
Podratg1 ovoz edilon Miistorak Omoliyyat sirkotinin

8.1

~32-

ARTICLE 8

OPERATING COMPANY, PERSONNEL
AND TRAINING

Operating Company

(a)

(b)

(c)

As soon as practicable after the Execution Date
Contractor shall create the Operating Company
owned by all Contractor Parties in proportion to their
Participating Interests (“Joint Operating Company”)
acting as operator on behalf of the Contractor Parties
to carry out Petroleum operations. The Contractor
Parties shall be represented on the board of directors
of the Joint Operating Company in proportion to their
Participating Interests. The Operating Company shall
employ personnel seconded from all Contractor
Parties in proportion to their respective Participating
Interests, and such personnel shall work as an
integrated team under the management of the Joint
Operating Company.

The Operating Company may be incorporated or
created outside of the Republic of Azerbaijan but
shall be registered to do business in the Republic of
Azerbaijan in accordance with Azerbaijan law.

Upon the prior agreement of SOCAR, Contractor
shall have the right in the manner and in the cases
defined in the joint operating agreement into which
the Contractor Parties have to enter as soon as
practicable after the Effective Date (“Joint Operating
Agreement”) to substitute the Joint Operating
Company by appointing in writing the Operating
Company, provided that such substitute Operating
Company shall be either a fully owned Affiliate of
one of the Contractor Parties. Contractor shall ensure
vazifolorinin lazimi vo miitasokkil qaydada ovaz edon
Omoliyyat sirkotino kegmasini tamin edir.

8.2. Omoliyyat sirkotinin moasuliyyat dairasi

83

84

(a) Omoliyyat sirkoti, Podratcginin adindan Neft-qaz

omoliyyatlarmin giindalik = idara_ ~— olunmasina,
alagolondirilmosino, hoyata kegirilmosino va
aparilmasina_ cavabdehdir, habelo Podratginin

tapsingi ilo vaxtasin digor funksiyalari yerino yetira
bilor.

(b) Podratginin —_verdiyi _salahiyyotler —_ gar¢ivasinda
Omoliyyat sirkoti Illik is proqramlarim hoyata
kegirmok iigiin zoruri olan hor hansi giindolik islora
dair subpodrat miiqavilosi baglaya bilor.

Toaskilat

Omoliyyat sirkoti ig¢i heyotinin miimkiin minimum say ilo
mohdudlasir va Podratg1 adindan Neft-qaz
omoliyyatlarmin giindolik aparilmasi iigiin zoruri olan
idaroetma, texniki miitoxassislor, omoliyyat, istismar va
inzibati heyotdon ibaroatdir.

Qorarlar

(a) Neft-qaz omoliyyatlarmin aparilmasina aid olan
qerarlar1 Podratg: toroflar dzlorinin Birga omoliyyat
sazisindo razilasdirdiqlar1 sosvermo mexanizmino
uygun olaraq Podratginin idarsetmo komitasindo
sasvermoads istirak etmoklo qobul edirlor, bu zaman
Toroflor razilasirlar ki, Islnmo vo hasilat doévrii
erzinds Podratginin idaraetmo komitosinin qorarlart
sasvermo aninda Sazis iizra Istirak payinin vo Birga
omoliyyat sazisi tizra istirak payin birlikdo sokson
bes (85) faizino malik Omoliyyat sirkotini idara edon
Toroflorin miisbot sasvermosi ila qobul olunur, bu

8.2

83

84

the proper and orderly handover of responsibilities
from an outgoing Joint Operating Company to an
entering Operating Company.

Responsibilities of Operating Company

(a) The responsibilities of the Operating Company shall
be the management, co-ordination, implementation
and conduct on behalf of Contractor of the day to day
Petroleum Operations, and such other functions, as
may be delegated to it from time to time by
Contractor.

(b) The Operating Company shall have, to the extent
authorised by Contractor, the right to subcontract any
day to day work required to implement any Annual
Work Programme.

Organisation

The Operating Company personnel shall be kept to the
minimum practicable number, and shall include
management personnel, _ technical professionals,
operating and maintenance personnel and administrative
personnel required to carry out the day to day Petroleum
Operations on behalf of Contractor.

Decisions

(a) Decisions regarding the conduct of Petroleum
Operations shall be made by the Contractor
Parties participating in voting at the Contractor
management committee in accordance with the
voting mechanism agreed among them in the Joint
Operating Agreement and the Parties agree that
during the Development and Production Period
the decisions of the Contractor management
committee shall at the time of voting require the
affirmative vote of the Contractor Parties owning
collectively eighty five (85) percent of the
8.5

8.6

sortla ki, Podratgi toraflor bu Sazisin 3.5 bandino
asason maliyyolasdirilmosi Digor podratg: toroflor
torafindon hoyata kegirilon islorin yerino yetirilmoasi
ilo bagli mosololor iizra gorarlarm qobul olunmasi
iigiin xtisusi sortlor hazirlayacaqlar.

(b) Podratgi torof kimi ONS, komitalor vo Podratginin
idarsetma komitasi do daxil olmaqla, lakin bununla
mohdudlasmadan, qorarlarn  qabul — edilmasi
morhololorinin hamisinda eynilo digar Podratg1
toroflor kimi istirak edir.

Is qaydasi
Omoliyyat sirkotinin bu Sazisa uygun olaraq Neft-qaz

omoliyyatlarmin aparilmasindan trii zoruri saydigi
qaydalardan vo iisullardan istifado etmok hiiququ var.

Omoliyyat sirkotinin statusu

Omoliyyat sirkoti bu Sazisdo Podratgi toroflor iiciin
nozorda tutulmus biitiin giizostlordon istifado etmok, hiiquq
va imtiyazlardan, yaxud toloblordon imtina etmok,
6donislordon azad edilmok, kompensasiyalar almaq
hiiququna = malikdir. Omoliyyat — sirkoti Neft-qaz
omoliyyatlar1 aparilarkon Podratg1 toroflor adindan ona
Podratg1 toraflorin sahib olduqlari va ya istifado etdiklori
omlakdan vo ya avadanliqdan sorbost istifado etmok va
omlaklar1 va ya avadanliqlar’ almaq hiiququ verilo bilor.
Omoliyyat sirkoti Podratgi taroflorin tolimatlarim va ya

gostorislorini yerino yetirorok yalmiz bu Sazis iizra
Omoliyyatc: kimi foaliyyot géstorir; hasil edilon
Karbohidrogenlorin hor hansi payina sahib olmaq

hiiququna malik deyildir va monfoatsiz vo itkisiz isloyir.
Omoliyyat sirkotinin miihasibat ugotu kitablarma vo
hesablarina biitiin maliyyo varidatlar1 va bu Saziso

(b)

8.5

8.6

-34-

Participating Interest under the Agreement and
participating interest under the Joint Operating
Agreement, provided that the Contractor Parties
shall develop special provisions for decisions to
be taken on the matters regarding the
implementation of the work to be carried by the
Other Contractor Parties under Article 3.5 of this
Agreement.

SOA as a Contractor Party shall participate at all decision
levels in the same way as the other Contractor Parties,
including without limitation the Contractor management
committee.

Procedures

The Operating Company shall be free to adopt such
policies, practices and procedures as it deems necessary
for the conduct of Petroleum Operations in accordance

with this Agreement.

Status of Operating Company

The Operating Company shall be entitled to all of the
benefits, waivers, indemnities and exemptions accorded to
the Contractor Parties under this Agreement. The
Operating Company shall have the right to freely use
assets or equipment owned or used by the Contractor
Parties in conducting Petroleum Operations on behalf of
the Contractor Parties and to purchase assets or equipment
and to use them in conducting Petroleum Operations. The
Operating Company shall act only as operator hereunder
upon Contractor Parties’ instructions and directions and
shall not be entitled to any share of Petroleum produced
and shall neither make a profit nor incur a loss. The
Operating Company shall record all financial flows or
other transactions of the Contractor Parties as passing
through to the Contractor Parties in accordance with this
Agreement as though the Operating Company did not exist
8.7

miivafiq olaraq Podratg: taraflorin Shdosino verilon basqa
omoliyyatlar daxil edilir, bu zaman sanki Omoliyyat gsirkoti
kommersiya taskilat. kimi mévecud deyildir va biitiin
mogsodlor tigiin onun Vergi qoyulan monfootinin hocmi
sifra_ (0) boarabordir. Islonmo vo Hasilat dévriindo
Omoliyyat sirkotinin hor hans: daxili yoxlamalar,
toftislori, auditi, yenidon taskili, struktur doyisikliklori vo
iia. Podratginm hesabina aparilir vo ogor belo daxili
yoxlamalar, toftislor, auditlor, yenidon taskillor, struktur
doyisikliklori va ia. Rohbor komito torafindon tasdiq
olunmamisdirsa, onlarin xorclorinin avezi Odonilmir.

Isci heyati

(a) Hazirki Sazisin bu 8.7 homginin 8.1 va 8.3
bandlorinin sartlori ilo ziddiyyate girmodon, Podratg1
Qiivvayominma tarixindon sonra, MM-in logy
edilmosi ilo olaqodar olaraq MM-in isdon azad
edilmis isgi heyotini Omoliyyat sirkotinds isla tamin
etmoyi dhdasino gotiiriir. Bu cir isl tamin etmo
Azarbaycan Respublikasinin méveud
qanunvericiliyino uygun olaraq hoyata kegirilmolidir.

(b) Podratgi va onun Subpodratgilan, habela Omoliyyat
sirkoti va onun Subpodratgilari1 6z_ isgilarino
miinasiboatda Azorbaycan Respublikasinn mévcud
qanunvericiliyi ilo isveron iictin nozordo tutulmus
bitin hiiquqlara’ = malikdirlor, o ciimlodon
Podratginm, onun Subpodratgilirmm, —habelo
Omoliyyat sirkotinin vo onun Subpodratgilarinin
fikrinca Neft-qaz omoliyyatlarmin aparilmasi iiciin
zoruri olan adamlari iso gétiirmok vo onlari isdon
azad etmok hiiququna malikdirlor.

(c) Podratgi aglabatan va miimkiin hodlarda Omoliyyat
sirkotindon talob edir ki, Omoliyyat sirkoti aglabatan
va miimkiin hodlorda Neft-qaz omoliyyatlarinin
aparilmas1 tigiin = Azarbaycan Respublikas1
vatondaslarinin iso gétiiriilmosino iistiinliik versin,
(bu iistiinliiyiin omoliyyatlarin somoroliliyina uygun

8.7

-~35-

as a commercial entity, and for all purposes the amount of
its Taxable Profit shall be zero (0). During the
Development and Production Period Contractor shall bear
all costs of the Operating Company related to the conduct
of internal inspections, inventories, audits, reorganisations,
structural changes and the like and such costs shall not be
Cost Recoverable unless the conduct of such internal
inspections, inventories, audits, reorganisations, structural
changes and the like is approved by the Steering
Committee.

Personnel

(a) Notwithstanding the provisions of this Article 8.7
and Articles 8.1 and 8.3 of this Agreement to the
contrary, Contractor shall after the Effective
Datecause the Operating Company to employ the JV
personnel dismissed as the result of liquidation of
the JV. Such employment shall be in accordance
with the existing law of the Republic of Azerbaijan.

(b) Contractor and its Sub-contractors and the Operating
Company and its Sub-contractors, shall have all
rights granted by the existing law of the Republic of
Azerbaijan to the employer in relation to its
employees including the right to employ such
personnel as in Contractor’s and its Sub-contractors’
and the Operating Company’s and its Sub-
contractors’ respective opinions are required for the
purpose of carrying out Petroleum Operations and
discharge such personnel.

(c) Contractor shall, to the extent reasonably practical,
require the Operating Company to give preference,
as far as is consistent with efficient operations, to
employing citizens of the Republic of Azerbaijan in
the performance of Petroleum Operations, provided
that such citizens have the required knowledge,

galmosi sortilo) bu sortlo ki, homin votondaslar
Omoliyyat sirkotinin toloblarina cavab veran lazimi
biliya, ixtisasa vo tocriiboyo malik olsunlar. Bu
votondaslarn 8.8 bondino miivafiq olaraq peso
6yranmok hiiququ vardir. Azorbaycan Respublikasi
vatondaslarmin iso gétiiriilmosi barado Podratgi
asagidakilara razidir:

(i)  Omoliyyat sirkoti vaxtasin olaraq ARDNS-o
Omoliyyat  sirkoti itigiin talob  olunan
omokdaslarin peso vo vozifasi géstorilmoklo
siyahisim toqdim edir. Bundan _ olava,
Omoliyyat sirkotinin gostorisi ilo
Subpodratgilar da vaxtasiri olaraq tolob olunan
omokdaslarin peso vo vozifasi géstorilmoklo
siyahisin. ARDNS-a toqdim edirlor. Talob
olunan peso va vozifalorin say siyah1 ARDNS
torafindon baxildigi miiddat orzinda isin tolob
va ehtiyaclarmdan (Omoliyyat — sirkotinin
miioyyonlosdirdiyi kimi) va ya Omoliyyat
sirkoti vo ya onun Subpodratgilar: tarofindon
iso gOtiiriilmiig Azorbaycan votondaslarinin
homin  sirkotlorin daxilinda basqa__ isa
kegirilmasi vasitosilo bir va ya daha ¢gox is
yerinin tutulmasi soabobindon Omoliyyat sirkoti
torafindon doyisdirilo bilar.

(ii) bu siyahim aldiqdan sonra otuz (30) gin
miiddotinds ARDNS éziiniin tévsiyo etdiyi
namizodlorin siyahisin1 Omoliyyat sirkotino va
onun Subpodratgilaria toqdim edir;

(iii) ARDNS-in siyahisinda géstorilmis namizodlor
Omoliyyat sirkotinin va ya Subpodratcilarin
taloblorino uygun golirso, Omoliyyat sirkotino
va Subpodratgilarm _—_taskilatlarma —_—isa
gotirtilorkon Azorbaycan  Respublikasinin
digor voatondaslar. ila miiiqayisodo onlara
iistiinliik verilir;

-36-

qualifications and experience to meet the
requirements of the Operating Company. Such
citizens shall be eligible for training in accordance
with Article 8.8. With respect to the employment of
citizens of the Republic of Azerbaijan, Contractor
agrees as follows:

(i) _ the Operating Company shall provide SOCAR
from time to time with a list showing the
numbers and job specifications for citizens of
the Republic of Azerbaijan which it estimates
that it may require. In addition, the Operating
Company shall require its Sub-contractors to
provide SOCAR from time to time with a list
showing the numbers and job specifications
for its employees that they estimate they may
require. The number of positions and
qualifications required may be modified by the
Operating Company during the period said list
is under review by SOCAR, due to business
need (as determined by the Operating
Company) or as a result of one or more
positions becoming filled by the internal
reassignment of Azerbaijani citizens already
employed by the Operating Company or its
Sub-contractors;

(ii) SOCAR shall, within thirty (30) days of
receipt of such list, provide the Operating
Company and such Sub-contractors with a list
of candidates recommended by SOCAR;

(iii) persons from the list provided by SOCAR
shall enjoy a priority consideration pertaining
to any other citizen of the Azerbaijan Republic
for employment by the Operating Company
and the Sub-contractors if they meet the
requirements of the Operating Company or
such Sub-contractors;
(d)

(iv) oger Omoliyyat sirkotinds va Subpodratgilarin
taskilatlarinda bos yerlor qalirsa, ARDNS bos
yerlor siyahisim aldiqdan sonra iki (2) hofta
miiddotinds Omoliyyat sirkotina vo ya homin
Subpodratgilara tévsiya etdiyi namizodlorin
alave siyahisim verir vo yalmiz hala do bos
yerlor qalirsa, bu yerlor Omoliyyat sirkotinin,
yaxud Subpodratgilarm 6z miilahizosi ilo
Azarbaycan Respublikas1 votondaslari
hesabina doldurula bilor;

(v) oger Omoliyyat sirkotinin va ya homin
Subpodratgilarm miistoqil segdiklori
namizodlor ARDNS-in omokdaslaridirsa, bu
namizodlor isa ARDNS ila maslohotlosmodon
sonra gotiiriiliirlor;

Neft-qaz omoliyyatlarimim aparilmasi iigiin
statlarm Azorbaycan Respublikasi vatondaslart
ilo komplektlosdirilmosino dair timiimi tapsiriq
asagida géstorilir:

(vi)

Azoarbaycan Respublikasinin
vatandaslari
Qiivvoyaminms tarixindon

an azi 70%
an azi 90%

Miihondis-texniki isgilor
Fohlo heyati

Qiivvoyaminmo tarixindon bes (5) il sonra

an azi 90%
an azi 95%

Miihondis-texniki isgilor
Fohlo heyati

8.7(c) bondinin miiddoalarma omol etmak soartilo
Podratg1, Omoliyyat sirkoti vo onlarin hor hans1

~37-

(d)

(iv) in the event that vacant positions remain in the
Operating Company or Sub-contractors’
organisations, SOCAR shall within two (2)
weeks of receipt of vacant positions, provide
the Operating Company or such Sub-
contractors an additional list of candidates
recommended by SOCAR and if vacant
positions still remain the Operating Company
or such Sub-contractors shall be entitled to fill
these vacant positions with such citizens of the
Republic of Azerbaijan as the Operating
Company or such Sub-contractors choose;

(v) in the event that the candidates selected
independently by the Operating Company and
such  Sub-contractors include SOCAR
employees, then such persons shall be hired by
the Operating Company or such Sub-
contractors after consultation with SOCAR;

(vi) overall target manning levels of citizen

employees of the Republic of Azerbaijan

pertaining to Petroleum Operations shall be as
follows:

Citizens of the Republic
of Azerbaijan
From the Effective Date

not less than 70%
not less than 90%

Professionals
Non-professionals

Five (5) years after the Effective Date

not less than 90%
not less than 95%

Professionals
Non-professionals

Subject to Article 8.7(c), Contractor, Operating
Company and any Sub-contractors are hereby
8.8

Subpodratgilar1 bu sonodla vakil edilmislor va
ixtiyarlar’ ¢atir ki, bu Sazisin qiivvado oldugu
bitin miiddotdo Neft-qaz omoliyyatlarinin
aparilmasi ilo olaqodar iso gotiirdiiklori biitiin
kadrlarm = sayim1_—s va segilmosi iisulunu
miioyyonlosdirsinior.  Podratgimm, Omoliyyat
sirkotinin vo Subpodratgilarm iso gétiirdiiklori
biitiin Azorbaycan Respublikasi vatondaslan isa
yazill omok miiqavilosi iizra qabul edilirlor,
miigavilods is giintiniin miiddoti, omok haqqinin
mablogi, verilon giizostlor, habelo biitiin qalan is
sortlori miioyyonlosdirilir. Iso qoabul olunmus
kadrlar_ onlarla = baglanmis_~—yazili. = omok
miigavilolorino miivafiq suratda Podratgimin,
Omoliyyat sirkotinin va ya Subpodratcilarin
miilahizosi ila miisyyanlosdirilon, eft-qaz
omoliyyatlari ilo bagli is yerlorino géndorilirlor.
Podratginin, Omoliyyat sirkotinin va
Subpodratgilarm ixtiyar. var ki, kadrlarim isa
gotiirtilmosi vo isdon  gixarilmasi, _ isgiizar
keyfiyyatlorinin qiymotlondirilmosi — sahosindo
beynalxalq neft-qaz sonayesinds hamuliqla qobul
edilmis siyasot yeritsinlor, on yiiksak somoroliliyi
va isci heyatin iso maraq géstormasini tomin etmok
tigiin Podratginin va Subpodratgilarin tacriibasina
va miilahizolorino osason daha yararli olan maddi
hoveslondirma proqramlar1 vo metodlan (istor
xarici miitoxossislor, istersa da Azorbaycan
Respublikas1 vatondaslari tigiin) tatbiq etsinlor.

Peso tahsili

Podratg1 Neft-qaz omoliyyatlar: ilo bagli Azorbaycan
Respublikas1 vatondaslarina-kadrlara peso 6yradilmasini (0
ciimlodon takrar peso talimini) tamin edir. Podratginin bu
8.8 bondi ilo nozordo tutulan xorclorini Rohbor komita
miivafiq I[llik is programi vo Biidca ¢gorgivasinds tasdiq
edir vo bunlar Neft-qaz omoliyyatlar iigiin Moasroflora
daxil edilir; lakin, géstorilon xorclorin ilda yiiz olli min
(150.000) Dollara gadorinin Ovezi édonilmir. Yiiz olli min

8.8

~38-

authorised and shall be free, throughout the term of
this Agreement, to determine the number and
selection of all employees to be hired by them in
connection with the conduct of Petroleum
Operations. All citizens of the Republic of
Azerbaijan hired by Contractor, the Operating
Company and any Sub-contractors shall be hired
pursuant to written employment contracts which
shall specify the hours of work required of the
employee, the compensation and benefits to be paid
or furnished by the employer and all other terms of
employment. Such employees may be located
wherever Contractor, the Operating Company or
Sub-contractors deem appropriate in connection
with the Petroleum Operations in accordance with
such written employment contracts entered into with
them. Contractor, the Operating Company and Sub-
contractors shall be free to implement recruitment,
dismissal, performance review and _ incentive
compensation programmes and practices (both with
respect to foreign expatriate employees and citizens
of the Republic of Azerbaijan) that are customary in
international Petroleum operations and in
Contractor's, the Operating Company's and Sub-
contractor's experience and judgement are best able
to promote an efficient and motivated workforce.

Training

Contractor shall provide training (including retraining) for
personnel-citizens of the Republic of Azerbaijan with
respect to the Petroleum Operations. Expenditures by
Contractor pursuant to this Article 8.8 shall be approved as
part of the relevant Annual Work Programme and Budget
and shall be included as Petroleum Costs, however the
aforesaid expenditures less than one hundred fifty
thousand (150,000) Dollars in any year shall not be Cost
(150.000) Dollardan artiq xorclor Neft-qaz omoliyyatlari Recoverable. Expenditures in excess of one hundred fifty
mosroflarina daxil edilir va Ovazi Sdonilir. thousand (150,000) Dollars in any year shall be included
as Petroleum Costs and shall be Cost Recoverable.

~39-
9.1

MADD0O 9

_ HESABAT VO NEFT-QAZ |
OMOLIYYATLARININ YOXLANMASI HUQUQU

Hesabat va sonodlor

Podratg1 Neft-qaz omoliyyatlarma dair sonodlori va
hesabatlar: asagidaki qaydada tartib va toqdim edir:

(a) Podratg1 Kontrakt sahosindo Neft-qaz
omoliyyatlarmin aparilmasi gedisindo aldo etdiyi,
Kontrakt sahosino aid olan biitiin geoloji vo geofiziki
informasiyant vo molumatlari orijinalda va ya
keyfiyyotlo kégiiriila va ya surati gixarila bilacok
sokilda, yaxud yeri galdikca, lentlorda va ya digor
dasiyicilarda qeydo alir vo bu ciir informasiyan vo
molumatlari oldo etdikdon sonra omoli cahotdon on
qisa miiddotlorda onlari surotlorini, o ciimlodon
tofsirlorini, qazma jurnallarim va quyularin karotaj
diaqramlarin, habelo beynalxalq neft-qaz
sonayesinin hamuliqla qobul edilmis tacriibasi ilo
nozordo tutulan, Podratginin aldigi hor hansi digor
informasiyant ARDNS-9 verir.

(b) Podratgi neft-qaz sonayesinin hamuiliqla qobul
edilmis beynolxalq tacriibosino uygun  olaraq
asagidak1 molumatlar1 daxil etmoklo qazma
jurnallar1 tortib edir vo quyularm gqazilmasi,
dorinlosdirilmosi, tamponaji vo ya logvi haqqinda
qeydlor aparir:

(i) quyunun qazildigi horizontlar haqqinda;

(ii) quyuya endirilon qoruyucu borular, gazma vo
nasos-kompressor borular1, quyu avadanligi va
alotlor, habelo onlarm yenilasdirilmosi va
ovozedicilori haqqinda;

9.1

- 40 -

ARTICLE 9

REPORTS AND ACCESS TO PETROLEUM
OPERATIONS

Reports and Records

Contractor shall keep and submit reports and records of
Petroleum Operations as follows:

(a) Contractor shall record, in an original or
reproducible form of good quality and on tape or
other media where relevant, all geological and
geophysical information and data relating to the
Contract Area obtained by Contractor in the course
of conducting Petroleum Operations thereon and
shall deliver a copy of all such information and data,
including the interpretation thereof and logs and
records of wells, and any other information obtained
by Contractor consistent with generally accepted
international Petroleum industry standards, to
SOCAR as soon as practicable after the same has
come into the possession of Contractor.

(b) Contractor shall keep logs and records of the
drilling, deepening, plugging or abandonment of
wells consistent. with generally —_ accepted
international Petroleum industry practice and
containing particulars of:

(i) _ the strata through which the well was drilled;
(ii) the casing, drill pipe, tubing and down-hole

equipment run in the well and modifications
and alterations thereof;
(c)

(d)

(e)

(iii)

askar edilmis Karbohidrogenlor, su vo faydali
mineral ehtiyatlar1 haqqinda; vo

(iv) Habelo  beynolxalq neft-qaz sonayesinin
hamuiliqla qabul edilmis tacriibasi ilo nazordo
tutulan digor informasiyani.

Yuxaridaki 9.1(b) bandinds miivafiq suratdo tolob
olunan informasiya ARDNS-o konkret quyunun
qazilib basa gatdirilmasindan sonra doxsan (90) giin
miiddotinds quyularm qazilib basa gatdirilmasina
dair hesabatlar saklindo taqdim edilir;

Zoarurot olduqda, laboratoriya tadqiqati vo ya analizi
moqsodila Podratginmn ixtiyar var ki, Kontrakt
sahosindon gétiiriilmiis petroloji niimunolori (0
ciimlodon siixur va slam niimunolorini) vo ya
Karbohidrogen niimunolorini, habelo quyuda askar
edilmis formasiyalarm va ya suyun xarakterik
niimunolorini vo lent, yaxud digor dastyicilar
iizorinda olan seysmik molumati Azorbaycan
Respublikasindan aparsin. ARDNS-in  miivafiq
sorgusu ilo Podratg:1 Azorbaycan Respublikasindan
gixarmaq istodiyi materiallarm surotini vo ya bu
materiallarm ekvivalent niimunolorini ARDNS-o
toqdim edacokdir.

Podratg:1 ARDNS-o asagidaki hesabatlari taqdim
edir:

(i) daxil olduqea qazma islori haqqinda giindolik
hesabatlar1 vo maodon-geofiziki tedqiqatlar
haqqinda hoftolik hesabatlar1;

(ii) hor Taqvim riibii basa gatdiqdan sonra on bes
(15) giin orzinda ovvalki Taqvim riibiindo
aparilmis Neft-qaz omoliyyatlarmin  gedisi
haqqinda asagidakilardan ibarot hesabati:

-41-

(c)

(d)

(e)

(iii) Petroleum, water and valuable mineral

resources encountered; and

and any other information consistent with generally
accepted international Petroleum industry standards.

The information required by Article 9.1(b) above
shall be submitted to SOCAR in the form of well
completion reports within ninety (90) days from
completion of the well in question.

Contractor may if necessary remove from the
Republic of Azerbaijan, for the purpose of
laboratory examination or analysis, petrological
specimens (including cores and cuttings) or samples
of Petroleum found in the Contract Area and
characteristic samples of the strata or water
encountered in a well and seismic data on tape or
other media. Upon request, Contractor will provide
SOCAR with copies or equivalent samples and
specimens of the materials which the Contractor
proposes to remove from the Republic of
Azerbaijan.

Contractor shall supply to SOCAR:

(i) daily reports on drilling operations and weekly
reports on field geophysical surveys as soon as
they are available;

(ii) within fifteen (15) days after the end of each
Calendar Quarter, a report on the progress of
Petroleum Operations during the preceding
Calendar Quarter covering:
(1) aparilmis Neft-qaz — omoliyyatlarinin
tasviri vo oldo edilmis  faktik
informasiya, o ciimlodon _biitiinliikdo
Kontrakt sahosindon vo ayrica hor bir
quyudan Karbohidrogenlor hasilatinin
hacmi; va

(2) Podratginin omoliyyatlar apardigi
sahonin tasviri; vo

(3) _ biitiin quyularin yerini va digor Neft-qaz
omoliyyatlarmin aparildigi __saholori
gostoron xorito;

(iii) hor Taqvim ili qurtardiqdan sonra iig (3) ay
orzinda yuxaridaki (ii) bondindo géstorilmis
mosodlolori ovvalki Toaqvim ili iigiin
timumilasdiron illik hesabati;

(iv) Neft-qaz omoliyyatlarimm osas elementlorinin
goriiliib basa gatdirilmas: haqqinda vo ya
gozlonilmoz hadisolor haqqinda hesabatlari,
habela Rohbor komitonin sorgusu ilo digor
hesabatlar1. Ustoalik, Podratg1
Karbohidrogenlorin kosfindon savayi _biitiin
digor kosflor, mosolon, qeyri-karbohidrogen
tabii ehtiyatlarmin kasflori barasinds ARDNS-
9 molumat vermoyo borcludur.

9.1(e)(i) bondino uygun

olarag ARDNS-o toqdim

edilmoli olan giindolik va hoftalik cari hesabatlar

tartib edildiyi dildo, 9.

bondino uygun olaraq

ARDNS-o teqdim edilmoli olan biitiin § qalan

hesabatlar va sonadlor
dillorindo taqdim edilir.

9.2 Neft-qaz amoliyyatlarinin yoxl

ingilis vo Azorbaycan

janmasi

Yoxlama aparilmasina on az

tig (3) giin qgalmis yazili

(1) description of the Petroleum Operations
carried out and the factual information
obtained including Petroleum production
data from the Contract Area overall and
on a well by well basis; and

(2) a description of the area in which
Contractor has operated; and

(3) a map indicating the location of all wells
and other Petroleum Operations;

(iii) within three (3) months of the end of each
Calendar Year, an annual report summarising
the matters specified in paragraph (ii) above
for the preceding Calendar Year;

(iv) reports on completion of major elements of
Petroleum Operations or unforeseen events
and other reports requested by the Steering
Committee. Additionally Contractor — will
inform SOCAR of all discoveries other than of
Petroleum, such as discoveries of non-
Petroleum natural resources.

The daily and weekly reports required to be
submitted to SOCAR pursuant to Article 9.1(e)(i)
shall be submitted in the original language of the
reports and all other reports and records required to
be submitted to SOCAR pursuant to this Article 9.1
shall be submitted to SOCAR in the English and
Azeri languages.

9.2 Access to Petroleum Operations

Duly authorised representatives of SOCAR may on not
sokilda bildirmok sartilo, ARDNS-in lazimi qaydada
solahiyyot verilmis niimayondolorinin ixtiyar var ki, Neft-
qaz omoliyyatlarina aid islori, obyektlori, avadanligi vo
materiallar1 osaslandirilmis miintozomlikloa vo aglabatan
vaxtda yoxlasiniar, lakin bela yoxlama Neft-qaz
omoliyyatlarmin aparilmasina asassiz mane olmamali va ya
bunlari longitmomolidir.

less than three (3) days notice in writing inspect at justified
intervals and at reasonable times work, facilities,
equipment and materials relating to the Petroleum
Operations, provided that such inspection shall not
unreasonably interfere with or delay the conduct of
Petroleum Operations.
MADDO 10
TORPAQ SAHOLORINDON ISTIFADO

ARDNS Neft-qaz omoliyyatlarmin aparilmasi iigiin zoruri olan,
qanuni istifadosinds olan torpaq saholorini pulsuz istifado iigiin
Podratgmin soroncamina verir (bu sortlo ki, Podratginin homin
istifadosi ARDNS-in bunlardan istifado etmosi iigiin osassiz
maneoslor térotmosin, habelo bu gortla ki, Podratgimin belo
istifadasi noticasinda ARDNS hor hans1 xorclor gakorsa, Podratg1
ARDNS-s birbasa va ya dolay: yolla heg bir monfoot
qazandirmadan homin xorclori dédasin), va ARDNS 6z
solahiyyotlorinin tam hocmi daxilinda qanun g¢oar¢givasinds
miimkiin olan biitiin saylori géstorir ki, Podratg: Neft-qaz
amoliyyatlar1 aparmaq mogsadila ARDNS-in — qanuni
istifadosinds olan torpaq saholorindon konarda qalan vo dévlata
moxsus biitiin basqa zoruri torpaq saholorini va donizdibi
saholori, o ciimloden digor islorla yanasi, boru komorlorinin,
kabellorin va avadanligin insasi, gokilmasi, istismar: vo onlara
texniki xidmot itigiin saholori pulsuz istifadodon Strii ala bilsin.
Podratg1 Neft-qaz omoliyyatlarmin aparilmasi iigiin zoruri olan
yeriistii vo yeralt: obyektlori insa va istismar etmok hiiququna
malikdir. Torpaq saholorinin ayrilmasi (elaco da bu 10-cu
Maddonin miiddoalarina miivafiq olaraq ARDNS torofindon
Podratgrya verilon sahalor do daxil olmaqla) va Podratginin
homin saholordo tikdiyi obyektlorin yerlosdirilmasi, bu Sazisdo
miioyyonlesdirilmis basqa sortlor istisna olmaqla, torpaqdan
istifada sahosinds moahdudiyyotlora air Azorbaycan
qanunvericiliyina miivafiq suratdo aparilir.

ARTICLE 10
USE OF LAND

SOCAR shall make available to Contractor, at no cost to
Contractor, the use of any land which SOCAR utilises legally as
necessary to carry out Petroleum Operations, (provided such use
by Contractor does not interfere unreasonably with SOCAR's
use thereof and further provided that if such use by Contractor
results in expense for SOCAR, Contractor shall reimburse
SOCAR for such expense, without creating any profit directly or
indirectly for SOCAR), and SOCAR shall within the full limits
of its authority use its best lawful endeavours to make available,
at no cost to Contractor, all other land owned by the state and
located beyond the land which SOCAR utilises legally as
necessary to carry out Petroleum Operations including, but not
limited to, the construction, laying, operating and maintaining of
pipelines, cables and equipment. Contractor shall have the right
to construct and maintain, above and below any such lands, the
facilities necessary to carry out Petroleum Operations. Land
allocation (including those transferred by SOCAR to Contractor
under this Article 10) and location of facilities constructed by
Contractor on such land shall be in accordance with Azerbaijan
legislation regarding land use restrictions, except as may be
modified by this Agreement.

-44-
MADD9 11
OBYEKTLORDON ISTIFADO

11.1 ARDNS-a moxsus obyektlor

Podratgrya va Omoliyyat sirkotina MM-nin imzalanma
tarixinodok Kiirovdag yataginin islonmosi ticiin istifado
etdiyi osasl fondlardan (0 ciimlodon, lakin bunlarla
mohdudlasmadan, istehsal avadanligi, avtonoqliyyat,
quyular, nasoslar, saxlanma  obyektlori, _alatlor,
generatorlar, kompressorlar, boru komorlori, ofis binalan,
anbarlar, binalar, qurgular, tikinti meydangalan, yollar,
infrastruktur, radiocihazlar, nasos-kompressor borulari,
mallar, materiallar, obyektlor, avadanliq vo sosial toyinat
obyektlorindon) ARDNS-a ddonis vermodon _ istifado
etmok ticiin miistasna hiiquq verilir, bu sartls ki, ARDNS
bu osashi fondlara miilkiyyot hiiququnu qoruyub saxlayir.

Podratg1 ARDNS-in miistoqim vo ya dolay1 sahibliyindo
va ya nozaroti altmmda olan hor hansi obyektlori, o
ciimlodon, lakin bununla mohdudlasmadan, infrastrukturu,
gqazma_ qurgularm, noqliyyat vasitolorini, tachizat
bazalarm, anbarlar1 osasli tamir, rekonstruksiya etdikda va

ya modernizasiya _etdikda, +ARDNS  Neft-qaz
omoliyyatlarmin yerino  yetirilmosi icin homin
obyektlordon lazimi doraceda istifada olunmasinda

Podratgrya tistiinliik hiiququ verilmasini tomin edir.

imzalanma tarixindon sonra’ vo Qiivvayominmo
tarixinodak Podratc¢: MM-in balansinda vo ya Kontrakt
sahosi hiidudlarmda olan, Podratgiya verilon biitiin osasli
fondlarm ARDNS-lo birlikds inventarizasiyasim hoyata
kecirir habelo Toroflar MM-in istifado etdiyi belo osasli
fondlarin lazimi qaydada Omoliyyat sirkotinin istifadosina
verilmasini tomin edirlar.

11.2. ARDNS-in yardimi

11.1

ARTICLE 11
USE OF FACILITIES

SOCAR Facilities

Contractor and the Operating Company shall be granted
the exclusive right to use for Petroleum Operations, at no
cost to Contractor, the capital assets (including but not
limited to production equipment, vehicles, wells, pumps,
storage facilities, tools, generators, compressors, pipelines,
offices, warehouses, buildings, rigs, yards, roads,
infrastructure, radios, tubular goods, supplies, materials,
facilities, equipment and facilities for social purposes)
used by JV for the purpose of developing the Kurovdag
field as at the Execution Date, provided that SOCAR shall
retain the right of ownership to such capital assets.

In the event that Contractor materially refurbishes,
upgrades or improves any facilities that are under
SOCAR’s direct or indirect ownership or control,
including inter alia infrastructure, drilling rigs, means of
transportation, supply bases and warehouses, then SOCAR
shall ensure that Contractor has prior right to use such
facilities as may be necessary for the purpose of carrying
out Petroleum Operations.

Contractor shall, after the Execution Date and before the
Effective Date, cooperate with SOCAR to inventory all
transferable capital assets being on the JV books or within
the Contract Area, and the Parties shall make an orderly
transition from use of such capital assets by JV to use of
such capital assets by the Operating Company.

11.2 SOCAR Assistance

-45-
(a)

(b)

ARDNS Hoékumoet organlari vo Uciincii_ toroflor
qarsisinda 6z solahiyyotlorinin tam hocmi daxilindo
qanun gorcgivasinda miimkiin olan biitiin soylori
gostorir ki, Karbohidrogenlor pay1 tigiin Azorbaycan
Respublikasinda biitiin zoruri noqletmo, hazirlama
va dasima vasitolorindon, habelo infrastrukturdan
istifada iiciin Podratgrya homin obyektlorin vo
strukturun hor hans: digar real  istifadocgisino
kommersiya osasinda_ verilon vo ya _ onunla
razilasdirilan sortlordon az sorfoli olmayan sortlorlo
imkan yaradilsin;

ARDNS Hékumot organlar1 vo Usiincii toroflor
qarsisinda 6z solahiyyotlorinin tam hocmi daxilindo
qanun goarcgivasinds miimkiin olan biitiin soylori
gostorir ki, Azoarbaycan Respublikasinin
iidudlarmdan konardaki miivafiq akimiyyot
organlarindan vo yurisdiksiyalardan vo Podratginin
Neft-qaz omoliyyatlari iigtin aglabatan doracado
zoruri saydigi va/va yaxud goéstorilon hakimiyyot
organlarinin va yurisdiksiyalarin talob eda bilacayi
iiquqlan, imtiyazlar, solahiyyotlori, icazolori vo
agqa razilasmalari almaqda Podratgrya kémok etsin,
lakin ARDNS  adlan — ¢okilon iiquqlarin,
imtiyazlarin, solahiyyotlorin va icazolorin alinmadigi
toqdirda mosuliyyot dasimir. Bela razilasmalar
sirasma digar mosololorla yanagi, ixrac boru
omorinin ¢akilmosi tigiin saholor ayrilmasi, istismar
iiquqlarinin verilmasi, Kontrakt sahosinda hasil
edilmis va saxlanmis Karbohidrogenlorin,
Azoarbaycan Respublikasina géndorilon va ya onun
orazisindon aparilan materiallarm, avadanligin vo
digor maddi-texniki tachizat predmetlorinin yiiklonib
yola salinmasina, anbara vurulmasina vo ya
osaldilib yiiklonmasino dair icazolor va Ghdoliklor,
abela dévlot, yerli va digor vergilordon, dasima
tariflorindon, yerino yetirilon Neft-qaz omoliyyatlar
iigiin basqa yurisdiksiyalarda géstorilmis digor
tariflardon vo olavolordon azadedilma mosololori

- 46 -

(a)

(b)

SOCAR shall within the full limits of its authority
use its best lawful endeavours with respect to
Governmental Authorities and Third Parties to
provide Contractor access for its share of Petroleum
to all necessary transportation, treatment and export
facilities and infrastructure in the Republic of
Azerbaijan on terms no less favourable to Contractor
than those granted to, or agreed with, any other bona
fide arm's length user of such facilities and
infrastructure.

SOCAR shall within the full limits of its authority
use all lawful reasonable endeavours, with respect to
Governmental Authorities and Third Parties, to
assist Contractor in obtaining such rights, privileges,
authorisations, approvals and other agreements from
authorities and jurisdictions, outside the territory of
the Republic of Azerbaijan as Contractor shall
reasonably deem necessary for Petroleum Operations
and/or as may be required by such authorities and
jurisdictions, but shall not be responsible if such
rights, privileges, authorisations and approvals are
not obtained. Such agreements may include, but
need not be limited to, such matters as export
pipeline rights of way and operation rights, permits
and undertakings with respect to the transhipment,
storage or staging of Petroleum produced and saved
from the Contract Area, materials, equipment and
other supplies destined to or from the territory of the
Republic of Azerbaijan, and exemptions from
national, local and other taxes, transit fees, and other
fees and charges on Petroleum Operations being
conducted in such other jurisdictions.

(c)

daxildir.

ARDNS Hékumot organlar1 vo Usiincii toroflor
qarsisinda 6z solahiyyotlorinin tam hocmi daxilindo
qanun gorcgivasinds miimkiin olan biitiin soylori
gostoracak, istirak payina, nozarot vo idara etmak vo
ya foaliyyoti istiqamotlondirmok hiiququna malik
oldugu 6z Ortaq sirkotlori, birga miiassisolori vo ya
taskilatlar1 barasinds iso tominat yaradacaq ki,
Podratg: Azarbaycan  Respublikasinda _ basqa
obyektlorla yanasi1, sahil qurgular1, zavodlar, doniz
infrastrukturu obyektlori, tochizat bazalari, anbarlar,
mallar, xidmotlor va noqliyyat vasitolorindon istifado
etsin, bu sortlo ki, géstorilon obyektlor, bazalar vo
ia. tizro Usiincii torofler qarsisinda ovvelcadon
gotiiriilmiis Ghdoliklor olmasin vo Podratginin
bunlardan istifadosi ARDNS-in vo/va yaxud Ugiincii
toraflorin médvcud omoliyyatlarmima manegilik
tératmosin. Burada “nozarot” sohmdarlarin imumi
yigicaqlarinda sas hiiququ veron sohmlorin alli (50)
faizindon goxuna sahiblik, yaxud sohmdarlarin
iimumi yigincaginda vo ya sirkotin, miiossisonin, ya
da toskilatin icra va ya roahbor orqaninin hor hansi
iclasmda qorarlar qabul etmak va ya qabul
olunmasim: tamin etmak (sasvermo yolu ilo va ya
basqa_ ciir) imkan1 demokdir. Belo  istifado
asagidakilar barasinds tamin edilir:

G) — Ueiincii_taraflorin obyektlori vo xidmotlori
barasindo bu obyektlorin vo xidmotlorin hor
hansi digor real istifadogisi ilo kommersiya
asasinda razilasdirilmis gortlordon Podratg1
iigiin az sorfoli olmayan sortlorlo;

(ii) ARDNS-in vo ARDNS-in istirak payina,
nozarot, idaro etmok va ya __foaliyyoti
istiqamotlondirmok hiiququna malik oldugu
Ortaq sirkotlorin, birga miiossisolorin va ya
miigssisolorin obyektlori vo  xidmotlori
barasinda (bela obyektlorin vo xidmotlorin

-47-

(c)

SOCAR shall within the full limits of its authority
use all reasonable lawful endeavours with respect to
Governmental Authorities and Third Parties, and
shall be obligated with respect to its Affiliates, joint
ventures or enterprises in which it has an interest
and the right to control, manage or direct the action
of such companies, ventures or enterprises, to
ensure that Contractor has access to inter alia
construction and fabrication facilities, offshore
infrastructures, supply bases, warehousing, goods,
services and means of transportation in the
Republic of Azerbaijan provided that those items
are not subject to prior obligations to Third Parties
and that Contractor's use thereof does not interfere
with the existing operations of SOCAR and/or any
Third Party. As used herein, "control" shall mean
the ownership of more than fifty (50) percent of the
shares authorised to vote at a general meeting of
shareholders, or the ability to pass or procure the
passing of a decision (whether by casting of votes
or otherwise) at a general meeting of shareholders,
or at any meeting of the executive or management
body, of the company, venture or enterprise. Such
access shall be:

(i) _ with respect to facilities and services of Third
Parties, on terms which are no less favourable
to Contractor than those granted or agreed with
any other bona fide arm's length user of such
facilities and services; and

(ii) with respect to facilities and services of
SOCAR and such Affiliates, joint ventures or
enterprises in which SOCAR has an interest
and the right to control, manage or direct the
action thereof, at rates commensurate with the
quality and efficiency of such facilities and
keyfiyyotina va somoroliliyina uygun doracolor
iizra; bu daracalor ARDNS-do vo/va yaxud
hamin Ortaq sirkotlords, birgo miiossisalorda
va ya miiossisolorda tatbiq edilon doracalora
barabor olmalidir), elaco do Podratg: iigiin
ARDNS-s vo/va yaxud homin Ortaq sirkotlora,
birga miisssisolora va ya taskilatlara verilon va
ya onlarla razilasdirilan gortlardon az sorfoli
olmayan sortlor barasindo.

11.3 Podratgimin obyektlori

Podratg1 Neft-qaz omoliyyatlar ilo slaqodar nozarat vo ya
istismar etdiyi biitiin obyektlora (““Podratginin obyektlori”)
texniki xidmot va onlarin tomiri tigiin cavabdehdir.
Podratgimin obyektlorinden Usiincii toraflorin istifado
etmasi miiqabilindo verilon haqq Neft-qaz omoliyyatlar
Hesabina daxil olur. ARDNS Podratgimin obyektlorinda
olan izafi hasilat giictindon istifado etmok hiiququna
malikdir, bu soartls ki, homin  istifado Neft-qaz
omoliyyatlarinin aparilmasina mane olmasin vo monfi tasir
gdstormosin. Uciincii torofler izafi istehsal giiciindon
Podratg1 ilo razilasdirilmis gortlorlo istifado edo bilarlor.
Srfir balansi aldo edilonodok Podratgimin obyektlorindon
bu ciir istifado edilmoasindo iistiinliik ovvolco Podratgiya,
sonra Ugiincii teraflora va nohayot, ARDNS-o verilir.
ARDNS Podratginin obyektlorindon qarsiliqlt suratdo
razilasdirilan vo Neft-qaz omoliyyatlar1 Hesabina daxil
edilon haqqi 6domoklo istifado edir. Sifir balansi oldo
edildikdon sonra Podratginin obyektlorindon ovvalca
Podratg1, sonra ARDNS, axirda Uciincii toroflor istifado
edir. Sifir balansi olda edildikdon sonra ARDNS
Podratgimin obyektlorindon pulsuz istifado edir, amma
miivoqqoti olaraq Podratci hor hans: Obyektdon istifado
etmirsa va bu Obyekti yalniz ARDNS istismar edirsa, belo
Obyektin planli-cari tomiri garsiliqh razilasma tizra hoyata
kegirilir. Bu sanoddo zidd miiddoalarm olmasimi nozora
almadan, Podratgimin ixtiyari var ki avadanligi vo
obyektlori satsin. Podratg1 belo avadanligi va obyektlori
(16.3(a) bondi miiddoalarmin samil edildiyi osas fondlar

services, which rates shall be the same as are
available to SOCAR and/or such Affiliates,
joint ventures or enterprises and as regard
other terms no less favourable to Contractor
than those granted to or agreed with SOCAR
and/or such Affiliates, joint ventures or
enterprises.

11.3 Contractor Facilities

- 48 -

Contractor shall be responsible for the maintenance and
repair of all facilities controlled and operated by
Contractor in connection with the Petroleum Operations
("Contractor Facilities"). Fees from Third Parties' access to
Contractor Facilities shall be credited to the Petroleum
Operations Account. SOCAR shall have the right to use
excess capacity in Contractor Facilities provided such use
does not interfere with or adversely affect Petroleum
Operations. Third Parties may use such excess capacity on
terms agreed with Contractor. Prior to Zero Balance the
priority of such use of Contractor Facilities shall be first
Contractor, second Third Parties, and finally SOCAR.
SOCAR shall pay a mutually agreed fee for such use to be
credited to the Petroleum Operations Account. After Zero
Balance the priority shall be first Contractor, second
SOCAR and finally Third Parties. SOCAR's use after Zero
Balance shall be free of charge, except that maintenance of
Contractor Facilities, for the time being not used by
Contractor and being utilised exclusively by SOCAR,
shall be on terms to be mutually agreed. Notwithstanding
anything to the contrary in this Agreement, Contractor
shall have the right to dispose of equipment and facilities.
Contractor shall notify SOCAR of its intention to dispose
of any such equipment and facilities (except in the case of
fixed assets to which the provisions of Article 16.3(a) shall
apply). Unless SOCAR elects, within thirty (30) days to
assume responsibility for and take delivery thereof,
Contractor shall be free to dispose of any such equipment

istisna olma

a) satmaq niyyati barosinda ARDNS-a

molumat verir. Ogor otuz (30) giin orzindad ARDNS bu
avadanliq va obyektlori 6z balansina  gotiirmiirso,
Podratginin onlari taklif edilon on sarfoli qiymoto satmaq

ixtiyart vardir

vo satis xorclori Omoliyyat mosroflorino aid

edilir. Srfir balansi aldo edilonadok bu ciir satislardan aldo
edilon vasait Neft-qaz omoliyyatlar1 Hesabina daxil edilir
vo Sifir balans1 aldo edilandon sonra ARDNS-in hesabina
kreditlosdirilmolidir. Bu  sonoddo hor hansi  zidd

miiddoalarin

olmasina baxmayaraq, ARDNS Kontrakt

Sahasindon hasil edilon Karbohidrogenlorin dasinmasinda

Podratginin o|
Sazis tizra

yektlorinden istifado etmokda onlarin (bu
Karbohidrogen _hasilati gotiirmok

hiiquqlarmdak: tonasiib saxlanilmaqla) Podratgi ilo eyni

hiiquga malik

ir.

- 49 -

and facilities at the best price obtainable. Funds from such
sales will be credited to the Petroleum Operations Account
and after Zero Balance will be credited to SOCAR’s
account, and costs of disposal will be charged as
Operating Costs. Notwithstanding any provision herein to
the contrary, SOCAR and Contractor shall have equal
priority to capacity in Contractor Facilities to transport
Petroleum produced from the Contract Area in proportion
to their rights to take Petroleum under this Agreement.
MADDO 12
PODRATCININ NEFT-QAZ OMOLIYYATLARI

MOSROFLORININ ODONILMOSI VO HASILATIN

12.1

12.2

BOLUSDURULMasi

Neft-qaz___amoaliyyatlarmda___Karbohidrogenlordan
istifado edilmosi

Podratg1 Kontrakt sahosindo ¢1xarilan Karbohidrgenlordon
beynalxalq neft sonayesinds hamiliqla qobul edilmis
tacriiboyo uygun olaraq Neft-qaz omoliyyatlarinda, o
ciimlodon, lakin bununla mohdudlasmadan, Kontrakt
sahasinin hiidudlari daxilinda Karbohidrogen yataqlarinda
lay tozyiqini saxlamaq mogqsodi ilo laya yenidon
Karbohidrogenlar vurulmasi iigiin pulsuz istifado etmok
hiiququna malikdir. Podratc: Neft-qaz omoliyyatlarinin
istehsal ehtiyaclari tigiin Karbohidrogenlordon minimum
hocmdo istifada etmoyo ¢alisacaqdir. Planlar  tortib
edilorkon Podratg1 Illik is proqraminda Neft-qaz
omoliyyatlarmin optimal qaydada hoyata kecirilmosi
zaman islodilmosi nozordo tutulan Karbohidrogenlorin
smeta hocmini géstorir. Yuxarida deyilonloro zidd
olmadan, ogor Illik ig programinin hoyata kecirilmosi
gedisindo Podratg1 smetada razilasdirilmis hacmi on (10)
faiz va ya daha ¢ox artirmaq istayirso, 0, doyisdirilmis
smeta tizro 6z takliflorini baxilmaq vo tesdiq olunmaq
ligtin Rohbor komitaya taqdim edir.

Neft-qaz___amoliyyatlari_—_masroflorinin _avezinin

6danilmosi

(a) Podratcr Umumi hasilat hocmindon asagidaki
qaydada__Neft-qaz omoliyyatlar: Mosroflorinin
ovozini almaq hiiququna malikdir:
(i) birinci = ndvbada ___biitiin Omoliyyat

mosroflorinin ovozi Gdonilir ;

ARTICLE 12

CONTRACTOR'S RECOVERY OF PETROLEUM COSTS

12.1

12.2

-50-

AND PRODUCTION SHARING

Use of Petroleum for Petroleum Operations

Contractor shall have the right to use, free of charge,
Petroleum produced from the Contract Area for Petroleum
Operations in accordance with generally accepted
international Petroleum industry practice, including but
not limited to reinjection to preserve the pressure of
Petroleum reservoirs in the Contract Area. Contractor shall
endeavour to minimise use of Petroleum for Petroleum
Operations. For planning purposes Contractor shall
provide in the Annual Work Programme an estimate of the
amount of Petroleum it anticipates will be used for the
optimum implementation of Petroleum Operations.
Without prejudice to the said above, if during the
implementation of the Annual Work Programme
Contractor estimates that it will use more than ten (10)
percent over and above the amount estimated, Contractor
shall submit its proposals for the revised estimate to the
Steering Committee for its review and approval.

Cost Recovery for Petroleum Operations

(a) Contractor shall be entitled to the recovery of its
Petroleum Costs out of Total Production as follows:

(i) all Operating Costs shall first be recovered;
(b)

(c)

(d)

(e)

(f)

(ii) sonra Podratgmin Omoliyyat mosroflorinin
evozi ddonilmosi tigiin lazim olan hocmlor
gixildiqdan sonra Umumi hasilat hocmindo
qalan Xam neftin va Sarbast Tabii Qazin olli
(50) faizindon ¢ox olmayan hacmindon biitiin
Osasht mosroflorin ovezi ddonilir (“Osasli
mosroflorin 6donilmosi iigiin
Karbohidrogenlor").

12.2(a) bandina ssason Ovozi ddonilmoli olan
mosroflorin ugotu Miihasibat ugotunun aparilmas1
qaydasina uygun olaraq hoyata kegirilir.

Mosroflorin Ovezinin ddonilmoasinin hesablanmasi
Taqvim riibii ssasinda aparilir.

Hor Toqvim riibii sona ¢atdiqdan sonra

(i) Maliyyalosdirmo mosroflori hor hansi ovozi
ddonilmomis Osasli masroflora tatbiq olunur;

(ii) hor Taqvim riibii tizro Osasl mosroflora dair
Maliyyolosdirma mosroflori bu tarixda ovozi
6donilmomis Osasli mosroflorin saldosu ilo
toplanir va noticada Osasli masroflor kimi
avazi Gdonilir;

Yuxarida deyilonlordon asili olmayaraq, ardicil
doxsan (90) giindon az olmayan miiddot orzindo
Xam neftin giindolik hasilatinin orta soviyyasi 2008-
ci il tigiin Xam neftin giindolik Kontrakt Sahosindon
olan hasilatimin orta soviyyasini bir tam onda bes
(1,5) dofeden az olmayaraq Otdiiyii Toqvim
riibiindon sonra galon Taqvim riibii baslananadak hor
hansi ovozi ddonilmomis Osasli masroflora
Maliyyalosdirmo moasroflori slava olunmur.

Podratginn Neft-qaz omoliyyatlarma gakdiyi vo
Ovozi d6donilmoli olan, lakin ovvolki Toqvim
riibiinds ovezi ddonilmomis kumulyativ mosroflori

-51-

(b)

(c)

(d)

(e)

(f)

(ii) all Capital Costs shall then be recovered from
a maximum of fifty (50) percent of Crude Oil
and Non-associated Natural Gas remaining out
of Total Production after deduction of
volumes required to recover Contractor's
Operating Costs ("Capital Cost Recovery
Petroleum").

Accounting of costs to be recovered in accordance
with Article 12.2(a) shall be in a manner consistent
with the Accounting Procedure.

Cost Recovery shall be calculated on a Calendar
Quarter basis.

At the end of each Calendar Quarter

(i) Finance Costs shall be applied to any
unrecovered Capital Costs;

(ii) Finance Costs in respect of unrecovered
Capital Costs for each Calendar Quarter shall
be aggregated with the unrecovered balance
of Capital Costs at that date and thereafter be
recovered as Capital Costs.

Notwithstanding the foregoing, Finance Costs shall
not be applied to any unrecovered Capital Costs
before the Calendar Quarter following such Calendar
Quarter in which the average level of daily rate of
Crude Oil produced for a period of not less than
ninety (90) consecutive days is at least one point five
(1.5) times the average daily rate of Crude Oil
production from the Contract Area in 2008.

Contractor shall have the continuing right to carry
over to subsequent Calendar Quarters accumulated
Petroleum Costs which are Cost Recoverable but
12.3

12.4

sonraki Taqvim riiblorinds kegirmok hiiququ daim

tomin edilir.
(g) Oger hor hansi Taqvim riibiinds gokilon va ya bu
Toqvim riibiino kegirilan ovazi ddonilmomis
kumulyativ Osash mosroflorin moablogi géstorilon
Toqvim riibii dévriinds mosroflorin Ovozinin
6donilmosi mogqsodlori iigiin ayrilmis Osasli
mosroflorin Sdonilmosi iigiin Karbohidrogenlorinin
dayarinden az olursa, Osasli moasroflorin ovezinin

6donilmosi iigiin olan va _ istifada edilmomis
Karbohidrogenlar alava Monfoaot karbohidrogenlori
kimi baxilir.

Miilkiyyot hiiququnun verilmosi

Podratgimin Mosroflorinin ovazinin édonilmasi Catdirilma
montaqasinds ARDNS torofindon Podratgrya Xam neftin
va Sarbast tobii gqazin hocmlori iizorinda miilkiyyot
hiiququnun verilmasi yolu ila tamin edilir; onlari doyori
12.2 bandina miivafiq sakilda 6donilmoli olan Neft-qaz

omoliyyatlar1 Mosroflorina ekvivalentdir (ekvivalentlik
15.1 bondinda = géstarilon qaydaya uygun  olaraq
miioyyonlosdirilir).

Monfoaot Karbohidrogenlori

Omoliyyat mosroflorinin 6donilmasi iigiin lazim olan Xam
neft va Sorbast tabii Qaz hoacmlori, habelo Osasli
mosroflorin ddonilmosi icin Karbohidrogenlorin
(yuxaridaki 12.2 bandindos nozerdo tutuldugu kimi)
toplanmis Osasli mosroflorin ovozinin édonilmosi ti¢giin
istifada olunan hissosi ¢gixildiqdan sonra Umumi hasilat
hocminin saldosu (“Monfost Karbohidrogenlori“) Taqvim
rlibii osasinda hesablanir va ARDNS ilo Podratg1 arasinda
asagidaki distur vo “R“ omsali mexanizmino osason
boliisdiiriiliir.

Qiivvayeminme tarixindon baslayaraq Taqvim riibii (nt+1)
tigiin R-omsali giymoti (n) Taqvim riibiiniin § axirinda

12.3

12.4

~52-

which have not been recovered in previous Calendar

Quarters.
(g) To the extent that the unrecovered accumulated
Capital Costs incurred or carried forward in any
Calendar Quarter are less than the value of the
Capital Cost Recovery Petroleum available for Cost
Recovery purposes during such Calendar Quarter,
then the unused Capital Cost Recovery Petroleum
shall be treated as additional Profit Petroleum.

Transfer of Title

Cost Recovery by Contractor shall be achieved by
transferring from SOCAR to Contractor title at the
Delivery Point to quantities of Crude Oil and Non-
associated Natural Gas of equivalent value (as determined
pursuant to Article 15.1) to the Petroleum Costs to be
recovered in accordance with Article 12.2.

Profit Petroleum

The balance of Total Production remaining after deducting
the quantities of Crude Oil and Non-associated Natural
Gas necessary to enable recovery of Operating Costs and
the portion of Capital Costs Recovery Petroleum used to
recover accumulated Capital Costs (as provided in Article
12.2 above) ("Profit Petroleum") shall be calculated on a
Calendar Quarter basis and shall be shared between
SOCAR and Contractor according to the R Factor model
below.

Beginning at the Effective Date the value of the R Factor
in respect of Calendar Quarter (n+1) shall be determined at
asagida géstorilon qaydada miiyyonlosdirilir:

R(n+1) = X(CCRn + FCn + PPLn

X(CCSn)

Burada:

CCRn =n Toqvim riibiinds Podratginin ovazi ddonilmis
Osasli mosroflori;

FCn n Toaqvim riibiinds Podratginm ovezi ddonilmis
Maliyyalosdirmo mosroflari;

CCSn =n Toaqvim riibiinds Podratginin gakdiyi Osasli
moasroflor;

PPLn n Toqvim riibiinda alinmis Monfoot
karbohidrogenlorinds Podratginin payinin doyori;

n miivafiq Toqvim riibiiniin sira némroasi.

> (n) Toqvim riibiinadosk va (n) Taqvim riibii da

daxil olmaqla = isarasindon sagda_yerlogon
hoddlorin kumulyativ adodi comi.

(n+1) Taqvim riibiinds ARDNS ilo Podratgi arasinda
Monfost karbohidrogenlorinin faiz bdlgiisii R-omsali
qiymotino uygun olaraq Monfoot karbohidrogenlori
bdlgiisiiniin asagidaki Codvali osasinda miioyyon edilir.
Monfooat karbohidrogenlori béliisdiiriilmasi Cadvali

Romsalinin intervali ARDNS-in pay: Podratginin pay)

(%) (%)
0.00 <R<1.25 40.0 60.0
1.25<R<1.75 45.0 55.0
1.75 <R<2.00 50.0 50.0

the end of Calendar Quarter (n) in accordance with the
procedure below:

R(n+1) = &(CCRn +FCn + PPLn)
x(CCSn)
Where:

CCRn means Contractor's Capital Costs recovered in the
nth Calendar Quarter;

FCn means Contractor’s Finance Costs recovered in
the nth Calendar Quarter;

CCSn_ means Contractor's Capital Costs incurred in the
nth Calendar Quarter;

PPLn means the value of Contractor's share of Profit
Petroleum lifted in the nth Calendar Quarter;

n means the index number of the relevant Calendar
Quarter;

x means the cumulative arithmetic sum of the items

to the right of the 2 symbol up to and including
Calendar Quarter (n).

The R Factor shall be applied to the Profit Petroleum
Sharing Table below to find the percentage split between
SOCAR and Contractor of Profit Petroleum in Calendar
Quarter (n+1).

Profit Petroleum Sharing Table

R Factor Band SOCAR Share Contractor Share

(%) (%)
0.00<R<1.25 40.0 60.0
1.25<R<1.75 45.0 55.0
1.75<R<2.00 50.0 50.0
2.00 <R< 2.50 60.0 40.0 2.00 <R<2.50 60.0 40.0

2.50<R<2.75 70.0 30.0 2.50<R<2.75 70.0 30.0
2.75 <R < 3.00 80.0 20.0 2.75 <R<3.00 80.0 20.0
3.00<R 90.0 10.0 3.00<R 90.0 10.0
12.5 Manfaot__karbohidrogenlori___iizarinda___miilkiyyot 12.5 Title to Profit Petroleum
hiiququ
Monfost karbohidrogenlorinds Podratginin pay1 iizorindo Title to Contractor's share of Profit Petroleum shall be out
miilkiyyot hiiququ Podratcrya Xam Neft vo Sorbast tobii of Crude Oil and Non-associated Natural Gas and shall be
qaz soklinds Catdirilma montoqasindo kegir. transferred to Contractor at the Delivery Point.

-54-
MADDO9O 13
KOMPENSASIYA XAM NEFTI

Podratg1 ARDNS-yo tamonnasiz olaraq iki yiiz yeddi min (207
000) ton hacminds Xam _ neft (“Kompensasiya Xam Neft”)
todariik etmok Ghdoliyi dasiyir. Qiivvoyaminmo tarixindon
etibaron hor névbati on iki (12) ay miiddoti orzinda vo
kompensasiya Xam neftino dair iimumi Ghdoliklori tam yerino
yetironodok Podratgi hor bela on iki (12) ay orzinda hasil olunan
Xam neftin timumi hasilatrnm otuz bes (35) faizi hacmindo
tadariik edir.

Catdirilma montogasinin hodlorinden konarda Kompensasiya
Xam neftinin noq!l edilmasi ilo olagadar hor hansi moasroflor
Omoliyyot moacroflorina aid edilir.

ARTICLE 13
COMPENSATORY CRUDE OIL

Contractor shall have the obligation to deliver at no cost to
SOCAR the amount of Crude Oil equal to two hundred seven
thousand (207,000) tons (“Compensatory Crude Oil”). Within
every twelve (12) months following the Effective Date until
fulfillment in full of its total obligations related to
Compensatory Crude Oil, Contractor shall deliver thirty five
(35) percent out of total production of Crude Oil produced in
each such twelve (12) months period.

Any costs associated with transportation of Compensatory

Crude Oil beyond the Delivery Point shall be included in the
Operating Costs.

-55-
14-cii MADDO

VERGI QOYULMASI

14.1 Umumi gaydalar

(a)

(b)

(©)

Monfoat vergisiino dair bu 14-cii Maddado géstorilon
Ghdalik istisna edilmoklo, Podratgi Toroflardon
Karbohidrogen Foaliyyoti ila olaqodar meydana
¢ixan vo ya ona bilavasita, yaxud dolayisi ilo aid
olan hor hans1 xarakterli heg bir Vergi tutulmur.

Bununla tosdiq edilir ki, Ikigat vergilora yol
verilmomosina dair miigavilolor Vergi tutulmasinin
daha olverisli sortlorini tamin edir.

Bu 14-cii Maddonin moqsadlori baximindan asagida
géstarilon terminlorin monasi belodir:

(i) | “Dévlot Biidcasi” - Respublika biidcasinin va
yerli biidcalorin va yaxud vergi tutulmalari
mogqsodlori baximindan Azorbaycan

Respublikasinin tatbiq olunan

qanunvericiliyino miivafiq surotda Hékiimot

Organ torofindon yaradilan digor biidcolorin

cami demokdir.

(ii) “Osas  fondlara Podratgi Torafin  vergi
alansina adoton “asas“* va ya “qeyri-asas*
fondlar (14.2 (I)(i)(bb) bondi ilo géstarilon
Binalar istisna olmaqla) maddosi altinda
salinan va hor birinin istifado edilmasi giiman
olunan miiddati bir (1) ili 6tan vo hor birinin
timumi doyari asagida géstorilon konkret son
addon artiq olan biitiin fondlardan ibarotdir:
u Sazisin baglandigi Toqvim Ili iigiin homin
son hadd bes min (5000) Dollardir vo, uygun

ARTICLE 14

TAXATION

14.1 General

-56-

(a)

(b)

(c)

Except for the Profit Tax obligation described in this
Article 14, the Contractor Parties shall not be
subject to any Taxes of any nature whatsoever
arising from or related, directly or indirectly, to
Hydrocarbon Activities.

It is acknowledged that Double Tax Treaties shall
have effect to provide more favourable conditions
for taxation.

For the purposes of this Article 14 the following
expressions shall have the meanings ascribed to
them below:

(i) "State Budget" means consolidated Republican
and local budgets or such other budgets as may
be created by Governmental Authority pursuant
to the applicable law of the Republic of
Azerbaijan for the purposes of taxation.

(ii) "Fixed Assets" shall include all assets which it
is usual to include in the Contractor Party's tax
balance sheet under the heading of fixed or
intangible asset (other than Buildings, as
described in Article 14.2(1)(i)(bb)), each of
which has an anticipated useful life of more
than one (1) year and the total value of each
asset exceeds the following limit: the limit for
the Calendar Year in which this Agreement is
executed shall be five thousand (5,000)
olaraq, sonraki har Taqvim Ili iigiin bu son

hadd ilkin doyarin dérd faizi (4%) qador xotti

iisulla artinlir.
(iii) “Karbohidrogen foaliyyati* — Bu Sazislo bagli
Kontrakt sahasinin ~—barpasi, _kasfiyyati,
islonmoasi va Karbohidrogen hasilati, elaca da,
Karbohidrogenlorin = miivafiq _standartlara
uygunlasdirilmasi, sonraki saxlanmasi va
satigina dair Podratgi tarofin bilavasita va ya
Omoliyyat Sirkoti vasitasilo apardigi Neft-qaz
omoliyyatlarinn Azorbaycan Respublikasinin
hiidudlan daxilindo va ya_ hiidudlarindan
konarda hoyata__ kegirilmolorindon —_asili
olmayaraq biitiin n6évlori va biitiin digor
foaliyyat névlori demokdir. Hor Podratgi toraf
6ziiniin miivafiq Karbohidrogen foaliyyoti iizra
ayrica miihasibat ugotunu aparir.

(iv) “Vergi organi“ — Azorbaycan Respublikasinin
Vergilor Nazirliyi vo ya Azarbaycan
Respublikasinn Vergilor Nazirliyinin toyin
etdiyi hor hansi varisi demokdir.

(v) “Maonfaot vergisi doracosi« - bu Sazis
imzalanan vaxt Azorbaycan Respubliksinda
tatbiq edilon vo bu Sazisin qiivvado oldugu
biitiin miiddot orzindo tosbit edilmis qalan
iyirmi iki faiz (22%) Monfoat vergisi doracasi
demokdir.

14.2 Manfoat vergisi

(a)

Hor Podratgi torof 6z Karbohidrogen foaliyyotino
miinasibatds Monfoot vergisi ticiin ayrica mosuliyyat
dasiyir. Azorbaycan Respublikasinin hor hans: daxili
qanunu ila bu Sazis arasinda hor hansi ziddiyat
yarandiqda, Sazisin miiddoalari iistiin tutulur. Hor
Podratg1 torof dziiniin Azorbaycan Respublikasinda
Karbohidrogen foaliyyotino aid olmayan tasorrufat

14.2 Profit Tax

-57-

(a)

Dollars and for each subsequent Calendar
Year, the limit shall be increased by four
percent (4%) straight line basis respectively.

(iii) "Hydrocarbon Activities" means all Petroleum
Operations and all other activities carried out in
connection with this Agreement by the
Contractor Party, directly or through the
Operating Company, relating to the
rehabilitation, exploration, development and
production of Petroleum from the Contract
Area, including finishing up Petroleum to the
applicable standard, further storage and sale,
whether such activities are performed in the
Republic of Azerbaijan or elsewhere. Each
Contractor Party shall maintain separate books
and accounts for its respective Hydrocarbon
Activities.

(iv) "Tax Authority" means the Ministry of Taxes of
the Republic of Azerbaijan or any successor
thereto appointed by the Ministry of Taxes of
the Republic of Azerbaijan.

(v) "Profit Tax Rate" is a rate of twenty two percent
(22%) which is the applied Profit Tax Rate
existing in the Republic of Azerbaijan on the
day of execution of this Agreement and which
shall remain fixed for the entire term of this
Agreement.

Each Contractor Party shall be severally liable for
Profit Tax in respect of its Hydrocarbon Activities.
In the event of any conflict between the provisions
of internal law of the Republic of Azerbaijan and
those of this Agreement, the provisions of this
Agreement shall govern. Each Contractor Party shall
be liable for payment of Profit Tax in connection

(b)

(c)

foaliyyatino géra Azorbaycan Respublikasinda tatbiq
edilon qanunlara va reqlamentlora uygun sokildo
Monfoot vergisi 6domok iic¢iin mosuliyyat daszyir.

Bununla konkret olaraq geyd edilir ki, bu 14-cii
Maddonin miiddoalan fordi qaydada hor Podratgi
torofo aid edilir. Hor bir Podratgi torofin Monfoot
vergisi tizra fardi masuliyyotini tanzimloyir; Monfoot
vergisi Satisdan golir, Digor golirlor vo Cixilmalar
maddolorinds yazildigi sakilda homin Podratgi
Torofin ayrica payina osaslanir.

ARDNS hor Toqvim ili iigiin hor Podratgi toraf
adindan Dévlat Biidcasino Dollarla Monfoot
vergisini, o ciimladan qabaqcadan hesablanmis
Monfoat vergisini vo onlara aid olan, homin Monfaot
vergisinin va ya qabaqcadan hesablanmis Monfoot
vergisinin vaxtinda ddonilmomoesi  noticasinda
qoyulan faizlori vo corimolori (Podratg: torafin lazimi
bayonnamoni vaxtinda hazirlamaq __ iqtidarinda
olmamasi noticasinds gqoyulan faizlor istisna
edilmoklo) 6z vosaitlorindon ddoyir. Bununla
ARDNS Podratgi toraflora zomanot verir ki, hor
Podratg1 torofin Monfoot vergisini, o ciimlodon,
yuxarida géstorildiyi kimi, ona aid faizlori vo
corimalori Dévlot Biidcasina bu Sazis itizra ARDNS-a
gatacaq Karbohidrogenlorin satisindan oldo edilon
varidatdan birinci névbada ddoyacokdir. ARDNS
14.3(f) bondinds nozordo tutuldugu kimi, bela édonis
tigiin Vergi orqaninin miivafiq Podratg: torafa rasmi
qebzlor vermasini tamin edir. Podratg1 taraflordon hor
hans1 birinin sorgusu alindiqdan sonra on (10) giin
arzinds homin Podratgi terafa ARDNS-in ovvolki
ciimlads adi gokilon Ghdoliklorino uygun olaraq
Dévlot Biidcasina vasaitin hoqigoten kegirildiyini
tasdiqlayan sonod (Podratg: taroflorin hamuisi iigiin
mogqbul formada) taqdim edir. ARDNS-in golirlorino
va ya monfaotina aid ARDNS 14.2(c) bondino uygun
olaraq Podratgi toraflordon hor birinin ovezina va

~58-

(b)

(©)

with its business activities in the Republic of
Azerbaijan that are not related to Hydrocarbon
Activities, under the applicable laws and regulations
of the Republic of Azerbaijan.

It is specifically acknowledged that the provisions of
this Article 14 shall apply individually to each
Contractor Party and govern the individual liability
of a Contractor Party for the Profit Tax which shall
be based on such Contractor Party's separate share
of the items of Sales Income and Other Income and
Deductions.

SOCAR shall in respect of each Calendar Year pay
out of its funds on behalf and in the name of each of
the Contractor Party’s Profit Tax to the State Budget
in Dollars including estimated Profit Tax, and any
interest, fines or penalties with respect thereto which
is attributable to the failure to pay any such Profit
Tax or estimated Profit Tax when it is due (except
interest resulting from a Contractor Party's failure to
prepare a required return by the due date therefor).
SOCAR hereby guarantees to Contractor Parties that
payment of each of Contractor Party’s Profit Tax to
the State Budget including any interest, fines or
penalties as aforesaid, shall have first priority upon
the proceeds of sale of Petroleum to which SOCAR
is entitled under this Agreement. SOCAR shall cause
the Tax Authority to issue to the appropriate
Contractor Party official receipts for such payments
as provided for in Article 14.3(f). Upon request of
any Contractor Party, SOCAR shall provide to such
Contractor Party within ten (10) days of such request
a document (in a form acceptable to all Contractor
Parties) confirming direct evidence of the actual
transfer of funds to the State Budget in satisfaction
of SOCAR's obligation as described in the preceding
sentence. For purposes of computing the liability, if
any, of SOCAR for Taxes assessed on SOCAR's
income or profits, SOCAR shall not be entitled to

(d)

onlarm adindan d6domis oldugu Monfaot vergisini
hesaba almamalidir. ARDNS, Monfoot vergisindon
qaytarilan mobloglori (hor hansi Podratg1 torofin
6dadiyi Monfootdon vergi vo corimolorden qaytarilan
moabloagler istisna edilmoklo) hor Podratgi torofin
adindan va onun ovazino almaq vo éziindo saxlamaq
ixtiyarma malikdir; ARDNS qaytarilan bu moabloglori

almagi
tasdiqedici sonad verir.

haqqinda = miivafiq Podratgi  toraflora

(i) Yazilt bildiris azi otuz (30) giin qabaqcadan

(ii)

verildikdo hor Podratg1 torofin istonilon vaxt
ixtiyarl var ki, hor hansi Toqvim — Ilinda
ARDNS-in Monfost karbohidrogenlori payindan
va kommersiya foaliyyatinden aldo olunan
vosaitdon homin Podratg: torofin Moanfoot
vergisind dair ARDNS-in 6hdoliklorinin neco
yerino yetirilmasini Podratgi torafin seg¢diyi
beynolxalq niifuza malik miistoqil auditorlara
taftis _etdirsin. Podratg1 torof bu auditin
xarclorini gakir va belo xorclar Odonilosi masrof
sayilmir. Belo bir audit 14.3(d) Maddoasinin
miiddoalarina uygun olaraq son vo qati sokilda
miisyyon olunan Toqvim ilino samil oluna
bilmoz. Bu ciir audit elo kecirilmolidir ki,
ARDNS-in isino osassiz ongoal tératmasin.
ARDNS auditora miimkiin olan daracado sarait
yaradir ki, auditor ARDNS-in kommersiya
foaliyyatindon alinan vasaitdon har hansi Taqvim
ili tigiin Podratgi torofin Monfoot vergisinin
tamamilo Gdonildiyini tasdiq etmokdon otrii
lazim ola bilacok biitiin molumatlar: aldo eda
bilsin.

Xiisusi qeyd edilir ki, 12.4 bondinda géstarilon
Monfoat karbohidrogenlorin béliisdiiriilmasi ela
miioyyon edilir ki, Podratgi torafin Monfoat
vergisi ARDNS-in Monfoot karbohidrogenlori
payina daxil edilsin - 14.2(c) bandino uygun

-~59-

(d)

credit against its tax liability the Profit Tax paid by
SOCAR on behalf and in the name of each of the
Contractor Parties pursuant to this Article 14.2(c).
SOCAR shall be entitled to receive and retain any
Profit Tax refunds (other than refunds of Profit Tax,
interest, and penalty sanctions paid by a Contractor
Party) on behalf and in the name of each of the

Contractor

Parties and shall provide to the

appropriate Contractor Party a statement showing
that any such refund has been received.

(i)

(ii)

On not less than thirty (30) days written notice
each Contractor Party shall have the right at
any time to have the payment by SOCAR of
that Contractor Party's Profit Tax liability from
funds generated by SOCAR's share of Profit
Petroleum and SOCAR’s commercial activity
for any Calendar Year audited by a firm of
internationally recognised independent auditors
selected by the Contractor Party. Contractor
Party shall bear the costs of such audit and
such cost shall not be Cost Recoverable. Such
audit may not relate to a Calendar Year which
has been finally and conclusively determined in
accordance with the procedure set out in
Article 14.3(d). Such audit shall be conducted
in such a fashion that it does not cause
unreasonable inconvenience to SOCAR.
SOCAR shall accord to the auditor reasonable
access to such evidence as the auditor may
require to satisfy the auditor as to full payment
of Contractor Party's Profit Tax for any
Calendar Year from funds generated by
SOCAR's commercial activities.

It is specifically acknowledged that Profit
Petroleum sharing as set out in Article 12.4
shall be so determined to include Contractor
Party’s Profit Tax in SOCAR’s share of Profit
Petroleum from which SOCAR must pay such
(iii)

olarag ARDNS_ Podratgi torafin Monfoat
vergisini Dévlot Biidcosind bu paydan
6domolidir. Buna géra 14.2(c) boendina miivafiq
olarag ARDNS-in Podratgi adindan Monfoat
vergisini Gdomasini ARDNS va Vergi organi bu
verginin Podratg1 torafindon ddonildiyi kimi
qabul edir vo Podratgini onun, 14.2(a) va 14.2(b)
andlorino = miivafiq olaraq Karbohidrogen
foaliyyotindon Monfoot vergisini ddomok
vozifasindsn tamamilo azad hesab_ edirlor.
odratginin Monfoot vergisi 6domak dhdoliyino
axmayaraq Podratgi 14.2(d)(iii) bondinin
miiddoalarma uygun olaraq Monfoot vergisi
6donislorini hoyata kegirmok haqqinda qorar
qabul etdiyi hallar istisna olmaqla, Vergi organ
odratginin ~=Monfoat vergisinin dédonilmasi
masolosini yalniz ARDNS-lo hall edir.

Oger ARDNS 14.2(c) bandinda  géstorildiyi
imi, Podratg: torofin Monfoot  vergisi
6donislorini vaxtasir1 Dévlot Biidcasina kéciira
ilmirso, onda hor bir Podratgi tarofin hiiququ
var ki, Monfaot vergisini nozordo tutulmus
Monfoat vergisi do daxil olmaqla, tokbasina va
secdiyi variantla bilavasita Dévlot Biidcasina
6domok qorarma golsin. Bu halda, Podratg1
torafin Monfoot karbohidrogenlorini qaldirmaq
tigiin golocak solahiyyoti artir va ARDNS-nin
pay1 nazordo tutulan Monfoot vergisi do daxil
olmaqla, Podratgi torafinden ddonilan Monfoat
vergisinin hacmino baraber olan hacmla miivafiq
sokildo azalir. ARDNS  torofindon nozorda
tutulan Monfost vergisi do daxil
Podratg1 torofin Monfoat vergisinin
6donilmomasi ddonis iiciin nozordo tutulan
vaxtdan baslayaraq, otuz (30) giindon ¢ox bir
miiddatds davam edarso, Podratg: éziinii nozordo
tutulmus Monfoat vergisi do daxil olmaqla,
biitiin golocok Monfoot vergisinin ddonisi

olmaqla,

-60-

(iii)

Contractor Party’s Profit Tax to the State
Budget as provided in Article 14.2(c).
Therefore, the payment of the Profit Tax by
SOCAR on behalf and in the name of the
Contractor under Article 14.2(c) shall be
treated by SOCAR and the Tax Authority as
having been paid by the Contractor and as a
complete satisfaction and release of the
Contractor’s obligation to pay Profit Tax
related to its Hydrocarbon Activities as set
forth in Articles 14.2(a) and  14.2(b).
Notwithstanding Contractor’s obligation to
pay Profit Tax, the Tax Authority shall look
solely to SOCAR for the payment of the
Contractor’s Profit Tax, unless Contractor
elects to make any Profit Tax payments
according to the provisions of Article
14.2(d)(iii).

If SOCAR fails from time to time to pay a
Contractor Party’s Profit Tax, including
estimated Profit Tax, then Contractor Party
shall have the right, individually and at its
option, to elect to make payments of its Profit
Tax, including estimated Profit Tax directly to
the State Budget as provided for in Article
14.2(c). In such case the Contractor Party’s
future entitlement to lift Profit Petroleum shall
be increased, and SOCAR’s entitlement shall
be correspondingly diminished, by a volume of
equivalent value to such amount of Profit Tax,
including estimated Profit Tax, paid by the
Contractor Party. In the event that the non-
payment by SOCAR of a Contractor Party’s
Profit Tax, including estimated Profit Tax,
continues for a period exceeding thirty (30)
days from the due date for payment, the
Contractor Party shall have the option of
discharging its liability for all future payments
of Profit Tax, including estimated Profit Tax,
(e)

(6)

(g)

(h)

miikollofiyyatindon azad edo va bu Sazisin
sortlorino osason Toroflor arasindaki ilkin iqtisadi
balansin ~—s-yenidon ~—squrulmasinin __nizama
salinmasini talob edo bilor.

Toqvim Ili iigiin Podratgi tarofin Vergi Qoyulan
Monfosti vo ya bu mablog monfidirss, Podratgi
torofin Vergi Qoyulan Zorori borabordir: bu Taqvim
ili orzindo Podratg: Torofin Satislardan aldo edilmis
Golirin, Digor Golirlorin va Monfost Vergisinin
Umumi Toashihinin comi minus Cixilmalar. “Vergi
Qoyulan Monfoot, “Vergi Qoyulan Zaror*,
“Satislardan Golir“, “Digor Geolirlor“, “Manfoot

Vergisinin Umumi Toshihi® va  “Crxilmalar“
terminlorinin = monasi bu 14.2. bandinda
miisyyonlosdirilmisdir.

Vergi Qoyulan Zoarar sonraki Toqvim ilino kegirilir
vo homin Taqvim ilinda mévcud Vergi Qoyulan
Monfoat hesabina édanilir vo Vergi Qoyulan Zorar
miivafiq moblogdo azaldilir. Homin Toqvim ilindo
bu yolla ddonilmomis Vergi Qoyulan Zorarin hor
hans qaligi Vergi Qoyulan Monfastin hesabina
tamamilo dédonilonadak mohdudiyyotsiz sonraki
Taqvim illorino kegirilir.

Kegirilmis Vergi Qoyulan Zororin azaltdigi Vergi
Qoyulan Monfaatdon Monfaat Vergisi doaracasi ilo
Monfoat vergisi tutulur.

Satisdan Golir Taqvim ili orzinds Podratg tarofin

Karbohidrogen _foaliyyatinin hoyata  kegirildiyi
zaman ixarilan Karbohidrogenlorin  Satigindan
Golirin hocmi demokdir. Bu Karbohidrogenlor

miibadilo va ya svop edildikda Satisdan Geolir,
miibadilo va ya svop omoliyyatlar noticasinds oldo
edilmig Karbohidrogenlorin Satisindan — homin
Podratg1 tarafin Taqvim ili orzinda gotiirdiiyii golirin
hacmi demokdir. Bu 14.2(h) bondinin moqsodlori
baximindan Satisdan Golir kommersiya cohotdon

-61-

(e)

(f)

(g)

(h)

itself, and requiring that the terms of this
Agreement shall be adjusted to re-establish the
initial economic equilibrium of the Parties.

Taxable Profit, or if such sum is negative Taxable
Loss, of a Contractor Party for a Calendar Year shall
be equal to the sum of the Sales Income, the Other
Income received by the Contractor Party during the
Calendar Year and Profit Tax Gross Up less
Deductions. The terms Taxable Profit, Taxable
Loss, Sales Income, Other Income, Profit Tax Gross
Up and Deductions shall have the meaning ascribed
to them in this Article 14.2.

Taxable Losses shall be carried forward to the next
Calendar Year and set off against any available
Taxable Profit in that Calendar Year and Taxable
Losses shall be reduced accordingly. Any balance of
Taxable Losses not so set off in that Calendar Year
shall be carried forward without limitation to future
Calendar Years until fully set off against Taxable
Profit.

Taxable Profit as reduced by Taxable Losses
brought forward, shall be subject to Profit Tax at the
Profit Tax Rate.

Sales Income shall be defined as the amount of
income derived during the Calendar Year by the
Contractor Party from sales of Petroleum produced
in the conduct of Hydrocarbon Activities. In the
event such Petroleum is exchanged or swapped, then
Sales Income shall be defined as the amount of
income derived during the Calendar Year by such
Contractor Party from sales of the Petroleum
received in the exchange or swap. For purposes of
this Article 14.2(h), Sales Income shall be

@

miistaqil satisda (15.1(d)(v) bandinds miisyyon
edildiyi kimi) homin Podratgi torofin  satdigi
mohsulun faktik qiymati, kommersiya cahatdon asi
satigsda iso kommersiya cahatdon bu ciir asili satislar
iigiin doyarin miioyyan edilmosinin 15.1 bondin
gostorilan prinsiplori totbiq etmok yolu il
miioyyonlosdirilir.

fs)
rs)

Digor golirlor Karbohidrogen foaliyyotinin gedisindo
Podratg1 tarafin Azorbaycanda, yaxud istonilon digor
yerda oldo etdiyi nagd vasaitlorin hor hans: mablogi
kimi miiayyon olunur, va bu mabloglor 8.6 bandinda
miisyyon oldugu kimi, Omoliyyat sirkotinin oldo
etdiyi vo Podratcginin hesabina aid edilmis biitu
Digor golirlori, o ciimlodon, lakin, —bunlar!
mohdudlasmadan, asagidakilari shata edir:

BS

(i) sigorta varidati; va

(ii) valyuta omoliyyatlarinda aldo edilon golirlar;
va

(iii) 16.3(a) va (b) bondlorinin miiddoalarina uygun
olaraq Logvetma islori fondundan alinan
mabloglor; va

(iv) 16.3(e) bondinin miiddsalarma uygun olaraq
Logvetmo islori fondundaki izafi vasaitlorin
bGliisdiiriilmosindon aldo edilon mabloglor; va

(v)  faiz golirlori; va

malgéndoronlardon, avadanliq istehsal
edonlordon vo ya onlarin agentlarindon qiisurlu
materiallara va ya avadanliga géro alinan
mabloglor; va

(vii) obyektlordon vo ya intellektual miilkiyyotdon
istifadsya goérea, xidmot haqqi kimi alinan,
materiallarin satisndan va ya garter haqqi

-62-

(i)

determined by applying, in the case of arm's length
sales (as defined in Article 15.1(d)(v)), the actual
price realised by such Contractor Party, and, in the
case of non arm's length sales, the principles of
valuation as set out in Article 15.1 for such non
arm's length sales.

Other Income shall be defined as any amounts of
cash received by a Contractor Party in the carrying
on of Hydrocarbon Activities, whenever it was
received in the Republic of Azerbaijan or elsewhere,
and such amounts shall include all Other Income
received by the Operating Company and allocated to
the Contractor Party under Article 8.6, including but
not limited to the following:

(i) _ insurance proceeds; and
(ii) realised exchange gains; and

(iii) amounts received under Articles 16.3(a) and
(b) from the Abandonment Fund; and

(iv) amounts received under Article 16.3(e) for
distributions of excess funds in the
Abandonment Fund; and

(v) interest income; and

(vi) amounts received from suppliers,
manufacturers or their agents in connection
with defective materials and equipment; and

(vii) amounts received for the use of facilities or
intellectual property, compensation for
services, sales of materials or charter hire; and
soklinda aldo edilon mabloglar; va

(viii) Ovvalcadan ARDNS torofinden ddonilon vo
Podratgiya qaytarilan vo bu Podratg: tarofindon
ARDNS-a avazi ddanilmayacayi taqdirda
Monfoat vergisinin geri qaytarilmasi1. ARDNS
6z vergiqoyulan monfostini hesablayan zaman
Monfoat vergisindon homin moblagi tutmaq
solahiyyotino malikdir.

Bu sortlo ki, Podratgi torafin aldo etdiyi asagidaki
mabloglor Digar Golirlora salinmasin:

(1) Karbohidrogenlor — satigindan_ aldo edilon
mabloglor; va

(2) Maddo 14.2(1)(iii) va 14.2())(iv) bondlorinds
basqa ciir nozordo tutulanlar istisna edilmaklo,
Osas fondlarm  satigsmdan aldo edilon
mabloglor; va

(3) _ kredit soklinda alinan mobloglar va ya Podratg1
torafo verilan pul vasaitlori; vo

(4) Hor hans: Podratg: tarefin bu Sazis tizra hiiquq
va Ohdoliklorinin§ satigsmndan aldo edilon
mabloglor; va

(5) Vergilorin qaytarilmasindan aldo edilan abloglar
(yuxarida 14.2(i)(viii) bandindo géstorilonlor
istisna olmaqla) vo ya Podratg: tarofin 6z Ortaq
sirkotindon aldigi dividendlar; va

(6) Podratgi torafin (va ya onun Ortaq sirkotinin)
gakdiyi xorclorlo bagli kompensasiya soklindo
vo ya basqa sokildo alinmis mobloglor -
Podratg1 tarofin Vergi Qoyulan Monfoati vo ya
Vergi Qoyulan Zarari hesablamaq moqsadlori

(viii) refunds of Profit Tax originally paid by
SOCAR, and refunded to a Contractor Party,
in the event SOCAR is not compensated by
such Contractor Party. SOCAR shall be
entitled to deduct such amount of Profit Tax in
computing its own taxable profit.

Provided, however, Other Income shall not include
the following amounts received by a Contractor
Party:

(1) amounts received from sales of Petroleum;
and

(2) except as otherwise provided in Articles
14.2()@ii) and 14.2(1)(iv), amounts received
from sales of Fixed Assets; and

(3) amounts received as loans, or funds
contributed, to the Contractor Party; and

(4) amounts received from sales of any of the
Contractor Parties rights and obligations
arising under this Agreement; and

(5) amounts received as refunds of Taxes
(except as provided in Article 14.2(i)(viii)
above) or as dividends received by a
Contractor Party from an Affiliate of such
Contractor Party; and

(6) amounts received in reimbursement of or
otherwise in connection with expenditures
incurred by a Contractor Party (or an Affiliate
thereof) in excess of the amounts of such
expenditures that have been treated as
Q@

(k)

tigiin Cixilmalar kimi baxdigi belo xorclorin
mabloglorindon slava mabloglor (bela halda
Podratg1 torof bu ciir izafi mobloglora daha
homin mogsadlor iigiin Cixilmalar kimi baxmur
vo 14.2(1) bondindo géstorilen saldo 14.2
(k)(xii) bandinds miisyyen edilonlor daxil

olunmadan miivafiq sokildo toshih
edilmolidir); vo
(7) aldo edilmis, Podratg: tarafin — sarbast

soroncaminda olmayan vo homin Podratgi
torafin sorvotini artrrmayan mabloglor; vo

(8) Monfoot vergisi tutulan golirlor.

Monfoot Vergisinin Umumi Toshihi yuxaridaki
14.2(c) bondina uygun olaragq ARDNS-in homin
Podratg1 torof adindan Gdodiyi Podratgi torafin
Taqvim ili iigiin Monfoot vergisi Shdoliyinin timumi
moblogina barabor moblog kimi miiayyon edilir; bu
ciir Monfaat vergisinin Shdaliyi homin Toqvim ili
tigiin Podratg: torafin Vergi Qoyulan Monfootinin
iyirmi iki faizina (22%) borabordir. Son vergidon
sonra xalis golir az C1xilmalarla Satis Goliri vo
tistogal basqa Golirloro barabar olur. Bu 14.2(j)
bondinden ARDNS-in dédomoli oldugu  vergini
hesablamag iigiin istifado olunacaqdir. Ogar ARDNS
bela vergini 6domazso vo bu Sazisin sortlori daimi
sokilda elo doyisorsa ki, bu vergini onun ovozino
Podratg1 torof Sdomoli olsun, Monfoot Vergisinin
Umumi Toashihi sifira borabar olacaqdir.

Taqvim ili orzindo Podratg: torafin Vergi Qoyulan
Monfoatinin va ya Vergi Qoyulan Zororinin
moblogini miisyyon etmak moqsodlori baximindan
Cixilmalara Karbohidrogen foaliyyati ila olaqadar
olaraq Podratgi tarofin cakdiyi biitiin mosroflor
daxildir va bu mobloglora Omoliyyat sirkotinin
Azorbaycan Respublikasinda va ya basqa yerlardo

-64-

Q@

(k)

Deductions by the Contractor Party for
purposes of computing Taxable Profit or
Taxable Loss (in which case the amounts of
any such excess shall not thereafter be treated
as Deductions by the Contractor Party for such
purposes and corresponding adjustments shall
be made to the balance in Article 14.2(1)
without including items defined in Article
14.2(k)(xii)); and

(7) amounts received which are not freely at the
disposal of and do not increase the wealth of
the Contractor Party; and

(8) income otherwise subject to Profit Tax.

Profit Tax Gross Up shall be defined as an amount
equal to the total amount of a Contractor Party's
Profit Tax liability for a Calendar Year which is
payable on behalf of the Contractor Party by
SOCAR pursuant to Article 14.2(c) above; such
Profit Tax liability being twenty two percent (22%)
of Contractor Party's Taxable Profit for such
Calendar Year. Final net after tax income shall equal
to Sales Income, plus Other Income, less
Deductions. This Article 14.2 (j) shall be used to
calculate the tax SOCAR should pay. If SOCAR
fails to pay such tax and the terms of this Agreement
are permanently changed so that Contractor Party
pays instead, then Profit Tax Gross Up shall equal to
zero (0).

For purposes of determining the amount of the
Taxable Profit or Taxable Loss of a Contractor Party
for a Calendar Year, Deductions shall include all
costs incurred by the Contractor Party in connection
with the conduct of Hydrocarbon Activities, and
such amount shall include all Deductions incurred
by the Operating Company and allocated to the
cakdiyi va 8.6 bondina osason Podratgi torofin
hesabina yazilmis biitiin Cixilmalari daxil edir (bir
sortla ki, Cixilmalar bir = dofoedon —artiq
hesablanmamalidir) va o ciimlodon, lakin bunlarla
mohdudlasmadan asagidaki xorclor daxildir:

(i) Podratgi torofin omokdaslarma vo onlarin
ailolorino manzil, yemok verilmasi, kommunal
xidmotlor géstorilmosi, usaqlarinin _ tahsil
almalari ilo bagh biitiin xorclorin, habelo
yasadiqlar1 6lkadon goalmoalari va geriya
qayitmalari tigiin gokilon yol xorclorinin
édonilmasi ila birlikdo biitiin §omokdaslara
verdiyi omok haqlarinin, maaslarin tam
mabloglori vo digor mabloglor; vo

(ii) Azarbaycan Respublikasinda dévlot  sosial
sigortasina ¢akilon biitiin xorclor, o ciimlodan,
lakin bunlarla moagdudlasdirilmadan__ toqaiid
fonduna, sosial sigorta fonduna, tibbi sigorta
fonduna ayirmalar va omokdaslar iigiin biitiin
digor sosial Gdonislar; va

(iii) Kontrakt sahosi ila bagl kogfiyyat va
qiymotlondirma —_islorino = gakilon _biitiin
mosroflor; va

(iv) Kontrakt sahosi ilo bagli quyularin qazilmasi
ilo bagli biitiin mosroflor (beynolxalq neft-qaz
sonayesinin hamuliqgla qobul — edilmis
metodlarma uygun olaraq adoaton utilizasiya
edilon hor hansi avadanliq va ya osas fond
vahidino cokilmis mosroflor istisna
olunmaqla); va

(v) Satis vo marketing montogosinadak Neft-qazin
noqledilmosi vo realizosi iigiin ¢gokilon biitiin
mosroflor, o ciimlodon, lakin  bununla
moahdudlasmadan boru komori vo domiryol
tariflori, komisyon vo broker haqlari; va

-65-

Contractor Party under Article 8.6, whether incurred
in the Republic of Azerbaijan or elsewhere
(provided that no Deduction is accounted more than
once), including but not limited to the following:

(i) _ the full amount of gross wages, salaries, and
other amounts paid to all employees of the
Contractor Party together with all costs
incurred in connection with the provision of
accommodation, food, public _ utilities,
children's education, and travel to and from
home country for employee and family; and

(ii) all costs of state social insurance of the
Republic of Azerbaijan, including, but not
limited to contributions to the pension fund,
social insurance fund, employment fund and
medical insurance fund and all the other social
payments for the employees; and

(iii) all exploration and appraisal costs related to
the Contract Area; and

(iv) all costs associated with drilling wells
(excluding the costs of any item of equipment
or capital asset which is usually salvaged in
accordance with practices generally accepted
and recognised in the international Petroleum
industry) related to the Contract Area; and

(v) all costs of transportation of Petroleum to the
Point of Sale and of marketing, including
without limitation pipeline and railway tariffs,
commissions and brokerages; and
(vi)

(vii)

(viii)

(ix)

&)

(xi)

(xii)

cari icara ili iigiin icara miiqavilolori tizro
biitiin Gdonislor; vo

sigorta tizro biitiin xorclor; vo

iggilorin peso hazarligina cokilon biitiin xorclar;
vo

Kontrakt sahosi ilo bagli har Podratg1 torofin
ofislorinin vo ya tasarriifat foaliyyoti gdstardiyi
basqa yerlorin foaliyyati ilo bagl gakilon biitiin
xarclor, o ciimladon idara xarclori, todqiqatlara
vo elmi arasdirmalara gokilon xorclor vo
iimumi inzibati xorclor; va

Osas fondlar olmayan hor hansi avadanliq vo
ya omlak vahidina ¢gakilon xarclor; va

Karbohidrogen foaliyyotinin hoyata kecirilmosi
noticosinds smoala galmis hor hans borca vo bu
borclarin hor hans tokrar
maliyyolosdirilmasino géra édanilon faizlorin,
haqlarin va alavalorin biitiin mobloglori; bu
sortlo ki, agagidakilar istisna edilsin: (1) Ortaq
sirkotin borcu olduqda bu ciir voziyyotlarda
miistaqil toroflorin razilasdira bilacoklori faiz
doracasindon artiq faizlor va (2) borcun
qaytarlmasinn —_ gecikdirilmasi iiziindon
6donilmoli olan faizlor; vo

Podratg: torafin Ortaq sirkotlori tarofindon
Azorbaycan Respublikasimin — hiidudlarindan
konarda_— gdstarilan vo  Karbohidrogen
foaliyyatina dolayisi ilo fayda veron timumi
inzibati xidmoat xorclorinin ddonilmasi iigiin
ayrilan hisso. Buraya xidmotlor vo onlarla
bagl inzibati, hiiquqi, xozino, vergi vo kadr
islorilo bagli vozifolori yerino yetiran is¢ilora
aid ofis xorclori, ekspertizalar tomin edilmosi

-66-

(vi)

(vii)

(viii)

(ix)

(x)

(xi)

(xii)

all payments made under a lease agreement for
the current year of the lease; and

all insurance costs; and
all personnel training costs; and

all costs connected with the activities of the
offices or other places of business of each

Contractor Party including management,
research and development, and general
administration expenses related to the

Contract Area; and

the cost of any item of equipment or asset
which is not a Fixed Asset; and

all amounts of interest, fees and charges paid
in respect of any debt incurred in carrying out
the Hydrocarbon Activities and any
refinancing of such debts, excluding (1) in the
case of Affiliate debt, interest in excess of a
rate which would have been agreed upon
between independent parties in similar
circumstances, and (2) additional interest
which becomes payable because the debt is
repaid after its due date for repayment; and

an allocable portion covering general
administrative support provided by a
Contractor Party’s Affiliates outside of the
Republic of Azerbaijan which results in an
indirect benefit to Hydrocarbon Activities.
Such support will include the services and
related office costs of personnel performing
administrative, legal, treasury, tax and
employee relations, provision of expertise and
va dogiq miisyyonlasdirila bilmoyan, yaxud
konkret layiholora aid edilmosi miimkiin
olmayan digor qeyri-texniki funksiyalar
daxildir. Bu Saziso géra Taqvim ilinds homin
xarclorin hor Podratg: Toraf iiciin ayrilan
hissosi asagidaki diisturla miioyyan edilon
hacma borabardir:

a=(b/c)d
Burada:

a=  Toqvim ilindo Podratg: torof iigiin ayrilan
hiss;

b = Toaqvim ilinin axin tigiin Podratg: torofin
Istirak payiin faizi;

c = Toqvim ilinin axim ticiin § Podratgi
toroflorin Istirak paylar faizlorinin cami;

d = Toaqvim ilinds Podratgi taraflorin olava
iimumi vo inzibati xorclorinin comi;

Toqvim ilinda Podratg1 taroflorin olavo timumi
vo inzibati xorclorinin comi asagidak: diisturla
miisyyon edilon mobloge barabordir:

d = wt+x+y+z

Burada:

d = Toaqvim ilinds Podratgi taroflorin olava
iimumi vo inzibati xorclorinin cami;

-67-

other non-technical functions which cannot be
specifically identified or attributed to
particular projects. The allocable portion of
such costs with respect to this Agreement for
each Contractor Party for the Calendar Year
shall be equal to the amount determined using
the following formula:

a=(b/c)d
where:

a = the allocable portion for a Contractor
Party for the Calendar Year;

b = the percentage Participating Interest of
that Contractor Party at the end of the
Calendar Year;

c = the sum of the percentage Participating
Interests of the Contractor Parties at the
end of the Calendar Year; and

d =the sum of the general and
administrative overhead of _ the
Contractor Parties for the Calendar Year.

The sum of the general and administrative
overhead of the Contractor Parties for the
Calendar Year shall be the amount determined
using the following formula:

d = wtx+t+y+tz

where:

d =the sum of the general and
administrative overhead of the
Contractor Parties for the Calendar
Year;
w = Toqvim ilindo Podratg: taroflorin Osashi
mosroflari on bes milyon (15.000.000)
Dollar qader olsa, moblogin bes faizi
(5%);

x = Taqvim ilindo Podratgi taroflorin Osasli
mosroflari on bes milyon (15.000.000)
Dollardan otuz milyon (30.000.000)
Dollara godor olsa, mablogin iki faizi
2%);

y = Toaqvim ilindo Podratgi toroflorin Osasli
mosroflari otuz milyon (30.000.000)
Dollardan cox olsa moblogin bir faizi
(1%);

z = Taqvim  ilinda Podratgi — taraflorin
Omoliyyat mosroflori mobloginin bir
yarim faizi (1,5%);

(xiii) Logvetma islori fonduna biitiin 6domolar;

(xiv) tolof edilmosi vo ya zorar  vurulmasi
naticasinda material va ya omlak itkilori;
Toqvim ili orzinda logy edilon vo ya imtina
olunan omlak, iimidsiz borclar vo itkilora géra
Uciincii toraflaro kompensasiya hesabina
édonislar;

(xv) biitiin digor itkilor, o ciimladon valyuta
miibadilosindsn doyon  itkilor va ya
Karbohidrogen foaliyyati ila bilavasita bagli
olan riisumlar;

(xvi) Karbohidrogen foaliyyotini hoyata kegirarkon
Podratg1 tarofin gakdiyi agilabatan biitiin digor
mosroflor;

(xvii) Karbohidrogen foaliyyati ilo olaqodar olaraq

- 68 -

w = five percent (5%) of the sum of the
Contractor Parties' Capital Costs for the
Calendar Year, if any, up to fifteen
million (15,000,000) Dollars;

x = two percent (2%) of the sum of the
Contractor Parties' Capital Costs for the
Calendar Year from fifteen million
(15,000,000) Dollars to __ thirty
(30,000,000) million Dollars, if any;

y = one percent (1%) of the sum of the
Contractor Parties' Capital Costs for the
Calendar Year in excess of thirty million
(30,000,000) Dollars, if any; and

Z = one point five percent (1.5%) of the sum
of the Contractor Parties' Operating
Costs for the Calendar Year; and

(xiii) all payments into the Abandonment Fund; and

(xiv) losses of materials or assets resulting from
destruction or damage, assets which are
renounced or abandoned during the Calendar
Year, bad debts and payments made to Third
Parties as compensation for damage; and

(xv) any other losses, including realised exchange
losses, or charges directly related to
Hydrocarbon Activities; and

(xvi) all other reasonable expenditures which the
Contractor Party incurs in carrying out
Hydrocarbon Activities; and

(xvii)all costs incurred for the acquisition or
torpaq saholorinin alinmasi vo ya onlardan occupation of land in connection with

istifado edilmosi tigiin ¢gakilon biitiin olaqadar Hydrocarbon Activities; and
xorclor;

(xviii) Podratg: torafin Istirak Payindan iroli golon (xviii) all liabilities and related costs charged to the
Ohdoliklor va onlarla bagli xorclardon basqa Contractor Party which are in excess of such
Podratg1 tarofin iizorino qoyulan vo yalniz bu Contractor Party’s Participating Interest share
Podratg1 torofin miihasibat kitablarma vo of such liabilities and related costs and which
hesablarina salinan biitiin Ghdoliklor vo onlarla shall only be entered in the books and
bagli xorclor; accounts of such Contractor Party;

(xix) amortizasiya ayurmalan bu 14.2(1) bondindo (xix) amortization calculated as hereinafter
gostorilon asagidak1 iisulla hesablanir: provided in Article 14.2(1).
() = @ ~~ Amortizasiya ayirmalari agagidaki qaydada () @ ~~ Amortisation Deductions shall be calculated
hesablanir: as follows:
(aa) Asagidak: (bb) Toqvim ili tigiin (aa) Fixed Assets which twenty five (25)
bondi ilo shat Liq doyarini are not described in percent per
cai on «Dens a ites (23) faizi (bb) below Calendar Year
tmomis Sas tyirmt Des tz declining balance
fondlar basis
(bb) Inzibati binalar, Toqvim Ili iigiin (bb) Office buildings, two point five (2.5)
anbarlar va oxsar ilkin doyorin iki tam warehouses and percent per
urgular ("Binalar") onda bes (2,5) faizi similar constructions Calendar Year
qurs 8G, ("Buildings") straight line basis
(cc) 30-cu Maddodo Toqvim ili tigiin (cc) Bonus payments ten (10) percent
gostorilon Bonus doyorin borabor referred to in per Calendar
edaniclari - Article 30 Year straight
6donislari ¢ixilmalari tizra line basis
on (10) faizi _
Azoarbaycan Respublikasinda alinmis mallara The amount of amortisation for expenditure
qoyulan ODV xaric olmaqla, Osas fondlara on a Fixed Asset shall be computed on the
mosroflor iizra amortizasiya mablogi Osas cost of the Fixed Asset exclusive of VAT on
fondlarm doyorina géra hesablamir. 14.2(k) goods purchased in the Republic of
bondina asason Cixilma kimi baxilan hor hansi Azerbaijan. Any item which is treated as

-69-
(ii)

moblog 14.2(1) bondina osason amortizasiya
edilmir.

14.2(1)()(aa) bondinds tasvir edilon Osas
fondlar iizro Toqvim ili orzindo cokilon biitiin
mosroflor iyulun birinds (1) gakilon masroflor
sayilir ki, bunun da noticasinds xorclorin alli
faizi (50%) ovvalki Taqvim ilindon kegirilon
amortizasiya olunmamis mabloglorin
saldosuna alava edilir. Sonra Osas fondlarin
satisindan oldo olunan hor hansi mobloglor
homin saldodan ¢ixilir ki, bu da tashih edilmis
saldo omolo gotirir (“Tashih Edilmis Saldo“)
va o, sonradan asagidak1 qaydada amortizasiya
edilir:

Ovwvalki Taqvim ilindon
kecirilmis saldo x

Ustogal Taqvim ili arzindo
Osas fondlar iizra gakilon
Mesroflorin alli faizi (50%) x

Cixilsin Taqvim ili orzinds Osas
fondlarin satisindan Alinan
faktik varidatin tam Mablogi (x)

Tashih Edilmis Saldo x

Cixulsin amortizasiya:
Toashih Edilmis Saldonun
iyirmi bes faizi (25%) (x)

Ustagal Taqvim ili orzinds

Osas fondlar iizra gakilon
Moasroflardon ¢ixilmis

alli faiz (50%) saldo x

Sonraki Taqvim ilina
kegirilon saldo x

-70-

(ii)

Deduction under Article 14.2 (k) shall not be
amortised under Article 14.2(1).

All expenditures on Fixed Assets described in
Article 14.2 (I)(i)(aa) incurred during the
Calendar Year shall be deemed to have been
incurred on first (1st) July with the result that
fifty percent (50%) of the expenditure shall be
added to the balance of the unamortised
amounts brought forward from the preceding
Calendar Year. The balance shall then be
reduced by any amounts received from the
disposal of Fixed Assets to give an adjusted
balance ("Adjusted Balance") which will then
be amortised as follows:

Balance brought forward from
preceding Calendar Year x

Add fifty percent (50%) of the
expenditure incurred on Fixed
Assets during Calendar Year x

Less the full amount of the actual
proceeds from sales of Fixed
Assets during Calendar Year (x)

Adjusted Balance x

Less amortisation:
twenty five percent (25%)
of the Adjusted Balance (x)

Add excluded fifty percent (50%)
Balance of expenditure

Incurred on Fixed Assets

during the Calendar Year x

Balance to carry forward to
following Calendar Year x
(iii) Ogor Azorbaycan Respublikasinda olan, bu

(iv)

Sazisin mogsadlori_ iticiin Karbohidrogen
foaliyyatinds istifado olunan Osas fondlar hor
hans1 Togvim ilinds xaric edilorsa (0
ciimlodon, lakin bununla mohdudlagmadan,
16.1-ci Maddoya miivafig olaraq Stiiriilorsa),
onda:

(aa) ogor Toshih Edilmis Saldo  iistogal
“Taqvim ili orzinda Osas fondlar iizro
gokilon mosroflordon gixilmis olli faiz
(50%) saldo" miisbotdirss, onun tam
moblogind bu Taqvim Ilinda Cixilma
kimi baxilir; yaxud

(bb) ogor Toashih Edilmis Saldo  iistogal
“Taqvim ili orzinda Osas fondlar iizro
gokilon mosroflordon gixilmis olli faiz
(50%) saldo“ monfidirss, onun tam
moblogino bu Taqvim ilinda Digor
Golirlor kimi baxilir.

Binanin — satilmasi, xaric vo ya _ tork
edilmasindon (‘Xaric edilmo“) naticasinda
Podratg1 torafin Toqvim ili orzinda qabul etdiyi
monfoatinin va ya zororlorin cami Digor
Golirlor vo ya Cixilma kimi baxilir va
agagidak qaydada hesablanir:

Binanin Xaric edilmasindon
golon varidat (ogor belasi varsa) x

Cixilsin Binanin Tashih
edilmis dayori (x)

Binanin Xaric edilmasindon
Monfoot/(Zorar) x

Binanin Toshih edilmis dayori agsagidaki

(iii) If in any Calendar Year, all Fixed Assets in the

(iv)

Republic of Azerbaijan used in Hydrocarbon
Activities for the purposes of this Agreement
are disposed of (including but not limited to a
transfer pursuant to Article 16.1) then:

(aa) if the Adjusted Balance plus the
"excluded fifty percent (50%) balance of
expenditure incurred on Fixed Assets
during the Calendar Year" is positive,

the full amount shall be treated as a

Deduction in that Calendar Year, or

(bb) if the Adjusted Balance plus the

"excluded fifty percent (50%) balance of
the expenditure incurred on Fixed Assets.
during the Calendar Year" is negative,
the full amount shall be treated as Other
Income in that Calendar Year.

There shall be treated as Other Income or
Deductions the amount of gains or losses
recognised by a Contractor Party during the
Calendar Year from the sale, disposition or
abandonment ("Disposition") of a Building
computed as follows:

Proceeds (if any) from
Building Disposition x

Less: Adjusted Basis of
Building (x)

Gain/(Loss) on Building
Disposition x

The Adjusted Basis of such Building shall be
(m)

(n)

(0)

qaydada hesablanir:
Binanin ilkin dayori x
Ustogal osashi takmillasdirmolorin doyori x

Cixulsin yigilmis amortizasiya
Crxilmalari (x)

Binanin Tashih edilmis doyori x

odratg: tarofin Vergi Qoyulan Monfostini vo ya
Vergi Qoyulan Zororini hesablamaq magsadlari iiciin
amin Podratg: tarofin Karbohidrogen foaliyyati ilo
alaqadar olaraq Qiivvayominmoe tarixinadok gokdiyi
iitiin mosroflor (0 ciimlodon, Jakin  bunlarla
mohdudlasdilmadan Azarbaycan Respublikasinda va
ya digor yerlordo texniki isla bagli cakilon miistaqim,
yaxud dolayi mosraflar, habela Podratgi tarofin
Azorbaycan —_ Respublikasindak1 _niimayandalik
ofislorinin mosroflori) homin tarixo gokilon masroflor
sab edilir. Yuxarida deyilonlora baxmayaraq
yalniz bu Sazis barasinds danisiqlara, yardimgi tibbi,
modoni vo xeyriyyogilik foaliyyatino Sazis
aglananadok akilon miisteqim vo ya dolay1
mosroflar hamin Podratgi torofin Vergi Qoyulan
Monfoati va ya Vergi Qoyulan Zorari hesablanarkon
nozoro alinmir.

odratg1 taraf 6ziino moxsus hor hans1 Osas fondu bu
ciir Osas fondun qaliq doyorindon asili olmayaraq
azar qiymotlori ilo satmaq vo ya basqasina vermok
iiququna malikdir.

Hor hansi Podratg: toref Gziiniin Sazisdo istirak
ayinl tamamilo vo ya qismon basqasina_ verdiyi
alda onun miivokkili ogar cari Taqvim Ili ticiin
Vergi Qoyulan Zoror varsa, homin zorarin hamisina
vo ya istirak payin qismon verdikdo Vergi Qoyulan
Zorarin proporsional hissasino homin Taqvim ili

-72-

calculated as follows:
Original Cost of Building x
Add cost of capitalised Improvements x

Less accumulated amortization
Deductions (x)

Adjusted Basis of Buildings x

(m) For purposes of computing a Contractor Party's

(n)

(0)

Taxable Profit or Taxable Loss, all costs incurred by
the Contractor Party in connection with
Hydrocarbon Activities (including but not limited to
costs incurred directly or indirectly in connection
with technical work in the Republic of Azerbaijan or
elsewhere and costs incurred by representative
offices in the Republic of Azerbaijan of the
Contractor Party) which were incurred prior to the
Effective Date shall be deemed to have been
incurred on such date. Notwithstanding — the
foregoing, direct or indirect costs of conducting the
negotiation of only this Agreement and in
supporting medical, cultural or charitable activities
prior to the execution of this Agreement shall not be
included in computing the Contractor Party's
Taxable Profit or Taxable Loss.

A Contractor Party has the right to sell or transfer
any Fixed Assets which it owns at market prices
without regard to book value of the Fixed Assets.

Should any Contractor Party assign all or any part of
its Participating Interest in the Agreement, the
assigning Contractor Party shall have the option to
elect to have the assignee treat as Deductions for the
Calendar Year in which the assignment occurs all, or
a proportional part if only part is assigned, of the

tigiin gixilmalar kimi baxa bilmosini istirak payim1
veran Podratg1 torafin holl etmak ixtiyari var.

14.3 Manfaat vergisi ugotu va Vergi bayannamolori

(a)

hor bir Podratg1 torof:

@

(ii)

(iii)

(iv)

(vy)

Vergilorin ucgotu§ jurnalin’ va  qeydlori,
ameinin Vergi Qoyulan Monfostin va Vergi
Qoyulan Zorarin  hesablanmasin1 —ancaq
Dollarla aparir.

Satis Golirlori, Digar Golirlor va Cixilmalar
esaba, Qiivvayaminmo tarixinds Azorbaycan
Respublikasinda _tatbiq edilon — kassa
modaxillari va moxariclori metodu ila yazilir.

maliyyo hesabatlarm vo Monfoot vergisi
aqqinda bayannamoloari ancaq Dollarla tortib
edir va vergi goyma magsodi tigiin balansdan,
monfoat vo zorarlor haqqinda hesabatdan ibarot
Toqvim ili iigiin mihasibat komplektini,
abelo éziiniin Karbohidrogen foaliyyatini oks
etdiron Toqvim ili iigiin Monfoot vergisi
mablogino dair bir hesablamani taqdim edir.

ar Taqvim ili tigiin 6z maliyyo hesabatlarmin
vo Monfoot vergisi haqqinda boyannamolorinin
odratgi torafin teyin etdiyi va Azorbaycan
Respublikasinin toftigloar aparmaqdan  Gtrii
miivafiq icazolori (lisenziyalar1) olan auditor
tarofindon toftis olunmasini tomin edir.

or Toqvim ili iigiin vergi maliyyo
esabatlarim va Monfoat vergisi haqqinda
ayannamolori auditorun miivafiq arayisi ilo
irlikda sonrak1 Taqvim ilinin on beg (15)
martindan gec olmayaraq Vergi orqanina verir.
Oger Monfoat vergisi haqqinda boyannamonin

Taxable Loss, if any, of the assignor Contractor
Party for such Calendar Year.

14.3 Profit Tax Accounting and Returns

(a) Each Contractor Party shall:

(i)

(ii)

(iii)

(iv)

maintain its tax books and records, and
compute its Taxable Profit and Taxable Loss,
exclusively in Dollars.

recognize items of Sales Income, Other
Income and Deductions in accordance with the
cash receipts and disbursements method
whichever is used in the Republic of
Azerbaijan as of the Effective Date.

draw up its tax and financial statements and
Profit Tax returns in Dollars and submit one
set of accounts for the Calendar Year
consisting of a tax balance sheet and profit and
loss account, together with one Profit Tax
computation for the Calendar Year reflecting
its Hydrocarbon Activities.

have its tax financial statements and Profit
Tax return for each Calendar Year audited by
an auditor appointed by the Contractor Party
and who has relevant permits (licenses) to
carry out such audits in the Republic of
Azerbaijan.

submit such tax financial statements and Profit
Tax returns for each Calendar Year together
with an appropriate comment from the auditor
to the Tax Authority no later than the fifteenth
(15th) March of the following Calendar Year.
In the case of preliminary Profit Tax return
(b)

ilkin variant: toqdim olunursa, Podratg1 tarofin

Monfoat vergisinin Qaytarilmasi

Boyannamasinin sonuncu variantini cari ilin

iyunun 30-na qader teqdim etmok hiiququ

vardir.
(vi) Podratgi tarofin 6z miilahizosina géra Vergi
Qoyulan Moanfoot alda edacayi birinci Taqvim
ilindon baslayaraq Taqvim riibiinda va ya belo
Toqvim ilinin sonraki Taqvim  riiblorindo
Vergi Qoyulan  Monfootin qabaqcadan
esablanmig moblogina osason hor Taqvim
riibii_ iigiin, elaco do homin Taqvim ilinin
avvalki Taqvim  riibiinds — qabaqcadan
esablanmis Monfost vergisini 6domok iigiin
masuliyyat dasiyir. Qabaqcadan hesablanmis
Monfoat vergisi 14.2(c) bondina uygun olaraq
Dévlot Biidcasina miivafiq Taqvim riibii
qurtarandan sonra iyirmi bes (25) giindon gec
olmayaraq ddonilir. | Odonclo __ birlikdo
razilasdirilmis forma iizra _hazirlanmis
esablamalar taqdim edir. Toqvim Riibii ticiin
qabaqcadan = goyulan = Monfoot _vergisi
esablanarkon hor Podratgi torof Illik is
rogramindan vo éziiniin reyincs, lazim olan
ar hans: digor informasiyadan istifado edo
ilor.

Toqvim ili iigiin Monfoot vergisino dair qoti
Boyannama taqdim edilandon sonra hamin Taqvim
ili orzinds Toqvim riiblori hesabina ddonilon
qabaqcadan hesablanmis Monfoat vergilori Manfoot
vergisina dair qati Boyannamoda hesablandigi kimi,
qati Monfost vergisi moblagino daxil edilir. Artiq
6donmis hor hans1 moblogi Dévlot Biidcasi Podratg1
torafo o, Monfoat vergisino dair qoti Bayannamoni
toqdim edondon sonra qirx bes 45) giin miiddatinda
qaytarir. Oskik Gdonmis hor hansi moblog 14.2(c)
bandino uygun surotds, Monfoast vergisinin qoti
Boyannamasi toqdim edilondan sonra qirx bes (45)

-74-

(b)

filing, Contractor Party shall have the right to
file the final Profit Tax return until 30" June
of the current year.

(vi) beginning in the first Calendar Year in which
it estimates it will earn a Taxable Profit, be
liable for estimated Profit Tax for each
Calendar Quarter based upon its estimate of its
Taxable Profit for such Calendar Quarter and
or the preceding Calendar Quarters in such
Calendar Year. Estimated Profit Tax shall be
paid in accordance with Article 14.2(c) to the
State Budget on or before twenty-five (25)
days following the end of the relevant
Calendar Quarter. The calculations prepared
on an agreed form shall be submitted at of the
same time as the payment was made. In
calculating the estimated Profit Tax for a
Calendar Quarter, each Contractor Party may
utilise the Annual Work Program along with
any other information which it deems
appropriate.

Upon filing the final Profit Tax return for a Calendar
Year, estimated Profit Tax paid with respect to the
Calendar Quarters during such Calendar Year shall
be credited against the final Profit Tax as calculated
on the final Profit Tax return. Any overpayment
shall be refunded by the State Budget within forty
five (45) days following the date the Contractor
Party's final Profit Tax return (for such Calendar
Quarter's or Quarters' estimated Profit Tax
payment(s) is submitted. Any underpayment shall be
paid by SOCAR to the State Budget in accordance
with Article 14.2(c) within forty five (45) days
(©)

(d)

giin miiddotinds ARDNS  tarofindon Dévlot
Biidcasina qaytarilir. Biitiin hallarda Taqvim ili tigiin
Monfoat vergisinin goti mablogi Monfoot vergisina
dair Bayannamodo hesablandigi kimi, sonral
Toqvim ilinin iyirmi bes (25) martindan gec
olmayaraq 6donmolidir.

Ilkin va qoti hesablanmis Monfoat vergisi (habelo
artiq ddonilmis moblogin qaytarilmasi)  iizra,
homeinin ona hor hansi faizlor, corimo sanksiyalari
tizro biitiin Gdonislor asagidaki 14.3(d) bondindo
gostarildiyi kimi, Dollarla hoyata kegirilir.

(i) Taqvim ili iigiin Monfoot vergisino dair
Boyannama taqdim edilmasi va Manfoot
vergisinin miivafiq sakilda ddonilmosi homin
Toqvim ili tigiin Monfoot vergisi haqqinda
Boyannamonin verildiyi tarixdon altmis (60) ay
kegondon sonra homin Toqvim ili ticiin
Monfoot vergisina dair biitiin Ghdoliklorin tam
vo qati nizama salinmasi hesab edilir.

(ii) Vergi organi hor Podratgi torafin hor Taqvim
ili iigiin Monfoat vergisina dair
bayannamolorini — yoxlamas solahiyyotina
malikdir. Yoxlama qurtarandan sonra Vergi
organi taklif olunan hor hans1 tashihi Podratg1
torof ilo miizakira edir vo lazim golorso,
Monfoat vergisi gargivasinda alava édonilosi
moblog haqqinda bildiris moktubu vo ya artiq
6donilmis mabloglorin qaytarilmasi haqqinda
bildirig verir. 14.2(c) bondina uygun olaraq
Monfoat vergisinin razilasdirilmig hor hansi
askik va ya artiq Gdonislori Podratg: torofi
miivafiq bildirisi alandan sonra miivafig
ganunvericiliyind osason donilir. Ogor
Podratg: tarof vo Vergi organi Moanfoot
vergisinin oskik va ya artiq  verilmis
mobloginin, yaxud bununla bagli hor hansi
mabloglori razilasdira_bilmosolor, homin

-75-

(c)

(d)

following the date such final Profit Tax return is
submitted. In any event, the final Profit Tax for a
Calendar Year as calculated in the Profit Tax return
shall be payable no later than twenty-fifth (25)
March of the following Calendar Year.

All estimated and final payments (and refunds of
overpayments) of Profit Tax and any interest and
penalty sanctions thereon as described in Article
14.3(d) below shall be made in Dollars.

(i) The filing of the Profit Tax returns and
payment of Profit Tax thereunder for a
Calendar Year shall be deemed to be a final
and conclusive settlement of all Profit Tax
liabilities for that Calendar Year upon the date
sixty (60) months from the date the Profit Tax
return for such Calendar Year was filed.

(ii) The Tax Authority shall have the authority to
conduct an audit of each Contractor Party’s
Profit Tax return for each Calendar Year.
Upon completing such audit, the Tax
Authority shall discuss any proposed
adjustments with the Contractor Party and,
where appropriate, issue a notice of additional
Profit Tax due or a notice of refund. Any
agreed underpayments or overpayments of
Profit Tax in accordance with Article 14.2(c)
shall be paid in accordance with applicable
law following receipt by the Contractor Party
of the appropriate notice. If the Contractor
Party and the Tax Authority are unable to
agree upon the amount of Profit Tax
underpaid or overpaid, the issue shall be
submitted to arbitration applying the principles
contained in Article 25.3.
(iii)

(iv)

mosolonin tonzimlonmosi 25.3  bandinda
gostarilan prinsiplora uygun olaraq arbitraja
verilir.

Podratg: toarafin Toqvim ili iigiin oti
Boyannamoasinds géstorilon Monfost vergisinin
askik va ya artiq d6donilmosi tam miioyyon
olunandan sonra 14.2(c) bondino uygun olaraq
ARDNS oaskik va ya artiq verilmis moblago
goro, 6donisdon bir giin ovvol iistiinliik toskil
edon LIBOR daracasi tistagal dérd faiz (4%)
hesab1 ilo Dévlot Biidcasina faizlor édoyir (va
ya artiq verildiyi halda Dévlot Biidcasindon
faizlor alina bilor). Homin faizlar Monfoot
vergisino dair qoti Boayannamonin toqdim

olundugu Toqvim ilinin iyirmi bes (25)
martindan baslayaraq Monfoot  vergisinin
6donildiyi va ya qaytarildigi tarixodok

hesablanir.

Yuxaridaki (iii) bondino uygun olaraq ddonilon
faizlordon lava olaraq Podratg: Torafo
Vergilora aid yalniz asagida géstorilon corimo
sanksiyalari tatbiq edilo bilor:

(aa) ogor Podratgi torof Monfost vergisina
dair goti Bayannamoni 14.3 (a)(v)
bandinds miisyyon olunmus miiddotdo
teqdim etmirse, ondan homin Monfoot
vergisino dair Boyannamo — iizra
6doyacayi Monfoat vergisi moabloginin
yiiz on faizi (110%) hacminda corimo
alinir.

(bb) ogor Taqvim ili iiciin Manfoot vergisina
dair qoti Boyannamada oaks etdirilon
6donilmoli Monfoat vergisinin mobloagi
Podratg1 torofin siiurlu suratdo aldatmasi
noaticosinda az gostorilmisdirsa,

-76-

(iii)

(iv)

Upon a final determination that there has been
either an underpayment or overpayment of
Profit Tax on the Contractor Party's final
Profit Tax return for a Calendar Year, SOCAR
shall as provided in Article 14.2(c), pay to the
State Budget (or, in the case of refund of an
overpayment, can receive from the State
Budget) interest on the amount of the
underpayment or overpayment at the rate of
LIBOR prevailing on the day before payment
plus four percent (4%). Such interest shall be
computed from twenty-fifth (25th) March in
the Calendar Year the final Profit Tax return
was filed until the date the Profit Tax is paid
or refunded.

In addition to interest payable as computed
under (iii) above, a Contractor Party shall be
subject to only the following penalty sanctions
with respect of Taxes:

(aa) if a Contractor Party fails to file a final
Profit Tax return on dates defined in
Article 14.3 (a)(v), it shall be liable for a
penalty of one hundred and ten percent
(110%) of the Profit Tax required to be
paid with such Profit Tax return.

(bb) if the amount of Profit Tax due as shown
on the final Profit Tax return for a
Calendar Year was understated due to
fraud by the Contractor Party, it shall be
(cc)

(dd)

azaldilmis moblagin iki yiiz faizi (200%)
hacminds carima alimir. Eyni corimo
144 vo 14.5 bandlorinds miisyyon
edilmis vergilorin tutulmamasina géra
aldatma noticasinds belo pozuntuya yol
vermis Podratgi torafo va ya Xarici
subpodrat¢1ya tatbiq edilir.

Podratg1 toraf Vergi orqaninin yuxaridaki
(aa) vo (bb) bandlori ilo bagli hor hans1
qorarindan sikayot vera bilor vo zoruri
olduqda —miibahisali mosalo 25.3
bandindaki prinsiplora uygun olaraq
tonzimlonmok iigiin arbitraja verilir.

Toftisin Podratg: tarof, Omoliyyat sirkoti
va ya Subpodratginin Xarici
subpodratg1ya etdiyi 6donislardon
diizgiin hocmdo vergi tutmamasini
miisyyonlasdirdiyi toqdirds, (yuxaridaki
(bb) bondinin tatbiq edildiyi hallardan
basqa) lazim oldugundan ¢ox vo ya az
ddonilmis bela mablogi tutulmam hoyata
kegiran taraf Dévlot Biidcasina ddoyir va
ya Dévlot Biidcosi tutulmani hoyata
kegiran torofa belo lazim oldugundan ¢ox
va ya az 6donilon moablogi son doafa
miisyyonlosdirdikdon sonra miivafig
ganunvericiliyino osason ddoyir. Bu
6donis birga ddonisin hoyata kecirildiyi
giindon bir giin ovvol dérd faiz (4%)
alava olunmaqla, LIBOR doracasi ilo
faiz da dédonilir. Bu faizlor verginin,
yaxud verginin qaytarilmasinin ddanis
ugiin tayin olunan giiniindon asil ddonis
giiniinodok hesablanir.

Podratg: torof 6z maliyya hesabatlarin,

(cc)

(dd)

liable for a penalty of two hundred
percent (200%) of the amount of the
understatement. The same penalty shall
apply to a Contractor Party or Foreign
Sub-contractor which commits a fraud
resulting in a failure to withhold tax
under Articles 14.4 or 14.5.

any decision of the Tax Authority
relating to paragraphs (aa) and (bb)
hereabove may be complained by the
Contractor Party and, if necessary any
dispute shall be settled by arbitration in
accordance with the principles of Article
25.3.

In the event that after audit it is
determined that a Contractor Party, the
Operating Company or a Sub-contractor
has failed to withhold the correct
amount of tax from payments made to a
Foreign Sub-contractor, (other than a
case to which (bb) above applies) the
amount of such underpayment or
overpayment shall be paid by the
withholding party to the State Budget, or
by the State Budget to the withholding
party within ten (10) days of the final
determination of such underpayment or
overpayment. Interest shall be payable at
a rate of LIBOR prevailing on the day
before payment plus four percent (4%).
Such interest shall be calculated from
the date on which the tax or refund
should have been paid until the date it is
actually paid.

Each Contractor Party shall submit its tax financial
(6)

14.4 Taxation of Foreign Sub-contractors

Qabaqceadan hesablanmis Monfoat vergisi
hesabatlarin1 vo Monfoot vergisi haqqinda
bayannamolori Vergi orqanina taqdim edir. Manfooat
vergisinin qabaqcadan hesablanmig vo qati
mabloaglari Dévlot Biidcosino hor Podratg: torofin
adindan vo onlarm ovoezino ARDNS. torofindon
6donilir.

Vergi organi har Podratgi tarofa ddonisin hoyata
kegirildiyindon sonra otuz (30) giin miiddotinds
Monfoat vergisinin qabaqcadan hesablanmis vo ya
qati mobloginin ddonildiyi haqqinda rasmi vergi
qabzlori toqdim edir. Bu vergi qabzlarinda édonisin
tarixi, moablogi, hansi valyuta ilo aparildigi vo
Azorbaycan Respublikasinda bu ciir —_ vergi
qabzlarinda adaten géstorilan basqa molumatlar
gostorilir.

(a)

Foreign Sub-contractors shall be taxed in accordance

with below regulations.

(i) | Hesab edilir ki, Azorbaycan Respublikasinda
Karbohidrogen foaliyyoti ilo bagl islor va
xidmotlor hayata kegiran Xarici subpodratgilar
homin islor va xidmotlor ii¢iin aldiqlari 6donis
mabloglarinin (kompensasiya olunan masroflar
gixilmaqla) iyirmi bes faizina (25%) borabor
Vergiqoyulan monfaat oldo edirlar va belo
monfoata iyirmi iki faiz (22%) hacmindo vergi
qoyulur ki, bu da iimumon homin édonislorin
bes tam onda bes faizini (5,5%) taskil edir.
Bela ddonis mabloglorini veran hor hansi soxs
homin Gdonislordan bes tam onda bes faiz
(5.5%) hocminda vergi tutur vo tutulan
vergilori Gdonislor edildiyi toqvim ayinin
sonundan  baslayaraq.  otuz = (30) © giin
miiddatinds Dévlat Biidcasino kegirir. Asagida
gostorilan miiddoalar istisna olmaqla, belo

(f)

statements, pre-calculated Profit Tax statements and
Profit Tax returns to the Tax Authority. Estimated
and final Profit Tax payments shall be made to the
State Budget by SOCAR, for and on behalf of each
Contractor Party.

The Tax Authority will issue to each Contractor
Party official tax receipts evidencing the payment of
estimated or final Profit Tax within thirty (30) days
of any such payment. Such tax receipts shall state
the date and amount of such payment, the currency
in which such payment was made and any other
particulars customary in the Republic of Azerbaijan
for such receipts.

14.4 Taxation of Foreign Sub-contractors

-78-

(a)

Foreign Sub-contractors shall be taxed in

accordance with below regulations.

(i) Foreign Sub-contractors providing work and
services in connection with Hydrocarbon
Activities in the Republic of Azerbaijan shall be
deemed to earn a taxable profit equal to twenty-
five percent (25%) of the payments received in
respect of works and_ services (less
reimbursable expenses) and they shall be subject
to tax on the rate of twenty two percent (22%)
resulting in a total tax obligation of five point
five percent (5,5%) of such payments. Any
person making such payments shall therefore
withhold such tax from such payments at a rate
of five point five percent (5,5%) and shall pay
such withheld tax to the State Budget within
thirty (30) days from the end of the month in
which the payment is made. Except as provided
below, such taxes withheld shall fully satisfy
(ii)

vergilor hamin Xarici subpodratginin Monfoat
vergisinin mosuliyyatini, Ohdoliklorini
tamamilo ohato edir.

Azorbaycan Respublikasinin — hiidudlarinda
Podrat¢: tarafo, Omoaliyyat sirkotino va ya digor
Subpodratgilara Neft-qaz omoliyyatlar: ilo
agli  mallar satan va  Azorbaycan
Respublikasinin hiidudlarmda satilmis
mallarin faktiki sonodlosdirilmis doyorindon
artiq, lakin Azorbaycan  Respublikasinin
iidudlarmda goériilmiis islor vo ya xidmotlorla
agli olmayan olava mobloglor (“Olava
moblog”) alan hor bir Xarici subpodratg1
amin Olava moblogin tam hocmindon iyirmi
iki faiz (22%) doraca tizra vergi 6domolidir.
Belo mallar iigiin Xarici subpodratgiya ddonis
mabloglorini veron hor hansi hiiquqi soxs
amin édonilmis Olava mobloglorden iyirmi
iki faiz (22%) hocminds vergi tutur va
tutulmus __vergilari = ddonislorin _—hayata
egirildiyi taqvim ayinin sonundan baslayaraq
otuz (30) giin orzinda Dévlot Biidcasina
egirir. Bela ddonis hoyata kegirilmomisdon
avval, Xarici subpodratg: bela mallar tizra 6z
Slava moblogi haqqinda ddoyici taskilata
molumat vermirss, onda Xarici subpodratg1
ela mallarin satigindan oldo etdiui Sdonislorin
tam hacmindon (¢ixilmalar nozoro alinmadan)
es tam onda bes faiz (5,5%) vergi 6domolidir.

(aa) Hor bir Xarici subpodratg: hor Taqvim
ilindo Karbohidrogenlor foaliyyati ilo bagli
alimmis ddonislori ohato edon, lakin
bununla mohdudlasmayan, Azorbaycan
Respublikasinda cari Taqvim ilindo oldo
edilmis biitiin golir haqda molumat daxil
olmaqla Monfost vergisina dair qati
bayannams vo Vergi iizro hesabatlari

-~79-

(ii)

such Foreign Sub-contractor’s Profit Tax
compliance and liability for all such Taxes.

Each Foreign Sub-Contractor which sells goods
to a Contractor Party, Operating Company or
other Sub Contractor within the Republic of
Azerbaijan in connection with Hydrocarbon
Activities, and receives payment of an amount
in excess of the actual documented costs of the
goods sold within the Republic of Azerbaijan
(“Mark-up”), which excess amount is not
connected with work and services provided
within the Republic of Azerbaijan shall be
subject to tax on the full amount of such Mark-
up at the rate of twenty four percent (24%).
Therefore, any entity making payments for such
goods sold to a Foreign Sub-Contractor shall
withhold tax from such Mark-up at a rate of
twenty two percent (22%) and shall pay such
withheld tax to the State Budget within thirty
(30) days from the end of the calendar month in
which the payment is made. If the Foreign Sub-
Contractor fails to provide information
regarding its Mark-up on such goods to the
payer entity before such payment is made, then
the Foreign Sub-Contractor shall be subject to
Tax at the rate of five point five percent (5,5%)
from the whole amount of payments (without
deducting the expenses) received from the sale
of such goods.

(aa)Each Foreign Sub-Contractor shall be
responsible for filing each Calendar Year a
Profit Tax return and tax reports (returns)
reporting all income earned in the Republic
of Azerbaijan during the Calendar Year,
including but not limited to the payments
received in connection with Hydrocarbon
Activities. Each Foreign Sub-contractor
(iii)

(iv)

(bayannamolori) hazirlayaraq  toqdim
etmolidir. Hor bir Xarici subpodratg1
bununla borabar beynalxalq saviyyado
taninmis miistaqil miihasibat is¢ilorindon
ibarat toskilat torafinden teqdim olunan
onun Azoarbaycan — Respublikasindaki
foaliyyoati ilo bagli meydana ¢ixan
mosroflar vo monfoot barada tam vo
adalatli sokilda hesabat verdiyi haqda ona
toqdim etdiyi boyanati olavo edir.

(bb) Hor bir Xarici subpodratg1 homeinin tatbiq

olunan qanunvericiliys uygun  olaraq,
bitin digor Vergi bayannamolorini,
hesabatlar1 va maliyya hesabatlarin: (0
ciimlodon, lakin bunlarla
mohdudlasmadan, sgoxsi golir vergisi,
gomriik sonadlori iigiin Gdonilon pullarin
gabzlari vo sosial fondlara Gdonislor iizra
arayislar) taqdim etmolidir.

(cc) Har hansi Subpodratginin yuxaridak1 (aa)

va (bb) bond!
Vergi

bayannamasini,

arind uygun olaraq hor hansi
hesabatini vo

maliyya hesablamasim toaqdim etmomoasi,

vergi tutan
6donilmasi,
névlari tatbi

Podratg1 _ taraf,

torofo qarsi hor hansi faiz
corima yaxud digar coza
etmoklo noticalonmomolidir.
Omoliyyat

sirkoti vo ya

Subpodratgilar 6z Subpodratgilarmin hor hansi

vergilori tutmad1
gostorilon

Subpodratgilarin

lari va ya Gdamodiklari iigiin,
Azorbaycan

Respublikasi qanunlarint har hansi sakildo
yerino yetirmodiklori iigiin mosuliyyot dagimur

va ya bu barada 6

Xarici

subpodratgilara

dalik gétiirmiir.

Karbohidrogenlar

foaliyyoti ilo

agli ddonislorla olaqodar

monfoot vergisi vo ya soxsi golir vergisi bir

-80-

shall include with this return a statement
provided by a firm of internationally
recognised independent accountants of
international standing that costs and profits
incurred in connection with its activities in
the Republic of Azerbaijan have been fully
and fairly reported.

(bb) Each Foreign Sub-contractor shall also file

all other Tax returns, reports and financial
statements (including but not limited to
personal income tax withholding reports,
customs documentation fee statements and
social fund contribution returns) in
accordance with applicable law.

(cc)The failure of any Sub-contractor to file any
Tax return, report or financial statement
pursuant to (aa) or (bb) above shall not
result in any interest, fines or penalties
against any party withholding such Taxes
due.

(iii) a Contractor Party, the Operating Company or

(iv)

Sub-contractors shall have no liability or
responsibility for any Taxes which their Sub-
contractors do not withhold or pay or for any
other failure of such Sub-contractors to
comply with the laws of the Republic. of
Azerbaijan

no Profit Taxes or personal income taxes shall
be otherwise once again imposed or withheld
with respect to payments made to any Foreign
(b)

(c)

14.5
(a)

daha qoyulmur vo ya tutulmur.

Yuxarida —gdstarilonlora = baxmayaraq, = Xarici
subpodratgilar, ogor belo miiddoalar bela Xarici
subpodratg: icin bu Sazisdo  géstarilmis vergi

tutulmasi goraitdon daha olverisli sorait yaradarsa,
méveud Ikiqat Vergi miiqavilosinin miiddoalarm omol
etmok salahiyyatino malikdirlor.

Bu 14. 4 bondinin hor hans miiddoalaria baxmayaraq:

(i) 14.5(b) bondi bu Sazisin biitiin sortlorino tatbiq

edilir.
(ii) Heg bir Xarici subpodartgidan Azorbaycan
Respublikas1 orazisindon konarda hesab edilon
hoayata kegirilon Karbohidrogen foaliyyati ilo
bagli vergi tutulmur.

(ili) Hor bir Subpodratg1 Azarbaycan Respublikasinin
totbiq olunan qanunlar va qaydalarina osason,
Azoarbaycan Respublikasinda  Karbohidrogen
foaliyyati ilo bagli olmayan tasorriifat foaliyyati
ilo olaqodar Vergilorin Gdonilmasi vo hesablarin

toqdim olunmas! tigiin mosuliyyat dasiyir.

Xarici subyekylora Gdanislardan Vergi tutulmasi

14.4 bandindo nazordo tutulanlar istisna edilmoklo,
Podratg1 torafin Azorbaycan _ Respublikasi
hiidudlarmdan konarda toskil olunmus hor hans
subyekto verdiyi ddonislora Vergi qoyulmur vo ya
onlardan Vergi tutulmur. Bunula _ borabor,
asagidakilardan bes tam onda bes (5,5) faiza qador
vergi tutula bilor:

(b)

(c)

Sub-contractors in connection with the
Hydrocarbon Activities.
Notwithstanding the foregoing, Foreign Sub-

contractors shall be entitled to the provisions of an
applicable Double Tax Treaty if such provisions, in the
opinion of a Foreign Sub-contractor, place such
Foreign Sub-contractor in a tax situation more
favourable than that provided for in this Agreement.

Notwithstanding any other provisions of this Article
14.4:
(i) Article 14.5(b) shall apply to the terms of this
Agreement.

(ii) No Foreign Sub-contractor shall be subject to any
Taxes in respect of any activity relating to
Hydrocarbon Activities that is deemed to be
carried on outside of the territory of the Republic
of Azerbaijan.

(iii) Each Sub-Contractor shall
and reporting of Taxes in connection with its
business activities in the Republic of
Azerbaijan that are not related to Hydrocarbon
Activities under the applicable laws and
regulations of the Republic of Azerbaijan.

e liable for payment

14.5 Taxation of Payments to Foreign Entities

-81-

(a)

Except as provided in Article 14.4, no Taxes shall
be withheld or imposed on any payments made by
any Contractor Party to any entity organised outside
the Republic of Azerbaijan. Notwithstanding the
preceding sentence, Taxes may be withheld or
imposed at rates of up to five point five (5,5) percent
on:
(b)

(©)

(i)

(ii)

Podratgi torofin Neft-qaz omoliyyatlar ilo bagli
Azarbaycan Respublikasindan konarda yerlogon
bankdan vo ya digar maliyyo institutundan aldigi
borcla olaqodar Podratgi tarofin 6dodiyi faizlar;

Neft-qaz omoliyyatlarinda Azorbaycan
Respublikasinin vatondasi olmayan miiolliflorin
asorlorindon, ixtiralarmdan vo digar geyri-maddi
miilkiyyotlorindon istifado iigiin (bela osorlor,
ixtiralar vo intellektual miilkiyyotlorlo olaqosi
olan va Neft-qaz omoliyyatlarinda istifado edilon
amtssler, avadanliqlar vo mohsullar istisna
olmaqla) Podratgi torafin Gdadiyi miiollif
haqlarindan.

(iii) Olko hiidudlarindan konarda yerlason_ vergi

Yuxarida
Azarbaycan
olunmus toskilatlar totbiq edila bilon Ikiqat Vergi
haqqinda Miigavilonin miiddaalar ila va agar be
Miiqavilo mévcud deyilso, 1 noyabr, 1997-ci_ il
yenidon islonilon “IOIT“ (OECD) modelli Galir v
Kapital iizro Vergi
Miigavilo qiivvodo olarsa, méveud ola bilo
iistiinliiklorindon istifado edo bilor. Hor iki halda,
Xarici Subyekti belo iistiinliiklordon sui-istifado

rezidenti olmayan hor hansi hiiquqi soxs
yuxaridaki (i) vo (ii) badlorina uygun olaraq hor
hansi Vergi boyannamasini, hesabatin1, maliyya
hesablamasin va vergi rezidenti olmayan belo
hiiquqi soxsin vergi mosuliyyotini, habela onun
bayannams toqdim etmok va biitiin belo
Vergilori 6domok Shdoliklori yaranmir.

gostorinlora baxmayaraq, hor hansi
Respublikasindan — konarda __ taskil

Ry
by

p)
Konvensiyasina _ miivafiq
n

etmosino sorait yaratmaq iiciin inzibati addim

atmaga liizum yoxdur.

Podratg¢1 tarafin filiallar1 beynolxalq neft sonayesinin
tacriibosino vo 6z is ononolorina uygun olaraq (vo

@

interest paid by a Contractor Party directly related
to a loan to the Contractor Party received in
connection with Petroleum Operations from a
ank or other financial institution organised
outside the Republic of Azerbaijan.

(ii) royalties paid by a Contractor Party directly to

authors or inventors who are not citizens of the
Republic of Azerbaijan for the use of their
ublications, inventions or other intangible
roperty in Petroleum Operations (but not for
goods, equipment or products relating to such
ublications, inventions or intangible property
used in Petroleum Operations).

(iii)a non-resident legal entity shall not have a

jiability to file any Tax return, report or
financial statement pursuant to (i) or (ii) above,
and satisfy such non-resident entities tax
compliance, filing obligations and liabilities for
all Taxes.

(b) Notwithstanding the foregoing, entities organised

outside the Republic of Azerbaijan shall be entitled
to the provisions of an applicable Double Tax
Treaty, or if there is no such treaty, the benefits that
would have been available if a treaty equivalent to
the OECD Model Tax Convention on Income and
Capital, updated as of 1 November 1997, were in
force. In either event, no further administrative
action shall be necessary to enable the foreign entity
to take advantage of such benefits.

Affiliates of any Contractor Party, in accordance
with the established practice of the international
bela islora vergi 6domokdon boyun qacirmaga
yonolon islor daxil edilmomolidir) no monfoot/no
zorar prinsipi osasinda mal tachizati, is, yaxud bu
kimi digor xidmotlor géstorir. Ogor yuxarida adi
gokilon sorta omol olunarsa, belo _filiallarin
foaliyyatino Azorbaycan Respublikasinda monfaot
aldo etmosi kimi baxilmir vo buna géra do onlardan
heg bir vergi tutulmamalidir.

14.6 Iscilardon va fiziki saxslordon Vergi tutulmasi

Biitiin Vergiqoyulan rezidentlor har bir Podratg1
torofin, Omoliyyat  sirkotinin, onlarm  Ortaq
sirkotlorinin va Xarici subpodratgilarm omoakdaslari,
o ciimlodon, Xarici subpodratg: kimi foaliyyot
gdsteron fiziki goaxslor bilavasita Azorbaycan
Respublikasindaki omok  foaliyyati naticasinda
gazandiqlari golirlordon Azorbaycan soxsi golir
vergisini Gdomoya borcludurlar. Vergi qoyulan
Rezidentlar olmayan omokdaslar iso Azoarbaycan
soxsi golir vergisi Gdomok iigiin masuliyyot
dasimirlar. Bu 14.6 bandi baximindan ikiqat vergi
haqqinda totbiq edilo bilon har hans: miiqaviloya
amal olunmaqla va qorozsizlik osasinda “Vergi
qoyulan rezident konkret d6vr orzinds asagidaki
sortlordon hor hans birino omal edon hor hansi fiziki
soxs demokdir:

(i) Azorbaycan Respublikasinda osas ig yeri
olmayan hor hansi fiziki soxs (1) otuz (30)
ardicil giindan artiq miiddat orzindo adi
tosorriifat foaliyyati magsadilo Azorbaycan
Respublikasinda oldugu halda, otuz (30) ardicil
giindon gox olan hor hans: miiddot orzindo
Azorbaycan Respublikasinda bilavasita omok
foaliyyati naticasinds qazandigi soxsi galirdon
Azorbaycan gsoxsi golir vergisi Gdomok iiciin
masuliyyat dasiyir; va ya (2) hor hansi Taqvim
ilindo Azorbaycan Respublikasinda otuz (30)
ardicil giindon artiq miiddot orzindo olmayan,

Petroleum industry and with their ordinary business
activities (and such activities shall not include
activities directed towards avoidance of Taxes),
shall provide goods, works or services on a no
gain/no loss basis. If this above mentioned
condition is fulfilled, no profit shall be deemed to
arise in the Republic of Azerbaijan, and therefore
no Taxes shall be imposed or withheld to them.

14.6 Taxation of Employees and Physical Persons

(a)

All Tax Residents, employees of Contractor Party,
the Operating Company, their Affiliates, Foreign
Sub-contractors, including any physical persons
acting as a Foreign Sub-contractor, shall be liable to
pay Azerbaijan personal income Tax only on their
income earned as a direct result of their employment
in the Republic of Azerbaijan, employees who are
not Tax Resident shall not be liable to pay
Azerbaijan personal income Tax. For purposes of
this Article 14.6, and subject to any applicable
Double Tax Treaty and of a non discriminatory
nature, “Tax Resident” shall be defined as any
physical person who satisfies either of the following
requirements for a specific period:

(i) any person who does not have a primary place
of employment in the Republic of Azerbaijan
and is either (1) is present in the Republic of
Azerbaijan in connection with Hydrocarbon
Activities for a period exceeding thirty (30)
consecutive days, provided that such person
shall be liable for Azerbaijan personal income
Tax only on his or her Income earned as a
direct result of his or her employment in the
Republic of Azerbaijan during periods in
excess of thirty (30) consecutive days; or (2)
whose presence in the Republic of Azerbaijan
(b)

(c)

lakin bu Taqvim ilinda iist-iista doxsan (90)

giindon artiq miiddatdo Azorbaycan
Respublikasinda qaldiqda, Azorbaycan
Respublikasinda_ oldugu  doxsaninci (90)
giindon sonra Azorbaycan Respublikasinda

bilavasita omok foaliyyati noticasinds qazandigi
golirdon Azorbaycan soxsi galir vergisi ddamok
tigiin mosuliyyot dasiyir;

(ii) Azorbaycan Respublikasinda osas is yerino
malik olan va har hans Taqvim ilinds iist-iisto

loxsan (90) —giindon = artiq._—miiddatda
Azorbaycan Respublikasinda olan fiziki soxs
Toqvim ili arzinda Azorbaycan
Respublikasindaki bilavasita foaliyyati

noticosinds qazandigi biitiin golirlordon, o
ciimlodon, bu soxs Vergi rezidenti olan anadok
Azorbaycan Respublikasinda islodiyi homin
loxsan (90) giin orzinds qazandigi golirlordon
Azorbaycan gsoxsi golir vergisi 6domok ticiin
mosuliyyat dasiyir.

Hoar Podratgi tarof, Omoliyyat sirkoti, onlarm Ortaq
sirkotlori, Subpodratgilar, o ciimlodon Subpodratgi
kimi foaliyyot géstoron fiziki soxsler Azorbaycan
Respublikasinin Dévlat sosial sigorta fonduna haqq
verir va homin haqlar (0 ciimladon, lakin bunlarla
mohdudlasdirilmadan, ensiya fonduna, — sosial
sigorta fonduna, masgulluq fonduna vo tibbi sigorta
fonduna_haqlar) = Azorbaycan Respublikasinin
vatondaslari olan daimi omokdaslara aiddir.

Har Podratgi taref, onun Ortaq sirkotlori, Omoliyyat
sirkoti va ya  Subpodratgilar Azorbaycan
Respublikasinin totbiq olunan qanunlarina va
qaydalarina osason Azorbaycan Respublikasimin
votondasi olan omokdaslarm ve fiziki soxslorin
Azorbaycan Respublikasi gaxsi goalir vergisin
édoyirlor.

-84-

(b)

(©)

shall not exceed thirty (30) consecutive days
in any Calendar Year, but whose presence in
the Republic of Azerbaijan shall cumulatively
exceed ninety (90) days in such Calendar Year
shall be liable for Azerbaijan personal income
Tax only on his or her taxable income earned
after the ninetieth (90th) day of the presence in
the Republic of Azerbaijan as a direct result of
employment in the Republic of Azerbaijan;

(ii) Any person who has a primary place of
employement in the Republic of Azerbaijan
for periods cumulatively exceeding ninety (90)
days in any Calendar Year shall be liable for
Azerbaijan personal income Tax on all income
earned as a direct result of his or her
employement in the Republic of Azerbaijan
during the Calendar Year, including income
earne uring the ninety (90) days of
employement in the Republic of Azerbaijan
before such person has become Tax Resident.

Each Contractor Party, the Operating Company,
their Affiliates, Sub-contractors, including any
physical persons acting as a Sub-contractor, shall
make contributions of Azerbaijan State social
insurance and similar payments (including but not
limited to contributions to the pension funds, the
social insurance fund, the employment fund and the
medical fund) with respect to employees who are
citizens of the Republic of Azerbaijan.

Each Contractor Party, its Affiliates, the Operating
Company or Sub-Contractor shall pay the Republic
of Azerbaijan personal income tax according to the
applicable laws and regulations of the Republic of
Azerbaijan for the employees and physical persons
who are the citizens of the Republic of Azerbaijan
14.7. Vergidan azad olma

(a)

(b)

(c)

(d)

Hor bir Podratgi torof, Omoliyyat sirkoti vo onun
Subpodratgilar1 Karbohidrogen foaliyyotlori ilo bagli
(sifir (0) vergi daroci ilo) Olava Dayar Vergisindon
azaddirlar. Bu asagidakilara tatbiq edilir:

(i) onlarin tachiz edildiyi vo ya onlarm tachiz
etdiklori mal, ig va xidmotlor;

(ii) Karbohidrogenlor va bu Karbohidrogenlardon
emal olunan biitiin mohsullarm —ixrac1;

(iii) onun aldo etdiyi mal (tiitiin va alkogollu

ickilordon, orzaqdan savay1), is va xidmotlorin

idxali.

Slava olaraq, Karbohidrogen Foaliyyotlori ilo bagli
hor bir Podratgi Torafi va ya Omoliyyat Sirkotini
mal, ig va xidmotlorlo (birbasa vo ya dolayisi ilo)
tachiz edon hor bir tachizatgi bu mal, is vo
xidmotlori (sifir faiz1 (0%) ilo) Olava Doyar
Vergisindon azad hesab edir.

Yuxarida géstorilmis Maddo 14.7 (a) bondinin
sortlorino osason mal, ig va xidmotlorla tochiz
olunan zaman sifir faizi1 (0%) ila Olava Doyar
Vergisi 6domoli olan gsoxs, alinan mal, ig vo
xidmotlora sifir faizdan (0%) da gox faizlo qoyulan
Slava Doyor Vergisi Gdodiyi hallarda, homin saxs
moblogi geri almaq va onun torofinden édonilmali
hor hansi basqa Verginin moablogini qarsiliqli
avazlosdirmok salahiyyatina malikdir (Homin soxsin
6z omokdaslarn va ya Subpodratgilarina ddonis
zamani tutulan vergilor do daxil olmaqla).

14.4 va 14.5 Maddoalarinin gortlori istisna olmaqla,
hor bir Podratg: torof va ya onun daimi toskilatlar:

14.7 Tax Exemptions

-85-

(a)

(b)

(c)

(d)

Each Contractor Party, the Operating Company and
their Sub-contractors shall be exempt with credit
(zero (0) percent rate) from VAT in connection with
Hydrocarbon Activities. This will apply to the
following:

(i) goods, works and services supplied to or by it,

(ii) exports of Petroleum and all products processed
or refined from such Petroleum, and;

(iii) imports and acquisitions of goods (excluding
tobacco, foodstuff and alcohol), works and
services.

In addition, every supplier of goods, works and
services (directly or indirectly) to each Contractor
Party or the Operating Company in connection with
Hydrocarbon Activities shall treat those supplies for
VAT purposes as being exempt with credit (zero
percent (0%) rate).

Where in accordance with Article 14.7(a) above a
person should pay VAT at zero percent (0%) and is
charged and pays input VAT at a rate of more than
zero percent (0%) on the supply to that person of
goods, works or services, that person shall be
entitled to receive a refund or offset against the
amount of any other Taxes payable by that person
(including Taxes withheld by that person on
payments to its employees or Sub-contractors).

Except as provided by Article 14.4 and Article 14.5
no Taxes shall be withheld or imposed on payments
torofindan Azorbaycan Respublikasindan konarda
formalasan, hiiquqi sokildo yaradilan va ya tagkil
olunan hor hans bir taskilata Gdonilon moblogdon
vergi tutulmur vo qoyulmur.

(e) Bu Sazisin 14.7(a) bondinds nozordo tutuldugu kimi
Vergi organi vo ya digor miivafiq vergi yaxud
gomriik organi hor Podratg: torafe, Omoliyyat
sirkotind va onlarin Subpodratgilarma hor hans
azadolunma vo/yaxud ODV-nin sifir faiza (0%)
rejimini tosdiq edon etibarli sertifikatlar1 Podratg1
torafin, Omoliyyat sirkotinin, vo ya Subpodratgimin
bu ciir sertifikat verilmosi haqqindaki sorgusundan
sonra otuz (30) giin miiddatinds taqdim edir.

14.8 Digor mosalolor

14.9

Podratg1 toroflar va Xarici subpodratgilar qeydiyyata géro
rusumlar vo ya hor hans1 Hékumat organ: terofinden toyin
olunan bu ciir riisumlar ddoyirlor, bu soartlo ki, belo
risumlarm moblogi surf nominal moblog olsun va onlar
ayri-se¢kilik qoyulmadan ta’yin edilsin.

Istirak payin 6tiiriilmasindon Moanfoaat ver gisi

Hoar hans1 Podratgi torafin Istirak payin tamamilo va ya
qismon Uciincii torofo va ya hor hansi Podratg1 torofo
satilmasi, yaxud Daimi 6tiiriilmosindon aliman Xalis
golirdon Monfoot vergisi doracosi asagidaki qaydada
tutulur :

(a) Bu 14.9 bandin maogsodlori baximindan asagidaki
terminloro belo monalar verilir:

(i) “Umumi golir” 6z hiiquqlarmin basqasina veron
Podratgi torofin bu Saziso uygun olaraq Istirak
Payinin hor hansi bir hissosinin basqasina
verilmosi miiqabilindo aldigi timumi haqq

made by each Contractor Party or its permanent
establishments to any entity incorporated, legally
created or organised outside the Republic of
Azerbaijan.

(e) The Tax Authority or other appropriate tax or
customs body shall provide each Contractor Party,
Operating Company and their Sub-contractors with
certificates confirming the exemptions and/or VAT
zero percent (0%) rate as provided in Article 14.7(a)
of this Agreement within thirty (30) days of the
Contractor Party, Operating Company, or their sub-
contractors requesting such certificate.

14.8 Other

-86-

The Contractor Parties and their Foreign Sub-contractors
shall pay registration or similar fees imposed by a
Governmental Authority to the extent they are nominal
and of a non-discriminatory nature.

14.9 Share Transfer Profit Tax

Tax due on the Net Income received for a Sale or
Permanent Assignment of all, or any portion, of any
Contractor Party’s Participating Interest to a Third Party
or any Contractor Party shall be payable according to the
following:

(a) For the purposes of this Article 14.9 the following terms shall
have the following meanings:

(i) “Gross Income” means the total consideration
received by an assigning Contractor Party for
an assignment of any portion of Participating
Interest under this Agreement.
demokdir.

“Qaliq doyar” bu Saziso osason Moasroflori
6donilmoyon hor hansi sormayanin (kumulyativ
mosroflar) amortizasiya edilmomis _ balansi
demokdir.

“Satis vo ya Daimi 6tiirmo* asagidakilar istisna
olmaqla, Istirak payina miilkiyyot hiiququnun
tamamilo va ya qismon verilmasi va ya
6tiiriilmosi demokdir:

(aa) bu Sazislo bagl —gotiiriilmiig —_kredit
naticasinda bas  veran  hiiquq vo
Ohdoliklorin verilmasi; yaxud

(bb) monfast aldo olunmayan layiholorda istirak
paylarinin miibadilasi; yaxud

(cc) is Shdoliklori kimi baxilan hor hans1 hiiquq
vo Ohdoliklorin verilmosi; yaxud

(dd) hiiquq vo 6hdoliklorin hor hans: mocburi
verilmasi.

“Xalis golir* Umumi Golir vo asagidakilardan
ibarat olan Vergi ¢1xilmalarinin timumi moblagi
arasindaki forq demokdir:

(aa) Hiiquq vo 6hdoliklorin  6tiiriilmosinin
qiivvoyo mindiyi tarixa cakilmis
kumulyativ Neft-Qaz mosroflorinds

Podratg1 torafin pay1;

(bb) Hiiquq vo Ghdoliklorini basqasina veron

-87-

(ii) “Written-Down-Value” means the un-amortised

(iii) *

(iv)

balance of any investment (accumulated costs)
which, pursuant to this Agreement, is not
subject to Cost Recovery.

“Sale or Permanent Assignment" shall mean any
transfer or assignment of the ownership rights
of all or a portion of a Participating Interest
excluding:

(aa) a transfer resulting from a loan made in
respect of this Agreement;or

(bb) any exchange of participating interests in
projects where no profit is generated;or

(cc) any transfer for which consideration
consists of a work obligation; or

(dd) any involuntary transfer.

“Net Income” means the difference between the
Gross Income and the total amount of
established Tax withholdings, which shall
consist of:

(aa) Contractor Party’s share of the
accumulated Petroleum Operations Costs
incurred up to date on which the
assignment becomes effective;

(bb) Written-Down-Value of any investment
(b)

(©)

(d)

Podratg: torofin hoyata kegirdiyi va bu
Sazigo osason Neft-Qaz omoliyyatlari
mosroflarind aid olmayan sarmayolorin
(kumulyativ masroflor) Qaliq Dayari;

(cc) Hiiquq va 6hdoliklorin bu ciir verilmasi
zamani ¢okilan masroflor.

Hiiquq vo Ohdoliklorin satisindan vo ya Daimi
6tiiriilmosindan aldo olunan Xalis golira 14.1(c)(v)
bandinds miisyyan olunan Monfoot vergisi daracasi
totbiq edilir. Umumi Golir oldo edilorkon hiiquq vo
Ghdoliklori veron Podratg: toraf Xalis Goliri
hesablayir va yuxarida géstorilon Monfoat vergisi
doracasini ona tatbiq edir.

14.9 (a) (iii) (aa) bondindo géstorilon mobloglor
Omoliyyat sirkotinin qanuni foaliyyat gdstoron
auditoru torafinden tosdiq edilir, 14.9(a)(iii)(bb)
bandinds géstorilon mablaglar iso masroflori gakon
Podratg1 torafin vo ya Podratgi tarofin Ortaq
sirkotinin qanuni foaliyyot géstaron auditoru
torafindon edilir.

Hiiquq vo éhdoliklori veron Podratg: toraf bu qayda
ilo hesablanan Vergini Umumi Golir alindiqdan
sonra otuz (30) toqvim giiniindan gec olmayaraq
Azorbaycan Respublikas1 Dévlot biidcasina ddoyir.
Umumi Golirin hisso-hisso alindigi_—_toqdirdo
tutulacaq timumi Vergi da hissa-hisso ddonilir.
Umumi Golirin hissalori tam Umumi Golira nozoran
barabor béliindiiyii kimi, vergi do tutulacaq timumi
Vergiyo nazoran borabar béliinmolidir.

14.10 Qiivvads qalma

(b)

(c)

(d)

(accumulated costs) made by the
assigning Contractor Party, which is not
charged to the Petroleum Operations
Costs under this Agreement;

(cc) Costs incurred for such assignment.

Profit Tax Rate defined in Article 14.1(c)(v) shall be
applied to the Net Income of Sale and Permanent
Assignment. Upon receipt of Gross Income, an
assigning Contractor Party shall compute the Net
Income, and shall apply to the Net Income the
computed Profit Tax Rate indicated above.

The amounts set forth in Article 14.9 (a)(iii)(aa) shall
be certified by the statutory auditor of the Operating
Company and the amounts set forth in Article
14.9(a)(iii)(bb) shall be certified by the statutory
auditor of the Contractor Party or Affiliate of a
Contractor Party which incurred the costs.

An assigning Contractor Party shall pay the Tax so
calculated to the State Budget of the Republic of
Azerbaijan no later that thirty (30) calendar days
after receipt of the Gross Income. In the event that
Gross Income is received in instalments the total tax
due shall be paid in instalments. Each such Tax
instalment shall be the same proportion of the total
tax due, as the corresponding instalment of Gross
Income is in relation to total Gross Income.

14.10 Survival

~88-
Bu Saziso xitam verildikdon sonra bu 14-cii maddonin
miiddoalari Podratg: taroflorin Vergilor iizra Ghdoliklorina
aid biitiin mosololor qoti hall edilonadak qiivvade qalir.

The provisions of this Article 14 shall survive the
termination of this Agreement until such time as all
matters pertaining to each Contractor Party’s liabilities for
Taxes are finally and conclusively determined.

-89-
MADDod 15

KARBOHIDROGENLORIN DOYORININ MUOYYON

EDILMOSi

15.1 Xam neftin va Sorbost tabii qazin xalis ixrac doyorinin

miuayyon edilmasi

(a)

12.2 bandino uygun olaraq Moasroflorin ovezinin
6donilmosi va 12.4 bandino uygun olaraq Monfoot

karbohidrogenlorinin _béliisdiiriilmasi

tigin Xam

neftin doyori bu Sazisin digar maddolorinds konkret

olaraq géstorildiyi kimi,
asagidaki
doyoridir:

(i)

or hansi Taqvim riibiinds
qaydada miisyyon edilon xalis ixrac

Toqvim riibii orzindo hor hans Torof Kontrakt
sahosindon ¢ixarilan Xam nefti (va ya
Kontrakt sahosindon ¢ixarilan Xam _ neft
avozino miibadilo va ya neftin kégiirmasi
sazislori noticosinds aldo edilmis digoar Xam
nefti) Satis montaqasindo kommersiya
cohotdon miistoqil oqdlora osason ixraca
satirsa, - bu satislarm hamisinda tatbiq olunan
orta xiisusi satis qiymoti iizra (komisyon va
broker haqqi gixildiqdan sonra), Catdirilma
montogesinds Xam neftin dayorini (“Xalis
ixrac doyori“) tayin etmok tigiin Xam neftin
Satis montoqasino noq! olunmasina Toroflorin
gokdiyi xorclori, o ciimladen boru komori
tariflorini, domiryol mesroflori,  tranzit
riisumlarini, Nogletma itkilorini,
terminallardan istifado haqqim, hava goraiti ilo
bagli limanda horokotsiz dayanma iigiin
6donislori, tamizlomo xorclorini, tankerlorin
icaralonmasini va boru komori iigiin vergilori
va ia. nozora almaqla; bu sortlo ki, biitiin
Toroflorin kommersiya cohotdon miistaqil

15.1 Calculation of Net Bac!
associated Natural Gas

-90-

ARTICLE 15

VALUATION OF PETROLEUM

Value of Crude Oil and Non-

(a)

The valuation of Crude Oil for purposes of Cost
Recovery pursuant to Article 12.2, sharing of Profit
Petroleum pursuant to Article 12.4 and as otherwise
specifically provided in this Agreement in any

Calendar Quarter

shall be the net back value

calculated as follows :

(i)

where there have been export sales of Crude
Oil from the Contract Area (or such other
Crude Oil obtained through exchanges or swap
agreements which is exchanged or swapped
for Crude Oil from the Contract Area) by any
Party in arm's length transactions during the
Calendar Quarter, the weighted average per
unit price realised in all such sales (after
deducting commissions and brokerages), at the
Point of Sale, adjusted for costs incurred by
the Parties of transporting the Crude Oil to the
Point of Sale, including but not limited to
pipeline tariffs, railway charges, transit fees,
Transit Losses, terminal fees, weather-related
demurrage charges at the port, costs of
treatment, tanker costs and pipeline taxes to
arrive at a value of the Crude Oil at the
Delivery Point ("Net Back Value"); provided
that the total volume of such arm's length sales
made by all Parties exceeds thirty-three and
one-third (33 1/3) percent of the total volume
of all sales made by all Parties during the

(ii)

oqdlor osasinda satislarinm timumi hocmi
Toqvim riibii orzindo bitin = Toroflorin
satislarimi hamisinin iimumi hocminin otuz
tig tam ti¢da bir (33 1/3) faizindon gox olsun;
bu 15-ci Maddonin moqsodlori baximindan
ARDNS-nin, ARDNS-nin hor hansi Ortaq
Sirkotinin, vo ya Hékumot orqaninin biitiin
Xam neft satislar’ (istisnasiz olaraq 13-cii
maddoys va 21.3 bandino miivafiq surotdo
satislar da daxil olmqla) kommersiya cahotdon
miistoqil aqdlor hesab edilirlor; va ya

ager kommersiya cohotdon miistaqgil ixrac
satislarimin timumi hocmi yuxaridak1 15.1(a)(i)
bandinds géstorilmis faiz mohdudiyyotindon
artiq deyildirsa - (a) kommersiya cahotdon
miistoqil oqdlor (yuxaridaki 15.1(a)(I) bondino
asason miioyyon edilmis oqdlor) daxilinds
satilmis Xam neftin orta xiisusi giymoti tizro
va (b) kommersiya cahotdon qeyri-miistaqil
oqdlor daxilinds satilmis Xam neftin Toqvim
riibii orzindo “Platts Oylqram“ nasrindo bu ciir
Xam neft iigiin géstorilon orta xiisusi qiymot
iizra; nasrdo bu qiymot géstorilmodikda Xam
neftin Toroflor arasinda razilasdirilmis tig (3)
niimuno névii iigiin Taqvim riibiindo “Platts
Oylqram“da dare edilmis xiisusi "FOB"
qiymotlorinin orta komiyyoati  gétiiriiliir;
yuxaridak1 (i) bondindo géstorildiyi kimi, Xam
neftin Xalis ixrac doyorini tayin etmok iiciin
Xam neftin keyfiyyotini, néviinii, hocmini,
Satis montoqasino noql edilmosino ¢akilon
xorclori nozare almaqla.

Bu 15.1(a)(ii) bondina ssason arayis iigiin
zoruri oldugu dévrdo “Platts Oylqramm‘in
nasrino son qoyulmusdursa vo ya bu nosrin
darci on bes (15) giinliiya dayandirilmisdirsa,
lazimi roqomlor neft sonayesinds beynalxalq
nifzu olan miinasib alternativ nosrdon

-91-

(ii)

Calendar Quarter; for the purposes of this
Article 15, all sales of Crude Oil to SOCAR,
any Affiliate of SOCAR or any Governmental
Authority (including, without limitation, sales
pursuant to Articles 13 and 21.3) shall be
deemed to be arm’s length transactions; or

where the total volume of arm's length export
sales does not exceed the percentage of sales
referred to in Article 15.1(a)(i) above, the
weighted average per unit price of: (a) Crude
Oil sold in arm's length sales (determined as
provided in Article 15.1(a)(i) above) and (b)
Crude Oil sold in non-arm's length sales at the
average price quoted for such Crude Oil in
Platt's Oilgram during the Calendar Quarter,
but if no such price is quoted then the average
of per unit F.O.B. price quotations for three (3)
representative crude oils to be agreed by the
Parties, as published in Platt's Oilgram in the
Calendar Quarter, adjusted for quality, grade,
quantity, costs of transporting the Crude Oil to
the Point of Sale as provided in (i) above, to
arrive at a Net Back Value of the Crude Oil.

In the event that Platt’s Oilgram ceases to be
published or is not published for fifteen (15)
days in the period required for its use in this
Article 15.1(a)(ii) then the required data shall
be taken from an available alternative
publication internationally recognised by the
(b)

(c)

gotiriiliir. Oger Toroflor ixrac  satislarinin
baslanmasinadok Xam neftin tig (3) niimuno
n6vii barasinds raziliga golo bilmosalor (vo ya
hor hansi alternativ nosrlor barasinda raziliga
gala bilmosalor), asagidaki 15.1(c) bondinin
miiddoalarina osason goti qorart beynalxalq
niifuza malik olan ekspert qabul edir.

Hor hans: Toqvim riibiinds Mosroflorin ovezinin
6donilmesi vo Monfost karbohidrogenlorinin
bdliisdiiriilmosi iigiin Sorbast tobii qazin doyori
Podratginin Sarbast tabii qazi Satis montoqgasino
catdirmaq iigiin gakdiyi xorclor, o ciimladon boru
komori tariflori, Noqletmo itkilori va boru komori
iigiin vergilor va i.a. gixilmaqla bu Sazisin digor
maddolorinds konkret olaraq géstorildiyi kimi, qaz
satigsina dair miiqavilo osasinda kommersiya
cohotdon miistaqil satis zamani tatbiq edilon faktik
qiymoto barabordir (“Xalis ixrac doyori“). Bu 15-ci
Maddonin mogsodlori baximindan ARDNS-nin,
ARDNS-nin hor hans: Ortaq Sirkotinin, vo ya
Hoékumot organinin biitiin tobii gaz satislari
kommersiya cohotdon miistoeqil oqdlor hesab
edilirlor;

Podratg1 Sarbast Tabii qazi qeyri-kommersiya
cohatdan miistaqil oqdlorlo satdigi hallarda, belo
Soarbast tabii qazin doyori iistiinliik toskil edon
beynalxalq qiymotqoyma prinsiplori osasinda vo
bazar, nov, keyfiyyot, hocm, dasinma, habelo digor
miivafiq amillor nozora alinmaqla ARDNS ilo
Podratg: arasinda razilasdirilmis qiymotla miioyyon
edilir (“Xalis ixrac doyori“).

Miivafiq Toqvim riibii qurtardiqdan sonra otuz (30)
giindon gec olmayaraq biitiin Toroflor Xam neftin
va/va ya Sarbast tabii qazin nozordon kecirilon
Taqvim riibiinds kommersiya cahotdon miistaqil
satislarmin hamisi iigiin satis hocmlorini, tarixlorini,
qiymotlorini vo Satis montoqosini Omoliyyat

-~92-

(b)

(c)

Petroleum industry. If the Parties cannot agree
on the three (3) representative crude oils
before the commencement of export sales or
fail to agree on any alternative publication the
matter shall be referred for final decision to an
internationally recognised expert in accordance
with the provisions of Article 15.1(c) below.

The value of Non-associated Natural Gas in any
Calendar Quarter for the purposes of Cost Recovery,
sharing of Profit Petroleum, and as otherwise
specifically provided in this Agreement shall be the
actual arm's length sale price realised under a gas
sales agreement less costs incurred by the Contractor
Parties of transporting such Non-associated Natural
Gas to the Point of Sale including but not limited to
pipeline tariffs, Transit Losses and pipeline taxes
("Net Back Value"). For the purposes of this Article
15, all sales of Non-associated Natural Gas to
SOCAR, any Affiliate of SOCAR or any
Governmental Authority shall be deemed to be
arm’s length transactions.

Where Non-associated Natural Gas is sold by
Contractor in non-arm's length sales, such Non-
associated Natural Gas shall be valued at a price to
be determined by agreement between SOCAR and
Contractor based on pricing principles prevailing
internationally, taking into account market, grade,
quality and quantity, transportation and other
relevant considerations ("Net Back Value").

Within thirty (30) days after the end of the relevant
Calendar Quarter, all Parties shall notify the
Operating Company of the volumes, dates, prices
and Point of Sale for all arm's length sales of Crude
Oil and/or Non-associated Natural Gas during such
Calendar Quarter, and the Operating Company shall
sirkotino bildirirlar va Omoliyyat sirkoti yuxaridaki
5.1(a) va 15.1(b)  bandlorinda —_géstarilmis
miiddoalara omol edilmosi mogsodila Xam neftin
va/va ya Sorbast tobii qazin doyorinin miioyyon
edildiyi haqqinda ARDNS-o bildiris verir; homin
ildirisdo kommersiya cahotdon miistoqil olan biitiin
oqdlor iigiin satis hocmlori, tarixlori, qiymotlori vo
Satis montoqosi géstorilir. Oger hor hansi Torof
Omoliyyat sirkotinin 15.1(a) vo 15.1(b) bondlorina
asason elan etdiyi doyorls razilasmirsa va Xam neftin
va ya Sarbast tabii qazin doyarinin miioyyon edilmosi
aqqinda ARDNS-in Podratgidan molumat aldigi
tarixdon otuz (30) giin kegonadoak ARDNS ilo
Podratg1 Xam neftin va/va ya Sarbast tobii qazin
dayari barasinds raziliga gala bilmirlorso, bu doyori
Podratg1 va ARDNS torofinden toyin olunan,
eynoalxalq miqyasda taninmuis ekspert miioyyon edir,
lakin onlar yuxarida géstorilon otuz (30) giin miiddot
qurtardigi andan baslayaraq otuz (30) giin orzindo
ekspert toyin etmok haqqinda raziliq aldo edo
ilmosalor, ekspert Stokholm (Isveg)  Ticarat
palatasmmin Prezidenti torafindon ARDNS-in vo ya
Podratgnin orizosi ila miiraciotindon sonra toyin
olunur. Tayin edilon ekspert Karbohidrogenlorin
satigi sahosinda beynolxalq niifuza malik olmalidir.
Ekspert bu Sazisin yalniz’ ingilisco motnindon
istifado edir. Toyin olunduqdan sonra otuz (30) giin
orzinda ekspert 6z qgorar1 haqqinda yazil1 molumat
verir vo onun qorari qati hesab olunur, ARDNS vo
Podratg1 iigiin mocburi sayilir.

Hesablasmalar vo édonislor aparmaq magqsodilo cari
Toqvim riibii tigiin Xam neftin va ya sdhbat Sarbast
tabii qazdan gedirso, Sorbast tabii qazin Xalis ixrac
dayarini miisyyan etmozdon avvel miivaqqoti olaraq,
yoni homin d6évrdo tatbiq edilo bilon Xalis ixrac
dayari goti miioyyonlosdirilona qoder Xam neftin
va/va ya Sorbast tabii qazin ovvalki Taqvim riibii
iigiin miioyyon olunmus Xalis ixrac doyarindon
istifado edilir. Miivaqgoti hesablasmalarda vo

notify SOCAR of valuations of Crude Oil and/or
Non-associated Natural Gas for the purposes of
Article 15.1(a) and Article 15.1(b) above, which
notice shall specify volumes, dates, prices, and
Points of Sale for all arm's length sales. If any Party
does not accept any valuation notified by the
Operating Company pursuant to Article 15.1(a) or
Article 15.1(b) and SOCAR and Contractor cannot
reach agreement on the value of Crude Oil and/or
Non-associated Natural Gas within thirty (30) days
of receipt of notice by SOCAR of Contractor's
valuation of Crude Oil and/or Non-associated
Natural Gas, such determination shall be made by an
internationally recognised expert appointed by
Contractor and SOCAR, but if they fail to agree
within thirty (30) days from the end of the thirty (30)
days referred to above on the appointment of such
expert, then such appointment shall be made by the
President of the Stockholm Chamber of Commerce,
Sweden on the application of SOCAR or Contractor.
Such expert shall be a person internationally
recognised as having expertise in the marketing of
Petroleum. Only the English language text of this
Agreement will be utilised by the expert. The expert
shall in writing, report his determination within
thirty (30) days of his appointment and_ his
determination shall be final and binding upon
SOCAR and Contractor.

Pending the determination of the Net Back Value of
Crude Oil or as the case may be Non-associated
Natural Gas for a given Calendar Quarter, the Net
Back Value of Crude Oil and/or Non-associated
Natural Gas determined for the preceding Calendar
Quarter shall be provisionally applied to make
calculation and payment until the applicable Net
Back Value for that period is finally determined.
Any adjustment to such provisional calculation and

(d)

6donislords diizalislor etmok lazim galdikdo, belo
diizolislor tatbiq oluna bilon bela Xalis ixrac doyori
miisyyon edildikdon sonra otuz (30) giin orzindo
kegirilir.

15.1(a) va (b) bondlorina ssason Xam neftin vo/va ya
Sorbast tobii qazin totbiq oluna bilan Xalis ixrac
dayari miisyyon olunarkon asagidakilar totbiq edilir:

(i) bu 15.1 bandinin “satislara“ aid miiddoalari
ayrica bir satiga da eyni doaraceda aiddir va
miivafiq suratdo tofsir olunur; vo

(ii) Satis montoqasinda Xam neft vo ya Sarbost
tabii qazin iizorinda miilkiyyot hiiququnun
Torofdon aliciya kegdiyi an satis ani hesab
olunur; vo

(iii) “Satis montoqasi“ elo bir cografi néqta vo ya

néqtolordir ki, satigin hansi_ sortlorlo -

Inkomterms 2000 — nin FOB, CIF, C.F.R. va

F.C.A. gortlori ilo, yaxud beynalxalq neft

sonayesinds hamuliqla qabul edilmis hor hans1

basqa sortlorlo aparilmasindan asili olmayaraq,
orada Xam neft va ya Sorbast tobii qazin
tizorinda miilkiyyot hiiququ saticidan aliciya
kegir. Miimkiin satis | montagolorinin
niimunolori sirasina ixrac neft komorinin son
montogoasindski terminalin ¢ixis flanetsindo

qoyulmus  buraxilig saygaci, neftayirma
zavodundaki girig saygac1 va ya tankerdoki
giris flanetsi daxildir; vo

(iv) “Noagqletmo — itkilori* dedikds, Catdirilma
montogesinden ixrac boru  komorinin

(homg¢inin Qara doniz rayonundan Xam neftin,
sdhbat Sarbast tabii qazdan gedirso, Sorbast
tabii qazin Satis montaqasina noq! olunmas1
iigiin istifado edilon hor hansi boru komari

-94-

(d)

payment, if necessary, will be made within thirty
(30) days after such applicable Net Back Value is
finally determined.

In determining the applicable Net Back Value of
Crude Oil and/or Non-associated Natural Gas
pursuant to Articles 15.1(a) and (b) the following
shall apply:

(i) provisions in this Article 15.1 dealing with
"sales" shall equally apply to a single sale and
shall be interpreted accordingly; and

(ii) the point in time at which title in Crude Oil
and/or Non-associated Natural Gas transfers at
the Point of Sale from a Party to the buyer
shall be deemed to be the time of sale; and

(iii) "Point of Sale" shall mean the geographical
location or locations where title to Crude Oil
or as the case may be Non-associated Natural
Gas passes from a seller to a buyer, whether
such sale is F.O.B., C.L.F., C.F.R., F.C.A. as
per Incoterms 2000 or any other manner
generally recognised by the international
Petroleum industry. Examples of possible
Points of Sale include the sales meter at the
outlet of the terminal at the terminus of the
export pipeline, the inlet meter at a refinery, or
the inlet flange to a tanker; and

(iv) "Transit Losses" — shall mean losses incurred
during the pipeline transport of Crude Oil
and/or Non-associated Natural Gas from the
Delivery Point to the terminus of the export
pipeline, (including, if applicable, any pipeline
utilised for transhipment of the Crude Oil to
daxil olmaqla) son montoqasina Xam neftin
va/va ya  Sorbast tabii gqazin vurulmas1
gedisinda omola galon vo boru komorlorinds
beynalxalq tacriibads qobul edilmis normal itki
hadlorindon, yoni onda bir (0,1) faizdon artiq
olan itkilor nozordo tutulur. Noqletmo itkilori

Umumi hasilatdan = gixilir. = Podratginin
Noqletmo itkilorindon  sigortalanmaq_ iiciin
verdiyi sigorta xorclori Ovazi ddonilasi

mosroflor deyildir. Belo itkilora géro verilon
sigorta. kompensasiyalarmm  heg _ biri
Mesroflorin ovozinin ddonilmosi hesabina
daxil edilmir. Podratginm néqteyi-nozordon
22.1 boandinin sortlondirdiyi kimi, Podratg1
noqletmo itkilorinin siqortalanmasi — iigiin
cavabdehdir; va

(v) “kommersiya cohotdon miistaqil satis“ - oqd
baglamaq istayon miistaqil alici va satict
arasinda Sorbast dénorli valyuta miiqabilindo
beynalxalq bazarda Karbohidrogenlor satisi va
ya miibadilosi demokdir, hom do bu zaman
barter oqdlorini nozordo tutan _ satislar,
hdkumotlorarasi satislar, habelo beynalxalq
bazarda Karbohidrogenlor satiginda qtivvado
olan adi iqtisadi stimullarla deyil, tamamilo va
ya qismon digar miilahizolorlo sortlondirilon
basqa oqdlor istisna edilir.

15.2 Hocmlorin éleiilmoasi

(a)

(b)

Podratginin istehsal etdiyi Karbohidrogenlorin hocmi
va keyfiyyati beynalxalq neft sonayesinin hamiliqla
qobul edilmis standartlarina uyZun metodlar vo
cihazlar ilo dlgiiliir va Olgmo qaydasina uygun
olaraq Toroflorin nozaroti altinda saxlanilir.

Podratg1 Olgma qaydasinin miiddoalarna uygun

exit the Black Sea area or in the case of Non-
associated Natural Gas to the Point of Sale) in
excess of the normal international pipeline loss
allowance of one-tenth of one (0.1) percent.
Transit Losses (other than losses for which
Contractor has been reimbursed from any
insurance taken out by Contractor and losses
for which Contractor has been reimburse:
from pipeline owners or operators) shall be
deducted from Total Production. Insurance
premiums paid by Contractor for insurance
taken out by Contractor covering Transit
Losses shall not be Cost Recoverable. Any
insurance reimbursements for such losses shal.
not be credited to Cost Recovery. Contractor
shall be responsible for the insurance of
Transit Losses, pursuant to Article 22.1; and

(v) an "arm's length sale" is a sale or exchange of
Petroleum between a willing and non-affiliate
buyer and seller on the international market in
exchange for payment in Foreign Exchange,
excluding a sale involving barter, sales from
government to government and _ other
transactions motivated in whole or in part by
considerations other than the usual economic
incentives involved in Petroleum sales on the
international market.

15.2 Measurement

-~95-

(a)

(b)

The volume and quality of Petroleum produced by
Contractor shall be measured by methods and
appliances in accordance with generally accepted
international Petroleum industry practice, and shall
be monitored by the Parties in accordance with the
Measurement Procedure.

Contractor shall give prior written notice to SOCAR
(c)

(d)

olaraq Karbohidrogenlorin keyfiyyatini élgmok vo
keyfiyyotini miioyyon etmok ticgiin istifado olunan
cihazlart yoxladigi vo kalibrladiyi haqda ARDNS-o
yazili moalumat verir. ARDNS-in yoxlamada vo
kalibrlamodo miisahido aparmaq ticiin 6z hesabina
va 6z riski ilo 6z miitoxassislorini géndormoyo
ixtiyari vardir.

Olcma metodu va ya élemo iiciin istifado edilon
cihazlar hasilati artiq vo ya oskik géstordikds, ogor
basqa hal siibut olunmursa, belo hesab edilir ki,
6lemo cihazlarmm son dofa yoxlandigi vaxtdan
etibaron sohv mévcud olmusdur; bu halda sahva yol
verilon d6vr iigiin orta dayar iizra zoruri diizolislor
edilir va ya miivafiq miiddot orzinda mohsulun
lazimi hocminds natura soklinda g¢atdirilmasini
nizamlamaq iigiin tadbirlor gériiliir.

Kontrakt sahosindon ¢ixarilan va 12.1 bandindo
gostorildiyi kimi, Podratginin istifado etmodiyi
Karbohidrogenlor Catdirilma montoqasindo l¢iiliir.

-96-

(c)

(d)

of any testing and calibration by Contractor of the
appliances used in the measurement and
determination of quality of Petroleum pursuant to
the Measurement Procedure. SOCAR, at its cost and
tisk, shall be entitled to have witnesses present at
such testing and calibration.

Where the method of measurement, or the
appliances used therefor, have caused an
overstatement or understatement of production, the
error shall be presumed to have existed since the
date of the last calibration of the measurement
devices, unless otherwise proved, and an appropriate
adjustment shall be made to the average value for
the period of the error, or by an adjustment in
deliveries in kind over an equivalent period.

Petroleum produced from the Contract Area and not
used by Contractor pursuant to Article 12.1 shall be
measured at the Delivery Point.
16.1

MADDO 16

OMLAKA SAHIBLIK VO ONDAN ISTIFADO,
OMLAKIN LOGV EDILMOSI

Omlaka sahiblik va ondan istifado

Neft-qaz omoliyyatlar’ aparilmasi iigiin nozordo tutulan
asas fondlarin vo dasinar omlakin asagidaki kateqoriyalari
iizorinds miilkiyyat hiiququ ARDNS-o asagidaki qaydada
kecir:

(a) Torpaq saholorinin satin alinmasina qanunla icazo
verilocayi toqdirda Podratgmm  Azorbaycan
Respublikasinda Neft-qaz omoliyyatlari iigiin satin
aldigi torpaq saholori o ciimlodon Podratginin
ARDNS-in tominati ilo aldigi torpaq  saholori
alindigi andan ARDNS-in miilkiyyoti olur;

(b) Neft-qaz omoliyyatlarinda Podratginin istifado etdiyi
asas fondlar va dasinar omlak - bunlarin doyari Neft-
qaz omoliyyatlari ticiin Mosroflora aid edilir -
iizorinda miilkiyyat hiiququ ARDNS-o asgagida
gostorilon tarixlor igarisinds on erkon tarixdo kegir:
(D Sifir balansina nail olandan sonra golon Taqvim
riibiiniin sonunda vo ya (ii) bu Sazisin qiivvasino
xitam verilondon sonra. Axirinci halda Podratginin
25.3(b) bondinda va 31-ci Maddods nozordo tutulan
hiiquqlar1 mohdudlasdirilmadan, sas _ fondlar
iizorindo miilkiyyot hiiququ bu Sazis iizra ona aid
edilon mosroflorin 6danilib- 6donilmomasindon asili
olmayaraq ARDNS-o kegir. Sifir balansina_ nail
olunduqdan sonra miilkiyyot hiiququ ARDNS-o
verilon osas fondlar vo dasinar omlak, yalniz iqtisadi
resurs qalig1 mohdud olan omlak vahidlorindon
basqa, istismara yararli olmali va aginmasi nozoro
alinmaqla, ham torafindon qabul edilmis beynolxalq
texniki standartlara uygun golmolidir.

ARTICLE 16

OWNERSHIP, USE AND ABANDONMENT
OF ASSETS

16.1 Ownership and Use

-97-

Title to the following categories of fixed and moveable
assets for use in Petroleum Operations shall pass to
SOCAR in accordance with the following:

(a) When legally permissible to purchase land, any land
purchased by Contractor for Petroleum Operations,
including the land purchased by Contractor under
SOCAR’s guarantee shall become the property of
SOCAR, as soon as it is purchased.

(b) Title to fixed and moveable assets employed by
Contractor in the performance of Petroleum
Operations and the cost of which is claimed as
Petroleum Costs shall be transferred to SOCAR
upon the earlier to occur of (i) the end of the
Calendar Quarter following the achievement of Zero
Balance or (ii) the termination of this Agreement. In
this latter case, without prejudice to Contractor's
rights under Articles 25.3(b) and 31, title to fixed
assets will pass to SOCAR irrespective of whether
the costs thereof have been Cost Recovered. Except
in respect of items which have limited residual
economic life, fixed and moveable assets the title to
which is transferred to SOCAR following the
achievement of Zero Balance shall be in reasonable
working order and shall comply with generally
accepted international technical standards, subject to
wear and tear.
(c)

(d)

(e)

Podratgimin ixtiyart var ki, omlak iizorindo miilkiyyot
hiiququnun bu 16.1 bandina ssason ARDNS-a kegib-
kegmomosindon asil olmayaraq Neft-qaz
omoliyyatlarim aparmaq mogqsodi ilo alinmis biitiin
torpaq saholorindon, osas fondlardan va dasinar
omlakdan heg bir alava xorc qoymadan bu Saziso
uygun surotds va onun qiivvado olacagi biitiin
miiddot orzinda tam va miistasna hiiquqla istifado
etsin.

Hor hansi osas fondun 31.5 bondina uygun suratdo
qismon tahvilino dair razilasmaya osason Podratg1
tahvil verilon sahodoki omlakdan imtina etdiyini,
ondan istifado etmok va ya onu Neft-qaz
omoliyyatlar1 ilo bagli hor hansi basqa_ yero
6giirmok niyyotinds olmadigimi bildirir. 16.1(f)
endinin miiddoalarna omol edilmosi — sortila
ARDNS bu bildirisin alindigi andan etibaran altmis
(60) giin orzinda homin osas fondlar iizorindo
miilkiyyot hiiququnu, sahibliyi vo nozaroti 6z
Ohdasino gétiirmayi qorara ala bilor.

Bu Sazisin qiivvada oldugu miiddot orzinda Neft-qaz
omoliyyatlarmin hoyata kegirilmosi prosesindo
Podratginin topladigi vo hazirladigi molumatin vo
agqa informasiyanin birga sahibi ARDNS va
Podratgidir. Bu Sazisin qiivvosino xitam verildikdon
sonra homin molumatin vo informasiyanin hamisinin
iizorinda = miilkiyyat hiiququ ARDNS-o_ kegir.
Noticods hor bir Podratg: torof géstorilon
molumatdan va  informasiyadan Azorbaycan
Respublikasinda Karbohidrogenlorlo bagli_ digor
foaliyyat névlori ilo olaqodar olaraq sonralar da
istifado etmok hiiququna malikdir. Bu Sazisin
qiivvada qalacagi middot orzindo Podratgi bu
Sazisin 29.2 bandinds géstorilmis prinsiplora uygun
surotdo homin molumati vo informasiyam miibadilo
etmok hiiququna malikdir.

~98 -

(c)

(d)

(e)

Contractor is entitled, at no additional cost, to the
full and exclusive use and enjoyment of all land and
fixed and moveable assets acquired for the purpose
of Petroleum Operations throughout the term of this
Agreement irrespective of whether title to such asset
has passed to SOCAR in accordance with this
Article 16.1.

With respect to any fixed asset Contractor shall,
upon agreement of partial relinquishment pursuant
to Article 31.5, give notice of abandonment of such
assets in the area to be relinquished which
Contractor does not intend to use or relocate
elsewhere in connection with Petroleum Operations.
Subject to Article 16.1(f), SOCAR may, within sixty
(60) days of receipt of such notice, elect to assume
ownership, possession and custody of such fixed
assets.

Data and other information collected and generated
by Contractor in the course of Petroleum Operations
shall, during the term of this Agreement, be jointly
owned by SOCAR and Contractor. Following the
termination of this Agreement ownership of all such
data and information shall revert to SOCAR.
Thereafter, each Contractor Party shall be entitled to
continue to use such data and information in relation
to its other Petroleum related activities in the
Republic of Azerbaijan. Contractor shall be entitled
to trade such data and information in accordance
with the principles set out in Article 29.2 of this
Agreement during the term of this Agreement.
16.2

(f) icarayo gétiiriilmiig avadanliq tizorinds miilkiyyot
hiiququ, bu Sazisin 16.3 bandinds ayrica géstorilmis
hallar istisna olmaqla, bu Sazisin qiivvasino xitam
verildikdon sonra ARDNS-a kegmir va Podratg1 adi
gokilon avadanligi aparmaq hiiququna malik olur.

(g) Bu Maddonin mogsodlori baximindan “sas fondlar“
Neft-qaz omoliyyatlarmin aparilmasi iigiin lazim
olan vo Kontrakt sahosinin hiidudlarinda yerlogon
quyular, atqi xotlori, boru komorlori, neft, qaz va
suayirma qurgulari, neft nasos stansiyalan, bosaltma
terminallari, qaz kompressor stansiyalari va bu ciir
digor qurgular va obyektlor demokdir.

Fondlarin lagv edilmasi, iimumi sartlor

Kontrakt sahosindoki Neft-qaz omoliyyatlarinda
Podratginin istismar etdiyi biitiin osas fondlarin logv
edilmosini maliyyalosdirmok magsadilo Toarofler yaxsi
beynalxalq niifuza malik olan, ARDNS ilo Podratgi
arsinda razilasdirilmig bankda miistarak hesab agurlar. Bu
hesab “Logvetmoa islori fondu” adlanacaq, hom do Fond
vosaitdon maksimum fayda  gotiiriilmosini nozordo
tutmaqla idara edilacokdir. Maqsodli hesabin strukturu va
Logvetmo islori fondunun vosaitinin idaro edilmosinin
sortlari ARDNS ilo Podratg: arasinda razilasdirilir.
Logvetmoa islori fonduna qoyulmus biitiin pul vasaitinin
ovozi Omoliyyat mosroflori kimi édonilmolidir. Lagvetmo
islori fondu biitiin Osasli mosroflorin on (10) faizindon
artiq ola bilmoz. Lagvetmo fondu Umumi hasilat hocminin
garsiliqh suratdo razilasdiriimis hissosinin satigindan aldo
edilmis vasaitlor hesabina yaradilir.

Fondlarin logvi ila olaqadar Toroaflorin miinasibotlori

(a) Ogor hor hans1 bir anda Podratg1 Kontrakt sahasindo
yerlogon osas fondlarm bu Sazisin qiivvadoolma
miiddoti basa gatanadok logy olunmasini tévsiyo

16.2

16.3

-~99-

(f) Except as otherwise provided in Article 16.3 of this
Agreement, ownership of leased equipment shall not
transfer to SOCAR at the end of this Agreement,
and Contractor shall at such time be free to export
such equipment.

(g) For purposes of this Article, “fixed assets” means
structures and facilities essential to the conduct of
Petroleum Operations that are located within the
Contract Area, such as wells, flowlines, pipelines,
oil, gas and water separation facilities, oil pump
stations, loading terminals, gas compression stations
and the like.

Abandonment, General Terms

In order to finance abandonment of all fixed assets
employed in Petroleum Operations within the Contract
Area by Contractor, the Parties shall open a joint escrow
account at a bank of good international repute to be agreed
between SOCAR and Contractor. This account shall be
known as the "Abandonment Fund" and_ shall be
administered by the Operating Company for a maximum
value. The structure of the escrow account and the terms
for the administration of the Abandonment Fund monies
shall be mutually agreed between SOCAR and Contractor.
All monies allocated to the Abandonment Fund shall be
recoverable as Operating Costs. In no event shall the
Abandonment Fund exceed ten (10) percent of all Capital
Costs. The Abandonment Fund shall be created from the
sale of mutually agreed upon portion of Total Production.

Parties Relationship with respect to Abandonment of
Assets

(a) If, at any time, Contractor recommends
abandonment of a fixed asset within the Contract
Area prior to the termination of this Agreement,
(b)

edirso, Podratgiin tévsiyasi alindiqdan sonra otuz
(30) giin orzindd ARDNS_ homin fondlarin
istismarm davam etdirmoyi qorara almaq hiiququna
malikdir va belo halda 6zii iigiin miinasib olan
vaxtda onun logv edilmasi mosuliyyatini 6z iizorino
gotiiriir; ARDNS homin osas fondlan logv etmoya
basladigi anda, ya da Sazis qiivvadon diisondon
sonra, - bunlarm hansinm daha ovval bas
vermosindon asili olaraq, - Logvetmo islori fondunun
miivafiq hissosi ARDNS-o verilir. Oger ARDNS
osas fondlarin istismarm: davam etdirmoyi qorara
almirsa, onu logy etmok haqqinda goerar Rohbor
komita tarafindon qobul olunur, bu sortla ki,
giindoliyino Podratgimin tévsiyasi ilk dofo salinmis
iclasda Rohbor komita homin osas fondlarin logv
olunmasi barado vahid rays gala bilmirsa, belo hesab
edilsin ki, ARDNS homin osas fondlarin istismarim
davam etdirmoyi gorara almisdir va homin osas
fondlar barasindo biitiin = sonrak1 mosuliyyot
Podratginn iizorinden = gétiiriiliir. Oger Rohbor
komita homin osas fondlar1 lagv etmoayi gorara alirsa,
bu qorardan sonra otuz (30) giin orzindd ARDNS
Podratgrya, bu osas fondlarin logy edilmasi iiciin
mohz kimin - Podratginm yoxsa ARDNS-in 6ziiniin
mos liyyat dasidigim: bildirir. Otuz (30) giin orzindo
ARDNS toerofinden bela bir bildiris olmadiqda,
hesab  edilir ki, ARDNS osas fondlarin logv
olunmasi iigiin mosuliyyoti Podratgimin iizorino
qoymagi gorara almisdir. Logvetmo islori fondunun
miivafiq hissasi homin Osas fondlarin logv edilmosi
iigiin cavabdeh olan Torofin hesabina kéciiriiliir.
ARDNS asas fondlarin logv edilmosi ilo bagli biitiin
omoliyyatlar1 va ya osas fondlarim istismarmin
davam etdirilmosini beynalxalq neft sonayesindo
qabul edilmis tacriiboya uygun surotda vo ela bir
tarzdo hoyata kegirir ki, bu Neft-qaz omoliyyatlarina
mane olmasin.

Bu Sazis qiivvadon diisdiikda Podratgi: Kontrakt
sahosinin hiidudlan daxilindo Neft-qaz

- 100 -

(b)

SOCAR may elect, within thirty (30) days of receipt
of Contractor's recommendation, to continue using
such fixed asset, in which event SOCAR shall be
responsible for abandoning such fixed asset as an
when it decides, and the appropriate portion of the
Abandonment Fund shall be transferred to SOCAR
at the time it commences abandonment of such fixes
asset or termination of this Agreement, whichever is
earlier. If SOCAR fails to elect to continue using
such fixed asset the Steering Committee shall
determine whether to abandon such asset provide
that if the Steering Committee fails to reach
agreement on the abandonment of such fixed asset at
the meeting at which Contractor's recommendation
first appears on the agenda then SOCAR shall be
deemed to have elected to continue using such fixe:
asset and Contractor shall have no further liability of
any kind with respect to such asset. If the Steering
Committee decides to abandon such fixed asset,
within thirty (30) days of such decision SOCAR
shall notify Contractor whether Contractor or
SOCAR shall be responsible for abandoning such
fixed asset. If SOCAR fails to notify Contractor
within such thirty (30) day time period, SOCAR
shall be deemed to have decided that Contractor is to
abandon such fixed asset. The appropriate portion of
the Abandonment Fund shall be transferred to the
Party responsible for abandoning such fixed asset.
Any abandonment operations, or continued use by
SOCAR, shall be conducted in accordance with
international Petroleum industry practice and in such
a manner that does not interfere with Petroleum
Operations.

Upon termination of this Agreement, Contractor
shall notify SOCAR of all fixed assets employed in
omoliyyatlarinda istismar olunan osas fondlardan
hansilarm logy etmok niyyotindodirse, onlarin
hamisinm barasind9 ARDNS-o molumat  verir.
ARDNS Podratginin molumatin: aldiqdan sonra otuz
(30) giin miiddotindas Podratgrya ARDNS-in osas
fondlardan hansilarinin istismarim davam etdirmoyi
qerara aldigim bildirir, habelo Podratgiya yerdo
qalan biitiin osas fondlari 6zii logv etmak niyyotinds
oldugu yoxsa homin osas fondlarin logv edilmosi
iigiin mosuliyyati Podratginin tizorina qoydugu haqda
mo‘lumat verir. Logvetmo islori fondunun bu
omlakin logv edilmosi ilo bagli islorin hocmino
uygun galon vo homin omlaka aid olan hissosi adi
cokilon osas fondlarm logv edilmoasi iigiin kimin
mosuliyyat dasimasindan asili olaraq ya Podratginin,
ya da ARDNS-in hesabina kégiiriiltir. ARDNS hor
hans1 osas fonddan istifadoni davam etdirmoyi vo ya
onu lagv etmoyi gorara aldiqda, ARDNS bu asas
fondu 6zii iigiin miinasib olan bir vaxtda logv etmok
hiiququna malikdir. Osas fondlar beynolxalq neft
sonayesinds hamiliqla qobul edilmis tacriiboya
uygun sokildo logv olunur, bu sartlo ki, logv edilmasi
iigtin mosuliyyot dasidigi omlaki Podratginin
tamamilo logv edo bilmosindon étrii Lagvetmo islori
fondunda kifayot qodor pul vosaiti olmayanda
Podratg: Lagvetmea islori fondunda olan biitiin nagd
vasaiti lagvetmo todbirlorinin hoyata kegirilmosino
xorclayir va bundan sonra hor hansi logvetmo
omoliyyatlarim dayandirir; bu andan etibaron o,
qalmaqda olan homin osas fondlarin logy edilmasi
ilo baglt he¢ bir mosuliyyot dasimir vo ya Ghdolik
gotiirmiir. Logv edilmoyon hor hansi osas fond
tahliikosiz voziyyotdo saxlanmalidir ki, bu da
logvetmo todbirlori gorgivasinds tamin olunur.

ARDNS Kontrakt sahosindo hor hansi osas fondu
logv etmoyi qorara aldiqda va ya yuxaridaki 16.3(a)
bandinds nozordo tutuldugu kimi, hor hansi osas
fonddan istifadoni davam etdirmoyi qorara aldiqda
hamin osas fonda va onun logy edilmasino aid olan

-101-

(c)

Petroleum Operations within the Contract Area,
which Contractor intends to abandon. SOCAR
shall, within thirty (30) days of receipt of
Contractor's notice, notify Contractor of such fixed
assets which SOCAR elects to continue to use, as
well as whether SOCAR elects to abandon all other
fixed assets or have Contractor abandon such other
fixed assets. A portion of the Abandonment Fund
commensurate with and attributable to any fixed
assets shall be transferred to Contractor or SOCAR,
as the case may be, who is responsible for
abandoning such fixed assets. If SOCAR elects to
continue to use or to abandon any fixed assets,
SOCAR may abandon such fixed assets as and when
it decides. Abandonment of any fixed assets shall be
in accordance with generally accepted international
Petroleum industry practice; provided, however, in
the event there are insufficient funds in the
Abandonment Fund to enable Contractor to
complete abandonment operations for which
Contractor is responsible, Contractor shall expend
all amounts available in the Abandonment Fund in
the performance of its abandonment operations and
shall thereupon cease any further abandonment
operations and have no further liability or obligation
to abandon such remaining fixed assets. Any
unabandoned fixed assets shall as part of the
abandonment operations be left in a safe condition.

Upon SOCAR electing to abandon any fixed assets
in the Contract Area or electing pursuant to Article
16.3(a) above, to continue using any such fixed
assets, Contractor shall be released from all
responsibility and liability of every kind pertaining
(d)

(e)

hor ciir moasuliyyoat vo Ghdalik, habela Logvetmo
islori fondunda kifayat qader moblog olmadiqda, hor
hansi vosait 6domok mosuliyyati vo dhdoliyi
Podratgimin iizorindon tamamilo gétiiriiliir. ARDNS
hamin osas fondun davam edon istismari va qoti logv
edilmosi ilo olaqodr olaraq, hom¢ginin ARDNS-in
gostorilon osas fondu laziminca logy etmomosi
noaticasinds bas veran hor hansi itkilor vo ziyan iigiin
mosuliyyati 6z iizorino gétiiracayina va hor hansi
itkiya, zorara va ya masuliyyate, eloca do hor hansi
fiziki vo ya hiiquqi soxs, yaxud orqan, o ciimlodon,
lakin bununla mohdudlasmadan hor hans: Hékumot
organ: torafindon Podratgi va ya hor hansi Podratg1
taraflor oleyhino qaldirilan hor hansi reklamasiyaya,
iddiaya va ya mohkomo baxisina géra Podratciya
‘ompensasiya Gdoyacoyino tominat verir.

Sifir balansina nail olunmas: planlasdinlan Toqvim
ilindon az1 bir (1) il ovval Podratg: logvetmo planini
va logvetmo omoliyyatlar1 smetasim hazirlayib
Rohbor komitonin tosdiqina verir. Bundan sonra
Podratg1 logvetmo omoliyyatlari1 smetasim: hor il
tahlil edir vo lazim galdikdo zaruri doyisikliklor edir.

Logvetmo islori fondunda izafi vosait varsa, biitiin
logvetmoa tadbirlori basa ¢atdiqdan sonra bu vosait
Podratginin va ARDNS-in yerino yetirdiyi lagvetma
todbirlorinin doyarina miitonasib suratda ARDNS va
Podratg1 arasinda béliisdiiriiliir, lakin heg bir halda
Podratginin pay1 12.4 bondinin miiddoalarma uygun
olaraq bu Sazisin qiivvasino xitam verilmozdon
ovvolki on (10) il orzinda Monfoot
arbohidrogenlorinin ARDNS ilo Podratg1 arasinda
Sliisdiiriilon hocmlorinin hesablanmis _ orta
omiyyotind miitonasib  suratdo _ bdliisdiiriildiiyii
toqdirda Podratginm ala bilocayi izafi vosaitin
moblogindon gox olmamalidir.

- 102 -

(d)

(e)

to such fixed assets and abandonment thereof as well
as payment of any further funds should there be
insufficient funds in the Abandonment Fund.
SOCAR shall indemnify Contractor from and
against any loss, damage and liability of any nature
whatsoever, as well as any claim, action or
proceeding instituted against Contractor, or any
Contractor Parties, by any person or entity,
including, but not limited to any Governmental
Authority, arising from, or in any way connected
with, the continued use of such fixed assets and their
ultimate abandonment, as well as any failure by
SOCAR to properly abandon any such fixed assets.

Not later than one (1) year prior to the Calendar
Year in which the achievement of Zero Balance is
planned, Contractor shall prepare an abandonment
plan and an estimate of the cost of abandonment
operations for approval by the Steering Committee.
Annually thereafter Contractor shall examine the
estimated costs of abandonment operations and, if
appropriate, revise the estimate.

In the event that there are excess funds in the
Abandonment Fund following completion of all
abandonment operations, then such excess shall be
distributed between SOCAR and Contractor in
proportion to the cost of abandonment operations
undertaken by Contractor and SOCAR, but in no
event shall Contractor's share exceed an amount it
would have received had the excess funds been
distributed in the ratio of the weighted average of the
last ten (10) years Profit Petroleum distribution
between SOCAR and Contractor under the
provisions of Article 12.4 prior to termination of this
Agreement.

16.4

(f) Loagvetmoa islori fonduna ddonilon haqlardan, bu
fonda daxil olan mobloglordon va ya onun malik
oldugu vasaitdon heg bir vergi tutulmur.

Avadanhgin icarasi

Neft-qaz omoliyyatlartinin gedisindo biitiin Podratg1
toroflor 6z Ortaq sirkotlorindon vo ya Usiincii toroflordon
icarayo gotiirtilmiis avadanliqdan istifado etmok hiiququna
malikdirlor. Podratginin uzunmiiddatli icara (bu, 16-ci
Maddonin mogsodlori baximindan on (10) ildan artiq
miiddsta icara demokdir) osasinda istifado  etdiyi
avadanliga galdikdo, Podratg1 avadanligi onun sahibi olan,
yuxarida adi gokilon Ortaq  sirkotlordan —icaraya
gotiirmiisdiirsa, Neft-qaz  omoliyyatlar. iigiin bu
avadanliqdan bir daha istifado etmok niyyatinds olmadiqda
hamin icaronin ARDNS-o verilmosini tamin edacak,
avadanliq Usiincii toraflordon icaraya gétiiriilmiis olanda
iso homin icaronin ARDNS-o  verilmosina imkan
yaradilmasim1 tomin etmok iigiin, habelo icara sazisindo
ARDNS-in bu avadanligi olda etmok hiiququnun nozerdo
tutulmasi iigiin 6z solahiyyoti daxilinds biitiin aglabatan
soylori géstoracokdir.

16.4

- 103 -

(f) No Taxes shall be imposed on any amounts paid
into, received or earned by or held in the
Abandonment Fund.

Lease of Equipment

Each Contractor Party shall have the right to use equipment
leased from its Affiliates or Third Parties in the course of
Petroleum Operations. In the case of any equipment, which
is on long-term lease (which for the purposes of this
Article 16 shall mean a lease in excess of ten (10) years) to
Contractor, Contractor shall, with respect to such leases
from such Affiliates of equipment owned by such
Affiliates, ensure, and with respect to such leases from
Third Parties, use reasonable lawful efforts to procure, that
any such lease is transferable to SOCAR when Contractor
no longer wishes to use such equipment for Petroleum
Operations and that such lease includes an option to
purchase excercisable by SOCAR.
17.1

17.2

17.3

MADD9 17
TOBIi QAZ

Tabii Somt qazi

Podratg1ya ixtiyar verilir ki, Kontrakt sahasinda maye
karbohidrogenlori ¢1xarsin vo onlarla birlikda gixan Tabii
somt qazini satis iiciin maye karbohidrogenlordon ayirmaq
mogsodi ila emal etsin. Ayrilan maye karbohidrogenlor
Xam neft hesab olunur. Podratginm 12.1 vo 17.3
bondlorinds nozerdo tutulan hiiquqlarina riayot olunmas1
sorti ilo bu ciir emaldan sonra qurudulan Tobii somt qazi
Catdirilma montoqasindas ARDNS-a pulsuz verilir.

Sarbast tabii qaz

Kontrakt sahasinda Sorbast tabii qaz kosf olunarsa,
ARDNS ila Podratgi belo Sorbast tabii qazin kommersiya
islonmasino dair alava sortlor miioyyonlasdirirlor. Sorbast
tabii qaz  kosf  olundugu  hallarda Monfoot
karbohidrogenlori 12.4 bondindo géstorilmis mexanizmo
uygun olaraq Sorbast tobii qazin satis yolu ila
boliisdiiriiliir. Podratg1 ARDNS ilo birlikda belo kosfin
islonmosino aid olan vo Toroflor iigiin moqbul sayilan
sortlor barasinds tezlikla raziliga golmok va Uciincii
taroflorla Sorbast tabii qazin ixrac satislarma va boru
komorlorino dair uzunmiiddotli lazimi sazislor baglamaq
tigiin miimkiin olan biitiin aglabatan soylori géstarir.
Podratg1 Sorbast tobii gaz iigiin hom Azorbaycan
Respublikasinda, ham do ondan konarda satis bazarlari
axtarir.

Tabii__qazin_mogaldo_yandirilmasi_vo_ya_havaya
buraxilmasi

(a)

Qoza vaziyyatlorinds, avadanligin nasaz oldugu, hor
hansi obyektlorin, 0 ciimlodon — gatdirma

17.1

17.2

17.3

- 104 -

ARTICLE 17
NATURAL GAS

Associated Natural Gas

Contractor shall have the right to produce hydrocarbon
liquids found within the Contract Area and to process
Associated Natural Gas produced with any such liquids in
order to extract such liquids for sale. Liquids saved shall
be treated as Crude Oil. Subject to Contractor's rights
pursuant to Articles 12.1 and 17.3, residue Associated
Natural Gas from such processing shall be delivered free
of charge to SOCAR at the Delivery Point.

Non-associated Natural Gas

In the event of a Non-associated Natural Gas discovery in
the Contract Area additional terms for commercial
development of such Non-associated Natural Gas shall be
agreed between SOCAR and Contractor. In the case of a
Non-associated Natural Gas discovery Profit Petroleum
shall be shared through marketing of Non-associated
Natural Gas in accordance with the mechanism described
in Article 12.4. Contractor together with SOCAR shall
use full and reasonable endeavours to rapidly conclude
terms acceptable to the Parties to develop the discovery,
and with Third Parties to enter into the necessary long
term Non-associated Natural Gas export sales and
pipeline contracts. Contractor shall pursue markets for
Non-associated Natural Gas both within and outside the
Republic of Azerbaijan.

Flaring or Venting of Natural Gas

(a)

Contractor shall have the right to flare or vent the
necessary amount of Associated Natural Gas in the
(b)

sistemlorinin tomir edildiyi vo ya onlara plana
uygun olaraq texniki xidmot géstoarildiyi hallarda,
yaxud ARDNS 17.1 bandinin miiddoalarma uygun
surotdo Podratginin verdiyi Tabii samt qazini qobul
etmodikds Podratginin ixtiyart var ki, Tobii somt
qazim lazimi miqdarda mosaldo yandirsin vo ya
havaya buraxsin.

Ogor Sorbast tobii qazin hor hans alicisi 6z payin
gotiirmiirso, Podratgi gétiiriilmomis bu Sarbast tabii
qazi homin alici ilo razilasdirilmis sartlorla avvalca
ARDNS-» taklif edir vo agar ARDNS bu qaz1 qabul
etmirso va ya qobul etmok iqtidarinda deyilso,
Podratg: Sarbast tabii qaz hasilatim alicmin va ya
ARDNS-in qoabul etmodiklori hacmda azaldir.
Podratg1 Sorbast tabii qazi hor hansi sabab iiziindon
sata bilmirso, hor hansi Sorbost tabii qaz quyularm
baglamaqla vo ya onlarm mohsuldarligim
mohdudlasdirmaqla Sorbast tobii gazin hasilatim
miivafiq hocmds azaltmalidir.

- 105 -

(b)

event of emergencies, equipment malfunctions,
repairs or maintenance of any facilities, including
delivery systems, or SOCAR's failure to take
delivery of Associated Natural Gas to be delivered
to it by Contractor as provided in Article 17.1.

In the case of Non-associated Natural Gas if a buyer
fails to take delivery, then Contractor shall first
offer such Non-associated Natural Gas to SOCAR
on the same terms agreed with such buyer and if
SOCAR refuses or fails to take delivery thereof,
then Contractor shall reduce the production of Non-
associated Natural Gas by the volumes not taken by
any buyer or SOCAR. In the event of Contractor's
failure to market its entitlement of Non-associated
Natural Gas for any reason Contractor shall reduce
the production of Non-associated Natural Gas by
the applicable volumes and shut in any Non-
associated Natural Gas well or restrict its
production rate.
MADDO 18
SORBOST DONORLI VALYUTA

Podratg1 va hor Podratg1 toraf, homginin onlarm Ortaq sirkotlori
va Subpodratgilar1 va Omoliyyat girkoti bu Sazisin qiivvoda
olacagi dévr orzinds va bu Sazislo olaqodar olaraq asagidak1
islori gormoyo vakil edilmislor:

(a)

(b)

(c)

(d)

ham Azorbaycan Respublikasinin daxilinds, hom do onun
hiidudlarindan konarda Sorbast dénorli valyuta ilo bank
hesablarim, habelo Azorbaycan Respublikasinin daxilinda
yerli valyuta ilo bank hesablarim agmaq, aparmaq va
onlardan istifado etmok;

Neft-qaz omoliyyatlar iigiin Azorbaycan Respublikasina
Sorbast dénorli valyuta ilo zoruri vasait gotirmok;

bu Sazis_iizra = Neft-Qaz omoliyyatlarim _hayata
kegirmokdon va Podratginin digar Ghdoliklorini yerino
yetirmokdon 6trii qanunla yol verilon on olverisli miibadilo
mozonnasi (vo hor ctir saraitda Azorbaycan Respublikas1
Central Bankinin digor xarici investorlar ticiin totbiq etdiyi
miibadila mozonnoasindon az olverisli olmayan mozonno)
ilo, adi vo hamiliqla qobul olunmus bank komisyon
haqlarindan savay1 he¢ bir moblog ¢ixilmadan va ya haqq
6donilmedon Sorbast dénorli valyutaya yerli valyuta
almaq;

Neft-qaz omoliyyatlarinda istifado etmok iiciin nagd
sokilda) méveud olan va ya homin omoliyyatlarla bagli
qazanilmis, cari yerli tolobatdan artiq olan yerli valyutan
qanunla yol verilon on olverisli miibadila mozonnasi (va
hor ciir soraitda Azorbaycan Respublikas: Milli Bankinin
digor xarici sormayagilor tigiin tatbiq etdiyi mozonnodon az
alverisli olmayan miibadilo mozonnosi) ilo, adi va
hamiligla qobul olunmus bank komisyon haqlarindan
savay1 he¢ bir moblog tutulmadan va ya haqq ddonilmodon

ARTICLE 18
FOREIGN EXCHANGE

Contractor and each Contractor Party, and their Affiliates and

Sub-contractors

and Operating Company, are authorised

throughout the duration of this Agreement and in connection
with this Agreement to:

(a)

(b)

(c)

(d)

- 106 -

Open, maintain and operate Foreign Exchange bank
accounts both in and outside the Republic of Azerbaijan,
and local currency bank accounts in the Republic of
Azerbaijan;

Import into the Republic of Azerbaijan funds required for
Petroleum Operations in Foreign Exchange;

Purchase local currency with Foreign Exchange at the
most favourable exchange rate legally available to it (and
in any event at a rate of exchange no less favourable than
that granted by the Central Bank of the Republic of
Azerbaijan to other foreign investors), without deductions
or fees other than usual and customary banking charges, as
may be necessary for conduct of the Petroleum Operations
and performance of other obligations of Contractor
hereunder;

Convert local currency available for use in, or earned in
connection with, Petroleum Operations exceeding their
immediate local requirements into Foreign Exchange at
the most favourable exchange rate legally available to it
(and in any event at a rate of exchange no less favourable
than that granted by the National Bank of the Azerbaijan
Republic to other foreign investors), without deductions or
fees other than usual and customary banking charges;
Sorbast dénorli valyutaya ¢evirmak;

(e) bu Sazisa uygun olaraq oldo edilmis biitiin varidatlar, o
ciimlodon Karbohidrogenlorin va  onlarmn emali
mohsullarinin Podratgi taroflora gatas payinin ixracindan
galon biitiin varidatlar1 he¢ bir mohdudiyyot olmadan
Azoarbaycan Respublikasmmm hiidudlarindan —_ konara
aparmagq, oldo etmok va orada saxlamaq yaxud onlardan
istifado etmok;

(f)  6zlorinin zoruri yerli talobatindan artiq olan hor hans1
moblogdo Sorbast dénorli valyutan1 Azorbaycan
Respublikasindan konara kéciirmak;

(g) Sarbast dénorli valyutam yerli va ya hor hansi basqa
valyutaya gevirmok barasindo biitiin qanunvericilik vo ya
mocburiyyat toloblorindon azad olmaq;

(h) xarici vatondaslar olan va Neft-qaz omoliyyatlarn
gorgivasinds Azorbaycan Respublikasinda islayan 6z
omokdaslarina Azorbaycan Respublikasindan konarda
amok haqqin, miiavinotlori va digar giizostli ddonislori
qismon vo ya tamamilo Sarbast dénorli valyuta ila vermok;

vo

(i) Neft-qaz omoliyyatlarinda galigan 6z xarici
Subpodratgilarma ddonclori bilavasita © Azarbaycan
Respublikasindan konarda Sorbast dénorli valyuta ilo
vermok.

ARDNS Podratginin xahisi osasinda onun yuxarida géstorilon
icazalordon hor hans birini almasinda Podratg1ya kémok etmak
iigiin 6z solahiyyotlorinin tam hocmi g¢or¢givesinds her hans
H6kumot organi garsisinda miimkiin olan biitiin qanuni so‘ylori
gostorir.

(e) Export, receive, hold and retain outside the Republic of
Azerbaijan, and dispose of all proceeds obtained under
this Agreement, including without limitation all payments
received from export sales of Contractor Parties' share of
Petroleum and processing products thereof;

(f) Transfer outside the Republic of Azerbaijan any Foreign
Exchange in excess of their immediate local requirements;

(g) Be exempt from all legally required or mandatory
conversions of Foreign Exchange into local or other
currency;

(h) Pay in Foreign Exchange partly or wholly outside the
Republic of Azerbaijan any salaries, allowances and other
benefits due to their expatriate employees assigned to
work in the Republic of Azerbaijan for Petroleum
Operations; and

(i) _ Pay directly outside the Republic of Azerbaijan in Foreign
Exchange their Foreign Sub-contractors working on
Petroleum Operations.

SOCAR shall within the full limits of authority use all
reasonable lawful endeavours with any Governmental
Authorities, in order for Contractor to obtain any of the above
authorisations in the event that Contractor requests it to do so.

- 107-
MADDoO 19
MUHASIBAT UCOTUNUN APARILMASI QAYDASI
Podratg1 Neft-qaz omoliyyatlarmin miihasibat sonodlorini va

ugotunu Miihasibat ugotunun aparilmas: qaydasina uygun
sokildo aparir.

ARTICLE 19
ACCOUNTING METHOD

Contractor shall maintain books and accounts of Petroleum
Operations in accordance with the Accounting Procedure.

- 108 -
MADDO 20
IDXAL VO iXRAC

20.1 idxal va ixrac hiiququ

(a)

Podratg1, onun ortag sirkorlori, agentlori, Omoliyyat
sirkoti va Subpodratgilar1 he¢g bir Vergi tutulmadan
va he¢ bir mohdudiyyat qoyulmadan asagidakilari 6z
adlarmdan Azorbaycan Respublikasina idxal etmok
va yenidon ixrac hiiququna malikdirlor: hor ciir
avadanliq, materiallar, dozgahlar vo alotlor, noqliyyat

vasitalori, ehtiyat issolori, Podratginin
osaslandirilmis royino goro, Neft-qaz
omoliyyatlarmin laziminca aparilmasi vo yerino

yetirilmosi iigiin zoruri olan mallar va basqa
predmetlor (arzaq mohsullani, spirtli i¢kilor vo tiitiin
mo‘mulati istisna olmaqla) bu — gortla ki,
Azoarbaycanin — tadariikgiilori + mallarin qiymoati,
keyfiyyoti va mévcudlugu baximindan biitiin mithiim
cohotlords xarici todariikciilorls raqabot aparmaq
qabiliyyatino malik olduqlari hallarda Podratgi bu
predmetlori satin alarkon Azorbaycan todariikgiilorini
lstiin tutacaqdir, hotta ogor bu ciir Azorbaycan
todariikgiilorinin miiqavilo qiymoti potensial qalib
goalmis xarici todariikgiiniin miiqavilo qiymotindon
on (10) faizdon gox deyilso, onda miiqavilo ,
miistosna olaraq, belo Azarbaycan todariikciilorino
verilir. Bu 20.1 bandinin moqsodlori baximindan
“Azorbaycan todartikgiilori sahiblik formasindan
asili olmayaraq, Azorbaycan  Respublikasinda
geydiyyata alinmis vo tasis edilmis, Azorbaycan
Respublikasinda qanunmi foaliyyat géstoran, miivafiq
torpaq orazilorino, infrastruktura, texniki vasitoloro,
yiiksok texnologiyaya, isgi qiivvasino, texniki vo
kommersiya biliklorino, idaragilik bacariqlarma vo
tacriibasino, maliyyo ehtiyatlarma, lisenziya va
Azarbaycan Respublikasinda xarici sormayogilorin

ARTICLE 20
IMPORT AND EXPORT

20.1 Import and Export Rights

- 109 -

(a)

Each Contractor Party, its Affiliates, its agents,
Operating Company and Sub-contractors, shall have
the right to import into, and re-export from the
Republic of Azerbaijan free of any Taxes and
restrictions in their own name the following: all
equipment, materials, machinery and tools, vehicles,
spare parts, goods and supplies (excluding foodstuff,
alcohol and tobacco products) necessary in
Contractor's reasonable opinion for the proper
conduct and achievement of Petroleum Operations,
provided, however, that with respect to the purchase
thereof, Contractor shall give preference to
Azerbaijani Suppliers in those cases in which such
Azerbaijani Suppliers are in all material respects
competitive in price, quality and availability with
those available from other sources, even if the
contract price of such an Azerbaijani Supplier is
higher by not more than ten (10) percent than the
contract price of the potential winning foreign
supplier. Then the contract will be awarded
exclusively to such Azerbaijani Supplier. For
purposes of this Article 20.1 Azerbaijani Suppliers
shall mean business entities registered and
incorporated in the Republic of Azerbaijan,
regardless of ownership, legally operating in the
Republic of Azerbaijan and possessing and/or
having access to certain land areas, infrastructure,
technical facilities, advanced technology,
manpower, technical and commercial knowledge,
management skills and experience, financial
resources, license and other rights for activity in the
Republic of Azerbaijan, including business

(b)

(c)

istiraki ilo biznes subyektlor daxil olmaqla foaliyyot
iigiin digar hiiquqlara sahib olan va/va yaxud icazasi
olan kommersiya subyektlori demakdir.

Yuxarida deyilonlora baxmayaraq, Podratg: Neft-qaz
amoliyyatlan iigiin alimmig vo mosroflori Neft-qaz
omoliyyatlar1 Hesabina daxil edilmis hor hansi
maddi sorvot vahidlorini Azarbaycan
Respublikasindan ¢1xarmaq hiiququna malik deyildir
(tamir va ya texniki xidmotlo bagl zoruri hallar
istisna edilmoklo; bu sortlo ki, homin tomir vo ya
texniki xidmot basa gatdirildiqdan sonra aglabatan
sokilda osaslandirilmis miiddot kegdikda bu maddi
sorvot vahidlori yenidon Azorbaycan Respublikasina
qaytarilsin).

Hor bir Podratgi, onun Ortaq sirkotlori, Omoliyyat
sirkoti va Subpodratgilar1, onlarin biitiin omokdaslari
va ailo iizvlori Vergi tutulmadan vo mohdudiyyot
qoyulmadan Azorbaycan Respublikasina istonilon
vaxt, istonilon mebel, paltar, moisot texnikas,
noqliyyat vasitolori, ehtiyat hissolor va Azorbaycan
Respublikasina igs tigiin ezam olunan vo ya sofor edon
acnabi omokdaslarm vo onlarin ailo iizvlorinin soxsi
istifadosindon 6trii hor hansi soxsi omlak (orzaq
mohsullari, spirtli igkilor vo tiitiin mo‘mulati istisna
olmaqla) gotirmok vo bunlari geri aparmaq
iiququna malikdirlor. Podratg1 vo/vo yaxud onun
Subpodratgilan va ya  onlarm Azarbaycan
Respublikasinda galisan  omokdaslan tarofindon
gotirilon mallarm hor hansi Torafa soxsi satislari
zaman bu mallara Azarbaycan Respublikasinin
qanunvericiliyino uygun olaraq (14-cti Maddonin
miiddoalarina omal edilmasi sorti ilo) vergi qoyulur.

Qiymoti yiiz min (100.000) Dollardan artiq olan
mallarm, islorin va xidmotlorin sat alimmasi,
todariikgiintin yegano oldugu hallar _istisna
edilmoklo, tender osasinda aparilmalidir. Bu
moblogin hiidudu yiiz min (100.000) Dollar UDM-in

-110-

(b)

(c)

entities established with participation of foreign
investors.

Notwithstanding the foregoing, (except when
necessary for repair or maintenance provided that,
within a reasonable time after completion of the
repair or maintenance, such items shall be re-
imported into the Republic of Azerbaijan),
Contractor shall not have the right to export from the
Republic of Azerbaijan any items purchased for
Petroleum Operations, the costs of which have been
included in the Petroleum Operations Account.

Each Contractor Party, its Affiliates, its agents,
Operating Company and Sub-contractors, and all of
their employees and family members, shall have the
right to import into and re-export from the Republic
of Azerbaijan, free of Taxes and restrictions and at
any time, all furniture, clothing, household
appliances, vehicles, spare parts and all personal
effects (excluding foodstuff, alcohol and tobacco
products) for personal use by the foreign employees
and their families assigned to work in, or travel to,
the Republic of Azerbaijan. Private sales of
imported goods by Contractor and/or its Sub-
contractors and their employees in the Republic of
Azerbaijan to any Third Party will be taxable in
accordance with Azerbaijan legislation (subject to
Article 14).

Any purchase of goods, works and services where
the value exceeds one hundred thousand (100,000)
Dollars shall be made on a competitive tender basis
(except when only one supplier is available). The
threshold value of one hundred thousand (100,000)
(Umumi Daxili Mohsulun) deflator indeksinin
artmasina uygun olaraq hor il arti. Podratg: vo
ARDNS Omoliyyat sirkotinin hoyata kegirdiyi podrat
miigavilosinin baglanmasi vo yerina yetirilmoasi
prosesinds ARDNS-in mo‘nali vo pozitiv torzdo
istirakina imkan yaratmaq iiciin birgo omokdasliq
soraitinds islmoyo razilasirlar. Bununla olaqodar
ARDNS Omoliyyat  sirkotinino 6z __ isgilorinin
("ARDNS niimayandolori") miivafiq sayim taqdim
edir ki, belo bir say ARDNS vo Omoliyyat sirkoti
arasinda razilasdinilir va bu isgilarin moas‘uliyyotina
ilkin qiymotlondirilmo siyahisinin hazirlanmasinin
ilk morholosindon Podratginin — segildiyi son
morholoyadskk vo Kontrakt yerino yetirilonodok
podrat miiqavilosinin baglanmas1 va kontraktin
yerino yetirilmosi prosesino nozarot etmok daxildir.
ARDNS-in niimayondolorinin vozifasi hor dofa
tenderin qalibi e‘lan olunmazdan ovvel ARDNS-a va
Omoliyyat sirkotino askar etdiklori faktlar barasinda
mo‘lumat vermok va Omoliyyat sirkotini vaxtinda
ARDNS-in miivafiq masololorlo bagli mévqgeyi
haqda mo'lumatla taghiz etmokdon _ ibarotdir.
ARDNS-in niimayondasinin (-lorinin) Omoliyyat
sirkotinin kontrakt komitasinin iclaslarmda sos
hiiququ yoxdur, lakin onlar miitoxossis kimi tender
toklifi, kontraktmn verilmosi va/yaxud  sonrak1
tachizatla bagli ro‘ylorini va ARDNS-in ra‘yini ifado
edo bilorlar vo homin ro'ylor Omoliyyat sirkoti
torofindon miizakiro olunmali va nozoro alinmalidir.

20.2 Karbohidrogenlorin ixraci

Hor Podratgi taraf, onun miistarilori va onlarin noqletma
agentliklori bu Sazisin miiddoalarima uygun olaraq belo
Podratg tarafa gatas: Karbohidrogenlori va onlarm emali
mohsullarm he¢ bir Vergi ddomodon (Monfoot
vergisindon basqa) istonilan vaxt sorbast sokilda ixrac
etmoak hiiququna malikdirlor.

20.3 Gémriik qaydalari

20.2

20.3

-1ll-

Dollars shall be escalated annually in line with
increases in the GDP Deflator Index. Contractor and
SOCAR agree that they will work cooperatively to
permit SOCAR's involvement in a meaningful and
positive manner in the contracting and procurement
process implemented by the Operating Company. In
that regard, SOCAR will send to the Operating
Company an appropriate number of its personnel,
("SOCAR Representatives"), whose number shall be
agreed between SOCAR and the Operating
Company, whose responsibility shall include
monitoring the contracting and procurement process
from initial preparation of the pre-qualification lists;
to the ultimate selection of contractors; and through
to implementation. The SOCAR Representatives
shall have responsibility to report to SOCAR and the
Operating Company their findings and to give timely
input to the Operating Company as to SOCAR's
position on relevant matters prior to each contract
award. The SOCAR Representative(s), shall not
have the right to vote on any matters before the
Operating Company's contract committee; provided
however, the SOCAR Representatives may express
their professional opinion and that of SOCAR with
regard to any bids, awards, and/or subsequent
implementation for the Operating Company to duly
consider and take account of.

Petroleum Export

Each Contractor Party, its customers and its and their
carriers shall have the right to freely export, free of all
Taxes (except for Profit Tax) and at any time, Petroleum
and processing products thereof to which such Contractor
Party is entitled in accordance with the provisions of this
Agreement.

Customs Laws
14-cii Maddonin, 20.1 va 20.2 bandlorinin miiddoalarina
amoal edilmasi sortilo bu Sazis tizro biitiin idxal va ixrac
omoliyyatlar1 miivafiq gémriik qaydalanmn va
tolimatlarinm tolablorino omal olunmaqla va lazimi
sonodlor tartib edilmoklo hoyata kegirilir va hor Podratg1
tarof, Omoliyyat sirkoti, onlarin Ortaq sirkotlori, agentlori
va Subpodratgilar1 gémriik xidmotlorinin géstarilmasi,
sonodlosdirilmasi miiqabilinda risumlart homin
xidmotlorin faktik doyarina uygun, nominal moablagdo vo
ayri-seckilik olmadan ddoyir, lakin biitiin hallarda gomriik
xidmotlorinin géstorilmasi/sonodlosdirilmasi miiqabilinds
ruisumlarm moblogi asagida géstorilon doracolordon yuxari
ola bilmoz:

Yiikiin elan

edilmis doyori Gomriik riisumu

Dollarla

0 - 100.000 doyorin 0,15%

100.000,01 - 1.000.000,00 150,00 Dollar iistagal
100.000,00 Dollardan

artiq doyorin 0,10%
1.000.000,01 - 5.000.000,00 —_1.050,00 Dollar tistagal
1.000.000,00 Dollardan
artiq doyorin 0,07%
5.000.000,01 - 10.000.000,00 3.850,00 Dollar tistagal
5.000.000,00 Dollardan
artiq doyorin 0,05%
10.000.000,01-dan yuxar1 6.350,00 Dollar iistagal
10.000.000,00 Dollardan
artiq doyorin 0,01%

20.4 Xarici ticaratin aparilmasi qaydalari

20.4

-112-

Subject to Articles 14, 20.1 and 20.2, all imports and
exports carried out in connection with this Agreement
shall be subject to the procedures and documentation
required by applicable customs laws and regulations, and
each Contractor Party, the Operating Company, their
Affiliates, agents and Sub-contractors shall pay any
customs service/documentation fees to the extent they are
nominal and consistent with the actual costs of providing
such customs service/documentation and are of a non-
discriminatory nature, but in no event shall the
service/documentation fees exceed the following:

Declared Value
of Shipment
in Dollars

Duty

0 - 100,000 0.15% of value
100,000.01 - 1,000,000.00 150.00
plus 0.10% of value
over $100,000.00
1,000,000.01 - 5,000,000.00 1,050.00

plus 0.07% of value
over $ 1,000,000.00

5,000,000.01 - 10,000,000.00 $3,850.00
plus 0.05% of value

over $ 5,000,000.00

more than 10,000,000.01 6,350.00
plus 0.01% of value

over $10,000,000.00

Foreign Trade Regulations
20.5

Hor bir Podratgi, Omoliyyat Sirkoti, onlarm Ortaq
sirkotlori, agentlori, va Subpodratgilar Azorbaycan
Respublikasinda qiivvado olan xarici ticarot qaydalarinda
bu Sazisin 20.1 bondindoa géstorilon mallarin idxalina va

ixracina, habelo istehsalg1 délkolora dair qoyulmus
mohdudiyyotlordan vo bu Sazisin  gortlorina géra
Podratgrya gatasi Karbohidrogenlorin ixracina aid

qadaganlar vo miixtolif mohdudiyyotlorla bagl taloblora
amol etmokdon do azad olunurlar.

ARDNS-in kémoyi

Podratgiin miivafiq xahisi olduqda ARDNS yuxarida adi
gokilon azadolunmalar: vo giizastlori tomin etmok va
Podratginm, Omoliyyat  sirkotinin onlarm  Ortaq
sirkotlorinin, agentlorinin vo Subpodratgilarm vo onlarin
biitiin omokdaslarmin vo aila iizviorinin hor hans1
avadanliginin vo ya materiallarmin gémriik miiayinosini
sadolosdirmok iigiin malik oldugu biitiin solahiyyotlor
daxilindo biitiin lazimi qanuni tadbirlori géracakdir.

20.5

-113-

Each Contractor Party, the Operating Company, their
Affiliates, agents and Sub-contractors shall also be exempt
from the provisions of Republic of Azerbaijan foreign
trade regulations concerning the prohibition, limitation
and restriction of import and export and country of origin
of those items indicated in Article 20.1 and with respect to
the Petroleum allocated to Contractor pursuant to this
Agreement.

SOCAR Assistance

SOCAR shall, within the full limits of its authority, use all
reasonable lawful endeavours, when requested to do so by
Contractor, to ensure that the above mentioned exemptions
are applied and expedite the movement through customs of
any equipment or supplies of a Contractor Party, the
Operating Company, their Affiliates, agents and Sub-
contractors and all of their employees and family members.
21.1

21.2

MADD0d 21

HASILATIN SORONCAMA KECMoOSi

Karbohidrogenlor iizorinda miilkiyyot hiiququ

15.1(d)(iv) bandinda ayrica géstorilmis Karbohidrogenlor
hasilatim itirmok riski ilo bagl olan hallar istisna
edilmokla, Karbohirogenlor hasilatinin hor Podratg: tarafa
va ARDNS-o ¢atasi payi tizorinds miilkiyyat va sahiblik
hiiququ Catdirilma montagasinds verilir.

Karbohidrogenlorin géndorilma normalari

Hom ARDNS-in, hom doa Podratgi taroflarin bu Sazisa
gsason 6zlorino diigon Karbohidrogen paylarim gondormok
va onun barasinds soroncam vermok hiiququ vo dhdoliyi
vardir va nozora alimir ki, Podratg: Kontrakt sahasindon
gixarilmis Xam  neftin sonraki satis icin ixraca
yonaldilacak, elaca da Azorbaycan Respublikas1 orazisinda
realizo edilocak 6z payina diison hocmlorini 13-cii
Maddado nozordo tutulmus Ghdoliklorinin va bu 21-ci
Maddonin digor sortlorinin yerino yetirilmosi sartilo
miisyyon etmok hiiququna malikdir. Hor bir Torof bu Sazis
iizra onun payina diisocok Karbohidrogenlori miimkiin
qedor miintezom surotds géndorir, bu iso o demokdir ki,
hom ARDNS-o, hom do Podratg1 toraflara icazo verilir ki,
aglabatan hiidudlar daxilinds, gixarilmis, lakin gondorilma
giintino qodor géndorilmomis Karbohidrogenlordon gatasi
paylarmdan daha ¢ox vo ya daha az (miivafiq surotdo
normativdeon artiq va ya askik) hocmlordo
Karbohidrogenlor géndorsinlor, lakin bunu elo etsinlor ki,
normativdon artiq va ya oskik olan homin géndormolor
digor Torofin hiiquqlarma xolol gotirmosin, hasilatin
stirotind vo saxlanma gonlorinin tutumuna uygun olsun.
ARDNS vo Podratgi yuxarida géstorilmis prinsiplor
asasinda géndorma programm: nizamlayan qaydalar va

21.1

21.2

-114-

ARTICLE 21
DISPOSAL OF PRODUCTION

Title to Petroleum

Except as expressly provided in Article 15.1(d)(iv)
concerning the risk of loss of Petroleum production, the
transfer of title and possession to each Contractor Party
and SOCAR of the share of the Petroleum production to
which such Contractor Party and SOCAR is entitled shall
be made at the Delivery Point.

Overlift and Underlift

Each of SOCAR and Contractor Parties shall have the
right and obligation to lift and dispose of the share of
Petroleum to which it is entitled under this Agreement
with the understanding that Contractor may, subject to its
obligations under Article 13 and the remaining provisions
of this Article 21, determine the quantities of its share of
Crude Oil lifted from the Contract Area which will be
exported for further sale and such quantities which will be
sold within the Republic of Azerbaijan. Each Party shall
lift the Petroleum to which it is entitled under this
Agreement on as regular a basis as possible, it being
understood that each of SOCAR and Contractor Parties,
within reasonable limits, shall be authorised to lift more
(overlift) or less (underlift) than its share of Petroleum
produced and unlifted by the lifting day, to the extent that
such overlift or underlift does not infringe on the rights of
the other and is compatible with the production rate and
the storage capacity. SOCAR and Contractor shall
establish the rules and procedures to govern the lifting
programme on the basis of the principles described above.

iisullar miioyyon edirlor.

21.3 ARDNS-a Xam nefti satin almag imkaninin verilmasi

(a)

(b)

ARDNS hor Taqvim riibiinds bu Sazisin miiddoalan
asasinda Podratgrya diison Xam neftin bir hissasini
Catdirilma montogosinds satin almaq hiiququna
malikdir vo Xam nefti satin almaq istadiyi Toqvim
riibiiniin baslanmasindan doxsan (90) giin ovval bu
barado Podratgrya yazili bildirig toqdim  edir.
Podratg1 ovvalcao ARDNS-a géndormo tarixindon
avvel galon vo qiymotin miisyyon edildiyi son
Toaqvim riibii iigiin 15.1 bondino miivafiq surotdo
miisyyon edilmis Ton qiymoti ilo satin alinan bu
Xam neftin hesab-fakturasim yazib verir. Homin
Xam neftin 15.1 bondinda géstorilon qaydada
gondorildiyi Taqvim riibii tigiin Ton qiymoti malum
olduqda, Podratg1 vaziyyatdon asili olaraq Podratgiya
va ya ARDNS-o gatas hor hans1 pul vosaiti haqqinda
doyisdirilmis hesab-faktura  yazir. Xam__ neftin
Podratgidan bu qayda ilo satin alinan hissasi Ugiincii
taraflordon aldo edilmis proporsional paydan asla
gox olmamali vo bu hisso Catdirilma montagasinds
Podratgrya diigon neft hocminin on (10) faizini he¢
bir vachlo asmamalidir. Homin Xam nefto hor hans1
Vergilor qoyuldugu halda ARDNS bu vergilorin
miivafiq Hékumot orqanlarina dédonilmosi iiciin
miistosna mosuliyyat dastyir, hom do Podratgin bu
Ohdaliklorls bagli hor hans: bir mosuliyyotdon azad
edir.

ARDNS Xam neftin Satis néqtosinds vo ya ixracin
hor hansi digor alternativ variantinin son ixrac
ndqtesinda méveud olan Xam neftin Podratcgiya
gatas! paymim olava olaraq daha on (10) faizo
qedorini almaq hiiququna da malikdir. Homin Xam
neftin qiymoti miivafiq Toqvim riibii baslanana

21.3, SOCAR Option to Purchase Crude Oil

-115-

(a)

(b)

During each Calendar Quarter SOCAR shall be
entitled to purchase from Contractor a portion of the
Crude Oil allocated to Contractor under the
provisions hereof, at the Delivery Point, by giving
ninety (90) days written notice to Contractor of such
purchase preceding the Calendar Quarter in which
SOCAR elects to purchase the Crude Oil. Contractor
shall initially invoice SOCAR for such Crude Oil
purchased hereunder at the per Tonne price
determined in accordance with Article 15.1 for the
last Calendar Quarter preceding the date of lifting in
which the price has been established. At such time
that the per Tonne price for the Calendar Quarter in
which such Crude Oil is lifted as determined in
accordance with Article 15.1 is known, Contractor
shall issue an amended invoice indicating any
monies owed to Contractor or SOCAR, as the case
may be. In no event shall the proportion of Crude
Oil so purchased from Contractor exceed the
proportion purchased from Third Parties under
similar circumstances and in no event shall such
quantities exceed more than ten (10) percent of
Contractor's entitlement at the Delivery Point during
that Calendar Quarter. In the event any Taxes are
levied on such Crude Oil, SOCAR shall be solely
responsible for the payment thereof to the relevant
Governmental Authorities and shall indemnify and
hold harmless Contractor from any liability with
respect thereto.

SOCAR shall have the additional right to purchase
up to an additional ten (10) percent of Contractor's
share of Crude Oil available in any Calendar
Quarter at the Point of Sale or at any other export
point located at the terminus when marketing Crude
Oil through any other export alternative. The price
(c)

(d)

qeder bu Sazisin 15 bondindo géstorilon gqaydada

qarsiliqh suratdo razilasdirilir (beynalxalq neft
sonayesinda odalotli bazar qiymoti
miioyyonlosdirilorkon adoton _tatbiq edilon

iinsiirlordon istifado olunmaqla) va homin Xam nefta
hor hansi Vergi qoyuldugu halda ARDNS onlarin
miivafiq Hékumot orqanlarina dédonilmasi iiciin
miistosna mosuliyyot dastyir vo bu zaman Podratgin1
homin Vergilorlo bagli olan hor ciir Shdoliklor tizra
mosuliyyatdon azad edir. Bazar qiymoti haqqinda
yuxarida nozordo tutulan razilasma olmayanda,
ARDNS-in miivafiq Toqvim riibiinda Podratgidan
alavo hocmlorda Xam neft satin almaq hiiququ 6z
qiivvosini itirir.

ARDNS-in 21.3(a) va (b) bandlorinin miiddoalarina
uygun olaraq 6ziiniin satinalma hiiququndan istifado
etmoklo hansi hocmdo Xam neft alacagi hor Taqvim
riibiiniin baslanmasindan azi doxsan (90) giin ovval
Podratgrya géndorilon yazili bildirisdo géstorilir.
ARDNS homin 21.3 bandinin soartlori asasinda aldo
edilmis Xam neftin haqqim Podratgi hesab taqdim
etdikdon sonra otuz (30) giin orzinds Dollarla édoyir,
6zii do hamin hesab Podratci toraflorinden adi
cokilon Xam neftin faktiki géndorildiyi tarixdon tez
olmayaraq taqdim edilir. Ogar ARDNS Podratg1ya
gatas! moblogi vaxtinda édomirso, onun bu 21.3
bondina uygun olaraq Xam neft almaq hiiququ bore
tamamilo ddonilona qodor dayandinilir. Ogor bu yolla
gatas: haqq géstorilon otuz (30) giin miiddotinds
6donilmirss, Podratginin ixtiyart var ki, ARDNS-in
mali sayilan Xam neftin Podratg1ya gatas: mabloglari
6domok iigiin zoruri olan hocmini yiikloyib ixrac
etsin. Podratgrya gatas: Xam neftin hocmi doayorin
miisyyon edilmasinin 15.1 bandinds géstorilan vo
ARDNS-in payindan Podratginm homin Xam nefti
gondordiyi tarixde totbiq olunan qayda ilo tayin
edilir.

ARDNS-in 21.3(a) bondindo géstarilmis hiiquqlarim

-116-

(c)

(d)

for such Crude Oil shall be mutually agreed as per
Article 15 of this Agreement prior to the relevant
Calendar Quarter, and in the event any Taxes are
levied on such Crude Oil, SOCAR shall be solely
responsible for the payment thereof to the relevant
Governmental Authorities and shall indemnify and
hold harmless Contractor from any liability with
respect thereto. In the event of any failure to agree
on the sales price as provided above, SOCAR's
right to purchase such additional Crude Oil from
Contractor shall lapse with respect to the relevant
Calendar Quarter.

The quantity of Crude Oil for which SOCAR may
exercise its option to purchase pursuant to Articles
21.3(a) and (b) shall be specified in a written notice
to Contractor at least ninety (90) days preceding
each Calendar Quarter. SOCAR shall pay for any
Crude Oil purchased under this Article 21.3 in
Dollars within thirty (30) days of Contractor's
invoice to be issued no earlier than the date of lifting
such Crude Oil. In the event that SOCAR fails to
make timely payment of sums due to Contractor then
its right to purchase Crude Oil under this Article
21.3 shall be suspended until all outstanding sums
have been paid. If payment so due is not paid within
said thirty (30) day period, Contractor shall be
entitled to lift and export from Crude Oil to which
SOCAR is entitled a quantity of Crude Oil, as is
necessary to satisfy sums due to Contractor. The
volume of Crude Oil to which Contractor shall be
entitled shall be determined in accordance with the
valuation procedure set forth in Article 15.1
applicable on the date Contractor lifts such Crude
Oil from SOCAR's entitlement.

To the extent that Contractor Parties (or their
214 ARDN'

21.5

hoyata kegirmosi noticosinds Podratg: toroflor (va ya

onlarm Ortaq — sirkotlori) Usiincii __taroflorlo
miigavilolor (boru komorlorina va terminallara dair
miigavilolor daxil olmaqla, akin — bunlarla

mohdudlasmadan) iizro hor hans riisumlar, tariflor
va ya corimalor 6domaya moacbur olarsa, ARDNS bu
riisumlar, tarifloar vo ya corimolor iiciin mosuliyyot
dasiyir vo onlan Podratgi toroflora Sarbast dénorli
valyuta ilo édayir. ARDNS-in 21.3(b) bondindo
nozordo tutulmus hiiquqlarim hoyata_kegirmosi
noaticasinds Usiincii toraflorla miiqavilolor tizra
Podratg1 taraflora (va ya onlarin Ortaq sirkotlorino)
qoyula bilon corimoalor iigiin ARDNS Podratgi
toraflor qarsisinda cavabdeh deyildir. Omoli suratdo
no doracado miimkiindiirss, Podratgi gézlonilon hor

hansi riisumlar, tariflor va ya corimolor haqqinda
ARDNS-» vaxtasir1 molumat veracakdir.
iigiin§ Xam__neftin_marketinginin _hoyata
kecirilmasi
ARDNS ilo Podratgi arasinda marketing haqqinda
qarsiliqh razilasdirilmis sazig varsa, Podratgi miivafiq

xahiso va marketing haqqinda homin olahiddo sazisin
sortlorino osason Xam neftin ARDNS-o ¢atasi payinin
hamisinin vo ya bir hissasinin ARDNS iigiin marketingini
hoyata kegirir. Marketingo dair yuxarida géstorilon
Ohdaliklo olaqedar olaraq Xam neftin nozordo tutulan
hocmi miivafiq Toqvim riibiiniin baslanmasindan azi
doxsan (90) giin ovvel ARDNS-in Podratgrya yazili
bildirisinds miisyyon edilir. Podratginin bu 21.4 bandino
uygun olaraq hoyata kecirdiyi heg bir marketing Umumi
hasilat hoacminin bir hissasi tizorinda ARDNS-in miilkiyyat
hiiququna vo ARDNS-in ixtiyarida qalacaq homin payin
itirilmosi riskino tasir géstormir.

Maksimum somorali siirat

Karbohidrogenloarin iqtisadi baximdan on somorali sakildo
gixarilmasin. tomin etmok iigiin Toroflor Kontrakt

Affiliates) incur any fees, charges or penalties under
contracts with Third Parties (including but not
limited to pipeline and terminaling agreements) as a
result of SOCAR's exercise of its rights pursuant to
Article 21.3(a), SOCAR shall be liable for and shall
reimburse Contractor Parties in Foreign Exchange
for such fees, charges and penalties. SOCAR shall
have no liability to Contractor Parties for penalties
Contractor Parties (or their Affiliates) may incur
under contracts with Third Parties as a result of
SOCAR's exercise of its rights under Article 21.3(b).
Contractor to the extent practicable will from time-
to-time notify SOCAR of any anticipated fees,
charges and penalties.

214 Marketing of Crude Oil for SOCAR

21.5

-117-

If a marketing agreement has been mutually agreed
between SOCAR and Contractor, Contractor shall market
for SOCAR, if SOCAR so requests pursuant to the terms
of such separate marketing agreement, all or a portion of
SOCAR's share of Crude Oil. The amount of Crude Oil
which will be subject to the foregoing obligation to market
shall be stated in a written notice from SOCAR to
Contractor no later than ninety (90) days prior to the
beginning of the applicable Calendar Quarter. Any
marketing undertaken by Contractor pursuant to this
Article 21.4 shall not affect title to and risk of loss of
SOCAR’s share of Total Production which shall remain
with SOCAR.

Maximum Efficient Rate

It is the intention of the Parties that the Petroleum
resources of the Contract Area should be produced at the
sahosinds Karbohidrogen — ehtiyatlarmin __hasilatim
beynalxalq neft sonayesi tacriibasinin taloblorina osason
cari iqtisadi konyunkturaya va yataqlarm islonmosinin
diizgiin texnologiyasi prinsiplorino tamamilo uygun
golmoli olan optimal stiratla aparmaq niyyotindodirlor
(“Maksimum somoroli siirat'). Yuxarida géstarilonlora
uygun olaraq vo bu ciir yataqlarin islonmosinin §yerli
tacriibasini nozoro alaragq, Illik is proqramimin vo Biidconin
tasdiq iicgiin Rohbor komitoya taqdim edilmasi ilo bir
vaxtda Podratg1 miivafiq Toqvim ili iigiin hasilatin
hocmino dair 6ziiniin ilkin qiymotlondirmso raqomini do
toqdim edir, amma tosdiq edilmis homin qiymotlondirma
roqomindon yalniz planlasdirma magsodlori iigiin istifado
olunur. Lakin Hékumot organ: Podratgidan Kontrakt
sahosinda hasilati Maksimum somoroli siirotden az olan
debitlo aparmagi tolob etso, Podratg: hasilati yalniz goti
ifado olunmus o sortla azaldacaqdir ki, Karbohidrogenlor
asilatinin belo bir ixtisar1: ARDNS-in bu Sazis iizra biitiin
digor 6hdoliklori yerino yetirildikdon sonra ARDNS-in
Karbohidrogenlor pay1 hesabina tam ddonilo bilocok
acmlordon heg bir soraitds artiq olmasin. Bu Sazisin
qiivvado oldugu biitiin miiddot orzinda Sazis iizra
Podratgrya gatas1 Karbohidrogenlorin iimumi hocmi ona
asilatin ixtisar edilmoayacayi sgoraitda gata bilocok
hocmdon az olmamalidir. Ogor 6lkodo elan edilon
fovqalada vaziyyotla olaqedar olaraq Hékumot organi
asilatin siiratini hasilatin Maksimum somoroli siiratindon
daha yiiksok soviyyayo ¢gatdirmagi talob edorso, Podratg1
ar hansi Toqvim ilinds on ¢goxu qirx bes (45) giin
miiddotinds hasilatin siirotini miivafiq sokildo artirir; bu
sortla ki, hasilatin  siirotini, Podratcinin  fikrinca,
ollektorun (kollektorlarm) istismar keyfiyyotlorini poza
bilocak bir soviyyoye qodor artirmaq Podratgidan heg bir
soraitda talob edilmoyacakdir.

-118-

optimum rate which is to be fully consistent with the then
current economic conditions, and the principles of sound
reservoir management according to international
Petroleum industry practice, in order to provide for the
most economically efficient recovery of Petroleum
("Maximum Efficient Rate"). Consistent with the
foregoing, and taking into account local experience in
managing similar reservoirs, Contractor shall submit for
agreement of the Steering Committee, at the same time as
it submits the Annual Work Programme and Budget to the
Steering Committee, Contractor's estimate of the relevant
Calendar Year's production volume, but such agreed
estimate shall be used for planning purposes only.
However, in the event any Governmental Authority
requires Contractor to produce Petroleum from the
Contract Area at less than the Maximum Efficient Rate
Contractor will reduce production, subject to the express
condition that such reduction in Petroleum production
shall in no event be greater than can be borne entirely from
SOCAR's share of Petroleum remaining after satisfying all
other SOCAR obligations hereunder. Contractor's total
entitlement to Petroleum under this Agreement shall, at no
time throughout the term of this Agreement, be less than it
would have been had such reduction not been made. If due
to a declared national emergency Governmental Authority
requires an increase in the production rate above the
Maximum Efficient Rate, Contractor shall so increase the
production rate for a period of time not to exceed forty-
five (45) days in any Calendar Year; provided, however,
that in no event shall Contractor ever be required to
increase the production rate to a level which in
Contractor's opinion could possibly cause damage to the
reservoir(s).

MADDO 22

SIGORTA, M@SULIYY9T Va
M@SULIYYOTIN ODANMOSI TOMINATLARI

22.1 Sigorta

(a)  Podratg1 (daqiqlasdirmo moqsodilo bu 22-ci Maddo
gorgivasinds Omoliyyat sirkotini shato edir) Illik is
program: ilo birlikdo illik sigorta proqramini tasdiq
olunmasi iicgiin Rohbor komitonin miizakirasino
taqdim edir. Belo illik sigorta proqramina Neft-qaz
omoliyyatlari tigiin va onlarla bagli asagida sadalanan
mobloglorda va risklara qars1 vo/yaxud ARDNS ilo
konkret olaraq razilasdinildigi kimi sigorta etdirmok
daxildir. Podratg: homginin belo sigortanin qiivvada
olmasim va Podratginin idarasi altimda olan ARDNS-
nin omlakina miinasibotds Podratginm ARDNS-no
qarsi subrogasiya hiiququndan imtinasim1 nozordo
tutan polislori/sertifikatlar1 ARDNS-no toqdim edir.
Podratg1, asagida geyd olunan 20.1 (a)(i)-(vii) va (e)
bandlorinds miisyyan olunmus sigortani taskil etmok
iigiin reputasiyaya malik olan va beynolxalq alamdo
qebul olunmus Azorbaycan Respublikasinda
qeydiyyatdan kegmis sigorta vo takrarsigorta broker
sirkotini tayin etmolidir vo omin olmalidir ki, qeyd
olunmus sigorta Azoarbaycan Respublikas1
qanunvericiliyi ilo vo beynolxalq standartlara uygun
olaraq hoyata  kegirilir. Asagida 22.1(i)-(vii)
bandlorinds géstarilon sigorta, bu sirkotin gétiirdiiyii
risklorin beynalxalq neft-qaz sonayesinin adi sigorta

tacriibosino uygun olmasi  sortile, Azorbaycan
Respublikasinda —yaradilmis_——niifuzlu—sigorta
sirkotindon almmalidir. Asagida  géstorilonlorin

biitévliiyiino xolal gotirmodon, geyd olunan sigorta
asagidakilari ohata edir:

22.1

(a)

-119-

ARTICLE 22
INSURANCE, LIABILITIES AND INDEMNITIES

Insurance

Contractor (which for purposes of clarification with respect
to this Article 22 shall include the Operating Company)
shall provide the annual insurance programme included to
an Annual Work Programme for the approval of the
Steering Committee. Such annual insurance programme
shall include purchase of insurance coverage for and in
relation to Petroleum Operations for such amounts and
against such risks as listed below and/or may be
specifically agreed by Contractor and SOCAR. Contractor
shall also furnish SOCAR with policies/certificates of
insurance confirming the effectiveness of such coverage
and waiver by Contractor of subrogation against SOCAR
in relation to SOCAR's property managed by Contractor.
Contractor shall appoint a reputable and internationally
recognised insurance and reinsurance broking company
registered in the Republic of Azerbaijan in order to arrange
insurance specified in Article 20.1 (a)(i) — (vii) and (e)
below and make sure that specified insurances complies
with the legislation of Republic of Azerbaijan and
international standards. Insurance specified in Article
22.1(i) to (vii) below, shall be obtained from a reputable
insurance company established in the Republic of
Azerbaijan, so long as risks covered by such company are
comparable with customary insurance practice of
international Petroleum industry. Without prejudice to the
generality of the foregoing, the said insurance shall cover:
(i)

(ii)

(iii)

(iv)

(v)

(vi)

Podratginm Neft-qaz omoliyyatlarnmda va ya
onlarla bagli istifado olunan qurgu, avadanliq va
digor fondlarma doymis itki vo ya zorori; lakin
hor hansi sobabdon Podratgi = Neft-qaz
omoliyyatlarinda vo ya onlarla bagli istifado
olunan miivafiq qurgu, avadanliq vo fondlar
sigorta etdirmomisdirsa, hor hans1 bir itki va ya
zorerin ortaya gixmasi halinda, bundan iroli
golon itkilorin ovazini 6domok vo ya bu qaydada
vurulmus zorori tomir etmok Ghdaliyi dasiy1r;

Neft-qaz omoliyyatlari gedisinda vo ya onlarin
sabob oldugu otraf miihitin ¢irklondirilmasi
noticasinds ortaya ¢ixan itki, zoror vo ya xasarati;

Podratginin masuliyyot dagiya bilacoyi Neft-qaz
omoliyyatlari gedisindo vo ya noticosinds bas
vermis hor hans1 Uciincii torofin miilkiyyat itkisi
va ya miilkiyyota vurulmus zoror va ya fiziki
xosarati;

Neft-qaz omoliyyatlar1 gedisindd vo ya
noticasinds bas vermis hor hans: U¢iincii tarofin
miilkiyyat itkisi vo ya miilkiyyoto vurulmus zoror
va ya fiziki xosaratila olaqadar ARDNS-nin
masuliyyat dasiya bilacayi hor hansi iddia;

Neft-qaz omoliyyatlar1 gedisindo vo noticasinda
bas vermis hor hansi qozanin noticoalorinin aradan
qaldirilmasi va ya hor hansi qozadan sonra

aparilan tomizlomo omoliyyatlari ilo bagh
mosroflari;
Neft-qaz omoliyyatlarmda  galisan _isgilor

qarsisinda Podratginin masuliyyotini;

(vii) Enerji ehtiyatlarmin kosfiyyati vo islonmoasi iizra

8.86 Formullarmm (Energy Exploration and
Development Wording 8.86 - hor név quyular

- 120-

(i)

(ii)

(iii)

(iv)

(v)

(vi)

Loss or damage to any installation, equipment or
other assets of Contractor used in or in
connection with Petroleum Operations;
however, if for any reason Contractor fails to
insure any such installation, equipment or assets
used in or in connection with Petroleum
Operations; Contractor shall be liable for any
loss or damage arising therefrom;

Loss, damage, injury arising from pollution of
environment in the course of or as a result of
Petroleum Operations;

Loss of property or damage or bodily injury
suffered by any Third Party in the course of or
as a result of Petroleum Operations for which
Contractor may be liable;

Any claim for which SOCAR may be liable
relating to the loss of property or damage or
bodily injury suffered by any Third Party in the
course of or as a result of Petroleum
Operations;

Cost of removing wreck and cleaning up
operations caused by any accident in the course
of or as a result of Petroleum Operations;

Contractor’s liability to its employees engaged
in Petroleum Operations;

(vii) Cost of well control and redrilling expenses in

accordance with Sections A, B and C of the
(b)

iigiin sigortan1 tamin etmok maqsadila Qazma
Qurgulari Komitasi torafindon islonib
hazirlanmig London Sigorta Bazarinin standart
formulu) A, B va C bélmolorina uygun olaraq
quyular iizorinds nozarot xorclorini va quyularin
tokrar qazilma  xorclorini, o  ctimlodon
asagidakuilar ticiin genislondirilmis sigortani:

(aa) Qeyri-mohdud takrar qazma;

(bb) Yeralti atma;

(cc) Bosaltma;

(dd) Quyularin tahliikosizliyinin tomin

olunmasi.

ARDNS ilo xiisusi razilasdirilana qodor, yuxarida
gostorilmis vo bu 22.1 bandindo sadalanmis
sigortalarm minimal  hodlori asagidakilardan
ibaratdir:
22.1(a)(i) bondino osason  sigorta olunmus

qurgularm/omlakin ovozedilmasi xorclori;

22.1(a)(ii) bandino asason birlasdirilmis vahid hodd
on milyon (10.000.000) Dollari1 va yaxud_ yerli
qanunvericiliya taloblorino osason hansi daha da ¢ox
olarsa;

22.1(a)(iii) vo 22.1 (a) (iv) bandlorina osason
meydana gixan hor hansi bir hadisoya géro on
milyon (10.000.000) Dollar1;

22.1(a)(v) bondino ssason hor hansi bir qoza vo ya
hadisoya géra iyirmi bes milyon (25.000.000)
Dollarma gqador sigortalanmis omlakin doyorinin
iyirmi bes (25) faizi;

22.1(a)(vi) bandina osason birlosdirilmis vahid hodd

(b)

-121-

Energy Exploration and Development Wording
8.86 (Standard London Insurance Market
Wording issued by the Rig Committee with
respect to well insurance coverage for any types
of well), shall include coverage extension as
follows:

(aa) unlimited redrilling;
(bb) subsurface blowout;
(cc) evacuation;
(dd) well safety

Unless specifically agreed by SOCAR, minimum
imits for the above coverages specified in this Article
22.1 shall be as follows:

ursuant to Article 22.1(a)(i) — replacement value of
the installation/property insured;

ursuant to Articles 22.1 (a)(ii) - a combined single
imit of ten million (10,000,000) Dollars or according
to requarements of the local legislation, whichever is
greater;

ursuant to Article 22.1(a)(iii) and 22.1 (a)(iv) — ten
million (10,000,000) Dollars for any one occurrence;

ursuant to Article 22.1(a)(v) — twenty five (25)
ercent of the value of property insured up to twenty
five million (25,000,000) Dollars for any one accident
or occurrence;

pursuant to Article 22.1(a)(vi) - a combined single
(c)

(d)

(e)

(f)

(g)

on milyon (10.000.000) Dollari1 va yaxud_ yerli
qanunvericiliyo taloblorina asason hans daha da gox
olarsa.

22.1(a)(i)-(vii_) bandlorinds géstorilmis sigortalar
iizra hor hansi qozaya vo ya hadisoya géra maksimum
fransiza, ogor ARDNS ilo xiisusi sakildo basqa ciir
razilasdirilmamusdirsa iki yiiz olli min (250.000)
Dollarindan ibarotdir.

Yuxarida gastarilon 22.1(a)(i)-(vii) bondlorins asason

sigortada Podratgimm  ugursuzlugu  noticasindo
gokilon xorclorin va/yaxud moasroflorin avozi
6donilmir.

Podratg:1 miivafiq isgilori iigiin Azarbaycan

Respublikasinin qiivvado olan qanunvericiliyino
miivaffiq olaraq nozorda tutulmus tibbi sigorta va
icbari sigorta tomin edir.

15.1 (d)(iv) bandinds nozardo tutulmus hallar istisna
olmaqla, bu 22.1 bondina uygun olaraq Neft-qaz
omoliyyatlarina géro Podratg1 tarofindon aliman biitiin
sigorta néviorino goéra  sigorta _haqlarinin
(Karbohidrogenlorin satisna géra sigorta haqlart
istisna olmaqla) ovozi Neft-qaz omoliyyatlarina
cokilmis xorclor kimi édonilir. Sigorta tominati
Sorbast dénorli valyuta ilo ifado oluna bilor.

Yerli sigorta sirkoti Podratg1 torofin talobi ilo
beynolxalq iimumgabuledilmis tokrar — sigorta
mexanizmlorindon istifado edorok tokrar sigortani
talob edon Podratg1 torafin Istirak pay gorgivosinds
homin Podratgi tarof qarsisinda sigortag: kimi 6z
mosuliyyotini tokrar sigorta etdirmolidir. Yerli sigorta
sirkoti va tokrar sigorta sirkoti arasinda imzalanan
takrar sigorta sazisi ARDNS vo takrar sigortani tolob

-122-

(c)

(d)

(e)

(f)

(g)

limit of ten million (10,000,000) Dollars or according
to requarements of the local legislation, whichever is
greater.

Unless otherwise agreed by SOCAR, maximum
insurance deductible for any one accident or
occurrence shall be two hundred fifty thousand
(250,000) Dollars as defined in Articles 22.1(a)(i) —
(vii) above.

Costs and/or expenses incurred by Contractor’s
failure to provide insurance under Articles 22.1(a)(i) -
(vii) above, shall not be Cost Recoverable.

Contractor shall provide medical insurance and
mandatory insurance to respective employees in
accordance with applicable law of the Republic of
Azerbaijan.

Except as provided in Article 15.1 (d)(iv), the
premiums for all insurance (excluding premiums for
insurance covering the marketing of Petroleum)
obtained by Contractor for Petroleum Operations
pursuant to this Article 22.1, shall be Cost
Recoverable. Insurance cover may be denominated in
Foreign Exchange.

Upon the Contractor Party's request, local insurance
company, as an insurer to such Contractor Party, shall
reinsure its own liability by internationally accepted
reinsurance mechanisms to the extent of Participating
Interest of the Contractor Party. The reinsurance
arrangement between the local insurance company
and the reinsurance company shall be approved by
SOCAR and Contractor Party requesting reinsurance.
22.2

edon Podratgi tarof torafindon tasdiqlonir. Sigorta
sirkoti ARDNS-o vo Podratg: torofo tokrar sigorta
aqqinda sohadotnamolori sertifikatlar, tokrar sigorta
overnotlari va ya takrar sigortanin mévcudlugunu
tasdiq edon digor hiiquqi sonodler saklinda taqdim
etmolidir.

(h) Subpodratgilar va ya Podratci va Subpodratgilar
arasinda razilasdinldiqda Subpodratgilarm adindan
Podratg1, Podratg: tigiin Azarbaycan Respublikasi
orazisindo gériilon isi Azorbaycan Respublikasinin
qiivvodo olan qanunvericiliyino va bu Maddonin 22.1
ondinds geyd olunanlara uygun olaraq sigorta
etdirmolidir. Biitiin fransizalar Subpodratgilarin
esabina édonilir.

(i)  Podratg Subpodtraginin sigortasinin méveudlugunu
tasdiq edon sertifikatlart vo/ya kovernotlar1 ARDNS-

9 taqdim edir.

Vurulan zaror iiciin masuliyyat

Podratg1 toroflar ARDNS vo/yaxud miivafiq Hékumot
organi garsisinda yalniz onlarin va ya onlarin Neft-qaz
omoliyyatlariin yerino yetirilmosi ¢argivasinds foaliyyot
gostoron miivafiq isgilorinin, miivafiq Subpodratgilarinin
va Subpodratgilarm isgilorinin Qorazli sahlonkarligi
noticosinds vurulmus zoror va ya itkilor iigiin mosuliyyot
dasiyir. ARDNS hor bir Podratg: torofi, onlarm miivafiq
Ortaq sirkotlorini vo Subpodratgilarm1 ARDNS-in vo onun
hor hans1 Ortaq sirkotlorinin moruz galdiqlar: biitiin digor
zoror vo itkilor iigiin mosuliyyatdon azad edir va hor bir
Podratg1 torofin vo onlarm Ortaq_ sirkotlorinin va
Subpodratgilarmin mosuliyyatini ddoyir, onlar1 ARDNS-o
va/va yaxud Hékumot organlarma vurulan biitiin basqa
zoror va itkilora géro onlara vo/va yaxud onlarin hor hans
Ortaq sirkotlorina va Subpodratgilarina qarsi iroli siiriilon
va ya galdirilan hor hansi iradlar, toloblor, iddialar va ya
mohkomo arasdirmalari ilo bagli mosuliyyatdon azad edir.

22.2

-123-

Insurance company shall submit to SOCAR and the
Contractor Party the evidence of reinsurance cover in
the form of certificates, cover notes or other legal
documents of reinsurance.

(h) Sub-contractors, or if agreed between Contractor and
Sub-contractors, Contractor on behalf of Sub-
contractors, shall insure the work performed for
Contractor within the Republic of Azerbaijan in
accordance with applicable law of the Republic of
Azerbaijan and pursuant to Article 22.1 above. All

deductibles shall be covered by Sub-contractors.

Contractor shall furnish SOCAR with certificates
and/or cover notes confirming the insurance coverage
of Sub-contractor.

(i)

Liability for Damages

The Contractor Parties shall be liable to SOCAR and/or
any Governmental Authority only for any loss or damage
arising from their Wilful Misconduct or the Wilful
Misconduct of their respective employees, their respective
Sub-contractors and Sub-contractors’ employees acting in
the scope of their performance of Petroleum Operations.
SOCAR shall release each Contractor Party and _ its
respective Affiliates and Sub-contractors from all other
losses and damages suffered by SOCAR and any of its
Affiliates and shall indemnify and hold harmless each
Contractor Party and its respective Affiliates and Sub-
contractors against all claims, demands, actions and
proceedings brought against such Contractor Party and/or
any of its Affiliates and Sub-contractors pertaining to all
other losses and damages suffered by SOCAR and/or any
Governmental Authority. The liabilities of the Contractor
Parties to Third Parties (other than Governmental

22.3

Podratg toraflorin Uciincii toraflor (Hékumoet organlari

istisna olmaqla) qarsisinda_ moasuliyyati

Azarbaycan

Respublikasinin tatbiq edilo bilon qanunlari ilo nizamlanir,
bu sartlo ki, ARDNS-in Kontrakt sahasinin hiidudlarindan

konarda yerlogon qurgularia vo
torofo moxsus qurgular va obyektlor

obyektlorino Usiincii
imi baxilsin.

isci heyatinin masuliyyatdon azad edilmasi

Bu Sazisin digar miiddoalarma baxmayaraq:

(a)

(b)

Bu Sazisin miiddoalarina omol edilmasi va ya omol
edilmomasi sobabindon, yaxud bununla bagli bas
veron vo ya bunlara aid olan hadisolor - soxsi ziyan,
peso xostoaliklori, Sliim vo ya soxsi omlaka doyon
zorar ilo olaqodar olaraq hor hansi Podratg: torofin
ior hansi isgisi (va ya onlarm hor hansi Ortaq
sirkotinin hor hans1 is¢isi; bu sartlo ki, hoamin Ortaq
sirkot zorarin va ya xosarotin yetirildiyi vaxt
Subpodratg1 olmasin) vo ya homin  is¢inin
imayosinds olan saxs ARDNS-o qarsi hor hansi
iradlar, toloblor, iddialar irali siirdiikdo va ya
mohkome isi basladiqda Podratg: hor hans hiiquqi
va ya fiziki soxsin tamamilo, yaxud qismon
taqsirindon va ya sohlonkarligindan asili olmayaraq
min ziyanlarin, itkilorin vo mosuliyyotin hamisi
iizra ARDNS-o kompensasiyalar verir va onu
mosuliyyatdon azad edir.

Bu Sazisin miiddoalarina omol edilmasi va ya omol
edilmomasi sobabindon, yaxud bununla bagli bas
veron vo ya bunlara aid olan hadisolor - soxsi ziyan,
peso xostoaliklori, dliim vo ya soxsi omlaka doyon
zorar ilo olaqadar olaraq ARDNS-in hor hans1 bir
isgisi (vo ya hor hans1 Hékumot orqam da daxil
olmaqla onun hor hansi Ortaq sirkotinin hor hansi
isgisi; bu sartlo ki, homin Ortaq sirkot zorarin va ya
xosaroatin yetirildiyi vaxt Subpodartg1 olmasin) va ya
homin isginin himayssinda olan soxs Podratciya
qarst hor hansi iradlar, toloblor, iddialar irali

223

-124-

Authorities) shall be governed by applicable laws of the
Republic of Azerbaijan, provided that structures and
facilities of SOCAR located outside of the Contract Area
shall be treated as if such structures and facilities were
owned by a Third Party.

Indemnity for Personnel

Notwithstanding the other provisions of this Agreement:

(a)

(b)

Contractor shall indemnify and hold harmless
SOCAR against all losses, damages and liability
arising under any claim, demand, action or
proceeding brought or instituted against SOCAR by
any employee of any Contractor Party (or any
Affiliate thereof, provided that such Affiliate, at the
time of the injury or damage, is not acting in the
capacity of a Sub-contractor) or dependent thereof,
for personal injuries, industrial illness, death or
damage to personal property sustained in connection
with, related to or arising out of the performance or
non performance of this Agreement regardless of the
fault or negligence in whole or in part of any entity
or individual.

SOCAR shall indemnify and hold harmless
Contractor against all losses, damages, and liability
arising under any claim, demand, action or
proceeding brought or instituted against Contractor
by any employee of SOCAR (or any Affiliate
thereof, which shall include any Governmental
Authority, provided that such Affiliate, at the time of
the injury or damage, is not acting in the capacity of
a Sub-contractor) or dependent thereof, for personal
injuries, industrial illness, death or damage to
personal property sustained in connection with,
siirdiikds va ya mahkomo isi basladiqda ARDNS hor
hansi hiiquqi vo ya fiziki soxsin tamamilo, yaxud
qismon togsirindon va ya sohlonkarligindan asili
olmayaraq homin  ziyanlarm, itkilorin = vo
mosuliyyatin hamisi tizra Podratginin mosuliyyatini
6doyir va onu mosuliyyatden azad edir. ARDNS
miivafiq xahislo miiraciot etdikda Podratc1 ARDNS-
in bu 22-ci Maddo iizra dhdoliklori ila olaqodar
sigorta ddonisini almaqda ARDNS-o kémok
gostormok iigiin biitiin lazimi hiiquqi saylor géstorir.

22.4 Qiivveyaminma tarixinodak masuliyyatden azad etma

(a)

Kontrakt sahosi ilo va ya Kontrakt sahosindo edilon
horakotlorla alaqadar olaraq ARDNS-in vo ya onun
hor hans1 soloflorinin hoyata kegirdiyi hor hansi
omoliyyatlar, o  ciimlodon, akin bununla
mohdudlasmadan, otraf miihita ziyan vurulmasi
noticasinda bas veran hadisolor - hor hansi ziyan,
6liim vo ya hor hans itki ilo olaqadar olaraq hor
hans fiziki vo ya hiiquqi soxs, o ciimlodon, lakin
bununla mohdudlasmadan, hor hansi Hékumot
organlar1 hor hansi Podratg1 torofa, Omoliyyat
Sirkotino, vo/yaxud onlarin Ortaq sirkotlorino garsi
hor hans iradlar, tolablor, iddialar iroli siirdiikda va
ya mahkomo isi basladiqda ARDNS Qiivvoyominmoa
tarixinodok homin ziyanlarm, itkilorlorin hamusi tizra
hor bir Podratg: torofin, Omoliyyat Sirkotinin, vo
onlarm miivafiq Ortaq sirkotlorinin mosuliyyotini
6dayir va onlari mosuliyyotdon azad edir.

22.5 ARDNS-in imtina edilmis sahalor vo omoliyyatlar iizra
masuliyyotden azad etmosi

(a)

Asagidaki hallarda hor hansi ziyan, dliim va ya itki
noaticasinds, yaxud onunla olaqodar olaraq hor hans1
fiziki vo ya hiiquqi soxs, o ciimlodon, lakin bununla
mohdudlasmadan, Hékumot organlan hor hans1
Podratg1 torofa va/yaxud onun Ortaq sirkotlorina qars1
hor hans1 iradlar, tolablor, iddialar irali siirdiikdsa vo

related to or arising out of the performance or non-
performance of this Agreement regardless of the
fault or negligence in whole or in part of any entity
or individual. Contractor shall, if so requested by
SOCAR, use its reasonable lawful endeavours to
assist SOCAR in its obtaining insurance with respect
to its liability under this Article 22.

22.4 Indemnity Prior to Effective Date

(a)

SOCAR shall indemnify and hold harmless each
Contractor Party, the Operating Company and their
respective Affiliates from and against all losses,
damages and liabilities, arising under any claim,
demand, action or proceeding instituted against any
Contractor Party, the Operating Company and/or any
of their Affiliates by any person or entity, including
but not limited to Governmental Authorities, arising
out of or in any way connected with any injury,
death or damage of any kind sustained in connection
with or arising from the Contract Area or any
operations of SOCAR or any of its predecessors,
prior to the Effective Date, including but not limited
to damage to the environment.

22.5 Indemnity for Surrendered_ Areas and SOCAR
Operations

-125-

(a)

SOCAR shall indemnify each Contractor Party and
its Affiliates from and against all losses, damages
and liabilities arising under any claim, demand,
action or proceeding instituted against any
Contractor Party and/or any of its Affiliates by any
person or entity, including but not limited to
(b)

ya mohkomoa isi basladiqda ARDNS homin itkilorin,
ziyanlarm vo mosuliyyotin hamisi iiciin hor bir
Podratg1 torofi va onlarm Ortaq — sirkotlorini
mosuliyyatdon azad edir:

(i) 23.3 bandlarins ssason ARDNS-in omoliyyatlar
ilo bagh, yaxud 9.2 bondinin icrasi iigiin
ARDNS-in apardigi yoxlama zamam; habela

(ii) 31.3. va 31.5 bandlorino asason Kontrakt
sahosinin Podratg: torofindon imtina edilon hor
hans hissosi ilo vo/yaxud hor hans: omlakdan
istifadonin davam etmosi ila vo/yaxud 16-c1
Maddoyo uygun olaraq Podratgidan ARDNS-in
nozarati va mosuliyyoti altina verilmis vo bela bir
imtinanin tarixindon sonra yigilan omlakin lagv
edilmasi ila vo/va yaxud ARDNS-in belo
omlakdan istifado va onun lagvi hiiququnu qobul
etmosi ils, o ciimlodon, lakin  bununla
mohdudlasmadan, otraf miihitea ziyan vurulmasi
(imtina tarixindon ovvel va ya sonra Podratginin
Qorazli sahlonkarligi noticasinds irali siiriilmiis
hor hans1 iradi, iddiant vo ya mohkomo isinin
baslanmasin1 istisna etmoklo) ilo slaqodar olaraq.

Kontrakt sahosinin Podratg1 torofindon imtina edilon
hor hansi hissosindo imtina giiniinds va ya ondan
avval bas veron hadisolor - dliim va ya hor hans1
ziyan, o ciimlodon, lakin bununla mohdudlasmadan,
otraf miihito vurulan ziyan noticasinds vo ya bunlarla
alaqodar olaraq hor hansi fiziki va ya hiiquqi soxs
ARDNS-o qarsi har hansi irad, tolob, iddia irali
stirdiikds va ya mohkomo isi basladiqda homin
itkilor, zorar va ya mosuliyyot, habelo homin iradlar,
taloblor, iddialar va ya mohkomo isi barasindo bu
Sazisin miiddoalar1 vo Podratginin cavabdehliyi
Saziso uygun olaraq qiivvedo qalmaqda davam
edacokdir.

22.6 Birga vo fordi mosuliyyot

(b)

Governmental Authorities, arising out of or in any
way connected with any injury, death or damage of
any kind sustained in connection with or arising
from:

(i) SOCAR’s operations pursuant to Article 23.3, or
as the result of SOCAR access pursuant to Article
9.2; and

(ii) Any portion of the Contract Area surrendered by
Contractor pursuant to Articles 31.3 and 31.5
and/or any continued use of any assets, and/or the
abandonment of any assets, for which SOCAR
has assumed control and responsibility from
Contractor pursuant to Article 16 and accruing
after the date of such surrender and/or SOCAR's
assumption of the use of any such assets and
abandonment of any assets, including but not
limited to damage to the environment (but
excluding any claim, action or proceeding which
results from Contractor's Wilful Misconduct
whether occurring before or after the date of
surrender).

In respect of any loss, damage or liability, as well as
any claim, demand, action or proceeding instituted
against SOCAR by any person or entity for death or
damage of any kind sustained in connection with or
arising from any portion of the Contract Area
surrendered by Contractor and accruing on or before
the date of surrender, including but not limited to
damage to the environment, the provisions of this
Agreement, and Contractor's obligations hereunder,
shall continue to apply.

22.6 Joint and Several Liability

- 126 -
22.7

14-cii Maddada vo 29.1 bondinds nozardo tutulanlar istisna
olmaqla, Podratgimm bu Sazis iizra biitiin dhdoliklori
barasinds Podratgi torofler birga vo fordi mosuliyyot
dasiyirlar.

Dolay1 itkilor

Bu Sazisin basqa hissolorina zidd galon hor hansi
miiddoalara baxmayaraq, bu Sazisdon dogan va ya bu
Sazislo, yaxud ona aid hor hans foaliyyatla bagli olan
dolay: itkilor baximindan Toroaflor hor hansi lageydliyo
rogmon heg bir halda, o ciimladon miigavils, miilki hiiquq
pozuntusu ilo olaqadar vo ya hor hansi basqa_ torzdo
mosuliyyot dasimirlar. Bu 22.7 bondinin magsodlori
baximindan “Dolay1 itkilor“ ifadosi hor hans: dolay: itkilor
va ya ziyan, o ciimlodon bunlarla mohdudlasdirilmadan,
Karbohidrogenlar ¢ixarmaq_ qabiliyyotinin olmamasi,
Karbohidrogenlor hasilatiin itirilmosi va ya longidilmasi,
yaxud monfootin itirilmosi demokdir.

22.7

-127-

Except as provided under Articles 14 and 29.1, the liability
of the Contractor Parties shall be joint and several with
respect to all of the obligations of Contractor under this
Agreement.

Consequential Losses

With respect to indirect or consequential loss arising out of
or in connection with this Agreement or any activities
thereunder, notwithstanding anything to the contrary
elsewhere in the Agreement, the Parties shall not be liable
whether in contract, tort or otherwise and regardless of any
negligence under any circumstances whatsoever for any
indirect or consequential loss. For the purposes of this
Article 22.7 the expression "indirect or consequential loss"
shall mean any indirect or consequential loss or damage
including but not limited to inability to produce Petroleum,
loss of or delay in production of Petroleum or loss of
profits.

MADD09 23
FORS-MAJOR HALLARI

23.1 Fors-major hallari

Hor hansi Torafin bu Sazis tizro, pullarm ddonilmosina
dair 6hdolikdon savayi, dhdoliklorini (ya da onlarin hor
hans hissasini) yerino yetirmomosi, yaxud  yerino
yetirilmosini longitmosi Fors-major hallarmdan _iroli
goldikda va ya homin hallar noticasinda bas verdikdo
masuliyyata sabob olmur. Fors-major hallar1 0 demokdir
ki, hor hans1 bir hadiso Neft-qaz omoliyyatlarmin qarsisin1
alir, onlari longidir vo ya onlara manegilik téradir, biitiin
lazimi todbirlor gériilsa do bu hadiso vo ya onun naticolori,
o ctimlodon, lakin bunlarla mohdudlasmadan févqolado
hadisolor, tobii folakotlar (mosolon, ildirum vurmasi vo
zalzolo), miiharibalor (elan edilmis, yaxud elan edilmomis)
va ya digor horbi omoliyyatlar, yanginlar, omok ixtilaflan,
qiyamlar, iisyanlar, terrorgulug aktlari, kiitlovi suluqluqlar,
vatondas igtisaslar1 vo ya igor  xidmotlorin
gostorilmomosi, ya da gatismamasi, habelo bu Saziso géra
Podratgimin omoliyyatlar aparmasina mane olan va ya
angal téradon, yaxud Podratginin hiiquqlarina ciddi ziyan
vuran vo ya tahliiko yaradan qanunlar, miiqavilolor,
qaydalar, soroncamlar, formanlar, omrlor, hor hansi
Hokumot orqaninin  foaliyyati, yaxud foaliyyatsizliyi
iizorinda nozarot etmok hadisonin aid oldugu Torofin
imkanlari xaricindodir; lakin bu gortla ki, qanunlar,
miigavilolor, qaydalar Azorbaycan  Respublikasinin
orazisindoa hor hansi Hékumot instansiyasimim adindan,
yaxud himayoasi altinda va ya onun géstarisi ilo gixis edon
hor hansi organi vo ya agentliyin soroncamlari,
formanlari, omrlori, yaxud basqa qorarlar1 ARDNS-in 6z
Ohdaliklorini yubatmasina, ya da yerino yetirmomosino
rovac veron Fors-major hallari sayilmayacaqdir. Hor Torof
Fors-major hallarmim omolo galmoasinin garsisim almaq
iigiin hor ciir lazimi hiiquqi soylor géstoracakdir. Hor hans1

23.1

- 128 -

ARTICLE 23
FORCE MAJEURE

Force Majeure

Non-performance or delays in performance on the part of
any Party of its obligations (or any part thereof) under this
Agreement, other than the obligation to pay money, shall
be excused if occasioned or caused by Force Majeure.
"Force Majeure" means any event which prevents, hinders
or impedes Petroleum Operations and is beyond the ability
of the affected Party to control such event or its
consequences using reasonable efforts, including without
limitation, extraordinary events, natural disasters (for
example lightning and earthquake), wars (declared or
undeclared) or other military activity, fire, labour disputes,
insurrections, rebellions, acts of terrorism, riot, civil
commotion, and laws, treaties, rules, regulations, decrees,
orders, actions or inactions of any governmental authority
which prevent hinder or impede Contractor's conduct of
operations or which substantially impairs or threatens
Contractor's rights under this Agreement; provided,
however, that laws, treaties, rules, regulations, decrees,
orders or other acts of any entity or agency acting on
behalf of, under the auspices of, or at the direction of any
Governmental Authority within the territory of the
Republic of Azerbaijan shall not constitute Force Majeure
with respect to delay or non-performance on the part of
SOCAR. Each Party shall use its reasonable lawful efforts
to prevent the occurrence of Force Majeure events. Upon
the occurrence of any Force Majeure event, the Party
affected shall give prompt notice to the other Parties
specifying the event of Force Majeure (and providing
evidence thereof) and shall do all things possible using
reasonable lawful efforts to remove or mitigate the effect
of such Force Majeure event. If the government within
whose jurisdiction a Contractor Party or its Ultimate

23.2

23.3

Fors-major vaziyyoti yarandigi halda onun tosirino moruz
qalan Torof Fors-major voziyyotinin xarakterini tosvir
etmokla (va miivafiq siibut toqdim etmoklo) digor
Toroflora dorhal yazili bildiris veracok va homin Fors-
major voziyyotinin tasirini aradan qaldirmaq, yaxud
yiingiillosdirmok iigiin lazimi hiiquqi soylor géstarorak, no
miimkiindiirso edocokdir. Yurisdiksiyasinda bu va ya digor
Podratgi torofin, yaxud onun Osas ana sirkotinin (ogor
varsa) tasis edildiyi va ya subyekti oldugu Hékumot homin
Podratgi torafin bu Sazis tizra 6z Ohdoliklorini yerina
yetirmosino manegilik gésteron tadbirlor gérdiikds, qalan
Podratg: taroflorin homin voziyyoti Fors-major voziyyoti
hesab etmoyo ixtiyar1 yoxdur vo onlar 22.6 bondinds sarh
olunmus prinsiplora omol etmokla bu Sazis iizra 6z
Ghdoliklorini yerino yetirmokds davam edirlor.

Bu Sazis digor miiddoalan ila ziddiyyot etmodon, Fors-
major hallarinin davam etdiyi biitiin dovr orzinds Maliyya
mosroflori hor hansi ovozi ddonilmomis Neft-qaz
omoliyyatlari masroflori ila toplanmur.

Miiddotlorin uzadilmasi

Oger Fors-major hallar1 Neft-qaz omoliyyatlarim
longidirsa, onlart azaldirsa vo ya aparilmasina manegilik
torodirso, homin hallarm samil edildiyi Shdoliklorin yerino
yetirilmosi miiddoti, Neft-qaz omoliyyatlarimin miivafiq
morholasinin miiddoti, Islnmo va Hasilat dévriiniin
miiddoti (onun hor dofa uzadilmasi daxil edilmoklo),
habela bu Sazis iizro biitiin hiiquqlar va éhdoliklor Fors-
major hallarmin omolo galmoasinin dogurdugu longimo
miiddotino borabar miiddat qador, tistagal Fors-major
hallari aradan qaldirildiqdan vo ya dayandirildiqdan sonra
omoliyyatlarin tazalonmeasi iigiin zoruri olan miiddot qodor
uzadilir.

Hasilat baslanandan sonra Fors-major hallari

Ogor Islonmo vo Hasilat dévrii orzindo hor hans bir vaxtda
Podratg1 Fors-major halinin mévcudlugunu elan etmisdirsa

23.2

23.3

-129-

Parent Company (if any) is incorporated or is subject takes
actions which preclude such Contractor Party from
fulfilling its obligations under this Agreement, the
remaining Contractor Parties may not claim such an event
as Force Majeure and shall, consistent with the principles
set forth in Article 22.6, continue to fulfil their obligations
under this Agreement.

Notwithstanding anything to contrary in this Agreement,
Finance Costs shall not be applied to any unrecovered
Petroleum Costs during a period of Force Majeure.

Extension of Time

If Petroleum Operations are delayed, curtailed or
prevented by Force Majeure, then the time for carrying out
the obligations affected thereby, the duration of the
relevant phase of Petroleum Operations, the duration of
the Development and Production Period (including any
extension period hereof) and all rights and obligations
hereunder shall be extended for a period equal to the delay
caused by the Force Majeure occurrence plus such period
of time as is necessary to re-establish operations upon
removal or termination of Force Majeure.

Post-Production Force Majeure

If at any time during the Development and Production
Period Contractor declares Force Majeure and such Force
va ogor bu ciir Fors-major hali sonra bir-birinin ardinca
golon azi doxsan (90) giin orzinds méveud olmaqda davam
edirso va homin Fors-major hali Azorbaycan Respublikas1
daxilindo hor hansi hadisolor va ya hor hans1 Hékumot
organinin hor hans1 foaliyyoti noticasinda omolo galmissa
vo bu Fors-major hali naticasinda Podratg: bu Sazisdo
nozorda tutulan Karbohidrogenlori gixara__ bilmirsa,
Podratg1 va ARDNS yuxarida géstarilmis doxsan (90) giin
miiddoti sona ¢atdiqdan sonra on begs (15) giin orzindo
goriisiib hasilat. davam etdirmoyin on yaxsi yollarim
miizakiro edirlor. Oger sonraki doxsan (90) giin orzindo
qanastbexs raziliq olda edilmoso, Fors-major halinin
méveud oldugu dévrda9 ARDNS vo onun Ortaq sirkoti
mosuliyyati 6z tizorino gétiirorok 6z vosaiti hesabina,
Podratg1 Fors-major halinin basa ¢atdigini elan edonodok,
lazim golorso, Subpodratgilar: calb etmaklo bu Sazis iizra
omoliyyatlar aparmaq va Karbohidrogenlor hasilatin
davam etdirmok hiiququna malikdir, Podratgimin ixtiyari
var ki, bundan sonra bu Sazis tizra Karbohidrogenlor
hasilatinin tam mosuliyyotini 6z tizorino gotiirsiin.

ARDNS-in va ya onun Ortaq sirkotinin ixtiyart var ki,
Mosroflorin ovazinin 6donilmosi mexanizmino uygun
olaraq 6ziiniin miistaqim mosroflorinin ovazini ddotsin vo

Fors-major hali dovriinda gatdirilmis biitiin
Karbohidrogenlar hocmina géra Neft-qaz omoliyyatlar
Hesabina—- Fors-major _—hali__—baslananadok ~_—Satis

montagolorinds istifada edilmis diinya qiymotlori ilo
kreditlosdirsin.

- 130-

Majeure situation has continued for a period of not less
than ninety (90) consecutive days and such Force Majeure
did not arise as a result of events within the Republic of
Azerbaijan or as a result of any action on the part of a
Governmental Authority and as a result of such Force
Majeure Contractor has been unable to produce Petroleum
under this Agreement then SOCAR and Contractor shall
meet within fifteen (15) days following the expiry of the
said period of ninety (90) days to discuss how best to
continue production. Failing agreement on satisfactory
arrangements within ninety (90) days thereafter SOCAR
shall have the option of itself or its Affiliate assuming
operations hereunder and continuing production of
Petroleum during the period of Force Majeure at its risk
and cost with the possible participation of sub-contractors
until Contractor declares the cessation of the Force
Majeure circumstance when Contractor shall resume its
full responsibilities for production of Petroleum under this
Agreement.

SOCAR or its Affiliate shall be entitled to recover
SOCAR's or its Affiliate's direct costs in accordance with
the Cost Recovery mechanism and shall credit the
Petroleum Operations Account for the volumes of
Petroleum delivered while the Force Majeure
circumstances continue at international prices at the Points
of Sale used prior to commencement of the Force Majeure.
MADDO 24
ETIBARLILIQ, HUQUQ Va

OHDALIKLORIN BASQALARINA VERILMasi VO

TOMINATLAR

24.1 Etibarhhq

(a)

(b)

24.1(b) bondinds basqa ciir nozordo tutulan hallar
istisna olmaqla, bu Sazis Qiivvayominmo tarixindon
Toroflor vo onlarin miivafiq hiiquq varislori vo
miivokkillori tigiin onun sartlorino uygun icra edilon,
hiiquqi qiivvasi olan etibarli Ghdalikdir. ARDNS bu
Sazisin baglanma tarixinds Kontrakt sahosinin
hiidudlar. daxilinds barpa, Karbohidrogenlorin
islonmosi vo ya hasilati hiiquqlarina dair heg¢ bir
6zgo sazis (MM _ hagqqinda Miigavilo istisna
olunmaqla) olmadigina tominat verir. ARDNS
homeinin tominat verir ki, imzalanma tarixi ilo
Qiivveyominmo tarixi arasinda Kontrakt sahosinda
(vo ya onun hor hans1 hissasindo)
Karbohidrogenlorin barpasina, kosfiyyatina,
qiymotlondirilmasino va ya islonmosina ixtiyar
verilmasi haqqinda hor hans1 Usiincii toraflo heg bir
danisiq aparmayacaq va raziliga golmoyocakdir.
Qiivveyominmo tarixindon bu Sazis onun sortlorina
miivafiq olan va ya Toroflorin qarsiliqh yazili
razilasmasina osaslanan hallardan savayi, he¢ bir
halda logy edilmir, diizaldilmir va ya doyisdirilmir.
Toroflor bu Sazisdo toxunulmamis hor ciir
mosololorin xos moramla holli iigiin isin davam
etdirilmosinin zoruriliyini tosdiq edirlor.

Toroflor bozi Shdoliklorin bu Sazisin Qiivvoyaminma

ARTICLE 24

VALIDITY, ASSIGNMENT AND GUARANTEES

24.1 Validity

-131-

(a)

(b)

Except as otherwise provided under Article 24.1(b),
this Agreement shall constitute a valid and binding
legal obligation enforceable in accordance with its
terms among the Parties and their respective
successors and assigns as of the Effective Date.
SOCAR guarantees that as of the date of execution
no other agreement exists with respect to the right to
rehabilitate, develop or produce Petroleum within
the Contract Area save as the JV Agreement.
SOCAR further guarantees that between the
Execution Date and the Effective Date it shall not
enter into any negotiations or arrangements with any
Third Party for the granting of rights to rehabilitate,
explore for, appraise or develop, Petroleum from
within the Contract Area (or any part thereof). From
and after the Effective Date this Agreement shall not
be cancelled, amended or modified except in
accordance with its terms or by written agreement
between the Parties. The Parties acknowledge the
necessity of continuing to work in good faith to
resolve any matters not presently covered by this
Agreement.

In recognition by the Parties that certain obligations
tarixinds vo ya ondan ovval yerino yetirilmoli
oldugunu tasdiq etdiklorino géra raziliq verirlor ki,
27.1(b) bandinin miiddsalar1 va 24.1(a) bondino
miivafiq surotda ARDNS-in tominatlari bu Sazisin
Imzalandigi tarixdon qiivvayo minir.

Oger bu Sazis Azorbaycan  Respublikasinin
Parlamenti tarafindon qati rodd edilarsa va Podratg1
Sazisin ratifikasiyasi tigiin zoruri olan hor hans
sonraki doyisikliklorinin, bela doyisikliklor varsa,
Podratg: tigiin moqbul olmadigim1 ARDNS-o
bildirorsa, bu Sazis qiivvayo minmir va bu Sazis
tizro Toroflorin hiiquqlari va Ghdoliklori logy edilir.

24.2 Hiiqug va éhdaliklorin basqasina verilmosi

(a)

Mohdudiyyotlor. Podratg toroflorin bu Sazisdon irali
galon hiiquq va Odhdoliklorinin hor hansi sokildo
agqasina verilmosina, ipotekasina, girov
qoyulmasina vo ya hor ciir yiiklonmoasino yalniz bu
24.2 bandinds nozordo tutulmus sortlorlo yol verilir.
24.2 bandinin miiddoalarm pozmaqla hoyata
ecirilon hor hansi verilmo logv edilir va hiiquqi
qiivvoyo malik olmur. Bu 24-cii Maddonin
moqsodlori baximindan Digor Podratg1 tarofin idara
strukturunun doyismasi (bunun Digor Podratgi
torafin Osas Ana sirkotinin daxili yenidontaskil vo ya
irlosmosi iiciin edildiyi hallar istisna olmaqla) bu
Sazisin gsortlorino géra hiiquq vo Ghdoliklorin
verilmosi sayilir. Bir Podratg: torofin biitiin istirak
pay1 faizini verdiyi hallardan savay1 digor hallarda
ARDNS-in raziligi olmadan Toroflorin heg biri
agqasina 6z istirak payin bes (5) faizdon az
issasini vermir.

(c)

have to be performed on or before the Effective
Date, it is agreed that the provisions of Article
27.1(b), and SOCAR's guarantees under Article
24.1(a) shall come into force on the Execution Date.

In the event this Agreement is finally rejected by the
Parliament of the Republic of Azerbaijan and
Contractor has notified SOCAR that any further
revisions to this Agreement, if any, necessary for
ratification are unacceptable to Contractor, this
Agreement shall not become effective and the rights
and obligations of the Parties under this Agreement
shall be extinguished.

24.2 Assignment

- 132-

(a)

Restriction. No assignment, mortgage, pledge or
other encumbrance shall be made by a Contractor
Party of its rights and obligations arising under this
Agreement other than in accordance with the
provisions of this Article 24.2. Any purported
assignment made in breach of the provisions of this
Article 24.2 shall be null and void. For purposes of
this Article 24 change in the structure of ownership
of an Other Contractor Party (other than for the
purposes of internal reconstruction or amalgamation
of the Ultimate Parent Company of the Other
Contractor Party) shall be deemed an assignment
under this Agreement. Except in the case of a
Contractor Party assigning all of its percentage
Participating Interest, no Contractor Party shall
assign less than a five (5) percent percentage
Participating Interest without SOCAR’s approval.
(b)

Podrat¢: torafin hiiqug vo Shdoliklorini vermosi.

(i)

(ii)

(iii)

Hiiquq vo éhdoliklorin Uciincii__taroflora
verilmosi. Bu 24.2(b) bondinin miiddoalarina
uygun olmag sorti ilo Podratgi tarofin bu Sazis
lizra 6z hiiquqlarini vo dhdoliklorini hor hansi
Ugiincii_ tarofa_biitiinltikla vo ya gismon
vermok hiiququ vardir, ogor bela Uciincii toraf:

(aa) bu Saziso asason iizorina qoyulan
vozifolora miivafiq olan  texniki
imkanlara’ va maliyyo imkanlarima
malikdirsa;

(bb) bu Sazisin ona verilon pay barasindaki
iitiin sortlorini qabul edirsa; va

(cc) ARDNS-in va Podratgi teraflordon hor
irinin qanuni yolla isgiizar
miinasiboatlora gira bilacayi taskilatdirsa.

Podratg: torafin_yiiklomasi. Bu Sazis iizra 6z
Ohdoliklorina xalel gotirmoden hor Podratg1
torof Sazisdo géstorilon paymin, yaxud
Azoarbaycan Respublikasinin orazisinds va ya
onun —hiidudlarindan konarda_—_—Neft-qaz
omoliyyatlari iigiin istifado olunan hor hans1
omlakda 6z payin manegsiz olaraq ipoteka
etmok, girov qoymaq vo ya basqa sakildo
yiiklomok hiiququna malikdir, bu sortlo ki,
homin ipoteka, girovqoyma va ya_ basqa
sokildo yiikloamo yalniz bu Sazisin sortlorino
miivafiq suratdo hoyata kegirilir.

ARDNS-in_icazosi. Uciincii torofin xeyrino
Podratg1 torof hor hans1 hiiquq vo Ghdoliklorin
verilmosini, ipoteka, girov va ya basqa sakildo
yiiklomoni planlasdirdiqda = bunun ___iigiin

- 133 -

(b)

By a Contractor Party
(i) Assignments to Third Parties. Subject to the

(ii)

(iii)

provisions of this Article 24.2(b) a Contractor
Party shall be entitled to assign all or part of its
rights and obligations arising under this
Agreement to any Third Party which:

(aa) has the technical and financial ability
commensurate with the responsibilities
and obligations which would be imposed
on it hereunder;

(bb) as to the interest assigned, accepts and

assumes all of the terms and conditions

of this Agreement; and

(cc) is an entity with which SOCAR and each
of the Contractor Parties can legally do

business.

Encumbrance by Contractor Party. Without
prejudice to its obligations hereunder, each
Contractor Party shall have the right to freely
mortgage, pledge or otherwise encumber its
interests in the Agreement or any property in
or outside the Republic of Azerbaijan which is
used for Petroleum Operations, provided that
any such mortgage, pledge or other
encumbrance shall be made expressly subject
to the terms of this Agreement.

Approval of _SOCAR. Any proposed
assignment, mortgage, pledge or other

encumbrance by a Contractor Party to a Third
Party shall require the prior approval of
(iv)

ARDNS-in qabaqcadan icazasi tolob olunur,
hom do buna icazo vermokdan asassiz olaraq
boyun qagirila bilmoz. Oger ARDNS hiiquq va
Ohdoliklorin verilmasi, ipoteka, girov vo ya
basqa_ yiiklomo haqqinda biitiin miivafiq
informasiya va layiho sonodi olava olunmaqla
planlasdirilan bu ciir verilmo barasindo bildiris
aldiqdan doxsan (90) giin sonra 6z qorarm
elan etmirso, homin verilma, ipoteka, girov va
ya basqa_ yiiklomo ARDNS | torofindon
bayanilmis hesab edilir.

Hiiqug varisinin dhdoliklori. Podratg1 taraf bu
Sazig iizro hiiquqlarm: vo  dhdoliklorini
tamamilo vo ya qismon verdiyi halda va hamin
verilmonin ARDNS terafinden bayanilmesi,
yaxud bayonilmis sayilmasi sorti ila, hiiquq va
Ohdoliklori veran toraf homin verilmonin
qiivvoyo mindiyi tarixdon sonra bu Sazis iizra
biitiin golocok 6hdoliklordon déziiniin verdiyi
istirak pay: hacminds azad olunur. Bundan
sonra hiiquq varisi, bu Sazisdo ayrica
gostorilmis hallar istisna olmaqla, bu Sazisdon
irali golon 6hdoliklor iigiin digor Podratg1
toraflorla yanasi birga va fardi mosuliyyot
dasiyir.

Hiiguq_ va Ghdoliklorin Ortaq_sirkotlora va
Podratg: toroflara_verilmasi. Podratgi tarof
ARDNS ilo razilasdirmadan bu Sazisdon irali
galon hiiquqlan vo Ghdoliklori éziiniin bir va
ya bir nega Ortaq sirkotino, yaxud Podratg1
toraflordon hor hansi birino biitiinliiklo, yaxud
qismon vo istonilon vaxt vermok hiiququna
malikdir, lakin bir sortlo ki, bu ciir hiiquq
verilmasi barasind, ARDNS-o dorhal xobar
verilocak. Olava olarag, hiiquq verilmasi
Podratg1 tarof vasitasila hor hansi Ortaq sirkoto
kegorso, bu ciir Ortaq sirkot yuxaridak1
24.2(b)(i) bondinin taloblorini ddoyir va

- 134-

(iv)

(v)

SOCAR which approval shall not be
unreasonably withheld. If within ninety (90)
days following notification to SOCAR of a
proposed assignment accompanied by the
relevant information and the draft deed of
assignment, mortgage, pledge or other
encumbrance, SOCAR has not given its
decision, such assignment, mortgage, pledge
or other encumbrance shall be deemed to be
approved by SOCAR.

Obligations of Assignee. In the event a
Contractor Party assigns all or a portion of its

rights and obligations arising under this
Agreement, and the assignment has been
approved or deemed approved by SOCAR, the
assignor shall, to the extent of the interest
assigned, be released from all further
obligations and liabilities arising under this
Agreement after the effective date of such
assignment. The assignee with the remaining
Contractor Parties shall thereafter be jointly
and severally liable for the obligations arising
from this Agreement, except to the extent
otherwise provided under this Agreement.

Assignments to Affiliates and Contractor
Parties. A Contractor Party shall be entitled at
any time to assign all or part of its rights and
obligations arising from this Agreement to one
or more of its Affiliates or to any of the
Contractor Parties without the prior consent of
SOCAR, provided however that SOCAR shall
be promptly advised of any such assignment.
Additionally, with respect to an assignment by
a Contractor Party to an Affiliate, any such
Affiliate must satisfy the requirements of
Article 24.2(b)(i) above, and further, provided
that the assigning party shall remain liable for

24.3

24.4

24.5

homginin bu sortla ki, homin verilmonin
ARDNS - torofinden  bayanilacoyi, yaxud
24.2(b)(iii) bondinda géstorilmis qaydaya
uygun suroatda ARDNS tarafindon bayanilmis
sayilacagi1 andan Podratgi istirak payinin
verilmodiyi halda oldugu kimi, bu Sazis iizra
Ohdoliklor iigiin 6z maosuliyyotini eynilo
saxlayir.

Hiiqug va éhdoliklarin verilmasindon vergi tutulmasi

24.2 Maddasino osason hor hansi hiiquq otiiriilmasi va ya
k6égiirmolor pulsuz hoyata kecirilir vo biitiin Podratgi
taroflor ticgiin Gdonilon Monfoot vergisindon basqa biitiin
vergilardon vo hor hansi moasroflor va 6domalardon azad
olunur.

Hiiqug va éhdoliklarin verilmasi sartlori

Podratg1 toroflorin hor hans hiiquq vo dhdoliyi basqasina
hékmon bu sortla verilir ki, hiiquq varisi ARDNS-o Osas
ana sirkotin (méveud oldugu taqdirds) taminatim teqdim
etsin.

Hékumotin tominati

Biitiin Toroflor bu Sazisi imzaladiqdan sonra ARDNS
Hoékumot tominatinin imzalanmasim tamin edir. Hékumot
tominatinin imzalanmis orijinali hor Podratg: tarofo verilir
va Sazisin Azorbaycan Respublikas1 Milli Moclisinin
miizakirosino teqdim olunan imzalanmis niisxosino onun
tarkib hissosi kimi daxil edilir. Sazis Azorbaycan
Respublikasinm Milli Moclisi torofindon ratifikasiya vo
tasdiq edildikdon vo adi qaydada dore olunduqdan sonra
Hoékumotin tominati Azorbaycan Respublikas: qanun
qiivvasi kasb edir.

24.3

24.4

24.5

- 135 -

its Affiliates' obligations under this Agreement
in the same manner as though no assignment
had been made to such Affiliate unless and
until said assignment is approved or deemed
approved by SOCAR, in the manner provided
under Article 24.2(b)(iii).

No Tax on Assignments

Any assignment or transfer pursuant to Article 24.2 shall
be free of Taxes, except Profit Tax, and shall be free of
any cost or charge to Contractor Parties.

Conditions on Assignment

Any assignment by a Contractor Party shall be expressly
conditioned upon the assignee providing to SOCAR an
Ultimate Parent Company Guarantee (if any).

Government Guarantee

Upon the execution of this Agreement by all Parties
SOCAR shall procure the execution of the Government
Guarantee. An executed original of the Government
Guarantee shall be provided to each Contractor Party and
shall be included in the executed copy of this Agreement
to be submitted to the Milli Mejlis of the Republic of
Azerbaijan. Upon ratification and approval of this
Agreement by the Milli Mejlis of the Republic of
Azerbaijan and publication in the customary manner the
Government Guarantee shall have the force of law of the
Republic of Azerbaijan.
25.1

25.2

MADDO9 25

___ TOTBIQ EDILO BiLON QANUN,
iQTISADi SABITLOSMO VO ARBITRAJ

Tatbig edila bilon hiiquq

Bu Sazis Azorbaycan Respublikasi vo ingiltoronin
qanunlar: tigiin imumi olan hiiquq prinsiplorino miivafiq
surotds tonzimlonir vo tofsir edilir, hor hansi mosolaya dair
timumi hiiquq prinsiplori olmadigi halda iso Kanadanin
Alberta oyalotinin timumi hiiquq prinsiplori tatbiq edilir
(hiiquq normalarmin kolliziyalarma aid qanunlar istisna
olmaqla). Bu Sazis homginin “pacta sunt servanda“
(‘miigaviloloro omol olunmalidir“) beynoalxalq hiiquq
prinsipino tabe  edilir. Bu Sazis Azarbaycan
Respublikasinin Milli Maclisi torafindon tasdiq edildikdon
sonra Azorbaycan Respublikasmmmn Qanunu qiivvasino
minir va Azarbaycan Respublikasinda miiddoalan. bu
Saziso uygun golmoyon va ya zidd olan hor hansi basqa
méveud vo ya golacok qanundan, formandan, yaxud
inzibati sorancamdan (vo ya onun bir hissasindon) iistiin
tutulur, (bu Sazisdo konkret surotdo basqa ciir géstorilon
hallar istisna olmaqla).

Iqtisadi sabitlagmo

Bu Sazis tizra Podratgrya (yaxud onun hiiquq varislorino)
va onun Subpodratgilarina verilosi hiiquqlar va monafelor
Podratgimin qabaqeadan raziligi olmadan doyisdirilmir,
modifikasiya edilmir va ya mohdudlasdirilmir. Ogor hor
hans1 Hékumot organ: bu Sazisin miiddoalarina zidd olan,
yaxud bu Sazis iizro Podratgimin hiiquqlarma va ya
monafelorina monfi (yaxud miisbot) tosir gésteron hor
hanst méveud, yaxud goalacak ganunun, miigavilonin,
hékumotlorarasi1 sazisin, formanm vo ya_ inzibati
soroncamin, o ciimlodon, lakin bununla mahdudlasmadan,
vergi qanunvericiliyinds, qaydalarda, inzibati tocriibado

25.1 Applicable Law

ARTICLE 25

APPLICABLE LAW, ECONOMIC STABILIZATION
AND ARBITRATION

This Agreement shall be governed and interpreted in
accordance with principles of law common to the law of
the Republic of Azerbaijan and English law, and to the
extent that no common principles exist in relation to any
matter then in accordance with the principles of the
common law of Alberta, Canada (except for laws
regarding conflicts of laws). This Agreement shall also be
subject to the international legal principle of pacta sunt
servanda (agreements must be observed). Upon approval
by the Milli Mejlis of the Republic of Azerbaijan of this
Agreement, this Agreement shall constitute a law of the
Republic of Azerbaijan and shall take precedence over any
other current or future law, decree or administrative order
(or part thereof) of the Republic of Azerbaijan which is
inconsistent with or conflicts with this Agreement except
as specifically otherwise provided in this Agreement.

25.2 Economic Stabili:

tion

The rights and interests accruing to Contractor (or its
assignees) under this Agreement and its Sub-contractors
under this Agreement shall not be amended, modified or
reduced without the prior consent of Contractor. In the
event that any Governmental Authority invokes any
present or future law, treaty, intergovernmental agreement,
decree or administrative order which contravenes the
provisions of this Agreement or adversely or positively
affects the rights or interests of Contractor hereunder,
including, but not limited to, any changes in tax
legislation, regulations, or administrative practice, the

- 136 -
25.3 Arbitraj

hor hans: doyisikliklorin totbiq olunmasini talob edirsa,
Toroflorin iqtisadi monafelorinin tarazligim1 borpa etmok
moqsodi ilo bu Sazisin miiddoalarinda tashihlor aparilir, va
ager Podratcinin hiiquq va monafelorino monfi tasir olarsa,
bu halda ARDNS bununla olagodar bas vermis hor hans
itkilor, iqtisadi voziyyoatin pislosmosi, zoror vaya ziyanlar
tigiin Podratgrya (va onun _hiiquq __varislorina)
kompensasiya verir. Yuxaridaki prinsiplora uygun olaraq
hor hansi belo miiqavilo, hékumotlorarasi sazis, qanun,
forman vo ya inzibati sorancamla bu Sazis arasinda hor
hans miinaqiso vo ya uygunsuzlugu tez holl etmok iiciin
miivafiq Hoékumot organlarmm miivafiq — tadbirlori
gormosini tomin etmok maoqsodila ARDNS  6z
solahiyyotlorinin tam hocmi ¢er¢ivasinds biitiin aglabatan
soylori géstorir.

(a) 15.1(a)(ii) vo 15.1(c) bondlorinin miiddoalarina
miivafiq surotdo nozordon kecirilmok tigiin eksperta
gondorilon mosololor istisna olmaqla, ARDNS ilo
hor hansi Podratgi torof, yaxud biitiin Podratg1
toraflor arasinda miibahiso (Rohbor komitonin
iclaslarmda holl edilmomis mesololor  daxil
olmaqla) bas verdikds, miibahisa edon Toroflor bu
Sazisin sartlorino = asaslanaraq_ ~—s miibahisonin
qarsiliqh suratda qoanastboxs bir sakilda hall
olunmasina cohd géstarmok iigiin gériisiirlor. Torof
hamin miibahiso haqqinda bildiris aldiqdan sonra
otuz (30) giin miiddatinda miibahiso, Toroflori
qarsiliqh surotds qonaotlondiran bir sokildo aradan
galdirilmirsa, homin miibahisa Arbitraj qaydasinin
miiddoalarina va tatbiq edilo bilon hiiquq barasinda
25.1 bondinda géstarilmis miiddoalara miivafiq
suratdo hall edilir.

(b) Bu Sazisdo heg no Podratgi toroflorin§ xarigi
sormayolorin miidafissi haqqmda Azorbaycan
Respublikasinin foaliyyotds olan qanunvericiliyi ilo
nozorde tutulan hiiquqlarimi osla mohdudlasdirmir

25.3

- 137-

terms of this Agreement shall be adjusted to re-establish
the economic equilibrium of the Parties, and if the rights
or interests of Contractor have been adversely affected,
then SOCAR shall indemnify Contractor (and its
assignees) for any disbenefit, deterioration in economic
circumstances, loss or damages that ensue therefrom.
SOCAR shall within the full limits of its authority use its
reasonable lawful endeavours to ensure that the
appropriate Governmental Authorities will take
appropriate measures to resolve promptly in accordance
with the foregoing principles any conflict or anomaly
between any such treaty, intergovernmental agreement,
law, decree or administrative order and this Agreement.

Arbitration

(a) Except for any matter to be referred to an expert
pursuant to Articles 15.1(a)(ii) and 15.1(c), in the
event of a dispute arising between SOCAR and any
or all of the Contractor Parties (including matters
which are not resolved at the Steering Committee),
the disputing Parties shall meet in an attempt to
resolve the dispute to their mutual satisfaction by
reference to the terms of this Agreement. If
satisfactory mutual agreement is not achieved within
thirty (30) days after receipt by a Party of notice of
such dispute, such dispute shall be settled in
accordance with the Arbitration Procedure and the
applicable law provisions of Article 25.1.

(b) Nothing in this Agreement shall limit the rights of
the Contractor Parties under the existing law of the
Republic of Azerbaijan on protection of foreign
investment, which rights shall apply in addition to
(©)

va Azorbaycan Respublikasinin hor hansi basqa
méveud va ya galacok qanununun miiddoasina
baxmayaraq, homin hiiquqlar Podratgiya bu Sazis
iizra moxsus olan hor hans1 basqa hiiquqlara olavo
olaraq totbiq edilir. Hor hans: Hékumot orqaninin
hor hans foaliyyoti vo ya _foaliyyotsizliyi
noticosinds Podratgimm her hans hiiquqlarinin,
monafelorinin, yaxud omlakinin ekspropriasiyasi,
millilosdirilmosi va ya basqa ciir
6zgoninkilosdirilmasi hallarmda arbitrlear nagd
pulun diskontlasdirilmis aximlar1 metodunu tatbiq
edorak va alverisli soraitda oqddo maragi olan
alicmin vo saticinin méveudlugunu ehtimal edorak,
habelo Podratginin 6z hiiquqlaridan,
monafelorindon, payindan (o ciimlodon
monimsonilmomis ehtiyatlarda istirak payindan) vo
ya omlakindan mohrum olmasi ilo noticalonon
alverissiz voziyyoti nozora almayaraq zororin
ovozinin tam bazar qiymati ila va méveud miiassisa
asasinda ddonilmosi (0 ciimladon Dollarla dorhal
tam vo tasirli kompensasiyas1) prinsiplorini totbiq

edirlor. Podratgimin  sadalanan _hiiquqlarinin,
monafelorinin, payinin (o ciimlodon
monimsonilmomis ehtiyatlarda istirak payinm) vo
ya omlakinin tam bazar qiymotini
miuioyyonlosdirmok iigiin arbitrlor —_—yiiksak
beynolxalq niifuza malik investisiya bankin
segirlor.

Bu 25.3 bandinds nozerdo tutulan hiiquqlar va
Ohdaliklor bu Sazisin qiivvasino xitam verilondon
sonra da qiivvade qalir.

- 138 -

(©)

any other rights Contractor may have under this
Agreement notwithstanding any other law, both
current and future, in the Republic of Azerbaijan. If
any of Contractor's rights, interests or property are
expropriated, nationalised or otherwise taken by
reason of any act or failure to act of any
Governmental Authority, then the arbitrators shall
apply the principle of indemnification (including
prompt, full and effective compensation in Dollars)
at the full market value, on the basis of an on-going
concern utilising the discounted cash flow method,
assuming a willing buyer and seller in a non-hostile
environment, and disregarding the unfavourable
circumstances under which or following which
Contractor shall be deprived of its rights, interest
(including its interest in undeveloped reserves) or
property. The arbitrators shall select an investment
bank of good international reputation for purpose of
appraising the full market value of said rights,
interest (including its interest in undeveloped
reserves) or property of Contractor.

The rights and obligations under this Article 25.3
shall survive the termination of this Agreement.
MADD0d 26

BILDIRISLOR

Bu Sazisin miiddoalarma miivafiq suratdo taqdim olunan
biitiin bildirislor ingilis va Azorbaycan dillorinds yazili
sokildo tortib edilir vo faksla, yaxud moktubla hor bir
Torofo asagida géstorilon tinvana (yaxud bir Torofin digor
Toroflora vaxtasir bildira bilocayi hor hansi basqa tinvana)
gondorilo bilor, bu sartls ki, Qiivvoyominmo tarixindon vo
Omoliyyat sirkoti yaradildiqdan sonra Azorbaycan
Respublikas1 Dévlot Neft Sirkoti torafinden Podratg1
taroflora géndorilon va bu Sazisin sortlorina géra zoruri
olan biitiin bildirislor (31-ci Maddoda nozordo tutuldugu
kimi pozuntu haqqinda hor hans: bildirislor, va yaxud
24.2(b)(iii) bondino assason Sazisin qiivvosino xitam
verilmosi haqqinda bildirislor, habelo 25.3 bondindo
nozorda tutulan, arbitraja aid olan hor hansi bildirislor
istisna edilmokla) bu 26-c1 Maddonin miiddoalarina uygun
suratdo Omoliyyat sirkotina géndorilmisdirso, _ biitiin
Podratg1 toroflora gatdirilmis hesab olunur. Omoliyyat
sirkoti yaradildiqdan sonra Podratci onun adim va
tinvanin (habelo bunlarm miivafiq doyisikliklorini) omoli
cohotdon miimkiin olan on qisa miiddotlorda ARDNS-o
taqdim edacokdir. Faksla verilmis bildiris géndorildiyi
tarixdon sonraki birinci giin ¢gatdirilmis hesab olunur.
Moktubla géndorilon bildirigs yalniz alindiqdan sonra
gatdirilmis sayilir. Bu Sazisin qiivvasino xitam verilmosi
haqqinda bildirislor vo K6kli pozuntu haqqinda bildirislor
yalniz moktubla taqdim olunur.

ARDNS: Azarbaycan Respublikas1 Dévlot Neft
Sirkoti
Azarbaycan Respublikas1

Baki sahori, AZ 1000 Neftgilor prospekti, 73

Faks: (994 12) 4936492
Kimo: Prezidenta

- 139-

ARTICLE 26
NOTICES

All notices required to be given pursuant to this
Agreement shall be in writing in English and Azeri an
may be given by facsimile or letter to the address set out
below for each Party (or such other address as a Party
may notify to the other Parties from time to time)
provided, however, that following the Effective Date an
formation of the Operating Company any notices
required to be given to Contractor Parties hereunder by
SOCAR (except any notice of breach pursuant to Article
31, any notice pursuant to Article 24.2(b)(iii) and any
notice of termination of this Agreement and any notice of
arbitration pursuant to Article 25.3) shall be considere
effective as to all Contractor Parties if given to the
Operating Company in accordance with this Article 26.
Contractor shall advise SOCAR of details of the name
and address of the Operating Company (and of any
changes thereto) as soon as practicable after its
formation. A notice given by facsimile shall be deeme
to be received on the first working day following the date
of dispatch. A notice sent by letter shall not be deeme
to be delivered until received. Notices of termination of
this Agreement and notices of Material Breach shall be
given only by letter.

SOCAR: State Oil Company of the
Republic of Azerbaijan
73 Neftchilar Prospecti

Baku AZ1000 Republic of Azerbaijan

Facsimile: (994 12) 4936492
Attention: The President
QEA:

ONS:

Qlobal Enerci Azorbaycan Limited GEA:

Aleman, Cordero, Galindo&Li Trast
(BVI) Limited,

Pogt qutusu 3175, Roud Taun, Tortola,
Britaniya Vircin adalar

Faks: (99412) 437 27 16
Tel: (99412) 437 23 60
Kimo: Direktora

ARDNS-in Ortaq Neft Sirkoti SOA:
Azarbaycan Respublikas1
Baki sahori, AZ 1000 Neftgilor prospekti, 73

Faks: (994 12) 936492
Kimo: Prezidenta

-140-

Global Energy Azerbaijan Limited
Aleman, Cordero, Galindo&Lee Trust
(BVI) Limited,

P.O. Box 3175, Road Town, Tortola,
British Virgin Islands

Facsimile: (99412) 437 27 16
Telephone:(99412) 437 23 60
Attention: The Director

SOCAR Oil Affiliate
73 Neftchilar Prospecti
Baku AZ1000 Republic of Azerbaijan

Facsimile: (994 12) 936492
Attention: The President
MADDO9 27
SAZISIN QUVVOYOMINMO TARIXi

27.1 Qiivvayominme tarixi

(a)

(b)

Azoarbaycan Respublikas1 qanunvericilik orqanlarn
Azorbaycan Respublikasi Konstitusiyasina, tolob
olunan biitiin hiiquqi rasmiyyatlora vo qaydalara tam
omol etmokla Azorbaycan Respublikasinda bu
Saziso (Hékumot tominati daxil olmaqla) tam qanun
qiivvasi veran qanunvericilik akt: qabul etdiklorino
va méveud tacriibaya asason onun dare olunduguna
dair sohadotnamoni ARDNS-in Podratg1ya taqdim
etdiyi tarix Sazisin Qiivvayominma tarixi sayilir, bu
sortlo ki, asagidaki ilkin sortlor tomin olunmayinca,
Qiivvayominms tarixi baslanmayacaqdir:

(i) bu Sazisin baglanmasma hor bir Torofin
Direktorlar surasmin sanksiya vermosi (ogor
bu, tasis sonodlarina uygun olaraq totbiq edilo
bilorsa);

(ii) Hor Podratg1 tarafa (ONS-dan basqa) Hékumot
tominatinin verilmasi; va

(iii) Qiivvoyaminmo tarixinds Toroflorin Kontrakt
sahosindo vo/yaxud Kontrakt sahosi iigiin Neft-
qaz omoliyyatlarmda MM-nin istifado etdiyi
asashi fondlarin istifado hiiququnun Omoliyyat
sirkoti torofindan qobulunu  tasdiq edon
sonodlori Azarbaycan Respublikasinin
qanunvericiliyi ilo nozordo tutulmus qaydada
imzalamasi;

Toroflor miimkiin qodor qisa miiddotlorda (1)

ARTICLE 27
EFFECTIVE DATE

27.1 Effective Date

-141-

(a)

(b)

The Effective Date shall be the date upon which
SOCAR delivers to Contractor written evidence of
the enactment by the legislature of the Republic of
Azerbaijan in full compliance with the Constitution
of the Republic of Azerbaijan and all requisite legal
formalities and procedures and publication in the
customary manner of legislation giving this
Agreement (including the Government Guarantee),
the full force of law in the Republic of Azerbaijan,
provided, however, that the Effective Date shall not
occur until the following conditions precedent have
been satisfied:

(i) authorisation to enter into this Agreement by
the Boards of Directors of each of the Parties
(if applicable under foundation documents of
such Party); and

(ii) delivery to each of the Contractor Parties
(except SOA) of the Government Guarantee;
and

(iii) execution by the Parties of the instruments in

the order specified by the legislation of the

Republic of Azerbaijan justifying acceptance

by the Operating Company of the right to use

the capital assets used by the JV in the

Petroleum Operations within and/or for the

Contract Area at the Effective Date;

The Parties shall use their best endeavours to obtain
27.1(a)(i)-( iii) bondlorinds géstorilmis sortlora omol
edilmosino va, onlara omol olunduqdan sonra, (2)
yuxarida _— gdstorilonlora asason Azorbaycan
Respublikasmin qanunvericilik orqanlari torafindon
bu Saziso vo adi gakilmis Hékumot tominatina
Azarbaycan Respublikasinda tam qanun qiivvasi
veron qanunvericilik aktmmin qabul edilmosino nail
olmaq iiciin biitiin soylori géstorirlor.

27.2 Qiivvayaminme tarixinadak Neft-qaz amoliyyatlari

27.1 bondinin miiddoalarma baxmayaraq, imzalanma
tarixindon Qiivvayaminmo tarixinodak Podratc¢1 ARDNS-
in qabaqeadan yazili raziligin1 almadan  Neft-qaz
amoliyyatlar: aparirsa, homin Neft-qaz omoliyyatlan ilo
alaqodar olaraq Podratginin ¢okdiyi moasroaflorin ovozi
Odonilmir.

272

-142-

as soon as possible (1) satisfaction of the conditions
referred to in Article 27.1(a)(i) - (iii) and upon
satisfaction thereof (2) the enactment as aforesaid by
the legislature of the Republic of Azerbaijan giving
this Agreement and the said Government Guarantee
the full force of law in the Republic of Azerbaijan.

Pre-Effective Date Petroleum Operations

Notwithstanding the provisions of Article 27.1, in the
event that, from the Execution Date and prior to the
Effective Date, Contractor, without prior written consent
of SOCAR, does conduct Petroleum Operations, the costs
incurred by Contractor in relation to such Petroleum
Operations shall not be Cost Recoverable.
MADDO 28 ARTICLE 28

OTRAF MUHITIN MUHAFIZOSi VO TOHLUKOSIZLIK ENVIRONMENTAL PROTECTION AND SAFETY

28.1 Omoliyyatlarin aparilmasi 28.1 Conduct of Operations

Podratg1 Neft-qaz omoliyyatlarim: tahliikosizlik texnikasi
vo otraf miihitin miihafizasi tizra qiivveda olan va galocak
Azorbaycan qanunvericiliyino uygun olaraq, habelo
beynalxalq neft-qaz sonayesinds qobul olunmus otraf
miuhitin miihafizosi standartlarma uygun olaraq lazimi
hassasliqla, somorali vo tahliikosiz sokildo aparir, bu sortlo
ki, bu standartlar va tacriiba tahliikosizlik texnikasi1 vo
otraf mihitin miihafizosi iizra Azarbaycan
qanunvericiliyino zidd deyildir. Podratgi moahdudiyyot
qoyulmadan, yerin iistii, yerin toki, doniz, hava, gdllor,
caylar, flora vo fauna, kond tosorriifati bitkilori, digar tobii
ehtiyatlar daxil olmaqla biitévliikds otraf miihitin
tarazliginin hor hansi potensial pozuntularm minimuma
endirmok iigiin bu qanun vo standartlara uygun olaraq
biitiin aglabatan todbirlori gériir. Tadbirlorin ardicilligi bu
sira ilo miioyyon edilir: hoyatin miihafizosi, otraf miihitin
mithafizosi va omlakin miihafizosi. Podratg: Neft-qaz
amoliyyatlari ilo slaqodar islorin sahiyya, tohliikosizlik va
otraf miihitin miihafizosi aspektlorini biitiinliiklo ohato
edon birlasmis nozarat sistemi yaradir, bu sortlo ki:

(a) Podratg: ilkin voziyyotin 6yronilmosinoa osason vo
ARDNS vo Azorbaycan Respublikasi Ekologiya va
Toabii Sorvatlor = Nazirliyi («ETSN») ilo
razilasdirmaqla Kontrakt sahasi iigiin saglamligin
miihafizasi, tohliikosizlik texnikas1 va otraf mihit
iizra Program hazirlayir. Saglamligin miihafizosi,
tahliikosizlik texnikasi vo otraf miihitin miihafizosi
Proqraminin hazirlanmasi va hoyata kegirilmasi ilo
bagli gokilmis mosroflor Neft-qaz omoliyyatlar
mosroflaridir va avozi odonilandir.

Contractor shall conduct the Petroleum Operations in a
diligent, safe and efficient manner in accordance with
present and future Azerbaijani laws with respect to safety
and protection of the environment, international Petroleum
industry environmental standards and practices, provided
that such standards and practices comply with Azerbaijani
laws with respect to safety and protection of the
environment. Contractor shall take all reasonable actions
in accordance with those laws and standards to minimise
any potential disturbance to the general environment,
including without limitation the surface, subsurface, sea,
air, lakes, rivers, animal life, plant life, crops and other
natural resources and property. The order of priority for
actions shall be the protection of life, environment and
property. Contractor shall implement an_ integrated
management system covering all health, safety and
environmental aspects of the activities carried out in
relation to the Petroleum Operations; provided that:

(a) Contractor shall elaborate Health, Safety and
Environmental Protection Programme for the
Contract Area to be developed on the base line study
and approved by Contractor and SOCAR and the
Ministry of Ecology and Natural Resources (MENR)
of the Republic of Azerbaijan. Costs incurred with
respect to preparation and implementation of the
Health, Safety and Environmental Protection
Programme shall be Petroleum Costs and shall be
Cost Recoverable.

- 143 -
(b) Podratgi Neft-qaz omoliyyatlarin1 9-cu Olavonin 2-ci
bandinds géstorilon tahliikosizlik texnikasi vo otraf
miihitin miihafizosi standartlarina omol edilmosi
sortila aparir. Podratgi Neft-qaz omoliyyatlarinin
tonzimlonmesi iigiin yararli olan  tohliikosizlik
texnikasi vo otraf mihitin mithafizosi standartlari vo
metodlarim hazirlayir vo sonra ARDNS vo ETSN ila
razilasdirir. Tohliikosizlik texnikasi vo otraf miihitin
miihafizosi standartlar1 sahilyan1 zonanin, habelo
Xozer donizinin saciyyovi ekoloji xiisusiyyotlorini
nozore alir va tahliikasizlik texnikasi vo otraf mihitin
mihafizosi iizro méveud vo golacok Azarbaycan
qanunvericiliyina vo yeri goldikdo, diinyanin digor
rayonlarinda kasfiyyat va hasilat tizra omoliyyatlarda
totbiq olunan  benalxoalq neft-qaz_sonayesinin
standart vo tocriibasino asaslanir. Belo standart vo
metodlar tortib olunarkon otraf miihitin miihafizosi
mogqsodlori, texniki hoyata kegirilmo, iqtisadi va
kommersiya somoroliliyi kimi anlayislar nozoro
alinrlar. ARDNS, Podratg1 vo ETSN arasinda
razilasdirilmis yeni tohliikosizlik texnikasi1 va otraf
mihitin miihafizosi standartlar1 bu Sazis iizra
qiivvayo mindikds Olava 9-da géstarilon standart vo
metodlar daha totbiq olunmur vo noticada belo yeni
standart va metodlar bu sazis iizra Neft-qaz
omoliyyatlarina totbiq olunur vo Sazisin bir hissasi
kimi qanun qiivvosi alirlar.

28.2 Qoaza voziyyotlori

Otraf miihita zorer vuran va ya zoror vura bilon qoza
vaziyyatlori va ya bodboxt hadisalor, o ciimlodon, lakin
bunlarla mohdudlasmadan, _ partlayislar, _ piiskiirtiilor,
sizmalar va basqa hadisalor zamam Podratg1 homin hallar,
o ciimlodon sizmis neftin hacmi barada dorhal ETSN va
ARDNS-i xobordar edir va voziyyotin diizolmosi tigiin
gordiiyii tacili todbirlor va bu tadbirlorin noticolori
haqqinda molumat verir. Podratgi tacili tedbirlor gormak,
qeza voziyyotini nozarot altina almaq vo insan tolofatin

28.2

-144-

(b) Contractor shall conduct Petroleum Operations in
compliance with the safety and environmental
protection standards outlined in paragraph 2 of
Appendix 9. Contractor shall develop and further
agree with SOCAR and MENR safety and
environmental protection standards and_ practices
appropriate for the regulation of Petroleum
Operations. Safety and environmental protection
standards shall take account of the specific
environmental characteristics of coastal zone and the
Caspian Sea and draw on present and future
Azerbaijani laws with respect to safety and
protection of environment and, as appropriate, on
international Petroleum industry standards and
experience with their implementation in exploration
and production operations in the other parts of the
world. In compilation of such standards and
practices account shall be taken of such matters as
environmental quality objectives, —_ technical
feasibility and economic and commercial viability.
When new safety and environmental protection
standards devised and agreed between SOCAR,
Contractor and MENR shall take effect under this
Agreement, standards and practices outlined in
Appendix 9 shall not apply any more; and such new
standards and practices shall further apply to
Petroleum Operations under this Agreement and
have the force of law as a part of this Agreement.

Emergencies

In the event of emergency and accidents, including but not
limited to explosions, blow-outs, leaks and other incidents
which damage or might damage the environment,
Contractor shall promptly notify MENR and SOCAR of
such circumstances, including the estimate of oil spilled,
its first steps to remedy this situation and the results of
said efforts. Contractor shall use all reasonable endeavours
to take immediate steps to bring the emergency situation
under control and protect against loss of life, prevent harm
qarsisim almaq, tobii ehtiyatlara vo biitévliikdo otraf
miihita zoror doymasinin, habelo itkilorin va omlaka zorar
daymosinin garsisim almaq tigiin hor ciir aglabatan soylor
gostoracokdir. Podratcg1 homginin gériilmiis todbirlor
haqqinda ARDNS vo miivafiq Hokumot  organlari
qargsisinda hesabat verir.

Utraf miihitin miihafizasinin strategiyasi

Asagidakilar1 ehtiva etmoklo otraf miihitin miihafizosi
strategiyasi islonib hazirlanir:

(a) 9-cu Olavanin | bondindo géstorildiyi kimi, Neft-qaz
omoliyyatlarinin torkib hissasi olaraq otraf miihitin
miihafizosino nozarot sisteminin yaradilmasi vo
Rohbor komita torofindon otraf miihit iizra k6mokgi
komitonin taskil edilmosi;

(b) Neft-qaz omoliyyatlarmim adi morhololorino uygun
golon qaydada saglamligin miihafizosi, tohliikosizlik
texnikasi va otraf miihitin miihafizosi Proqraminin
morhololi yerino yetirilmosi;

(c) otraf miihitin miihafizosi iizra kémokcgi komita
torofindon yuxarida — géstorilon — saglamligin
miihafizasi, tahliikasizlik texnikasi vo otraf miihitin
mihafizosi Programmm  hazirlanmasi — yalniz
Kontrakt sahosinin ilkin ekoloji vaziyyatinin
miistoqil qiymotlondirilmosinden sonra hoyata
kegirilir. Saglamligin miihafizosi, — tohliikosizlik
texnikas1 vo otraf miihitin miihafizosi Proqrami
ARDNS vo ETSN ila razilasdirilmaqla Rohbor
komito tarafindon baxilir va qabul olunur.

28.4 Otraf miihits ziyan vurulmasi

(a) Podratcg: saglamligin miihafizasi,  tahliikosizlik
texnikas1 va otraf miihitin mihafizosi Proqramint
ARDNS va ETSN ilo razilasdirdiqdan sonra,

28.3

to natural resources and to the general environment and
loss of or damage to property. Contractor shall also report
to SOCAR and appropriate Governmental Authorities on
the measures taken.

Environmental Protection Strategy

An environmental protection strategy shall be developed
which shall include:

(a) Establishment of an environmental management
system as an integral part of Petroleum Operations
and the formation by the Steering Committee of an
environmental sub-committee as described in
paragraph | of Appendix 9;

(b) Health, Safety and Environmental Protection
Programme carried out in sequences appropriate to
the normal phases of Petroleum Operations in
accordance with the Annual Work Programmes and
Budget;

(c) Environmental sub-committee shall develop the said
Health, Safety and Environmental Protection
Programmee only upon an independent assessment
of the environmental base line study has been
carried out. Health, Safety and Environmental
Protection Programmee shall be reviewed and
approved by the Steering Committee upon
agreement by SOCAR and MENR.

28.4 Environmental Damage

- 145 -

(a) Upon agreement by Contractor of the Health, Safety
and Environmental Protection Programmee with
SOCAR and MENR, Contractor shall be liable for
(b)

(c)

Podratg1 onun Azorbaycan Respublikasinin miivafiq
mohkomesi torafindon miisyyon edilmis  taqsiri
liziindon otraf miihitin hor hans1 sokildo ¢irklonmosi
noaticasinds Uciincii torefin (Hékumot organlari
istisna olmaqla) moruz qaldigi birbasa itkilar vo ya
ziyan iigiin mosuliyyot dasiyir vo ovazini ddoyir.
Podratginin sohlonkarligi noticosindsa otraf miihit
cirklondikda va/yaxud ona ziyan vurulduqda
Podratg1 beynalxalq neft-qaz sonayasinds hamuligla
qabul edilmis metodlara miivafiq suratds, belo bir
girklonmoni aradan qaldirmaq vo/yaxud onun otraf
miihito tasirini yaxud ziyanim azaltmaq iiciin hor ciir
lazimi todbirlori gériir.

Podratg1, onun  terafinden téredilmsyen va
Qiivvayominma tarixindon ovval méveud olan lakin,
ununla mohdudlasmadan hor hansi  ekoloji
girklonmolor va ya otraf miihita doyon digar ziyandan
irali golon vo ya bagli olan, otraf miihitin voziyyoti,
yaxud problemloriindon irali galon iddialara, ziyan
va ya itkilora géro heg bir xore gokmir va maddi
mosuliyyat dasimir; bir sortla ki, ogor belo
problemlar MM-nin horakot va ya horakotsizliyi
noticasinds yaranmissa, bu zaman MM-nin
tasiscilori €MM_ haqqinda Miiqavilo ilo nozordo
tutulmus qaydada va _— sortlorla masuliyyot
dasimalidirlar. Podratg1, habelo Kontrakt sahosindo
yerlogon vo Podratginin istifadosino verilmomis
fondlarla bagli hor hans: ekoloji girklanmolor va ya
otraf miihita deyon digor ziyandan iroli galon vo ya
bagli olan iddialara, ziyan vo ya itkilora gro he¢ bir
xorc ¢cokmir vo maddi mosuliyyot dasimir vo
ARDNS Podratgim1, onun Subpodratgilarm1, onun va
onlarm meslohotgilorini, agentlorini,  isgilorini,
qulluqgularm vo direktorlarm: yuxarida deyilonlorlo
bagli hor ciir vo biitiin mosroaflordon, xorclordon vo
mosuliyyatdon azad edir vo onlara kompensasiya
verir.

Podratg1 Azorbaycan Respublikasmmm qanunlarima

(b)

(c)

- 146 -

and indemnify direct losses or damages incurred by a
Third Party (other than Governmental Authority)
arising out of any environmental pollution
determined by the appropriate court of the Republic
of Azerbaijan to have been caused by the fault of
Contractor. In the event of any environmental
pollution and/or environmental damage caused by
the fault of Contractor, Contractor shall take
necessary steps, in accordance with generally
acceptable international Petroleum industry
practices, to mitigate the effect of any such pollution
and/or damage on the environment.

Contractor shall not be responsible and shall bear no
cost, expense or liability for claims, damages or
losses arising out of or related to any environmental
pollution or other environmental damage, condition
or problems which it did not cause including but mot
limited to those in existence prior to the Effective
Date; and if such problems have been caused by
action or inaction of JV, then the JV founders shall
bear respective liability in the manner and under the
terms contemplated in the JV Agreement. Contractor
shall bear no cost, expense or liability for claims,
damages or losses arising out of or related to any
environmental pollution or other environmental
damage in relation to existing assets in the Contract
Area which have not been passed to Contractor’s
use, provided that SOCAR shall indemnify and hold
harmless Contractor, its Sub-contractors, and its and
their consultants, agents, employees, officers and
directors from any and all costs, expenses and
liabilities relating thereto.

Contractor shall conduct an environmental baseline
(d)

asason miisabiqo yolu ila segilon otraf miihit tizro

konsalting firmasmin xidmotlorindon _ istifado
etmoklo otraf miihitin ilkin vaziyyotinin tadgiqatim
kecirir. Homin  tadqiqatda  otraf miihitin

Qiivvoyominme tarixinodok mévecud vaziyyoti vo bu
tarixo qodor otraf miihito vurulmus hor hans1 ziyan
tasvir edilmolidir vo bela tadgiqatin aparilmasina
gokilon mosroflor Neft-qaz omoliyyatlari
mosroflarind aid olunur. Otraf miihitin§ ilkin
vaziyyotinin tadqiqati basa ¢atdiqdan vo baxildiqdan
sonra Azarbaycan Respublikasmm qanunvericiliyi
ilo nozardo tutulmus qaydaya osason tasdiq edilir va
bundan sonra Qiivvayaminmo tarixi tigiin Kontrakt
sahosindo otraf miihitin vaziyyotinin yegano stibutu
olur.

Otraf miihiti girklonmosino va ya ona ziyan
daymosino géra Podratgrya qargi iroli siiriilon hor
hans: iddialar, toloblor, mohkoma taqiblori, yaxud
mohkomoa baxislari noticasinds va ya _ bunlarla
alagodar olaraq Podratginin moruz qaldigi hor hans1
zoroar, mosuliyyst, itkilor, mosrofler va xorclor
(Podratginm Qorozli sohlonkarligi noticasinds bas
veron bela ¢girklanma va ya bela zarar, elaca da, MM-
nin miistorak tasisgisi kimi ¢1x1g edon Podratg1
torafin vo/yaxud onun Ortaq Sirkoti MM-nin
Qiivvayominms tarixinodsk olan foaliyyoti ilo
alaqedar Podratgi oleyhino qaldirilmis hor hans1
iddia, gakismo, mohkomo istintaqi vo ya arasdirmas1
ilo bagl cokdiyi xorclor istisna olmaqla),
Podratginin apardigi hor hansi borpa va tomizlamo
islorina gakilon mosroflor Neft-qaz omoliyyatlar
mosroflorina daxil edilir.

(d)

-147-

study using an environmental consulting firm, which
shall be selected on a competitive basis under the
laws of the Republic of Azerbaijan, which study
shall describe the condition of the environment and
any environmental damage existing on the Effective
Date, the costs of this study being recoverable as
Petroleum Costs. Once completed and reviewed, the
environmental baseline study shall be approved
according to the procedure provided for by the laws
of the Republic of Azerbaijan and after that it shall
be the sole evidence of the condition of the
environment in the Contract Area as of the Effective
Date.

Any damages, liability, losses, costs and expenses
incurred by Contractor arising out of or related to
any claim, demand, action or proceeding brought
against Contractor, as well as the costs of any
remediation and clean-up work undertaken by
Contractor, on account of any environmental
pollution or environmental damage (except for such
pollution or damage resulting from Contractor’s
Wilful Misconduct, including those costs and
expenses incurred by the Contractor Party and/or its
Affiliate acted as the JV founder arising out of or
related to any claim, demand, action or proceeding
brought against Contractor in connection with the JV
activity prior to the Effective Date) caused by
Contractor shall be included in Petroleum Costs.
MADDO9 29
MOXFILIK

29.1 Umumi miiddaalar

(a)

Toroflordon hor biri razilasir ki, Neft-qaz
omoliyyatlari ilo olaqodar aldo edilmis vo ya alinmis
va Qiivvoyaminmo _tarixinodak —agilmasina
mohdudiyyot qoyulmasa da ictimaiyyotin bilmodiyi,
yaxud Torofin ixtiyarmda olmayan biitiin texniki,
geoloji, yaxud kommersiya xarakterli informasiyaya
va molumata moxfi informasiya vo molumat kimi
baxilir va onlar gizli saxlanilir (Podratginin 16.1(e)
bondino = miivafiq suratda belo molumat vo
informasiyadan istifado etmok va 29.2 bondino
miivafiq surotdo bu ciir molumat vo informasiyani
miibadilo etmok hiiququna omol edilmasi gartilo) vo
bu Sazisin Torofi olmayan heg bir fiziki yaxud
hiiquqi soxso agilmir. Bu zaman  asagidakilara
istisna kimi baxilmalidir:

(i) — Ortaq sirkot; bu sortla ki, homin Ortaq sirkot
bu Sazisin miiddoalarma miivafiq surotdo
moxfiliyi saxlasin;

(ii) ogear bu Saziso miivafiq olaraq talob edilirsa,
H6okumoat organ;

(iii) oger tatbiq edilo bilon hor hansi qanunlara vo
ya qaydalara miivafiq surotdo, yaxud hor hans1
mohkoms baxisi noticasinds, ya da hor hans1
mohkomonin bu va ya digar Torof iigiin
mocburi olan omri ilo bu ciir malumat va
informasiya verilmalidirso;

(iv) asagidaki (c) bondinin miiddoalarmma omol
olunmaqla, hor hans: Podratgi torofin isa

29.1

- 148 -

(a)

ARTICLE 29
CONFIDENTIALITY

General Provisions

Each Party agrees that all information and data of a
technically, geologically or commercially sensitive
nature acquired or obtained relating to Petroleum
Operations and which on the Effective Date is not in
the public domain or otherwise legally in the
possession of such Party without restriction on
disclosure shall be considered confidential and shall
be kept confidential (subject to Contractor's right to
use such data and information in accordance with
Article 16.1(e) and to trade in such data and
information in accordance with Article 29.2) and not
be disclosed to any person or entity not a Party to
this Agreement, except:

(i) To an Affiliate, provided such Affiliate
maintains confidentiality as provided in this
Agreement;

(ii) To a Governmental Authority when required
by this Agreement;

To the extent such data and information is
required to be furnished in compliance with
any applicable laws or regulations, or pursuant
to any legal proceedings or because of any
order of any court binding upon a Party;

(iii)

(iv) Subject to (c) below, to potential Sub-

contractors, consultants and attorneys
(b)

gotiirdiiyti potensial Subpodratgilar,
moslahot¢ilor vo hiiquqgular; bu sortlo ki, belo
molumat vo ya informasiyanin agilmasi homin
Subpodratginm, moslohotginin va ya
hiiquq¢unun isi tigtin zoruri olsun;

(v) asagidaki (c) bondinin miiddoalarmma omol
olunmaqla, bu va ya digor Torofin istirak
payinin nozordo tutulan asl varisi (0 ciimlodon
6z sohmlorinin va ya 6z Ortaq sirkotinin
sohmlorinin ¢ox hissasinin _ birlasdirilmosi,
konsolidasiyasi, ya da satisi barasindo Torofin
agiq danisiqlar apardigi taskilat/hiiquqi soxs);

asagidak1 (c) bondinin miiddoalarina omol
olunmaqla, bank vo ya basqa maliyya idarosi,
onlarm miivafiq moslohotlori, tomsilgilori va
agentlori bu Sazis tizra 6z déhdoliklorinin
maliyyalosdirilmasi va iimumi
maliyyalosdirma haqqinda danisiqlar aparan
Torof tigiin lazim olan hacmda;

(vi)

yurisdiksiyas1 homin Podratgi torafa va ya
onun Ortaq sirkotlorina samil edilon hor hans1
hdkiimotin, yaxud fond birjasmmn hor hans1
gaydalarina va ya talablorino miivafiq olaraq
homin molumat vo informasiyanin acilmali
oldugu hallar;

(vii)

(viii) hor hans1 molumat vo ya informasiya Podratg1
torafin osla taqsiri olmadan ictimatyyote bolli
oldugu hallar; va

bu Sazisin 25-c1 Maddasina miivafiq surotdo
arbitrlor vo ya 15.1(c) bondi ilo alaqadar olaraq
hor hans1 ekspert.

(ix)

Hor Torof Neft-qaz omoliyyatlarma dair homin
molumat va informasiya barasindos moxfiliya 6z
iscilorinin omol etmolorini tomin etmoak iigiin adi

- 149-

(b)

employed by any Contractor Party where
disclosure of such data or information is
essential to such Sub-contractor's, consultant's
or attorney's work;

(v) Subject to (c) below, to a bona fide
prospective transferee of a Party's Participating
Interest (including an entity with whom a Party
is conducting bona fide negotiations directed
toward a merger, consolidation or the sale of a
majority of its or an Affiliate's shares);

(vi) Subject to (c) below, to a bank or other
financial institution and their respective
advisors, consultants and attorneys to the
extent appropriate to a Party arranging for
funding for its obligations under _ this
Agreement or general financing;

To the extent such data and information must
be disclosed pursuant to any rules or
requirements of any government or stock
exchange having jurisdiction over such
Contractor Party, or its Affiliates;

(vii)

(viii) Where any data or information which, through
no fault of a Contractor Party, becomes a part
of the public domain; and

(ix) To the arbitrators in accordance with Article
25 or to any expert in connection with Article
15.1(c) of this Agreement.

Each Party shall take customary precautions to
ensure such data and information on Petroleum
Operations is kept confidential by its respective
ehtiyat tadbirlori gériir.

(c)  iInformasiya 29.1(a)(iv), (v) vo (vi) bondlorino
miivafiq surotda ancaq o halda agilir ki,
informasiyam’ acgan Toraf informasiyanin verildiyi
Torofdon hor belo agilisadok yazili iltizam alsin ki, o
homin molumat vo informasiyani (ictimaiyyoto bolli
olan vo ya ona gatdirilan molumatdan basqa) Ugiincii
Toroflordon ciddi suratdo gizli saxlayacaq, molumat
va informasiya digor Toroflorin qabaqcadan verilmis
yazili icazosi olmadan hans1 magqsadlor tigiin agilirsa,
o mogqsodlordon basqa, heg bir moqsadla homin
molumat va informasiyadan istifada etmoyacok vo
onu agmayacaqdir.

(d) Hor hans: Podratg taraf bu Sazisin qiivvads oldugu
miiddot orzinds bu Sazisdo istirak payina sahibliyi
dayandirdiqda moxfilik  barasinda —-yuxarida
gostorilon Ghdoliklordon azad olunmur, hor hansi
fikir ayriliqlari iso bu Sazisin arbitraj haqqinda
miiddoalarina miivafiq surotdo hall edilir va Podratg1
toroflorin moxfiliya dair Shdoliklori bu Sazisdo hans1
sokildo géstarilmisdirso, bu Sazisin qiivvasino xitam
verildikdon sonra bes (5) il orzinda o sokildo
qiivvada qalmaqda davam edir.

29.2 Malumat miibadilosi

29.3

Yuxarida deyilonlora baxmayaraq, 16.1(e) bondino
miivafiq surotda Podratgimin tam ixtiyari vardir ki,
ARDNS-in icazosi ilo Kontrakt sahasino aid_biitiin
molumatlari Ugiincii taroflorla basqa molumatlarla sorbost
miibadilo etsin, vo belo bir icazadon asassiz olaraq boyun
gagirilmamalidir.

Sirkotin foaliyyoti haqqinda informasiya verilmasi

Bu 29-cu maddonin hor hansi digar miiddoalarina
baxmayaraq, illik hesabatlarda, omokdaslar va sohmdarlar
iigiin informasiya biilletenlorinds, jurnallarda vo i.a. hor bir

29.2

29.3

- 150 -

employees.

(c) Disclosure pursuant to Article 29.1(a)(iv), (v), and
(vi) shall not be made unless prior to each such
disclosure the disclosing Party has obtained a written
undertaking from the recipient party to keep the data
and information strictly confidential from Third
Parties (except for data which is or becomes in the
public domain) and not to use or disclose the data
and information except for the express purpose for
which disclosure is to be made without the prior
written permission of the other Parties.

(d) Any Contractor Party ceasing to own a Participating
Interest in this Agreement during the term of this
Agreement shall nonetheless remain bound by the
obligations of confidentiality set forth above and any
disputes shall be resolved in accordance with the
Arbitration Procedure, and the confidentiality
obligations of the Contractor Parties as set forth
herein shall survive a period of five (5) years from
the termination of this Agreement.

Trading of Data

Notwithstanding the foregoing, in accordance with Article
16.1(e), Contractor shall have the free right to trade with
Third Parties all data relating to the Contract Area for
other data with the approval of SOCAR, such approval not
to be unreasonably withheld.

Corporate Disclosure

Each Contractor Party, notwithstanding any other
provisions in this Article 29 may make disclosures in
annual reports, employee and stockholder newsletters,
Podratg1 torof Neft-Qaz Omoliyyatlari haqqinda adi magazines and the like of summarisations of a general

qaydada dorc edilon vo ya isiqlandirilan xiilasolosdirilmis nature relating to Petroleum Operations, which are
molumatlar vero bilor. customarily or routinely described or reported in such
publications.

-151-
MADD9d 30

BONUS OD@NiSLORI

30.1 Bonus édanisgi

Bonus asagidak1 qaydada 6donilir:

(a) Digor Podratg1 toroflor 6z miivafiq Istirak paylarina
miitonasib olaraq Kontrakt sahoiisindon ardicil
doxsan (90) giin orzinda 2008-ci ilin orta sutkaliq
Xam neft hasilat: soviyyasini bir tam onda bes (1,5)
dafo Stan orta sutkaliq Xam neft hasilat: saviyyasino
nail olduqdan sonra otuz (30) giin orzindo iki milyon
(2.000.000) Dollar hocminda iimumi mabloagi
ARDNS-a édoyirlar;

(b) Oger Podratgi torafinden K6klii pozuntu olaraq
30.1(a) bondindo bu Ghdalik yerina yetirilmadikdo,
ARDNS bu Sazisin 31.1 (b) bandino uygun olaraq
bu Sazisin qiivvasino xitam vermok hiiququna
malikdir vo Qiivvoyominma tarixinden etibaron
Podratginin gokdiyi vo bu Sazisin xitam tarixinodok
evozi ddonilmomis  biitiin mosroflorin Ovozi
6donilmiir.

Ogar Sazis hoyata kegirilorkon ONS 6z Istirak payinin bir
hissasini hor hansi Ugiincti torofo vai ya Podratg torofo
verarso va bunun noticasinda Digoar Podrate: toroflorin pay1
Bonusun 6doanilmasi aninda sokson (80) faizi Gtarsa, onda
Digor Podratgi tarafin édadiyi Bonusun iimumi moblogi
Digor Podrate1 toroflorin Istirak payinin artmis moblogina
miivafiq olaraq artacaq.

30.1

- 152-

ARTICLE 30
BONUS PAYMENTS

Bonus Payment

The Bonus shall be payable as follows:

(a) Other Contractor Parties shall, in proportion to their
respective Participating Interests, pay to SOCAR the
total sum of two millions (2,000,000) Dollars within
thirty (30) days following the date upon which the
average daily rate of Crude Oil production from the
Contract Area within ninety (90) consecutive days
exceeds one point five (1.5) times the average daily
rate of Crude Oil produced in 2008.

(b) If Contractor fails to perform the obligation provided
in Articles 30.1(a) which shall be deemed to be a
Material Breach, SOCAR shall have the right to
terminate this Agreement pursuant to Article 31.1(b)
of this Agreement, and any unrecovered costs
incurred by Contractor from the Effective Date to the
date of termination of this Agreement shall not be
Cost Recoverable

If during the implementation of the Agreement, as the
result of SOA’s assignment of a part of its Participating
Interest to any Third Party or Contractor Party the
percentage share of the Other Contractor Parties by the
time of the Bonus payment exceeds eighty (80) percent,
the total amount of Bonus payable by the Other Contractor
Parties shall increase in proportion to the total increase of
the Other Contractor Parties’ Participating Interest.
30.2

Bu Maddoya uygun olaraq Bonus ARDNS-in yiiksok
beynolxalgq niifuza malik bankda géstardiyi hesaba édonilir
vo yalniz hor hans1 vergidon azad olan tam moblagin bank
hesabina qabulundan sonra ddonilmis hesab olunur.

Digar_ masololor

31.2(a)(i) bandinin miiddoalarina omol etmo sortilo, hor bir
Digor Podrate1 torof Bonusun yalniz 6z Istirak pay: faizino
miivafiq olan hissasinin 6donilmasino cavab verir.

Bu 30-cu. Maddoya uygun
6donisinin Ovezi qaytarilmir.

olaraq hoyata  kegirilon

30.2

- 153 -

Bonus payment made hereunder shall be made into
SOCAR's nominated account in a bank of good
international repute and shall be deemed paid when a full
amount has been deposited into such SOCAR bank
account, net of any possible charges.

Miscellaneous
Subject to Article 31.2(a)(i) each Other Contractor Party
shall be liable in proportion to its relative percentage

Participating Interest share of the Bonus.

The Bonus payment made pursuant to this Article 30 shall
not be Cost Recoverable.
MADD9 31

SAZISIN QUVVOSINO XITAM VERILMOSi

31.1 K6klii pozuntu

(a)

Voziyyotden asili olaraq, bu Sazis_ tizra
Ohdaliklorin, yaxud Hékumot tominatinin K6klii
pozuntusuna yol verilirsa vo diger Torafin homin
KOklii pozuntunun xarakteri vo mahiyyoti, habelo
homin KO6klii pozuntuya géra bu Sazisin
qiivvasino xitam vermok niyyati haqqinda yazili
bildirisi_ alimandan sonra doxsan (90) giin
miiddotinds bu KO6klii pozuntunu  aradan
qaldirmaq vo ya diizoltmok miimkiin deyildirsa,
bunlara

(i) Podratg1 yol verdikda ARDNS, yaxud

(ii) ARDNS va ya Hoékumot yol verdikda,
Podratg1 bu Sazisin qiivvasino hor vaxt
xitam vero bilor, bu sartla ki,

(aa) homin K6klii pozuntu aradan galdirila va
ya diizoldilo bilorso, lakin lazimi soylor
gostorildiyina baxmayaraq, _— onlarin
aradan galdirilmasina va ya
diizoldilmosino doxsan (90) giin kifayat
etmirso, Sazisin qiivvasino xitam vermok
hiiququ o halda totbiq edilo bilmoz ki,
K6klii pozuntuda ittiham edilon Torof

homin K6klii pozuntunu = aradan
qaldirmaq vo ya_ diizaltmok _ iigiin
gostorilon doxsan (90) giin orzinda

aglabatan zoruri todbirlor gérmiis olsun
va KO6klii pozuntu aradan qaldirilanadok

ARTICLE 31
TERMINATION

31.1 Material Breach

- 154-

(a)

This Agreement may be terminated at any time:
(i) by SOCAR if Contractor commits, or

(ii) by Contractor if SOCAR or any Governmental
Authority commits

a Material Breach of its obligations under this
Agreement or the Government Guarantee, as the
case may be, and fails to cure or remedy such
Material Breach within ninety (90) days
following written notice to it from the other
describing the particulars of such Material
Breach as well as its intention to terminate this
Agreement on account of such Material Breach;
provided however, that

(aa) if such Material Breach can be cured or
remedied but not within ninety (90) days
despite the exercise of reasonable
diligence, then there shall be no right to
terminate so long as the Party alleged to
be in Material Breach commences within
said ninety (90) days actions reasonably
necessary to cure or remedy such Material
Breach and diligently pursues such actions
until the Material Breach is cured or
remedied, it being understood that in such
instance the Parties shall endeavour to
reach mutual agreement on the actions
(bb)

(cc)

va ya diizoldilonodak belo  todbirlori
israrla davam etdirsin; hom do basa
diisiiliir ki, bu halda Toroflor K6klii

pozuntunun aradan

qaldirilmasi1 vo ya

diizoldilmosi iigiin zoruri olan horakotlor

arasinda —qarsiliqli

razilga goalmoya

galisirlar; va

Podratg1, yaxud ARDNS -— aidiyyotindon
asili olaraq — géstarilon doxsan (90) giin
orzinda = K6klii pozuntu§ mesolasini
Arbitrac qaydasina_ osason __arbitraj
axigina ¢ixarirsa, bu Sazis yalniz 0 halda
va yalniz ondan sonra logv edilo bilor ki,
(1) arbitraj baxisi belo raya galsin ki,
oqiqoten pozuntuya yol verilmisdir va
(2) pozuntuya yol vermis sayilan Torof
arbitraj komissiyasinin miioyyon etdiyi bu
K6klii pozuntunu aradan qaldirmaq va ya
diizoltmok iigiin miivafiq imkan (lakin
iitiin hallarda doxsan (90) giindon az
olmamaqla) oldo etdiyino baxmayaraq
iomin imkandan istifads etmir, bu Taraf
K6klii pozuntunu miivoffogiyyatls aradan
qaldirmaq vo ya diizoltmok iigiin takidla
lazimi _—tadbirlar = gérmomisdir = va
gormomokdo davam edir. Arbitraj qorar
qeti vo Toroflor iigiin mocburidir va
dorhal icra edilmolidir; va

bu Sazis gargivasinds “K6klii pozuntu“
termini mahiyyatco pozuntu demoakdir vo
ager diizaldilmoso, ya Podratginin,
ARDNS-in, yaxud Hékumot orqanimin 6z
miiqavilo Ghdoliklorini yerino yetirmokdon
— aidiyyotindon asili olaraq - agiq-aydin
imtina etmosi noticasinds, ya da Sazisin
kommersiya moqsadinin bas tutmamasina
sabab olmus horakot noticasinds Sazisin

- 155 -

(bb)

(ce)

necessary to cure or remedy the Material
Breach; and

if either Contractor or SOCAR, as the
case may be, within said ninety (90) day
eriod refers the question of Material
Breach to arbitration in accordance with
the Arbitration Procedure, then
termination of this Agreement will not
occur unless and until (1) the arbitration
roceeding results in a finding that such
Material Breach does in fact exist, and (2)
the Party found to have been in breach has
ad a reasonable opportunity thereafter
(but in no event less than ninety (90)
days), but failed, to cure or remedy the
Material Breach identified by the
arbitration panel, unless such Party has
een diligently pursuing such actions and
continues to do so until such Material
Breach is cured or remedied. The
arbitration tribunal's award shall be final
and binding on the Parties and shall be
immediately enforceable; and

as used in this Agreement the term
“Material Breach” means a fundamental
breach, which, if not cured, is tantamount
to the frustration of the entire Agreement
either as a result of the unequivocal
refusal of either Contractor, SOCAR or a
Governmental Authority, as the case may
be, to perform its contractual obligations
or as a result of conduct which has

(b)

biitévliikds dz itirmosino

borabordir.

monasini

Fors-Major hallari istisna olmaqla, 5-ci Maddada,
3.1 va 13.2(6) bandinda géstarilmis va 30.1(a) vo
(b) bondlorinds nozordo tutulan Bonus ddonisi
Ohdoliyi hor hans1 islorin yerino yetirilmomasi va ya
aga ¢atdirilmamasi Podratg: torofinden Sazisin
K6klii pozuntusu hesab olunur; bu halda ARDNS
Podratgiya yazili bildiris géndorarak Sazisin
qiivvosino birtarafli qaydada xitam vermok
iiququna malikdir vo Podratg1 bu K6klii pozuntunu
aradan qaldirmaq vo ya diizoltmok iigiin, 31.1(a)
andinds nozordo tutuldugu kimi, hor hansi méhlot
almaq hiiququna malik deyildir. 5-ci Maddoys, 13.1,
13.2(b), 30.1(c) bondlorina va bu 31.1(b) bandina
miivafiq surotda ARDNS torofinden Sazisin
qiivvasino xitam verilmosi géstarilon K6klii pozuntu
ilo olaqgodar ARDNS-in Podratgrya qarsi yegano
iiquqi miidafio vasitosidir, Podratgi iso géstarilmis
min islorin gériilmosi ilo bagli gakdiyi hor hans1
mosroflarin ovozinin ddonilmasi barasinds iddia
galdirmagq hiiququna malik deyildir.

31.2 ARDNS-in Saziso xitam vermoasi

ARDNS asagidaki hallarda Podratgrya doxsan (90) giin
avvoal yazili bildiris géndormokla bu Sazisin qiivvasino
xitam vero bilar:

(a)

ogor hor hansi Podratgi torofin adindan Osas ana
sirkotin Tominatini veron sirkot tadiya qabiliyyatini
itirirss va ya logy edilirso (birlosdirmak vo ya
yenidon taskil etmok moaqsodi ila logv edildiyi
hallardan basqa), bu sortlo ki, biitiin qalan Podratg1
taroflor birga mosuliyyato dair miiddoalara osason,
tadiya qabiliyyotini itirdiklorina vo ya _ logy
edildiklorino géra, bu Sazis iizra homin Podratg1
tarofin hiiquqlarm vo dhdoaliklorini 6z iizorlorino

(b)

destroyed the commercial purpose of this
Agreement.

Non-performance or a _ failure to complete
obligations set forth in Articles 5, 13.1 and 13.2(b)
other than as a result of Force Majeure, and Bonus
payment obligation in accordance with Article
30.1(a) and (b) shall be deemed to constitute a
Material Breach of the Agreement by Contractor
whereupon SOCAR shall have the right to
unilaterally terminate this Agreement upon giving
written notice to Contractor without Contractor
being entitled to any period within which to cure or
remedy such Material Breach as provided in Article
31.1(a). Termination of the Agreement by SOCAR
pursuant to Articles 5, 13.1, 13.2(b), 30.1(c) and
this Article 31.1(b) shall be SOCAR's sole remedy
against Contractor for such Material Breach and
Contractor shall have no claim for reimbursement of
any costs incurred by Contractor with respect to the
execution of the said activities.

31.2 Termination by SOCAR

- 156 -

SOCAR may terminate this Agreement by giving
Contractor ninety (90) days prior written notice:

(a) If any company issuing an Ultimate Parent
Company Guarantee on behalf of any
Contractor Party becomes insolvent or goes
into liquidation (other than for the purpose of
amalgamation or reorganisation), provided that
such notice of termination shall take effect
only if the other Contractor Parties because of
their insolvency or liquidation, and subject to
the provisions of joint liability, are not able to
(b)

(c)

gotiira bilmodikds vo bunu hamin doxsan (90) giin
arzind) ARDNS-s bildirdikdon sonra Saziso xitam
vermok haqqinda bildiris qiivvoya minir;

ogor Podratgi toroflor birlikdo tadiya qabiliyyotini
itirirss va ya logy olunursa (birlosdirmok vo ya
yenidon taskil etmok moqsodi ila logv edildiyi
hallardan basqa);

ogor Fors-major hallarmdan basqa, hor hanst
sabablora géra Karbohidrogenlorin sonaye hacminds
hasilati homisolik dayandirilmisdirsa.

31.3 Podratgmin Sazisin qiivvasina xitam vermosi/Kontrakt
sahasindon imtina etmosi

(a)

(b)

Bu 31.3 bandinin qalan miiddoalarma omol etmok
sarti ilo Podratg1 azi doxsan (90) giin avval ARDNS-
a yazili bildiris géndormoklo biitiin Kontrakt
sahosindon hor vaxt kGniillii sokildo imtina edo bilor.
Homin bildirisda bu imtinanin qiivvoyo minmoyo
aslayacagi tarix, habelo 31.3(b) _ bondinin
miiddoalarina uygun surotdo éziiniin hor hans: qalan
Ohdoliklorini Podratginm neca yerino yetiracayi
gostorilmolidir. Belo imtina olduqda  Sazisin
qiivvasino xitam verilmis olur. Kontrakt sahosindon
imtina ilo olaqodar qarsiya ¢ixa bilocak bu va ya
agqa mosolalorin miizakirasi iigiin ARDNS-in va ya
Podratginin talabi ilo Rohbor komitonin iclasi
cagurila bilor.

31.3(a) bandina osason bu Sazisin qiivvasino
Podratginin xitam vermosi vo ya Podratginin biitiin
Kontrakt sahosindon imtina etmosi onu o vaxt ti¢giin
qiivvodo olan I[llik is proqram iizro digor
Ohdoliklordon azad etmir; bu programi Podratgi
ARDNS ila = qabaqcadan = razilasdiraraq) = 6z
miilahizosino géro asagidaki torzdo yerino yetira
ilar:

assume such Contractor Party’s rights and
obligations under this Agreement and so notify
SOCAR within such ninety (90) day period.

(b) If all Contractor Parties collectively become
insolvent or go into liquidation (other than for
the purposes of amalgamation or
reconstruction).

c If, for reasons other than Force Majeure
i)

production of Petroleum in commercial
quantities shall have permanently ceased.

31.3 Termination/Relinquishment by Contractor

(a)

(b)

- 157-

Subject to the remaining provisions of this Article
31.3, Contractor may at any time voluntarily
relinquish all of the Contract Area by giving
SOCAR not less than ninety (90) days prior written
notice. Such notice shall specify the date upon which
the relinquishment is to take effect and the manner
in which Contractor will perform any remaining
obligations pursuant to Article 31.3(b). Upon such
relinquishment, the Agreement shall terminate. If
SOCAR or Contractor requests, a meeting of the
Steering Committee shall be convened to address
any questions which may arise in connection with
the relinquishment of the Contract Area.

Termination of this Agreement or relinquishment of
the entire Contract Area by Contractor pursuant to
Article 31.3(a) shall not relieve Contractor of any
remaining obligations under the then current Annual
Work Programme which Contractor upon the prior
agreement with SOCAR may fulfill at its option:
314

31.5

(i) _ islori onlarm sortlorina miivafiq surotds tam
yerino yetirmokla, va ya

(ii) miivafiq Biidcalorda nozordo tutulmus vosaitin

qalan balansim1. ARDNS-o Dollarla 6domoklo.

(c) 31.3(a) banldino asason bu Saziso xitam verildikda
va ya biitiin Kontrakt sahosindon imtina edildikdo,
Podratg1, bela xitamdan ovvoal aldo olunmus hor
hansi hiiquqlara vo ya iroli siiriilmiis iddialara xolal
gotirmodon, Neft-qaz  omoliyyatlarm: davam
etdirmok, habela Sazisin qiivvasino xitam verildiyi
tarixodak ovozi ddonilmomis Neft-qaz omoliyyatlar
mosroflorinin ovozini almaq hiiququnu itirir.

Digar hiiquqi miidafia vasitalori

Bu Sazisin sortlori ilo konkret nozordo tutulmus hallar
istisna olmaqla, yuxarida géstorilmis miiddoalara miivafiq
suratdo bu Sazisin qiivvasina ya Podratg1, ya da ARDNS
xitam verdikds bu xitamvermo Podratginin va ya ARDNS-
in zorera géra bir-birino qarsi mohkomo  iddialar
qaldirmaq vo ya Podratginin va ya ARDNS-in (soraitdon
asili olaraq) qanun iizro bel baglaya bilacoklori hor hans
basqa hiiquqi miidafio vasitosindon istifado etmok
hiiququnu mohdudlasdirmir.

Kontrakt sahasinin bir hissosindon imtina

Podratg1 Kontrakt sahosinin bir hissosindon birtorofli
qaydada imtina etmok hiiququna malik deyildir. Podratg1
Kontrakt sahasinin hor hansi hissasinin islnmomesini
qerara alarsa, Toroflor qarsiliqli surotdo razilasdirilmis
sortlor osasinda gqismon imtina imkanim miizakiro
edocoklor. Podratgi1 gqismon imtina etdikda bu 31.5
bandinin miiddoalarma osason onun ixtiyart yoxdur ki,
Kontrakt sahosinin tohvil verilmis hissosinds gokilmis vo
belo tohvil/imtina tarixinodak Islonmo vo  Hasilat

314

31.5

- 158 -

(i) by performing in full in accordance with their
terms or

(ii) by payment in Dollars to SOCAR of the

outstanding balance of money stipulated in the

respective Budgets.

(c) In the event of termination of this Agreement or
relinquishment of the entire Contract Area pursuant
to Article 31.3(a), without prejudice to any rights
which may have accrued, or claims which have been
made, prior to such termination, Contractor shall
have no further right to conduct Petroleum
Operations and to recover any Petroleum Costs not
Cost Recovered by the date of termination of the
Agreement.

Other Remedies

Except as specifically stated in the provisions of this
Agreement, in the event that Contractor or SOCAR
terminates this Agreement pursuant to the above
provisions, such termination shall be without prejudice to
Contractor's or SOCAR's entitlement to sue the other for
damages, or to any other remedy Contractor or SOCAR
(as the case may be) may have in law.

Partial Relinquishment

Contractor shall have no unilateral right to relinquish a
part of the Contract Area. In the event Contractor decides
not to develop any portions of the Contract Area, the
Parties will discuss the possibility of partial
relinquishment on mutually agreed terms. In the event of
partial relinquishment pursuant to this Article 31.5,
Contractor shall have no right to recover out of the
production from the remainder of the Contract Area not
relinquished, any amount of Petroleum Costs incurred
Dovriinds Ovoezi ddonilmomis Neft-qaz omoliyyatlar during the Development and Production Period in

mosroflorinin hor hans: hocminin ovozini Kontrakt connection with the portion of the Contract Area
sahosinin imtina edilmomis hissasindoki hasilat hocmindon relinquished which has not been recovered at the date of
alsin. such relinquishment

- 159 -
MADDo9d 32

MM-NIN FOALIYYOTINO XITAM VERILMOSi

Toroflor tasdiq edirlor ki, Qiivvoyominme tarixinds Kontrakt
sahasino miinasibotda MM-nin foaliyyotino xitam verilir va bu
xitam vermo MM-nin Azorbaycan Respublikasi qanunvericiliyi
ilo nozordo tutulmus biitiin logvetmo qaydalarina riayot etmoklo
yerino yetirilir.

Anlasilmazliqlarin qarsisim almaq iiciin, ogor bu Sazis
27.1bandinda nozordo tutulmus qaydada qiivvoyo minmosa bu
zaman MM _ haqqinda Miigavilo 6z qiivvasini saxlamaqla
foaliyyatini davam etdiracok vo MM-nin Kontrakt sahasino
miinasibotdo hiiququ qiivveda qalmaqda davam edacakdir.

ARTICLE 32

JV ACTIVITY CESSATION

The Parties acknowledge that JV shall cease its activities with
respect to the Contract Area at the Effective Date; however such
cessation shall be in compliance with any necessary liquidation
procedures specified by the legislation of the Republic of
Azerbaijan.

For the avoidance of doubt, if this Agreement has not become
effective in the manner defined in Article 27.1, the JV
Agreement shall survive and the JV’s rights with respect to the
Contract Area shall continue.

- 160 -
MADD9 33
DIGOR MOSOLOLOR

33.1 Bu Sazis ingilis va Azorbaycan dillorinds baglanmisdir
vo Arbitraj qaydasmim va 15.1(c) bandinin sortlorina
riayot olunaraq hor iki dil borabar qiitvvaya malikdir.

33.2 Bu Sazisdo basliqlar yalniz olveririslilik maqsodi ilo
qoyulmusdur vo Sazisin tofsiri zaman nozora alinmur.

33.3 Kontekst basqa tofsir talob etmodikds, tok halda
islonmis sézloro istinadlar com halinda islonmis eyni
sézlora samil edilir va oksino; har hansi qrammatik
cinso istinad basqa cinslori do ehtiva edir.

33.4 Bu Sazisin Olavolori va ARDNS-in Ortaq Neft
sirkotinin yaradilmas1 haqqinda Qosma (“Qosma‘)
onun ayrilmaz hissoloridir. Sazisin osas hissosinin
miiddoalar: ilo onun Olavolorinin (Sazisin osas torkib
hissosi sayilan 1-ci Olavo istisna olmaqla) miiddoalari
arasinda hor hans: forqlor olduqda, osas_hissonin
miiddoalarina iistiinliik verilir.

YUXARIDA GOSTORILONLORI TOSDIQ EDOROK
Toroflorin lazimi solahiyyot verilmis niimayondolori bu
Sazisi bu sonadin ovvalinds géstorilmis tarixda bagladilar.

ARTICLE 33
MISCELLANEOUS

33.1 This Agreement is executed in the English and Azeri
languages and, subject to the Arbitration Procedure
and Article 15.1(c) both languages shall have equal
force.

33.2 The headings in this Agreement are inserted for
convenience only and shall be ignored in construing
this Agreement.

33.3 Unless the context otherwise requires, references to the
singular shall include a reference to the plural and
vice-versa; and reference to any gender shall include a
reference to all other genders.

33.4 The Appendices to this Agreement and the attached
Addendum Relating to the Formation of the SOCAR
Oil Affiliate (the "Addendum") form part of this
Agreement. In the event of any conflict between the
provisions of the main body of this Agreement and the
Appendices (other than Appendix 1 which shall be
considered part of the main body of the Agreement),
then the provisions of the main body shall prevail.

IN WITNESS WHEREOF the Parties have executed this
Agreement as of the date first above written by their duly
authorised representatives.

- 161 -
AZORBAYCAN RESPUBLIKASI DOVLOT NEFT
SIRKOTI

Voazifasi:

Voazifasi:

QLOBALENERCi AZORBAYCAN LIMITED

Voazifasi:

Voazifasi:

ARDNS-in ORTAQ NEFT SIRKOTI

Voazifasi:

Voazifasi:

STATE OIL COMPANY OF THE AZERBAIJAN
REPUBLIC

By:

Title:

By:

Title:

GLOBAL ENERGY AZERBAIJAN LIMITED

By:

Title:

By:

Title:

SOCAR OIL AFFILIATE

By:

Title:

By:

Title:

- 162-
OLAVO 1

TORIFLOR

Kontekst basqa tofsir talob etmirsa, bu Sazisdo islodilmis sézlorin vo
ifadolorin monasi asagidaki kimidir:

“Loagvetmo islori fondu® - monasi 16.2 bandindo verilmisdir.

“Miihasibat ugotunun aparilmasi qaydasi* - 3-cii Olavada géstorilon
hesabata aid is iisullart vo toloblor demakdir.

“Ortaq sirkat*
(a) Hor hans Toroafa aid olanda

(i) __ ela sirkot, korporasiya vo ya hor hansi basqa hiiquqi soxsdir ki,
géstorilon Torof homin sirkotin, korporasiyanin vo ya Hor hans1
digor hiiquqi soxsin iimumi yigincaginda saslorin olli (50)
faizindon goxunu tamin edon sohmlorin bilavasita va ya
dolayisi ilo sahibidir; yaxud

(ii) _ elo girkot, korporasiya vo ya hor hansi basqa hiiquqi soxsdir ki,
o homin Torofin timumi yigncaginda soslorin on az: alli (50)
faizini tomin edon sahmloerin bilavasita vo ya dolayisi ilo
sahibidir; yaxud

APPENDIX 1

DEFINITIONS
In this Agreement the following words and expressions shall have the
following meanings unless the context otherwise requires:
“Abandonment Fund” shall have the meaning given to it in Article 16.2.

“Accounting Procedure” shall mean the accounting principles, practices
and procedures set forth in Appendix 3.

“Affiliate” means,
(a) in relation to any Party, either
(i) a company, corporation or other legal entity in which such
Party holds directly or indirectly shares carrying at least fifty

(50) percent of the votes at a general meeting of such
company, corporation or other legal entity; or

(ii) a company, corporation or other legal entity holding directly
or indirectly shares carrying at least fifty (50) percent of the
votes at a general meeting of such Party; or

- 163 -
(iii) _ elo girkot, korporasiya vo ya hor hansi basqa hiiquqi soxsdir ki,
onun homin sirkotin, korporasiyanin vo ya hor hans: digor
hiiquqi soxsin iimumi yigincaginda saslorin on azi (50) faizini
tamin edon sahmlori bilavasita va ya dolayisi ila elo sirkato,
korporasiyaya va ya digor hiiquqi saxso moxsusdur ki, o hom
do bilavasita vo ya dolayisi ilo homin Torofin timumi
yigincaginda saslorin on azi olli (50) faizini tomin edon
sahmlorin sahibidir; vo

(b) Habelo, ARDNS-a aid olanda hor hansi ela miiassisa va ya taskilatdir
ki, burada ARDNS-in istirak pay1 vardir va 0, homin miiassiso vo ya
taskilatin foaliyyotina nazarat etmok (11.2(c) bandinda miisyyon
edilmis kimi) onu idara etmak va ya istiqamotlondirmok hiiququna
malikdir.

“Sazis“ - bu sonod va ona qosulmus | - 9-cu Olavalor, ARDNS-in Ortaq
Neft Sirkotinin yaradilmasina dair Qosma, elaca da bu sonado Toroflarin
qgarsiligh surotda razilasdirdigi va imzaladigi genislondirmolor, tazolomolor,
avozlomolar vo ya dayisikliklor demokdir.

“illik ig programs - Rohbor komita tarafindon tasdiq edilmis va Taqvim
ili orzindo hayata kegirilacok Neft-qaz omoliyyatlar1 proqramimin bond-
bond sarh olundugu sonad demakdir.

“Arbitraj qaydasi* - 6-c1 Olavada gorh edilmis arbitraj aragdirmalari
qaydas1 demakdir.

“Tabii samt qazi* - layda mévcud olan, Xam neftdo hall olmus Tabii gaz
demokdir; bela Xam neft kasf edildiyi anda hor barrel iigiin on min (10000)
standart kub futdan ¢ox olmayan qaz faktoru ilo gixarilir va qazin neftdon
ayrildigi montogada él

"Azorbaycan tadariikgiisii (tadariik¢iilori)" - 21.1(a) bondinds miisyyon
olunmus monani dastyir.

“Barel* - ABS bareli, yoni normal temperatur va tazyiq soraitindo
Olgiilmiis 42 ABS qallonu (158,987 litr) demokdir.

(iii) a company, corporation or other legal entity of which shares
carrying at least fifty (50) percent of the votes at a general
meeting of such company, corporation or other legal entity
are held directly or indirectly by a company, corporation or
other legal entity which also holds directly or indirectly
shares carrying at least fifty (50) percent of the votes at a
general meeting of such Party;

(b) and, furthermore, in relation to SOCAR, any venture or enterprise in
which SOCAR has an interest and the right to control (as defined in
Article 11.2(c)) manage or direct the action thereof.

“Agreement” means this instrument and its Appendices | to 9; the
Addendum Relating to the Formation of the SOCAR Oil Affiliate;
together with any written extension, renewals, replacement or
modification hereto which may be mutually agreed and signed by the
Parties.

“Annual Work Programme” means the document describing, item by
item, the Petroleum Operations to be carried out during a Calendar Year,
which has been approved by the Steering Committee.

“Arbitration Procedure” means the arbitration procedure set forth in
Appendix 6.

“Associated Natural Gas” means Natural Gas which exists in a reservoir
in solution with Crude Oil, such Crude Oil being producible, as initially
discovered, at a gas oil ratio of not greater than 10,000 standard cubic feet
per Barrel of Crude Oil as measured at the point of separation of gas from
oil.

“Azerbaijani Supplier(-s)” shall have the meaning given to it in Article
20.1(a).

“Barrel” means U.S. barrel, ic. 42 U.S. gallons (158.987 liters)
measured at STP.

-164-
“Bonus* - 30.1 bondindo géstarilon monani dasryir va homginin Kontrakt
sahasina dahil olmaq hiiququ iigiin 6donis demokdir.

“Biidea* - illik ig proqramina daxil edilmis Neft-qaz omoliyyatlarima
gokilon xorclorin madda-maddo hesablanmas1 demoakdir.

“Taqvim riibii* - Hor hans: Taqvim ilindo yanvarin 1-da, aprelin 1-do,
iyulun 1-do vo oktyabrin 1-da baslanan tig (3) ardicil aydan ibarat dévr
demokdir.

“Taqvim ili* - Qrigori taqvimina asaslanan yanvarin 1-don baslanan vo
ondan sonraki dekabrin 31-do qurtaran on iki (12) ardicil aydan ibarat dévr
demokdir.

“Qsash masraflar“ Kontrakt sahasinds va ya onunla olaqadar olaraq, hor
hans1 fondun alinmasi, tomiri va/yaxud yaradilmasi (0 ciimladon, lakin
bunlarla mohdudlagmadan, quyular va onlar iigiin yeriistii va yeralti
avadanliqlar, tullant: xotlori, boru komorlori, neft-qaz vo suayirma
qurgulari, neft nasos stansiyalar1, bosaltma terminallar1, gaz kompressor
stansiyalar1 va s.) hom¢inin, bu fondlarm alinmasi, tomiri vo/yaxud
yaradilmasi ila birbasa va ya dolayisi ilo bagh (0 ciimlodon, lakin bunlarla
mohdudlagsmadan, — qurasdirma, istismara  buraxilma, —_idaraetma,
layiholasdirma va texnologiya mosroflori) —gakilmis oasas_xiisusiyyotli
masrofler; seysmik tadqiqat, miihandis-geoloji tadqigat; kollektor
tadqiqatlar1, ekoloji vo s. tadqiqatlar; yeralt: tadqigatlarla alaqadar gokilmis
masroflor; kasfiyyat, istismar vo vurucu quyularm qazilmasi vo
yoxlamimasi; quyularm yeriistii vo yeraltt avadanliqlarmm qurulmasi,
doyisdirilmasi, tamiri, habelo yuxarida sadalananlardan hor hansi ila bagh
tofsir islori, tadqiqat va xidmotlorla olaqadar cakilon masroflor demakdir.

“Qsash mosroflorin 6danilmosi iiciin Karbohidrocenlar“ - monasi
miivafiq olaraq 12.2(a)(ii) bondindo verilmisdir.

“Maliyyalasdirma* - monasi 3.5(a) bondinda verilmisdir.
“Kompensasiya Xam nefti” — monas1 13-cii maddodo verilmisdir.

“Kontrakt sahasi* 2-ci Olavads verilmis tosviro va konturlara uygun
olaraq monasi 4-cii Maddada verilmisdir.

“Bonus” shall have the meaning given to it in Article 30.1 and shall also
mean a payment for the right to access Contract Area.

“Budget” means estimates of itemised expenditures of Petroleum
Operations included in an Annual Work Programme.

“Calendar Quarter” means a period of three (3) consecutive months
commencing on the Ist of January, the 1“ of April, the Ist of July, or the
Ist of October in any Calendar Year.

“Calendar Year” means a period of twelve (12) consecutive months
beginning on the Ist of January and ending on the following 31st of
December according to the Gregorian Calendar.

“Capital Costs” means all costs of a capital nature incurred in or in
relation to the Contract Area to acquire, refurbish and/or create any asset
(including, without limitation, wells and surface and/or subsurface
equipment relating thereto, flowlines, pipelines, oil, gas and water
separation facilities, oil and any other pump stations, loading terminals,
gas compression stations and the like) and costs incurred directly or
indirectly in support of any such acquisition, refurbishment and/or
creation (including, without limitation, costs with respect to installation
and commissioning, management, design and technology); costs incurred
with respect to any seismic survey, site survey, reservoir study,
environmental study and the like; costs incurred with respect to subsurface
analysis, drilling and testing of exploration, production and
injection wells; mounting, replacing and workover of surface and
subsurface well equipment; and costs incurred with respect to
interpretation, studies and services related to any of the above items.

“Capital Cost Recovery Petroleum” shall have the meaning given to it
in Article 12.2(a)(ii).

“Carry” shall have the meaning given to it in Article 3.5(a).

“Compensatory Crude Oil” shall have the meaning given to it in Article
13.

“Contract Area” shall have the meaning given to it in Article 4 as
described and delineated in Appendix 2.

- 165 -
“Podratei® - birlikdo biitiin Podratg: taraflar demokdir.
“Podratginin obyektlori* - monasi 11.3 bondinda verilmisdir.

“Podratg: taraflar“ - birlikda QEA vo ONS vo/yaxud onlarin hiiquq
varislori va ya miimkiin miivokillori demokdir.

“Podratgi taraf* — QEA vo ONS vo/yaxud onlarm hiiquq varislorindon vo
ya miimkiin miivokkillorindon hor hans biri demokdir.

“Mosroflorin édanilmasi* — Podratginm Neft-qaz omoliyyatlarina gakdiyi
Mosroflarinin 6donilmosi iigiin Kontrakt sahosindo hasil edilmis
karbohidrogenlor payin Podratgrya ayrilmasi prosesi demokdir, bu zaman
“Odonilasi mosroflor“ golocokda édonilmali olan masraflor, “Odonilmis
masroflor“ iso bundan ovvol Gdonilmis masroflor kimi basa diisiiliir.

“Xam neft® - xam mineral neft, kondensat, asfalt, ozokerit va tabii gakilda
olan, yaxud kondensasiya vo ya ekstraksiya vasitasila Tabii qazdan alinan
bork va ya maye karbohidrogenlorin va bitumun xiisusi gakisindon asili
olmayaraq biitiin névlori, o ciimloden Normal temperatur vo tazyiq
goraitinds qaz-kondensat mayelori, habela yuxarida sadalanan maddolorin
emali vo ya ayrilmasi noticasinda aldo edilon mohsullar demokdir.

“Catdirilma montaqasi* — Karbohidrogenlorin emal va saxlanma
montogasinds qurulmus hocm masrofélganinin ¢ixis flansi, yaxud quyunun
agzi ilo homin gixig flansi arasinda Podratgimin tévsiyasi ilo Rahbor
komitonin vaxtasin toyin etdiyi hor hans: digar néqte, yaxud néqtolor
demokdir.

“Layiholosdirmo standartlari® - 8-ci Olavodo sorh edilmis layihalosdirma
standartlari vo texniki sortlor demakdir.

“fslonmo va hasilat dévrii* - monasi 6-c1 Maddado verilmisdir.

“Dollar* vo ya “$* - Amerika Birlogmis Statlarmin valyutasi demokdir.

“Contractor” means all of the Contractor Parties collectively.
“Contractor Facilities” shall have the meaning given to it in Article11.3.

“Contractor Parties” means collectively GEA and SOA and/or their
successors and permitted assignees.

“Contractor Party” means any one of GEA and SOA and/or their
successors or permitted assignees.

“Cost Recovery” means the process by which Contractor is allocated a
share of Petroleum produced from the Contract Area for the recovery of
its Petroleum Costs. "Cost Recoverable" means such costs to be
recovered in the future and "Cost Recovered" means such costs
recovered in the past.

“Crude Oil” means crude mineral oil, condensate, asphalt, ozocerite, and
all kinds of hydrocarbons and bitumen regardless of gravity, either solid
or liquid, in their natural condition or obtained from Natural Gas by
condensation or extraction, including Natural Gas liquids at Standard
Temperature and Pressure and including products refined or processed
from any of the foregoing.

“Delivery Point” means the custody transfer meter at the outlet flange of
Petroleum processing and storage point or any other place or places
between the well head and the said outlet flange as may be decided upon
by the Steering Committee from time to time based on recommendations
made by Contractor.

"Design Standards" means the design standards and specifications set
forth in Appendix 8.

“Development and Production Period” shall have the meaning given to
it in Article 6.

“Dollars” or “$” means the currency of the United States of America.

- 166 -
“ikiqat vergi haqqinda miigavilo“ — Golirlora ikiqat vergi qoyulmamasi
iigiin Azorbaycan Respublikasinda tatbiq edilo bilon vergilora aid hor hans1
miiahida vo ya miigavila demokdir.

“Qiivvayaminma tarixi* - monasi 27.1 bondindo verilmisdir.

"imzalanma tarixi" -Toroflorin solahiyyotli niimayondolori Sazisi lazimi
qaydada imzaladiqlari vo Sazisin ovvalindo géstorilmis tarix demokdir.

“Maliyyalosdirma masroflari* — 12.2 bondindo géstorildiyi kimi, miivafiq
Taqvim riibiina miinasibotda ovezi ddonilmomis Osasli masroflorino
iistogal iki onda bes (2,5) faiz doracasinin hamin Taqvim riibiiniin axirmda
Neft-qaz omoliyyatlar1 mosroflorinin 6donilmamis saldosu ilo hasili
demokdir.

“Fors-major hallari® - monasi 23.1 bandindo verilmisdir.

“Xarici valyuta® - Dollar va/yaxud beynalxalq bank birliyinds hamiligla
qabul edilmis digar sorbast dénorli xarici valyuta demokdir.

“Xarici subpodratgi* - Azorbaycan Respublikasimm hiidudlarindan
konarda geydo alinmis, ganuni yolla yaradilmis va ya taskil edilmis vo
hiiquqi soxs va ya tagkilat olan Subpodratg1, 0 ciimlodon har hans1 Podratg1
torafin Subpodrat¢1 kimi ¢1x1g edan Ortaq sirkati demokdir.

«UDM deflyatorunun indeksi* - ABS-in iimumi daxili mohsulu iigiin
s6ézsiiz qiymotlor deflyasiyasmm indeksi demokdir va 0, ABS Ticarat
Deaprtamentinin igtisadi Tahlil Biirosu terofindon (ITB) “Miiasir
kommersiya foaliyyotinin icmali adh riibliik nagrdo elan edilir. Bu nosrin
buraxiligi dayandirilarsa_ Toroflar Beynolxalq Valyuta Fondunun
“Beynolxalq maliyyo statistikasi* nogrindon, yaxud Torofler arasinda
garsiligh raziliga géro digor miinasib nagrdon istifade edocaklor.

“Double Tax Treaty” means any treaty or convention with respect to
Taxes, which is applicable to the Republic of Azerbaijan for the
avoidance of double taxation of income.

“Effective Date” shall have the meaning given to it in Article 27.1.

“Execution Date”means the date first above written in the
Agreement on which duly authorised representatives of the
Parties have executed the Agreement.

“Finance Costs” means, in respect of a given Calendar Quarter a charge
equal to two point five (2,5%) multiplied by the unrecovered balance of
Capital Costs at the end of such Calendar Quarter as described in Article
12.2.

“Force Majeure” shall have the meaning given to it in Article 23.1.

“Foreign Exchange” means Dollars and/or other freely convertible
foreign currency generally accepted in the international banking
community.

“Foreign Sub-contractor” means a Sub-contractor, including an
Affiliate of a Contractor Party when acting as a Sub-contractor, which is
an entity or organisation, which is incorporated, legally created or
organised outside the Republic of Azerbaijan.

“GDP Deflator Index” means the implicit price deflator index for United
States Gross Domestic Product issued by the Bureau of Economic
Analysis (BEA) of the United States Department of Commerce, as
reported in the quarterly publication "Survey of Current Business". If this
publication ceases to exist the Parties shall use "International Financial
Statistics" of the International Monetary Fund, or other suitable
publication as mutually agreed by the Parties.

- 167-
“Hokumot orqam“ vo ya “Hoékumot orqganiari“ - Azorbaycan
Respublikasinin Hékumoti va onun hor hansi siyasi va ya basqa orgam, 0
ciimlodan ARDNS-in, hor hans1 yerli hékumot organlari, habelo hor ciir
basqa tomsiledici orqanlar, bas idaraler va ya idara etmak, qanunlar qobul
etmok, nizama salmaq, vergilor qoymaq vo vergilor, yaxud riisumlar
tutmaq, lisenziyalar va icazolor vermok, Sazisla olaqadar ARDNS -in
vo/yaxud Podratgimin hor hans hiiquqlarim, Shdaliklorini vo ya faaliyyotini
tasdiq etmok, yaxud bunlara birbasa vo ya dolayisi ilo basqa gokildo tasir
etmok (maliyya sahosinda va ya basqa sahada) solahiyyotlori verilmis
hakimiyyot orqanlar1 demokdir. Bu Sazigo uygun olaraq raziliq aldo
edilmisdir ki, yalmiz 22.2 va 28.4(a) bandlorindoki maqsadlar baximindan
hor hansi dévlot miiassisasi, eloco da ancaq kommersiya, yaxud digor
tosorriifat foaliyyati ilo mosgul olan (vo heg bir hékumat organi funksiyasi
dasimayan, habelo heg bir qanunvericilik, tonzimloyici va ya vergi
funksiyasina malik olmayan) boladiyya orqanlar1 “Hékumot organi‘
mofhumuna daxil deyil.

“Hoékumot taminati* - Azorbaycan Respublikas: Hékumotinin 5-ci
Olavado géstorilmis formada Tominat: vo Ohdoliyi demokdir.

«Birga Omoliyyat Sazisi» - monasi 8.1 (c) bandindo verilmisdir

“MM — monasi Preambulada verilmisdir.
“MM haqqinda Miigavilo* — monasi Preambulada verilmisdir.

“LIBOR“ — London banklararast bazarinda Dollarla ii¢ (3) ayliq
depozitlor takliflori daracasinin orta ododi qiymoti kimi hesablanan faiz
doracasi demokdir; bu daraco her giin Londonun “Faynensial Tayms*
(“Financial Times“”) qozetinda dore edilir, hom da bu orta adedi qiymat
Taqvim riibii dévrii iigiin gétiiriiliir (va ya “Faynensial Tayms* qozetinin
nesri dayandirildiqda doroconin elan olundugu monbe Toroflarin qgarsiliql
raziligi ilo miisyyon edilir).

“K6klii pozuntu“ - monasi 31.1(a) bondindo verilmisdir.

“Governmental Authority” or “Governmental Authorities” means the
government of the Republic of Azerbaijan and any political or other
subdivision of the Republic of Azerbaijan, including SOCAR, any
national or local government, or other representative, agency or authority,
which has the authority to govern, legislate, regulate, levy or collect taxes
or duties, grant licenses and permits, approve or otherwise impact
(whether financially or otherwise), directly or indirectly, any of SOCAR's
and/or Contractor's rights, obligations or activities under the Agreement.
For the purpose of Articles 22.2 and 28.4(a) only, it is agreed that any
state enterprise, as well as any municipal body, which is engaged solely in
the conduct of commercial or other business activities, (and is not
engaged in any act of governing and does not possess any legislative,
regulatory or taxing functions), shall be excluded from the definition of
"Governmental Authority".

“Government Guarantee” means the Guarantee and Undertaking of the
Government of the Republic of Azerbaijan in the form set forth in
Appendix 5.

“Joint Operating Agreement” shall have the meaning given to it in
Article 8.1(c).

“JV” shall have the meaning given to it in the Recital.

“JV Agreement” shall have the meaning given to it in the Recital.
“LIBOR” means the rate of interest calculated from the arithmetic
average over a Calendar Quarter period of the three (3) month Dollar
London Interbank Offer Rate quoted daily in the London Financial Times

(or in the event that the London Financial Times ceases to be published
then such other publication as the Parties shall agree).

“Material Breach” shall have the meaning given to it in Article 31.1(a).

- 168 -
“Olema qaydasi* - Xam neftin vo Tabii qazin hacmini élemayin vo
keyfiyyotini miioyyonlosdirmayin 7-ci Olavada sorh edilmis Qaydasi
demokdir.

"Vergilor nazirliyi" — 14.1(c)(iv) bondinds miisyyen olunan monant
dasiyir.

“Tabii qaz“ - Normal temperatur va tazyiq soraitinds qazaoxsar fazada
olan biitiin karbohidrogenlor, 0 ciimlodon lakin bunlarla mohdudlagmayan,
somt qazi va yagli qazdan maye karbohidrogenlor ekstraksiya vo ya
separasiya edildikdon sonra qalan gaz qaligi, habelo biitiin qeyri-
karbohidrogen mongali qaz vo ya qazaoxsar karbohidrogenlorlo birlikdo
hasil edilon digar maddolor (0 ciimladon, lakin bunlarla mohdudlasmayan
karbon qazi, kiikiird vo helium) demakdir, bu sortlo ki, kondensasiya vo ya
ekstraksiya edilmis maye karbohidrogenlor bu tarifo daxil olmasin.

“Sarbast tabii qaz“ - Tabii somt qaz1 olmayan Tabii qaz demokdir.

“Omoliyyat sirkoti* - Bu Sazisin 8-ci Maddosina uygun olaraq
Podratgiin Neft-qaz omoliyyatlarm: aparmaq iigiin miioyyan miiddotdo
yaratdigi sirkat demokdir.

“Omoliyyat mosroafleri* — Osasl mosroflor istisna olmaqla, Kontrakt
sahasindo va ya onunla bagli bilavasita vo dolayisi ilo ¢okilmis biitiin
masroflor (natural va ya pul vesaitlori ila 6donilmasindon asili olmayaraq)
o ciimledon, lakin bunlarla mohdudlasmadan: saglamlig, omoyin
miihafizosi, va isgi heyotin tohliikesizlik texikasi tigiin dolayisi olavo
xorclor; Karbohidrogenlorin ¢ixarilmasi, emali, quyulara vurulmasi,
yigilmasi, saxlanmasi, yiiklonmasi-bogadilmasi, géndorilmosi va Catdirilma
montogasina noql edilmosi; Karbohidrogenlorin va onlarin emali
mohsullarinn marketingi tizra mosroflor; otraf miihitin mithafizosi tizro
masroflor; iimumi idaraetma vo rohborlik; texniki xidmot vo lagvetme, o
ciimlodan 16.2 bandina asason yaradilacaq Lagvetmo fonduna édonislor.

“Digar podratgi taraflar® - Birlikdo gétiiriilmiig QEA, habelo onun hiiquq
varislori va miimkiin miivokkillori, ONS-in miivokkillori, habela onlarin
hiiquq varislori vo miimkiin miivokkillori demokdir .

“Measurement Procedure” means the Crude Oil and Natural Gas
Measurement and Evaluation Procedure set forth in Appendix 7.

“Ministry of Taxes” shall have the menaing given to it in Article
14.1(¢)(iv).

“Natural Gas” means all hydrocarbons that are in a gaseous phase at
STP including but not limited to casing head gas and residue gas
remaining after the extraction or separation of liquid hydrocarbons from
wet gas, and all non-hydrocarbon gas or other substances (including but
not limited to carbon dioxide, sulphur and helium) which are produced in
association with gaseous hydrocarbons provided that this definition shall
exclude condensed or extracted liquid hydrocarbons.

“Non-associated Natural Gas” means Natural Gas other than Associated
Natural Gas.

“Operating Company” means the company appointed for the time being
to conduct Petroleum Operations on behalf of Contractor in accordance
with Article 8.

“Operating Costs“ means all costs, other than Capital Costs, incurred in
or in relation to the Contract Area, whether directly or indirectly incurred
(and whether compensated in kind or in cash) including, without
limitation: costs incurred with respect to indirect overheads and health,
safety and security of personnel; costs incurred with respect to extraction,
treatment, stimulation, injection, gathering, processing, storage, handling,
lifting and transportation of Petroleum to the Delivery Point; costs
incurred with respect to the marketing of Petroleum and processing
products thereof; costs incurred in relation to environmental protection,
general management and administration, maintenance and abandonment
(including payments to the Abandonment Fund to be established in
accordance with Article 16.2).

“Other Contractor Parties” means collectively GEA and its successors
and permitted assignees, SOA 's assignees and their successors and
permitted assignees.

- 169 -
“istirak payi* (“istirak Paylari“) - monas1 1.1 bandindo verilmisdir.

“Taraflar* - ARDNS, QEA va ONS va miivafiq suratda onlarm hor hansi
hiiquq varislori, yaxud miivokkillori demokdir. “Torof* termini hor hansi
Torof demokdir.

“Karbohidrogenlor“ - Xam neft vo Tobii gaz demoakdir.

“Neft-qaz omoliyyatlar: moasroafleri* - Omoliyyat mosraflori va Osasli
masrofler demakdir va Neft-qaz omoliyyatlari tigiin Podratginin haqigaten
cakdiyi biitiin mosroflori shata edir. Neft-qaz omoliyyatlar1 masroflorino
mohdudiyyoti olmadan agaigida sadalanlarinin_ hamusi daxildir: (i) Sazigdo
doqiq sokilda Neft-qaz omoliyyatlari masroflori kimi géstorilon mobloglorin
(o  ciimlodon, akin bunlarla mohdudlasmadan 20.3 bandinda
miisyyonlasdirilan maobloglor); (ii) Miihasibat ugotunun aparilmasi
qaydasina miivafiq surotdo Neft-qaz omoliyyatlar1 Hesabina lazimi gokildo
kégiiriilmiis mobloglor.

“Neft-qaz omoliyyatlari® - bu Saziso uygun olaraq Karbohidrogenlorin
kosfiyyati, berpasi, giymotlondirilmosi, islonmasi, gixarilmasi, hasilati,
sabitlosdirilmasi, hazirlanmasi, oyadilmasi, tozyiqlonmasi, toplanmasi,
saxlanmasi, yerlasdirilmosi yiiklonmosi, Catdirilma montogasinadok noql

edilmasi vo Kontrakt sahasinda hasil edilmis Karbohidrogenlarin satilmasi
vo Kontrakt sahasi ilo bagli lagvetmo omoliyyatlar1 demokdir.

“Neft-qaz amoliyyatlari hesabi* - monasi Miihasibat ugotunun aparilmasi
qaydasinin 1.2 bondinda verilmisdir.

“Satis mantaqasi* - monasi 15.1(d)(iii) bondinda verilmisdir.

“Monfoat karbohidrogenlari* - monasi 12.4 bondindo verilmisdir.
“Monfoat vergisi* - monasi 14.2(a) bandindo verilmisdir.

“Borpa va hasilat proqrami“ - monasi 5-ci Maddado verilmisdir.

“Participating Interest” (“Participating Interests”) shall have the
meaning given to it in Article 1.1.

“Parties” means SOCAR, GEA and SOA and any of their respective
successors and assigns. The term Party means any of the Parties.

“Petroleum” means Crude Oil and Natural Gas.

“Petroleum Costs” means Operating Costs and Capital Costs and shall
include all expenditures actually incurred by Contractor for the purposes
of the Petroleum Operations. Petroleum Costs shall include, without
limitation, (i) the amounts expressly identified in the Agreement as
Petroleum Costs (including but not limited to the amounts identified in
Article 20.3), and (ii) the amounts properly debited to the Petroleum
Operations Account in accordance with the Accounting Procedure.

“Petroleum Operations” means all operations relating to the
rehabilitation, exploration, appraisal, development, extraction, production,
stabilisation, treatment, stimulation, injection, gathering, storage,
handling, lifting, transporting Petroleum to the Delivery Point and
processing and marketing of Petroleum produced from the Contract Area
and processing products thereof and abandonment operations with
respect to, the Contract Area pursuant to this Agreement.

“Petroleum Operations Account” shall have the meaning given to it in
Section 1.2 of the Accounting Procedure.

“Point of Sale” shall have the meaning given to it in Article 15.1(d)(iii).
“Profit Petroleum” shall have the meaning given to it in Article 12.4.
“Profit Tax” shall have the meaning given to it in Article 14.2(a).

“Rehabilitation and Production Programme” shall have the meaning
given to it in Article 5.

-170-
“Normal temperatur va tazyiq saraiti* — vo ya «NTT» Farenheyt tizra
60 daraca/Selsi iizra on bes tam yiizda alli alt: doraca (60°F/15,56°C)
normal temperatur va 1,01325 bar normal atmosfer tazyiqi demakdir.

“Rohbar komita“ - 7.1 bondinin miiddoalarina miivafiq olaraq yaradilmig
komits demoakdir.

“Subpodratgi* Podratg: ilo va ya Omoliyyat sirkoti ilo, yaxud
Podratgiin vo ya Omoliyyat sirkotinin adindan birbaga va ya dolayisi ilo,
bu Sazislo olaqodar mallarla tachiz edon, isler géron, yaxud xidmotlor
géstoron hor hansi fiziki vo ya hiiquqi soxs, habela Podratg: tarafin Ortaq
sirkoti demokdir.

“Vergi qoyulan manfaat* - monasi 14.2(e) bondindo verilmisdir.
“Vergilar“ - Hor hans: Hékumot orqanina édonilon vo ya bu Hékumat
orgam torofinden qoyulan biitiin mévcud vo ya golocak riisumlar,

gémriiklor, tadiyalor, qonorarlar, vergilor vo ya ianalor demakdir.

“Vergi orqami® - monasi 14.1(c) (iv) bondinds verilmisdir.

«(

iineii taraf* - Torof, yaxud hor hansi Torafin Ortaq sirkoti olmayan
fiziki vo ya hiiquqi soxs demokdir.

“Ton* - metrik ton, yoni Sevr (Fransa) Beynolxalq dl¢ii va ¢gaki biirosunun
miisyyon etdiyi kimi, min (1000) kilogram kiitlo demokdir.

«Umumi hasilat hacmi* - 12.2 bondino uygun olaraq, neft-qaz
omoliyyatlarina islodilmis hacm ¢ihilmmaqla her hans: Taqvim ‘indo
Kontrakt sahasindon alinmig Xam neft vo Sorbast tabii qaz hasilatinin
timumi hocmi demokdir.

“Noagqletma itkilori* - monasi 15.1(d) (iv) bondinda verilmisdir.

“Qsas ana gsirkot” — ONS-a miinasibotda ARDNS, hor hansi digor
Podratgi tarofo miinasibatdo iso bu Podratgi tarafin Osas ana sirkoti (hor
hans1 varsa) vo hor hans bela Osas ana sirkotin varisi nozordo tutulur.

“Standard Temperature and Pressure” or “STP” means the standard
temperature and atmospheric pressure of sixty degrees Fahrenheit/fifteen
point five six degrees Centigrade (60°F/15.56°C) and 1.01325 bars.

“Steering Committee” means the committee established pursuant to
Article 7.1.

“Sub-contractor” means any natural person or juridical entity, including
an Affiliate of a Contractor Party, contracted directly or indirectly by or
on behalf of Contractor or by or on behalf of the Operating Company, to
supply goods, work or services related to this Agreement.

“Taxable Profit” shall have the meaning given to it in Article 14.2(e).

“Taxes” means all existing levies, duties, payments, fees, taxes or
contributions payable to or imposed by any Governmental Authority.

“Tax Authority” shall have the meaning given to it in Article 14.1(c)(iv).

“Third Party” means a natural person or juridical entity, other than a
Party hereto or an Affiliate of a Party.

“Tonne” means metric ton, i.e. one thousand (1,000) kilograms as
defined by the International Bureau of Weights and Measures, Sevres,
France.

“Total Production” means, for any Calendar Quarter, the total
production of Crude Oil and Non-associated Natural Gas obtained from
the Contract Area, less the quantities used pursuant to Article 12.2 for
Petroleum Operations.

“Transit Losses” shall have the meaning given to it in Article
15.1(d)(iv).

“Ultimate Parent Company” means in relation to SOA - SOCAR; and in
relation to any other Contractor Party, such Contractor Party’s Ultimate
Parent Company (if any) and the successor of any such Ultimate Parent
Company.

-171-
“Qsas ana sirkotin taminati” - 4-cii Olavoda niimuno iizra Osas ana sirkot
tarofindon verilon taminat demokdir.

“OQDV“ — Azorbaycan Respublikasinin olave dayor vergisi demakdir.

“Qorazli sahlonkarlig* - beynolxalq neft-qaz sonayesi tocriibosinds qabul
edilmis yaxsi, chtiyatkar metodlara vo bu Sazigsin sortlorina gosdon,
diisiiniilmiig va siiurlu saygisizliq hallarmi yaradan hor hans1 bir asassiz
amal vo ya etinasizliq demokdir.

“Sifir balansi* - islonmo vo hasilat dévrii baslandiqdan sonra Miihasibat
ugotunun aparilmasi qaydasina miivafiq surotdo Osash xorclarin 6donilmasi
ilo olaqedar Podratgimin apardigi hesabda Sifir balansmin aldo edilmasi
demokdir. ilk dofa Sifir balansi aldo edildikdon sonra, 16.1 bandindoki
magsodlor iigiin Osash mosrofler sonradan asas biidca kateqoriyalar iizra
tasnif edilir.

“Ultimate Parent Company Guarantee” means the guarantee given by
an Ultimate Parent Company in the form set forth in Appendix 4.

“VAT” means the Azerbaijan Republic value added tax.

“Wilful Misconduct” means any unjustifiable act or omission which
constitutes an intentional, deliberate and conscious disregard of good and
prudent international oil field practices or the terms of this Agreement.

“Zero Balance” means the achievement after the commencement of the
Development and Production Period of zero balance in the accounts
maintained by Contractor with respect to Capital Costs in accordance with
the Accounting Procedure. After the occurrence of the first Zero Balance
for the purposes of Article 16.1, Capital Costs thereafter will be classified
by main budget category.

-172-
OLAVO 2
KONTRAKT SAHOSi VO XORITO

Bu Sazisin baglandigi tarix iicgiin Kontrakt sahosi asagida géstorilmis vo
bu sanada alavo edilon xoritads ayrica nisanlanmis cografi koordinatlarin
omalo gotirdiyi perimetr daxilinda galan sahadir.

Kontrakt sahosi 1942-ci il Pulkova geodeziya reperino, 1940-ci il
Krasovskiy ellipsoidina baglanan, asagidaki tayinedici parametrlori
Qauss-Kruger proyesiyasinda diiz xotlorlo hiidudlanmisdir:

Baslangic miqyas omsali 1.0

Baslangic en dairasi: 0 doraco simal en
dairasi (ekvator)

Baslangic uzunluq dairasi: 51 daracea sarq uzunluq
Dairasi (Qrinvig iizro)

Dorace torunun ilkin koordinatorlar 500.000 m sarqo
dogru
0 m simala dogru

Derece toru vahidi — metr

Kontrakt sahasinin sokkiz (8) bucagi tizra cografi koordinatlari:

APPENDIX 2

CONTRACT AREA AND MAP

As of the date of execution of the Agreement, the Contract Area is the area
inside the perimeter constituted by the geographical co-ordinates set forth
below and as separately identified on the map attached hereto.

The Contract Area is bounded by straight lines on a Gauss-Kruger projection
which is referenced to Pulkovo 1942 geodetic datum, Krasovski 1940
ellipsoid, and with defining parameters of:

Scale Factor at Origin: 1.0
Latitude of Origin: 0 degrees North

(of the equator)
Longitude of Origin: 51 degrees

East (of Greenwich)
Grid co-ordinates at Origin: 500,000 meters East,

0 meters North
Grid units are meters.

Geographic co-ordinates for the eight (8) corners of the Contract Area are:

-173-
1942-ci il Pulkovo geodezik reperi tizra Qauss-Kruger Pulkovo 1942 Datum Gauss-Kruger

gobakasi, 9-cu zona grid, Zone 9
Néqto En darasi Uzunlug darasi Simal istigamoti Sorq istiqamati Point Latitude Longitude Northing (Y) Easting (X)
imal, or North East
1 40°01'00" 48°50'52" 4433677,7 316247,5 1 40°01'00" 48°50'52" 4433677,7 316247.5
2 39°54'05" 48°53'50" 4420775,3 3201674 2 39°54'05" 48°53'50" 4420775,3 3201674
3 39°49'55" 48°57'38" 4412938,1 3254082 3 39°49'55" 48°57'38" 44129381 325408 ,2
4 39°49'46" 48°59'00" 4412616,2 3273520 4 39°49'46" 48°59'00" 4412616,2 327352.0
5 39°49'55" 48°59'53" 4412865,6 328618,7 5 39°49'55" 48°59'53" 4412865,6 328618,7
6 39°53'08" 48°59'19" 4418837,0 327944,1 6 39°53'08" 48°59'19" 44188370 327944,1
7 39°56'23" 48°56'47" 44249343 324470,5 7 39°56'23" 48°56'47" 44249343 324470,5
8 40°01°00" — 48°54°41” 4433548 4 3216789 8 40°01700" 48°54°41" 44335484 3216789
Yuxarida géstorilon Kontrakt sahosinin sothi taxminon yiiz on bes (115,0) The surface of the Contract Area above defined is approximately one hundred
kvadrat kilometrdir. fifteen and zero tenths (115.0) square kilometres.

-174-
rovdag Kontraxt sahasi
Migyas 1:100000

umi_saha-11Skv.em_

pees (V. Kagrigrev
age,

PE LV: eee,
[GMA 2 tates pl POF 1 BAA, |

il eta Pea
tte Mctng (Mosnaee Af

Brie
AD ate

Azarbaycan Respublikasindaki Kiirovdag neft yatagim ahata edan blok The block including the Kurovdag oil field in the Republic of Azerbaijan

-175-
OLAVO 3

MUHASiBAT UGOTUNUN APARILMASI QAYDASI

Umumi miiddoalar

Bu 3-cii Olavads  mithasibat
sonayesinda hamuliqla qabul
miisyyon edilir.

ucgotunun beynolxalq _ neft-qaz
olunmus  prinsiplorinin§ qurulusu

Bu "Miihasibat ugotunun aparilmasi qaydasi" sonodinin maqsadi bu
Sazislo bagli Neft-qaz omoliyyatlarma aid ayirmalarin vo kreditlorin
miisyyonlosdirilmasinin adalotli vo obyektiv metodunu  tayin
etmokdon vo xorclorin tasdiq olunmus biidcalora uygun olub-
olmamasi iizorindo nozarat metodunu géstarmokdon ibaratdir.

Miihasibat ugotunun aparilmasi qaydasimin moqsodlori baximindan
Podratgiya hor hans1 gokilda istinad edilmoasi kontekstdon asil olaraq
Omoliyyat sirkotini Podratgi torofleri vo onlarin miivafiq Ortaq
sirkotlorini nozordo tutur. Toroflor razilasirlar ki, homin metodlarin
hor hansi biri hor hansi Podratg: torafe qarsi adalatsiz vo ya qeyri-
obyektiv olarsa, Toroflor hor hansi odaloatsizliyin vo ya qeyri-
obyektivliyin aradan galdirilmasi iigiin lazimi doyisikliklori xos
moramla tanzimlomak magsadila gériis taskil edirlor.

Toariflar

Bu Miihasibat ugotunun apariimmasinin magsadlori baximindan
agagidaki terminlora bela monalar verilir:

(i) “Miihasibat ucotunun qabul olunmus_ tacriibasi* —
miihasibat ugotunun beynolxalq neft-qaz sanayesinda
hamuligla qabul olunmus va bayanilmis prinsiplori, tacriibasi
vo qaydalar1 demokdir.

-176-

APPENDIX 3

ACCOUNTING PROCEDURE

General Provisions

This Appendix 3 establishes a framework of accounting principles as
generally accepted within the international Petroleum industry.

The purpose of this Accounting Procedure is to establish a fair and
equitable method for determining charges and credits applicable to
Petroleum Operations under the Agreement and to provide a method
for controlling expenditure against approved budgets.

For purposes of this Accounting Procedure any reference to
Contractor shall be deemed to include the Operating Company,
Contractor Parties and their respective Affiliates, as the context may
imply. The Parties agree that if any of such methods prove to be unfair
or inequitable to any of the Parties then the Parties will meet and in
good faith endeavour to agree on such changes as are necessary to
correct any unfairness or inequity.

Definitions

For the purposes of this Accounting Procedure the following terms
shall have the following meanings:

(i) “Accepted Accounting Practices” shall mean accounting
principles, practices and procedures that are generally
accepted and recognised in the international Petroleum
industry.
(ii) "Miihasibat ugotunun aparilmasi qaydasi" — miihasibat
ugotunun bu 3-cii Olavedo goestarilon prinsiplori, qaydalari
vo tisullar: demokdir.

(ii) "Artiriima prinsipi" - miihasibat ugotunun ela prinsipi
demokdir ki, hamin prinsipoa géro mosroflear va xorclor
onlarin gokildiyi miiddote aid edilir, golirlor iso onlarin
gazanildigi miiddota aid edilir; homin mosroflor, xorclor vo
golirlorin no zaman hesaba yazilmasi, édonilmasi va ya
almmasindan asili olmayaraq.

(iv) "Kassa prinsipi" - miihasibat ugotunun ela prinsipi
demokdir ki, hamin prinsipoa géro yalmz faktiki olaraq
6donilmis masroflar vo faktiki olaraq aldo olunmus golirlor
qeydo alimr.

(v)_"Materiallar va avadanhg" - Neft-qaz omoliyyatlarmda
islodilmak iigiin olda edilon vo saxlanilan tochizatla vo
avadanliqla birlikdo kasfiyyat, qiymotlondirma va islonmo
iizra mahdudiyyat qoyulmadan torpaq istisna olmaqla biitiin
obyektlor/vasitalor soxsi omlak demakdir.

(vi) "Noazarat altmmda olan material" — Podratcinin nozarot
etdiyi vo inventarlasdirdigi Materiallar_ vo avadanliq
demokdir. Belo Materiallarm vo avadanligin tiplorinin
siyahis! ARDNS-nin talabi ilo ona taqdim edilocokdir.

Sazisdo monasi verilmis, lakin yuxaridak: siyahiya salimmamis termin
vo anlayislar bu Miihasibat ugotunun aparilmasi qaydasinda Sazisdo
onlara verilan monani dastyir.

Hesablar
Podratg: bu Miihasibat ugotu qaydasina miivafiq suratda Neft-qaz
omoliyyatlar tizra ayrica hesabat sonadlori vo ayrica hesablar aparir

("Neft-qaz omoliyyatlar1 Hesabi").

Podratg1 Neft-qaz omoliyyatlar1 Hesabina
omoliyyatlarma ¢okilmis xorclori aid edir.

yalmz Neft-qaz

-177-

(ii) “Accounting Procedures” shall mean
principles, practices and procedures set
Appendix.

the accounting
forth in this

(iii) “Aceruals Basis” means the basis of accounting in which
costs and expenses are attributed to the period in which they
are incurred and revenues are attributed to the period in which
they are earned, regardless of when such costs, expenses and
revenues were invoiced, paid or received.

(iv) | “Cash Basis” means the basis of accounting under which only
costs actually paid and revenues actually received in any period
are recorded.

(v) “Material and Equipment” means property (with the
exception of land), including without limitation any
exploration, appraisal and development facilities together with
supplies and equipment, acquired and held for use in Petroleum
Operations.

(vi) “Controllable Materials” means Material and Equipment
which Contractor subjects to record control and inventory. A
list of types of such Material and Equipment shall be furnished
to SOCAR upon request.

Words and phrases defined in the Agreement but not
defined above shall have the same meaning in
this Accounting Procedure as given to them in
the Agreement.

Accounts
Contractor shall maintain separate books and accounts for Petroleum
Operations in accordance with this Accounting Procedure (the

"Petroleum Operations Account").

Contractor shall charge to the Petroleum Operations Account only
those expenditures incurred for Petroleum Operations.
Podratg1 Neft-qaz omoliyyatlar1 Hesabimi Dollarla aparir. Dollarla
deyil, basqa valyutalarla gokilmis mosraflor Miihasibat ugotunun
qabul olunmus iisullar ila Dollara ¢evrilir. Neft-qaz omoliyyatlart
tigiin lazim olan valyutanin miibadilosi, yaxud  valyutalarm
gevrilmasi noticasinds her ciir monfost vo ya itkilor Neft-qaz
omoliyyatlar1 Hesabina daxil vo ya aid edilir.

Neft-qaz omoliyyatlari Hesab1 Miihasibat ugotunun qobul olunmus
tacriibosina uygun olaraq aparilir.
Miihasibat ugotu Artirilma prinsipi osasinda, va Mosroflorin

avozinin édonilmasi maqsadilo Kassa prinsipindon istifada etmoklo
aparilir.

13 Auditor yoxlamalar

13

-178-

The Petroleum Operations Account shall be maintained by Contractor
in Dollars. Costs incurred in currencies other than Dollars shall be
converted into Dollars using currency exchange rates in accordance
with Accepted Accounting Practices. Any gain or loss resulting from
the exchange of currencies required for Petroleum Operations or from
currency conversion shall be charged or credited to the Petroleum
Operations Account.

The Petroleum Operations Account shall be kept in accordance with
Accepted Accounting Practice.

Accounting shall be carried out on an Accruals Basis, provided
however that the Cash Basis principle shall be used for the purposes

of Cost Recovery.

Audits
Podratg1 Neft-qaz omoliyyatlar. Hesablarm auditorlarin
hesabatlar ilo birlikda hor Taqvim ili qurtardiqdan sonra
yeddi (7) aydan gec olmayaraq ARDNS-o taqdim edir.
ARDNS miivafiq Taqvim ili qurtardiqdan sonra on iki (12)
aydan gec olmayaraq géstorilmis Toqvim ili tigiin hesablarin
toftis olunmasim: Podratg1ya bu barada bildiris géndormoklo
xahis eda bilor. Belo toftislori ARDNS torafindon segilon,
beynalxalq miqyasda tanmmuig miistoqil mithasiblor sirkoti
aparir. Belo toftisa gakilon masraflor Neft-qaz omoliyyatlart
Hesabina aid edilir va Podratgi torofinden ddonilir. ARDNS
adindan aparilan hor hans toaftis elo aparilir ki, Neft-qaz
omoliyyatlarina mannegilik yaratmasin. Oger ARDNS$
yuxarida gastorilmig hesablara_ etiraz etdiyini, yaxud
Podratgimin Qorazli sahlonkarligi haqqinda siibutlar oldugunu
nozardon kegirilon Taqvim ilindon sonraki iyirmi dérd (24) ay
arzinda Podratgrya yazili bildirislo (dolillor géstarilmoklo)
molumat vermaso, miivafiq Taqvim ilinin hesablan homin
tarix tigiin tosdiq edilmis sayilir. Hesablar barosindao ARDNS-
nin Toroflor arasinda razilasma ila tonzimlonmomis hor ciir
etirazlar Arbitraj omoliyyatinin miiddoalarima miivafiq suratdo
arbitraj baxigina verilir. Arbitrajin qorarmda ARDNS-nin hor
hans1 etirazi tosdiq edilorso, Neft-qaz omoliyyatlar1 Hesabi
miivafiq suratdo tashih olunur.

Podratg1 Neft-qaz omoliyyatlarina dair biitiin miihasibat
sonadlorini, boyannamolorini, kitablarm vo hesablarim onlarin
aid oldugu Taqvim ili qurtardiqdan sonra azi on (10) il, yaxud
ARDNS Qoroazli sohlonkarlig haqqinda iddia irali siirdiikdo (i)
onlarin aid oldugu Toqvim ili qurtardiqdan sonra azi yeddi (7)
il vo ya (ii) Qorazli sohlonkarlig ilo olaqadar olaraq Hesablara
dair etirazlar tonzimlondikdon sonra az1 bir (1) il saxlayir.

Masroflar va xarclor

The accounts of the Petroleum Operations, together with the auditors’
report thereon, shall be submitted to SOCAR by Contractor no later
than seven (7) months following the end of each Calendar Year.
SOCAR may, by giving notice to that effect to Contractor not later
than twelve (12) months following the end of the subject Calendar
Year, request an audit of the accounts for such Calendar Year. Such
audits shall be carried out by a firm of internationally recognised
independent accountants selected by SOCAR. The costs of such audit
will be included into Petroleum Operation Account and shall be borne
by Contractor. Any audit conducted on behalf of SOCAR shall be
conducted in such a manner as not to interfere with Petroleum
Operations. Unless SOCAR notifies Contractor in writing before
twenty-four (24) months following the subject Calendar Year either
that it has an objection to the said accounts or that there is evidence of
Contractor's Wilful Misconduct (details of which shall be included in
said notice), the accounts for such Calendar Year shall be deemed to
have been approved as of that date. Any objection to the accounts
raised by SOCAR, unless settled by agreement among the Parties,
shall be submitted to arbitration in accordance with the Arbitration
Procedure. In the event the arbitration award sustains any of SOCAR's
objections to the account, the Petroleum Operating Account shall be
adjusted accordingly.

All accounting records, returns, books and accounts relating to
Petoleum Operations shall be maintained by Contractor for a
minimum of ten (10) years following the end of the Calendar Year to
which they relate or, in the case where SOCAR alleges Wilful
Misconduct the later of (i) a minimum of seven (7) years following the
end of the Calendar Year to which they relate and (ii) a minimum of
one (1) year after resolution of the objections to the accounts made in
respect of such Wilful Misconduct.

2. Charges and Expenditures

-179-
Bu Sazisin gortlorina va Neft-qaz omoliyyatlarinin icrasi tigiin lazim1
sortlora amal etmok magsadi ila Podratg: Neft-qaz omoliyyatlarinin
aparilmasi tigiin gakilmis moasroflorin hamisini Neft-qaz omoliyyatlar
Hesabina daxil edir; heg bir mosraf hesaba bir dofadon artiq daxil
edila bilmaz. Hesaba daxil edilon masraflor asagidakilardan ibaratdir,
lakin onlarla mohdudlagmir:

2.1 Isei qiivvasina_masraflar_vo_bunlarla_alaqadar_digar
masroflor

(a) Podratgimm vo onun Ortaq sirkotlorinin (Subpodratg1
kimi foaliyyot géstoran sirkotlorden basqa) Azorbaycan
Respublikasi orazisinda istar miivaqgoti, istersa do
daimi galigan isgilorinin vo ya Podratgii ofislori olan
hor hans basqa_yerlarda__bilavasita  Neft-qaz
omoliyyatlarinda ¢alisan isgilorinin amok haqqina va
maaslarina gakilon timumi mosroflor (o ciimlodon
hékumot organlarmin tutduqlar1 mobloglor), habelo
géstorilmig omoliyyatlarla olaqodar gakilon  goxsi
xorclar.

(b) Yuxaridaki 2.1(a) bandina asason hesablanan va omok
haqqinda totbiq edilo bilan Bayram vo mozuniyyot
giinlori, xostalik voraqolori, alilliyin va digar bu ciir
giizastlori.

(c) Podratginin yuxaridaki 2.1 (a) bandina asason
hesablanan amok haqqi mosroflerina totbiq olunan
Azorbaycan Respublikasi1 qanunlart ilo nozordo
tutulmus xorclor vo ya G6domolor, yaxud bu 2.1 bandino
uygun surotdo hesablanan digor mosroflar.

(d) Hoyatin — sigortalanmasinin —miitogokkil —_planlari,
qospitallasdirma, pensiyalar va bu qabilden digor
giizastlor iizro mosroflor.

(e) Podratgmm = Neft-qaz = omoliyyatlarinda —_galigan
omokdaslarina monzil va dolanacaq miiavinotlori vo
bunlarla olaqadar xorclor.

Contractor shall charge to the Petroleum Operations Account all
Petroleum Costs incurred in compliance with the terms of this Agreement
or those necessary to conduct the Petroleum Operations; no cost shall be
charged more than once. Chargeable costs shall include, but not be
limited to:

2.1 Labour and Related Costs

(a) Gross salaries, wages, (including amounts imposed by
Governmental Authorities) in respect of employees of
Contractor and its Affiliates (except when acting as
Sub-contractor) who are engaged in the conduct of Petroleum
Operations whether temporarily or permanently assigned
within the Republic of Azerbaijan or located in Contractor's
offices elsewhere, as well as personal expenses incurred in
connection therewith.

(b) — Costs of all holiday, vacation, sickness, disability and other
like benefits applicable to the salaries chargeable under
paragraph 2.1(a) above.

(c) Expenses or contributions imposed under the laws of the
Republic of Azerbaijan which are applicable to Contractor's
cost of salaries and wages chargeable under paragraph 2.1(a)
above or other costs chargeable under this paragraph 2.1.

(d) Cost of established plans for life insurance, hospitalisation,
pensions, and other benefits of a like nature.

(e) | Housing and living allowances and related expenses of the
employees of Contractor assigned to Petroleum Operations.

- 180 -
22.

23

(f) Omokdaslarm Neft-qaz omoliyyatlar1 aparmaq_ ii¢iin
ezam olunduqlar: miiddotin sonunda Podratg1 onlarm
golocok daimi masgullugunu tamin etmok iqtidarinda
olmadiqda, Neft-qaz omoliyyatlari aparmaq tigiin ezam

edilmig  omokdaslarin —igsdangixma __ miiavinotinin
ezamiyyot miiddotlorina miitonasib hissasi hesaba aid
edilir.

Materiallar va avadanliq

Neft-qaz omoliyyatlarmda istifada olunmaq_ iigiin bu

Miihasibat ugotu gaydasinin 3-cii bélmasine miivafiq suratdo
Podratginin aldigi vo ya tachiz etdiyi materiallar va avadanliq.
A§labatan hiidudlar daxilinds omoli cohotden miimkiin
olduqda vo islorin somoroli va rentabelli gériilmosina uygun
goldikdo Neft-qaz omoliyyatlarinda istifada olunmaq_ii¢iin
yalniz elo Materiallar vo avadanliq aldo edilir va ya dagimr ki,
dorhal totbiq edilmok, yaxud lazimi ehtiyat saxlamaq iigiin
bunlara tolabat ola bilsin. Belo Materiallarm va avadanhigin
artiq ehtiyatlarinin toplanmasina yol verilmir.

Nagliyyat xarclori. isci heyatinin kéema xarclori

(a) Materiallarm vo avadanligin dasinmasi xorclori vo
bununla alaqodar digar xorcler, masalon, dokla alaqadar
xorclor, ekspeditor xidmotlorina, qablasdirmaya,
quruda, havada vo donizdo dasimalara, dagimalarda
somorasiz dayanmalara, tranzit tariflorino, tayinat
montogesinds yiikbosaltma islorina gakilon xarclor,
riisumlar, lisenziya haqlari, vergilor va yuxarida
géstorilonlora aid olan bu kimi tutmalar.

(b) — Neft-qaz omoliyyatlan aparilmasi iigiin zoruri olan isgi
heyotinin daginmasi xorclori.

(c) Neft-qaz omoliyyatlar’ aparilmasma daimi vo ya
miivaqgoti teyinat almis is¢i heyotinin yasadigi yerdon
vo geriyo ké¢mosi xorclori. Bela xarcloro isgi heyotin
vo onlarin ailolorinin va soxsi omlakinin daginmasi
xorclori daxil olacaqdir.

2.2

23

- 181 -

()

In the event that Contractor is unable to provide continued
employment to an employee at the end of his or her
assignment to Petroleum Operations, the proportionate share
of termination payments relating to such employees' period
of assignment to Petroleum Operations shall be chargeable.

Material and Equipment

Material and Equipment purchased or furnished by Contractor for
use in Petroleum Operations as provided under Section 3 of this
Accounting Procedure. So far as it is reasonably practical and
consistent with efficient and economical operation, only such
Material and Equipment shall be purchased or transferred for use in
Petroleum Operations as may be required for immediate use or
prudent contingent stock. The accumulation of surplus stocks shall
be avoided.

Transportation and Employee Relocation Costs

(a)

(b)

(©)

Transportation of Material and Equipment and other related
costs such as expediting, crating, dock charges, inland, air
and ocean freight, demurrage, transit fees and unloading at
destination and any duties, license and other fees, taxes and
any other charges with respect thereto.

Costs incurred for transportation of employees as required in
the conduct of Petroleum Operations.

Relocation costs of employees permanently or temporarily
gned to Petroleum Operations to and from their point of
origin. Such costs shall include travelling costs of employees’
and their families and transportation costs of their personal
and household effects.

24

Xidmotlor

(a)

(b)

(©)

)

Podrat xidmotlori, pesokar moslohatgilorin xidmotlori
vo Uciincii taroflorin géstordiklori basqa xidmotlor.

2.14 Bélmosinds géstarilonlor istisna olmaqla, texniki
xidmotlor, 0 ciimladen, lakin —_agagadakularla
mohdudlagmadan: Neft-qaz omoliyyatlarmin bilavasita
faydasi iigiin Podratgmm vo onun Ortaq sirkotlorinin
(bunlar Subpodratg: kimi foaliyyot géstarmirlorso)
gostordiklori xidmotlor: laboratoriya analizi,
certyojgakma, geoloji va geofiziki malumatlarin tofsiri,
lay-kollektorlarin tadqiqi, satinalma, qazma_ islorino
nozarot, hasilatin texnologiyasinin islonib hazirlanmasi,
kommersiya analizi kimi xidmotlor, habelo miivafiq
kompiiter xidmotlori va molumat tohlili xidmotlori.
Homin édonislor Podratginin miihasibat ugotunun adi
prinsiplorino miivafiq suratda elo hesablanmalidir ki,
heg bir monfaot vo ya itki Podratgmim hesabina aid
edilmasin.

Xidmotlorin konkret suratda Neft-qaz omoliyyatlari ila
bagl oldugu hallarda inzibati-taskilati_ tominat, o
ciimlodon, lakin bunlarla mohdudlasmadan__ hiiquqi
mosolalor iizra, satinalma, podratlar miiqavilolori
baglanmasi tizra xidmotlor, maliyya va mithasibata aid
xidmotlor va inzibati mosolalor.

Satigsla olaqedar xidmotlor: Kontrakt sahosindon
gixarilan Sorbost tabii qaz satigi ilo olaqodar biitiin
qonorarlar vo digor édomoloar.

2.4 Services

- 182 -

(a)

(b)

(©)

(d)

Contract services, professional consultants, and other

services procured from outside sources.

Technical services, other than services covered by paragraph
2.14, such as, but not limited to, laboratory analysis, drafting,
geophysical and geological interpretation, reservoir studies,
purchasing, drilling supervision, engineering, petroleum
engineering, commercial analysis and related computer
services and data processing performed by Contractor and its
Affiliates (except when acting as Sub-contractor) for the
direct benefit of Petroleum Operations. Such charges shall be
computed in line with Contractor's usual accounting policy in
such a way that no gain or loss accrues to Contractor.

Business support where the services provided are specifically
attributable to Petroleum Operations, including, but not
restricted to: legal, purchasing, contracting, treasury,
accounting and administrative services.

Marketing services; all costs, fees, commissions and other
charges related to the marketing of Non-associated Natural
Gas produced from the Contract Area.
25

26

(e) Podratgi taraflorin vo onlarm Ortaq_ sirkotlorinin
sahiblik vo istismar dayorina uygun qiymotlorlo
verdiklori avadanliqdan va obyektlordon/vasitalordon
istifada edilmosi, agar bela istifado iqtisadi cahatden

mogsodouygundursa. Qiymotler xidmotin, tamirin
doyarini vo digor istismar xorclorini, sigorta, vergi vo
faizlori ohata etmoli, Jakin bunlarla

mohdudlagmamalidir.

Podratgim va onun Ortaq sirkotlorinin (onlarin Subpodratg1
kimi ¢ixig etdiklori hallar istisna olmaqla) yerino yetirdiklori
xidmotlor Omoliyyat sirkotinin toqdim etdiyi islorin gériilmosi
haqqinda sifaris vo ya xidmotlorin géstorilmasi haqqinda
sazigo uygun olaraq hoyata kegirilir.

Omlakin zadalanmasi va itkisi

Yangin, dasqin, firtma, ogurluq, qoza vo ya hor hansi basqa
sabablor tiziindon omlakin zodalanmasi va ya itkisi ila alaqadar
olaraq onun tomir va ya avez edilmasi iigiin lazim olan,
Podratgimm = Qorozli sahlonkarligi ilo bag —-xerclor_ vo
masroflor istisna olmaqla, sigorta hesabina ddonilmayon biitiin
xorclor va ya masroflar;

Podratg1 iki yiiz olli min (250000) Dollardan artiq mablogdo
hor hansi bu ciir zodolonme vo ya itki haqqinda ARDNS-no
amoli cahatdon on qisa miiddatda yazili molumat vermolidir.

Sigorta

(a) Neft-qaz omoliyyatlar’ aparilmasi ilo olaqadar biitiin
sigorta miikafatlar, habela Podratginin 6z tarafindon
sigortalandigi risklor iigiin miistoqil sigorta sirkotinin
miisyyonlasdirdiyi ekvivalent mabloglordo miikafatlar.

(b) Hor ciir itkilorin, iddialarm, zoararin va mahkomo
qorarlarimin kompensasiyasi verilorkon gakilmis vo
6donilmis  biitiin = xorclor; Podratgimin  Qorazli
sohlonkarligi ilo bagli xorclor istisna olmaqla, sigorta
hesabina édonilmoyon biitiin bagqa xorclor.

25

2.6

- 183 -

(e) Use of equipment and facilities furnished by Contractor
Parties and their Affiliates at rates commensurate with the
cost of ownership and operation if such use is economically
viable. Rates shall include but not be limited to costs of
maintenance, repairs, other operating expenses, insurance,
taxes and interest.

Services performed by Contractor or its Affiliates (except when
acting as Sub-contractor) shall be performed under a work order, or
service agreement, issued by the Operating Company.

Damages and Losses to Property

All costs or expenses not recovered from insurance and necessary
for the repair or replacement of property resulting from damages or
losses incurred by fire, flood, storm, theft, accident, or any other
cause, except where caused by the Wilful Misconduct of
Contractor.

Contractor shall furnish SOCAR with written notice of each such
damage or loss which is in excess of Dollars two hundred and fifty
thousand (250,000) as soon as reasonably practicable.

Insurance

(a) All premiums for insurance carried for the benefit of
Petroleum Operations, as well as the equivalent amount of
premiums quoted by an independent underwriter for the risks
that are self-insured by Contractor.

(b) All expenditures incurred and paid in the settlement of any
and all losses, claims, damages, judgements and any other
expenses, not recovered from insurance except where caused
by the Wilful Misconduct of Contractor.
27

28

29

Hiigugi xarclor

Neft-qaz  omoliyyatlar1 noticasinda = yaranan = mohkoma
gokismolorinin vo ya iddialarmim arasdirilmasi va_ hall
olunmasi iizra, yaxud omlakin qorunmasi vo ya onun iigiin
kompensasiya alinmasi iizra biitiin xorcler va ya masroflor,
lakin bununla mohdudlasmadan  vokillorin qonorarlar1,
moahkeme xorclori, siibutlar aldo etmak magsoadila aparilan
tahqigatlarm xorclori, habelo hor hansi bu ciir mohkomo
iddialarimm nizamlanmasi, yaxud qanaotbaxs hollina varilmasi
iigiin verilon moblaglor; Podratg¢mim Qorozli sahlonkarligi ilo
bagh hallar istisna olmaqla.

Riisumlar vo vergilar

Hékumoet organlarimin tutdugum(Monfost  vergisi istisna
olmagla) vo Podratgrya avozi 6danilmayon biitiin Vergilor.

Ofislorin, fahlo_qasabalorinin va _digar_obyektlarin_/
yasitalorin saxlanmasi

Neft-qaz omoliyyatlarma bilavasita xidmmot eden Azorbaycan
Reespublikasinin hiidudlarinda yerlogon ofislor, bélmolor,
fahlo qosabolori, anbarlar, yasayis binalari vo digor obyektlor
vasitalor iigiin xerclonon mosrofler va ya fiziki cahatdon
Azorbaycan Respublikasindan konarda yerlagon xiisusi layiho
qruplarin saxlanmasi vo islonmosi.

isci heyatinin talimi, texnologiyanin verilmasi

8.8 bandino miivafiq suratda is¢i heyatinin talimi iizra Taqvim
ilinda yiiz sum min (150.000) Dollardan artiq xorclar vo
Podratgmm —_texnologiyalarmm —razilasdirilmis_—_ qaydada
ARDNS-a verilmasi ilo bagli xorclor.

Enerji tahcizati masroflari

27

28

29

2.10

2.11

- 184 -

Legal Expenses

All costs or expenses of handling, investigating and settling
litigation or claims arising from Petroleum Operations or necessary
to protect or recover property, including, but not limited to, lawyers'
fees, court costs, cost of investigation of procuring evidence and
amounts paid in settlement or satisfaction of any such litigation or
claims except where caused by the Wilful Misconduct of
Contractor.

Duties and Taxes

All Taxes imposed by Governmental Authorities (except Profit
Tax) which are not refunded to the Contractor.

Offices, Camps and Miscellaneous Facilities

The cost of maintaining and operating any offices, sub-offices,
camps, warehouses, housing and other facilities directly serving
Petroleum Operations either within the Republic of Azerbaijan or
elsewhere with respect to project groups which are not physically
located within the Republic of Azerbaijan.

Training and Technology Transfer

The costs in excess of one hundred fifty thousand (150,000) Dollars
per Calendar Year for the provision of training, in accordance with
Article 8.8, and the costs of agreed technology transfer from
Contractor to SOCAR.

Energy Expenses
2.13

2.14

Neft-qaz omoliyyatlarimin aparilmasi iigiin istifado edilon
yanacaga, elektrik enerjisino, qizdirici sistema, su tohcizatina
vo ya basqa enerji névlorino gakilon biitiin masroaflor.

Rabita vasitalarina masraflor

Rabita va kompiiter sistemlorinin aldo edilmasine, icarayo
masine, qurulmasina, istismarma, temirina va
saxlanmasina ¢gokilon mosroflor.

Ekoloji programlara masraflor

Neft-qaz omoliyyatlar’ ilo olaqedar ekoloji proqramlarin
hoyata kegirilmasina ¢gakilon masrofler, o ciimladon, lakin
bunlarla mohdudlasmadan, bu Sazis vo tatbiq olunan hiiquqla
talob olunan otraf miihitin ilkin voziyyotinin 6yronilmasi
islorina, otraf miihitin miihafizosi vo tohliikasizlik texnikasi
todrisino, tahliikesizlik  texnikas1 va  otraf  miihitin
miihafizasinin tomin olunmasi ii¢iin nozordo tutulan avadanliq
va obyektloro, otraf miihitin miihafizosi vo tahliikosizlik
texnikast iizra islora, cari nozarat programlarina, otraf miihitin
borpasi tadbirlorino ¢akilon masroflar (0 ciimladon, flora vo
faunanin gorunmasina ¢gokilon mosroflor).

Digar xidmotlor

(a) Podratg1 Podratg1 taraflor vo onlarin miivafiq Ortaq
sirkotlori torofindon __ kegirilon vo
omoliyyatlarmin aparilmasina dolayis1 ilo
timumi inzibati-togkilati_ tominat todbirlori ilo bagli
olavo inzibati xorclori Neft-qaz omoliyyatlar1 Hesabina
aid edir. Belo yardim, inzibati va hiiquqi isle, maliyyo
vo vergi masololori ilo, kadr isi ilo, ekspert biliklorinin
verilmasi ila va dagiq miioyyonlosdirilmasi vo ya
miisyyon layiholora aid edilmasi miimkiin olmayan
qeyri-texniki xarakterli diger funksiyalarm  yerino
yetirilmasi ilo moasgul olan heyotin ofis iizra etdiyi
xidmotlorini vo bunlarla olaqodar ofis mmosroflorini
ohate edir.

2.14

- 185 -

All costs of fuel, electricity, heat, water or other energy used for
Petroleum Operations.

Communication Charges

The costs of acquiring, leasing, installing, operating, repairing and
maintaining communication systems and computer systems.

Environmental Charges

The costs of environmental programmes, including, but not limited
to environmental baseline studies, ongoing monitoring programmes
environmental and safety training, equipment and facilities for
protection of safety or the environment, activities related to
environment and safety required by this Agreement or by applicable
law and remedial work undertaken with respect to Petroleum
Operations (including but not limited to costs incurred to sustain
flora and fauna).

Other Services

(a) Contractor shall charge an administrative overhead to the
Petroleum Operations Account, covering — general
administrative support provided by Contractor Parties and
their Affiliates for the indirect benefit of Petroleum
Operations. Such support shall include the services and
related office costs of personnel performing administrative,
legal, treasury, tax and employee relations, provision of
expertise and other non-technical functions, which cannot
be specifically identified or attributed to particular
projects.
(b) Yuxaridaki (a) bondinda géstorilmis xorclor Neft-qaz
omoliyyatlar: ilo olagodar illik mocmu_ xorclora
asaslanmig qiymotlor iizro hesaba Taqvim ili orzinda
bir (1) faizdon ibarot sabit doraca aid edilocakdir:

(c) Moasroflorin avozinin 6donilmasi magqsodlori
baximindan, 2.14(a) bondino osasan xorclor 2.14(b)
bondino uygun olaraq hor Toqvim riibiiniin sonunda
hesablamir va névbati Taqvim riibiindon baslayaraq
Ovozi 6donilan masroflor sayilir.

Bu 2.14 bandino uygun olaraq slave inzibati xorclorin
hesablanmasi Podratginin vo ya onun Ortaq sirkotinin
faktiki olaraq  yerina yetirdiyi hor hansi islorin
hesablanmasinda, ogor bu ciir islor yuxaridaki 2.4(b) vo
2.4(c) bondlorinds géstarilon hallara_ miivafiqdirso,
Podratg1 iigiin mania ola bilmaz.

2.15 Maliyyalasdirma masroflori va faizlar

Biitiin Maliyyalasdrmo mosroflari vo faizlor.

2.16 MM-nin 6danilmomis masroflori

MM-nin 6donilmomis masraflari MM-nin toroflorinin MM
haqqinda Miigavilonin 12.3 bondina miivafiq olaraq ovozinin
édonilmasi hiiququna malik olduglar1 MM-nin logvetma
tarixina qoder ovezi ddonilmomis faktiki  ¢okilmis
mosrofloridir. MM-nin 6donilmamis bela masroflari miistaqil
vo timumgobuledilmis auditor firmasi tarafinden miiayyan vo
tasdiq edilir va Toroflor arasinda razilagdinilir.

2.17 Digar xarclor

(b)

(©)

The charge under (a) above shall be charged a flat rate of
one (1) persent per Calendar Year on total annual
expenditures attributable to Petroleum Operations

For the purpose of Cost Recovery, the charge under Article
2.14(a) shall be computed at the end of each Calendar
Quarter in accordance with Article 2.14(b) and shall
become Cost Recoverable from the following Calendar
Quarter.

The charging of administrative overheads under this

paragraph 2.14 shall not preclude Contractor from
charging of any services actually performed by Contractor
or its Affiliate, provided that such services are in
compliance with paragraphs 2.4(b) and 2.4(c) above.

2.15 Finance Costs and Interest

All Finance Costs and interest.

2.16 JV Unrecovered Costs

The JV Unrecovered Costs means any costs actually incurred
which the JV parties are entitled to recover under Article 12.3 of
the JV Agreement, but have not been recovered at the date of
liquidation of the JV. Such JV costs unrecovered by the JV parties
shall be determined and confirmed by an independent and
internationally accepted auditor and agreed between the Parties.

2.17 Other Expenditures

- 186 -
2.18

Neft-qaz omoliyyatlarmm (Qiivvayominms tarixinodak olan
foaliyyot névlori daxil edilmokla) laziminca vo diizgiin
aparilmasi iigiin Podratginm gokdiyi vo ovvolki miiddoalarda
nozarden kegirilmoyon, yaxud xatirlanmayan biitiin digor
xorclor. Bu xorclora Kontrakt sahasino barasinda hiiquqlarin
aldo edilmasi vo saxlanmasi iigiin, yaxud Neft-qaz
omoliyyatlarimm aparilmasi iigiin lazim olan, lakin bunlarla
moahdudlagmayan xorclor daxildir.

Kreditlar

Podratg agagidak1 omoliyyatlardan golon xalis qoliri Neft-qaz
omoliyyatlar1 Hesabina kredit kegirir:

(a)

(b)

(©)

)

sigortalanmig omoliyyatlar vo ya omlak barasinda iddialarin
verildiyi vo géstarilmis omoliyyatlar va omlak iizra sigorta
miikafatlarmmm Neft-qaz omoliyyatlar1 Hesabina aid edildiyi
hallarda Neft-qaz omoliyyatlari ilo olaqedar hor hans1 ugurlu
sigorta iddiasi va bu gortlo ki, sigortalanmis itkilor Neft-qaz
omoliyyatlar1 hesabina daxil olunsun.

masroflori qabaqcadan Neft-qaz omoliyyatlar1 Hesabima aid
edildiyi Materiallar va avadanliq qiisurlu olduqda, Podratgmin
tachizatg1/istehsalgilardan (yaxud onlarin agentlorindon) aldigi
hor ciir tanzimloma moblagi.

Neft-qaz omoliyyatlarinda istifado edilon omlakin satis1.
Sazisin 11-ci Maddosino uygun olaraq, obyektlordon istifado

etdiklorino géra Ueiincii taraflorden vo/yaxud ARDNS-don
alinan xalis goliri.

Materiallar va avadanhq

3.1

Satinalmalar

2.18

- 187-

Any other expenditures not covered or dealt with in the foregoing
provisions which are incurred by Contractor for the necessary and
proper conduct of Petroleum Operations (including activities prior
to the Effective Date). These shall include, but not be limited to
any expenditures necessary to acquire and maintain rights to the
Contract Area or to implement Petroleum Operations.

Credits

Contractor shall credit to the Petroleum Operations Account the
net proceeds of the following transactions:

in connection with

(a) any successful insurance claim
Petroleum Operations where the claim is with respect to
operations or assets which were insured, where the
insurance premium with respect thereto has been charged
to the Petroleum Operations Account, and to the extent
that the insured loss was charged to Petroleum Operations
Account.

(b) any adjustments actually received by Contractor from the
suppliers/manufacturers (or their agents) in connection
with defective Material and Equipment, the cost of which
was previously charged by Contractor to the Petroleum
Operations Account.

sales on disposal of assets used in Petroleum Operations.
the net proceeds actually received from Third Parties

and/or SOCAR in respect of the use of facilities pursuant
to Article 11 of the Agreement.

Material And Equipment

3.1

Acquisitions
3.2

33

(a) Satin alinmig Materiallar vo avadanliq Podratgmin
qoydugu maya dayori iizro hesablamir ("Maya dayori").
Maya doyarins, mahdudiyyat goyulmadan maddi-
texniki tohcizat xorclori, naqliyyat mosroflori, riisumlar,
lisenziya yigimlar1 vo édonilon vergilor daxil edilir.

(b) Hor hansi Podratgi torafa moxsus olan vo Neft-qaz
omoliyyatlar: ilo olaqadar istifado olunmaq_iigiin
Podratgiya verilon yeni Materiallar va avadanlig yeni
avadanligin satin almmasmin yuxaridaki (a) bondino
miivafiq surotds miisyyonlosdirilon Maya doyari ilo
qiymotlondirilir. istifado olunmus onlardan istifado
doracasina uygun giymot iizro qiymotlondirilir, lakin bu
qiymot satin alinan yeni avadanligin ilkin qiymotinin
yetmis bes (75) faizindon artiq olmamalidir.

(c) Umumgabuledilmis mithasibat ucotu iisullarina miivafiq
olaraq Nozarot edilon kimi tasnif olunmayan
Materiallar vo avadanliqlar yiiz (100) faizlik osaslarla
Omoliyyat mosroflorino aid edilir.

Satis

Podratgi liizumsuz saydigi, Neft-qaz omoliyyatlar1 Hesabinda
doyoari ik yiiz alli min (250000) Dollar vo ya bundan artiq
doyorlondirilon materiallarm vo avadanligin satilmasini toklif
etdiyi haqqinda Rohbar komitaya malumat varmoklo onlari
satmaq hiiququna malikdir.

Inventarlasdirma

(a) Podratgi Nozarat altinda olan in materiallart
vaxtasir1 inventarlasdirir. Podratgi inventarlasdirma
kegirmok niyyotinda oldugu barado altmis (60) giin
ovval yazili bildiris verir ki, onun kegirilmasindo
ARDNS-nin igtirak etmok imkan olsun.
inventarlasdirmada ARDNS niimayondlorinin
olmamasi 0 demokdir ki, ARDNS Podratginin kegirdiyi
invetarlasdirmami qobul edir.

- 188 -

3.2

3.3

(a) Material and Equipment purchased shall be charged at
net cost (“Net Cost’) incurred by Contractor. Net Cost
shall include, but shall not be limited to, such items as
procurement cost, transportation, duties, license fees and
applicable taxes.

(b) New Material and Equipment owned by any of the
Contractor Parties or any of their respective Affiliates
and transferred to Contractor for use in connection with
petroleum Operations shall be priced at new purchase
Net Cost determined in accordance with (a) above. Used
Material and Equipment shall be priced at a value
commensurate with its use, provided however that this
price shall not exceed seventy five (75) percent of the
new purchase Net Cost of such equipment.

(c) Material and Equipment not classified as Controllable
Material under accepted accounting practices shall be
charged one hundred (100) percent to Operating Costs.

Disposal

Contractor shall have the right to dispose of Material and
Equipment it deems to be surplus and shall advise the Steering
Committee of any proposed disposal having a value in the
Petroleum Operations Account of two hundred and _ fifty
thousand (250,000) Dollars or more.

Inventories

(a) Periodic physical inventories shall be taken by
Contractor of all Controllable Material. Contractor shall
give sixty (60) days written notice of its intention to take
such physical inventory to allow SOCAR to be
represented. Failure of SOCAR to be represented shall
bind SOCAR to accept the inventory taken by
Contractor.
(b) — inventarlasdirmanm noticalori Neft-qaz omoliyyatlari
Hesabi ilo tutusdurulur. Toroflarin talablorina miivafiq
suratda Podratg1 inventarlasdirmaya dair hesabat
asasinda_Neft-qaz omoliyyatlar1 Hesabinda inventar
ehtiyatlarma diizolis edir.

Miihasibat hesabatlari

Riibliik hesabatlar

Hor Toqvim riibiindon sonra on geci girx bes (45) giin orzinda
Podratg1 ARDNS-no ovvalki Taqvim riibiina Neft-qaz
omoliyyatlarina  ¢okilmis masroflori_ miivafiq biidcolorla
miigayisa etmoya imkan veron formada hesabat taqvim edir.
Foaliyyotin iki vo ya daha cox névii
mesroflear  onlarin = arasinda_adalatli
béliisdiiriiliir.

iin timumi olan
miitonasibliklo

illik hesabatlar

Hor Taqvim ilinin birinci Taqvim riibii orzida Podratg1 avvalki
Toaqvim ili orzinda gakilmis Neft-qaz omoliyyatlari masroflori
barado ARDNS-na illik hesabat taqdim edir.

Masroflarin 6danilmasi_ va Moanfaat karbohidrogenlorinin
béliisdiiriilmasi barada hesabatlar

Kommersiya hasilatinm baslanmasi tarixinin daxil oldugu
Taqvim riibiiqurtardiqdan sonra on geci qirx bes (45) giin
erzinds vo hor sonraki Taqvim riibii qurtardiqdan sonra on
geci qirx bes (45) giin orzinda Podratg: Masroflorinin
ddonilmasi barada Tagqvim riibii hesabati va Monfoot
karbohidrogenlorinin b6liisdiiriilmosi barada Toqvim riibii
hesabati agagidak1 molumatlari shata edorak ARDNS-na
taqdim edacakdir:

(a) Owvalki Taqvim riibii baslananadok édonilmomis
Omoliyyat masraflori va Osash mosroflor;

4.

- 189 -

(b) Reconciliation of inventory with the Petroleum
Operations Account shall be made. Inventory
adjustments shall be made by Contractor to the
Petroleum Operations Account, based on the inventory
report.

Accounting Reports

41

42

43.

Quarterly Reports

Not later than forty-five (45) days after the end of each
Calendar Quarter, Contractor shall supply to SOCAR a
Calendar Quarter report reviewing Petroleum Costs incurred
during the preceding Calendar Quarter in a form which permits
their comparison with amount included in the Budget. Costs
which are common to two or more activities shall be allocated
to such activities in an equitable manner.

Annual Reports

During the first Calendar Quarter of each Calendar Year
Contractor shall supply to SOCAR an annual report of all
Petroleum Costs incurred during the preceding Calendar Year.

Cost Recovery And Profit Petroleum Reports

Not later than forty five (45) days after the end of the Calendar
Quarter in which commercial production first occurs, and not
later than forty five (45) days after the end of each succeeding
Calendar Quarter, Contractor shall supply to SOCAR a
Calendar Quarter Cost Recovery report and Calendar Quarter
Profit Petroleum allocation report showing:

(a) | Unrecovered Operating Costs and Capital Costs as at
the beginning of the preceding Calendar Quarter;
(b)

(©)

(d)

()

Homin ovvalki Toqvim riibii orzindo yuxaridaki 1.2
bondinds nozordo tutuldugu kimi, Kassa_prinsipi
asasinda cokilmig Omoliyyat moasroflori va Osasli
measroflor;

Mosroflorin ddonilmoasi iigiin ovvalki Toqvim riibii
arzinda Podratginin yola saldigi Karbohidrogenlorin
doyari va hacmi;

Odonilmomis, lakin édonilmakdon Strii sonraki Toqvim
riibliirina kegirilmis Omoliyyat moasroflori vo Osasli
measroflor;

(i) gixarilmis  Karbohidrogenlorin, (ii) Neft-qaz
omoliyyatlarmnda istifads olunmus Karbohidrogenlorin,
(iii) yola salimag iigiin hazir olan Karbohidrogenlarin
vo (iv) ovvalki Toqvm riibiiniin axirinadok Toroflorin
faktiki yola saldiqlar1 Karbohidrogenlorin hacmi;

Podratginin torkibindoki Podratg: toroflar va ARDNS
ligiin ovvalki Taqvim riibiinda ayrilmis Monfoot
karbohidrogenlari.

- 190 -

(b)

(©)

(d)

(e)

()

Operating Costs and Capital Costs incurred during
such preceding Calendar Quarter based on the Cash
Basis principle in accordance with paragraph 1.2
above;

The value and volume of Cost Recovery Petroleum
lifted by Contractor during the preceding Calendar
Quarter;

Unrecovered Operating Costs and Capital Costs
carried forward for recovery in succeeding Calendar
Quarters;

The volume of (i) Petroleum produced, (ii) Petroleum
used in Petroleum Operations, (iii) Petroleum
available for lifting and (iv) Petroleum actually lifted
by the Parties, as at the end of the preceding Calendar
Quarter;

Profit Petroleum allocated to each of the Contractor
Parties constituting Contractor, and SOCAR, during
the preceding Calendar Quarter.
OLAVO 4

PODRATCI TOROFIN OSAS ANA SIRKOTININ
VERDiYi TOMiNATIN NUMUNOSi

SAS ANA SIRKOTIN TOMINATI

Kimo: Azorbaycan Respublikas1
Baki sahari AZ 1000,
Neftgilor Prospekti 73,
Azarbaycan Respublikasiin Dévlot Neft Sirkotino

[Tarix]
Conablar,
AZORBAYCAN - KUROVDAG NEFT YATAGI
Biz Azorbaycan Respublikasinda Kiirovdag neft yatagimim daxil oldugu
blokun barpasi, islonmasi va hasilatin pay bélgiisii haqqmda Azorbaycan
Respublikas1 Dévlat Neft Sirkoti, Qlobal Enerci Azorbaycan Limited vo

ARDNS-in Ortaq Neft Sirkoti arasinda ildo imzalanmis
Saziso (“Sazis“) osaslaninig.

[ ] sahib-benefisiari kimi [ ] bununla tominat verir ki, [
LL ] Saziso miivafiq surotdo biitiin Shdoliklorini, maliyya vo digar
Ohdoliklorini yerina yetirmosi tigiin zoruri olan pul vosaiti ile [ ]

tomin edocokdir. Bu Osas ana sirkotin tominati Sazisin Quvyvayaminma
tarixindon etibaran qiivvaye minir.

Bu Osas ana sirkotin Tominati osasinda édonislori [ ] yalmz [
] torofindon pozuntu fakt1 Saziso miivafiq surotdo arbitraj qorarina géro [
] xeyrino olmadigi miiayyon edildikdon vo qararin suroti [ ] taqdim
olunduqdan sonra aparir.

APPENDIX 4

FORM OF CONTRACTOR PARTY'S ULTIMATE PARENT
COMPANY GUARANTEE

ULTIMATE PARENT COMPANY GUARANTEE

To: — State Oil Company of the Republic of Azerbaijan
Republic of Azerbaijan
Baku AZ 1000
Neftchilar Prospecti 73

[Date]
Gentlemen,
AZERBAIJ AN - KUROVDAG OIL FIELD

We refer to the Agreement on the Rehabilitation, Development and
Production Sharing for the Block, including the Kurovdag Oil Field in the
Republic of Azerbaijan (the “Agreement”) signed on between the
State Oil Company of the Republic of Azerbaijan, Global Energy Azerbaijan
Limited and SOCAR Oil Affiliate.

[ ] being the beneficial owner of [ ] hereby guarantees that [
] will provide [ ] with all funds necessary for [ ] to fulfill all of
its obligations, financial or otherwise, under the Agreement. This Ultimate
Parent Company Guarantee shall enter into force as from the Effective Date
of the Agreement.

Payment under this Ultimate Parent Company Guarantee shall be made by [
] only after a default by [ ] under the Agreement has been established
pursuant to an arbitration award against [ ] and a copy of the award to
support the claim has been submitted to [ }.

-191-
Bu Osas ana sirkotin Tominati tatbiq edila bilan hiiquq barasinda Sazisin This Ultimate Parent Company Guarantee shall be governed by the same law

25.1 bandindoki miivafiq qanuna oasaslanan miiddsada nozordo tutulan as provided under the applicable law provision in Article 25.1 of the
hiiquqla tonzimlonir. Bu Osas ana sirkotin Tominatla olaqodar hor ciir Agreement. Any dispute under this Ultimate Parent Company Guarantee shall
miibahisolor arbitraj qaydasinda, Sazisdo nozordo tutuldugu kimi, eyni be resolved by arbitration in the same place and manner as provided in the
yerdo vo eyni tarzdo hall edilir. Agreement.

Hérmatla, Yours faithfully,

[ ] for and on behalf of

adindan [ ]

- 192 -
OLAVO5

AZORBAYCAN RESPUBLIKASI HOKUMOTININ
TOMINATI VO OHDALIKLORI

Kimo:

Qlobal Enerci Azorbaycan Limited

Conablar,

AZORBAYCAN — KUROVDAG NEFT YATAGININ DAXiL
OLDUGU BLOK

Biz, Azorbaycan Respublikasinin Hékumoti (“Hékumot*), bir tarofden
Hékumota moxsus va onun yurisdiksiyasinda olan Azorbaycan
Respublikasi Dévlat Neft Sirkati (“ARDNS$*) va digar tarafdon, Qlobal
Enerci Azarbaycan Limited («(QEA») va ARDNS-in Ortaq Neft Sirkoti
(“ONS“), (QEA va ONS birlikda “Podratgi“ kimi ¢rxig edirlor) arasinda
Azarbaycan Respublikasinda Kiirovdag neft yataginin daxil oldugu
blokun berpasi, iglonmasi va hasilatm pay bélgiisii haqginda
2009-cu ildo baglanmis Sazislo (“Sazis“) tanig olduq.

Ho6kumoet bununla tominat verir, dhdosina gét
Podratg1 tarofla asagidakilar barasinds raziliga golir:

1. H6kumot bununla taminat verir:

(a) Sazigo osason ARDNS-nin Podratg1ya verdiyi va ya veracoyi
hiiquqlara; vo

(b) | Saziso_ asason ARDNS-in  gétiirdiiyii vo ya  gtiiracoyi
Ohdoliklara; vo

APPENDIX 5

GUARANTEE AND UNDERTAKING
OF THE GOVERNMENT OF THE REPUBLIC OF AZERBAIJAN

To:

Global Energy Azerbaijan Limited

Gentlemen,

AZERBAIJAN — BLOCK, INCLUDING THE KUROVDAG OIL
FIELD

We the Government of the Republic of Azerbaijan (the "Government") have
full knowledge of the Agreement on the Rehabilitation, Development and
Production Sharing for the Block including the Kurovdag Oil Field in the
Republic of Azerbaijan ("Agreement") signed on the day of :
2009 between the State Oil Company of the Republic of Azerbaijan
("SOCAR"), being a company under the jurisdiction of and owned by the
Government, of the First Part, and Global Energy Azerbaijan Limited
(“GEA”), and SOCAR Oil Affiliate ("SOA") (GEA and SOA together
constituting "Contractor") of the Second Part.

The Government hereby guarantees, undertakes and agrees as to each
Contractor Party severally as follows:
1. The Government hereby guarantees:

(a) those rights granted or to be granted by SOCAR to Contractor
under the Agreement; and

(b) those obligations undertaken or to be undertaken by SOCAR
under the Agreement; and

- 193 -
ARDNS Podratgiya Sazisda nozordo tutulan hiiquqlar1 vo
monafelori vermoyo biitiinliiklo vokil edilmisdir; vo

Hékumot Sazigin qiivveds oldugu biitiin miiddot orzinda Sazis
tizra Podratgimin hiiquqlarmm vo monafelorini har hans1 sokilda
azaldan, pozan, lagv eden vo ya mohdudlasdiran hor hansi
miigavilolora, hékumatlorarasi saziglora vo ya hor hansi basqa
razilagmalara  getmoyocokdir; habelo Hékumotin baglaya
bilocayi vo Kontrakt sahosina vo/yaxud Sazis iizro Podratgimin
hiiquqlarina vo monafelorina har hans: gokildo aid olan hor
hansi miigavilolor, hékumotlorarasi sazislor vo ya hor hansi
basqa razilasmalar Saziga géra Podratginin ,hiiquqlarmi vo
monafelorini nozora alan va saxlayan, agiq ifado olunan
miiddoalari shata edir; va

Podratg: toroflorin heg bir hiiququ, monafeyi va ya omlaki
Azarbaycan Respublikasimn har hansi hakimiyyot organlarmin
har hansi horakotlori_ noticasinda qosb edila _bilmaz,
millilosdirila bilmez va ya basqa sakildo ézfo tarofden
monimsolesdirilsa bilmoz. Lakin Tominatin va Ohdoliklorin
(“Tominat*) miiddoalarma baxmayaraq, Podratg1 torofin hor
hans: hiiquqlar, monafelori va ya omlaki (0 ciimlodon
igslonmomis ehtiyatlar1) qasb edilorsa, millilasdirilorsa va ya
basqa sokilds 6zgo torafden monimsolasdirilss, Hékumot
alverisli konyunktura soraitinds oqddo maragi olan alicinin va
saticinm méveudlugu sorti ilo nagd pulun diskontlasdirilmis
axim metodunu  tatbiq etmoklo Podratgrya ~=méveud
miiassisonin tam bazar doyori iizra Dollarla tam hocmda dorhal
kompensasiya verilmasini tomin edocokdir alverigsiz soraitdo
vo belo bir soraitin noticosinda Podratgi tarofin 6z
hiiquqlarindan, monafelorindon vo omlakindan = mohrum
olmasina baxmayarag. Hékumot asagidaki 4-cii banddo
nozorda tutuldugu kimi, arbitraj mahkomosinin ixtiyarina tabe
olacaqdir; hom do bu sonadin prinsiplorino uygun olaraq, hor
bu ciir Podratg: terafin géstarilon hiiquqlarmin monafelorinin,
vo omlakinin tam bazar doyorini qiymotlondirmok iigiin
métober beynalxalq niifuza malik sormayo bank tayin
edacakdir; va

-194-

(©)

(d)

(e)

that SOCAR has full authority to grant the rights and interests
to Contractor as provided in the Agreement; and

that the Government shall at no time during the entire duration
of the Agreement enter into any treaties, intergovernmental
agreements or any other arrangements which would, in any
manner, diminish, infringe upon, nullify or derogate from the
rights and interests of Contractor under the Agreement; and that
any treaties, intergovernmental agreements and any other
arrangements which the Government might enter into which
would in any way concern the Contract Area and/or
Contractor's rights and interests under the Agreement will
include an express recognition and preservation of the rights
and interests of Contractor under the Agreement; and

that none of the Contractor Party's rights, interests or property
shall be expropriated, nationalised or otherwise taken by
reason of any act of any authority of the Republic of
Azerbaijan. In the event, however, that, notwithstanding the
provisions of this Guarantee and Undertaking ("Guarantee"),
any such expropriation, nationalisation or other taking of any
of the Contractor Party's rights, interests or property (including
undeveloped reserves) occurs, the Government shall provide
full and prompt compensation in Dollars at the full market
value determined on the basis of a going concern utilising the
discounted cash flow method, assuming a willing buyer and a
willing seller in a non-hostile environment and disregarding the
unfavourable circumstances under which or following which
such Contractor Party has been deprived of its rights, interests
or property. The Government shall submit itself to the
jurisdiction of the arbitration panel as provided in Paragraph 4
below and the arbitration panel shall select an investment bank
of good international reputation for the purpose of appraising
the full market value of said rights, interests and property of
each such Contractor Party on the principles stated herein; and
(f) Sazigin qiivvado oldugu va hor hansi miiddota uzadildigi vaxt
arzinda Podratgidan savayi heg bir basqa torofo Sazisdo
nozorda tutulan konkret hallar istisna olmaqla, Kontrakt
sahasindo noinki Karbohidrogenlor ehtiyatlarmn kasfiyyati va
islonmosi hiiquqlar: verilmayocok, elaca do belo hiiquqlarin
verilmasino imkan yaradilmayacaqdir; vo

(g) Sazisin azorbaycanca matninin biitiin miiddoalar’ Sazisin
ingilisca motninin biitiin miiddoalarmm monasim daqiq ifado
edir.

Bundan olava, Hékumat razilagir va Ghdosino gotiiriir ki, 6ziiniin
solahiyyotlori hiidudlarinda Saziso vo bu Tominata géra Podratgiya,
Podratgmm Ortaq sirkotlorina va onlarin Subpodratgilarma, habelo
Omoliyyat girkotina vo Podratgimin bu saziso asason yaratdigi hor
hans1_ hiiqugi soxso verilon biitiin hiiquqlarm, imtiyazlarin vo
giizostlorin tam hiiquqi qiivvasini vo tasir géstarmosini tamin etmok
magsadile Sazisi vo Tominati ganun saviyyasina qaldirmaq iigiin
dorhal qanunvericilik tadbirlori géracakdir; 0 ciimladon:

(a)  Sazisin miiddoalarma uygun olarag, Podratgiya Neft-qaz
omoliyyatlar1 aparmag, 6z hiiquqlarmndan istifada etmok va
dhdoliklorini yerino — yetirmok nm lazim olan b
lisenziyalari, icazolori, tasdiqnamolori, boyonma sonadlorini va
solahiyyatlori ister Azorbaycan Respublikasmm Hoékumati
adindan, istarsa da onun nazirliklori vo ya basqa rosmi
organlari adindan Podratgiya veracakdir; va

(b) — Podratgrya biitiin zoruri lisenziyalari, icazolori vo bayonmo
sonodlorini, gémriik icazolorini, vizalar1, yagayis icazolorini,
eraziyo daxil olmaq iigiin lisenziyalar, idxal va ixrac
lisenziyalarm, homginin bank hesablart agmaq,
omokdaslardan otrii is otaqlar1 va monzillor icarayo gétiirmok
vo ya almagq, rabita vasitolorindon istifada etmok hiiquqlari va
Neft-qaz omoliyyatlarim somoroli sokilda hoyata kegirmok
ligiin vacib sayila bilon buna bonzor basqa_hiiquqlart
veracakdir; va

- 195 -

(f) that no grant of rights to explore for and develop Petroleum
reserves in the Contract Area shall be given or permitted to be
given to any parties other than Contractor during the term of
the Agreement and any extensions thereof, except as otherwise
expressly provided in the Agreement; and

(g) that all of the provisions in the Azeri language version of the
Agreement accurately convey the same meaning as all of the
provisions set forth in the English language version of the
Agreement.

In addition the Government agrees and undertakes that within the
framework of its authority all measures will be taken forthwith to enact
the Agreement and this Guarantee into law so as to ensure that all
rights, privileges and exemptions granted under the Agreement and
this Guarantee to Contractor, Contractor's Affiliates and their Sub-
contractors, as well as the Operating Company and any other entity
established by Contractor pursuant to the Agreement, have full legal
force and effect, and in particular:

(a) to provide Contractor with the necessary licenses, permits and
approvals, permissions and authorisations whether from the
Government, its ministries or other official bodies in the
Republic of Azerbaijan, required by Contractor to enable it to
carry out Petroleum Operations, exercise its rights and fulfil its
obligations in accordance with the provisions of the
Agreement; and

(b) to provide Contractor with the necessary licenses, permits and
approvals, customs clearances, visas, residence permits,
licenses to enter land and import and export licenses, as well as
the right to open bank accounts, lease or acquire office space
and employee accommodation, operate communication
facilities and to do all other such matters as may be necessary
for efficient implementation of the Petroleum Operations; and
(©)

(d)

Saziso uygun olaraq, Podratgimin Azorbaycan Respublikasinda
6z Karbohidrogenlar payim noqletmasino, emal vo ixrac tizra
biitiin zoruri obyektlordon va infrastrukturdan, homeinin Neft-
qaz omoliyyatlar: iigiin Podratgrya gorok olan torpaq
saholorindon istifada etmasino taminat veracokdir; ham do
Hékumots moxsus olan vo ya onun nozaroti altinda olan (belo
bir nozaratin ARDNS vasitasila hayata kegirildiyi hallar istisna
olmagla) bu ciir hor hansi obyektlordon, infrastrukturdan,
yaxud torpaq saholorindon istifads imkam Podratg1ya belo
obyektlorin va infrastrukturun kommersiya cahatdon miistaqil
olan hor hans digor diiriist istifadogisina verilon va ya onunla
razilasdirilan on sorfali sortlordon heg do az sorfali olmayan
sortlorlo verilmalidir; va

Podratginin Azorbaycan Respublikasinda basqa obyektlorlo
yanasi, tikinti va istehsal iigiin qurgulardan, _ tachizat
bazalarindan, anbarlardan, noqletmo vasitalorindon, mallardan
vo xidmotlordon istifadosini tamin etmokdon étrii miistoqil
suratds vo ya Azorbaycan Respublikasimin digar hakimiyyot
organlar: vo ya Uciincii toroflor ilo birlikdo miimkiin soylori
gostoracakdir; hom do Podratgrya bu ciir istifado imkani belo
obyektlorin va xidmotlorin kommersiya cahotdon miistoqil olan
hor hansi digor diiriist istifadogisino verilan vo ya onunla
razilasdirilan on yaxsi sortlardon he¢ do az sorfoli olmayan
sortlorla vo bela obyektlorin va xidmotlorin keyfiyyatina va
somorasind uygun golen giymotlorla verilmolidir,; hamin
qiymatlor heg bir soraitds bu ciir obyektlor vo xidmotlor iigiin
Azarbaycan Respublikasinin hiidudlarindan konarda iistiinliik
taskil edon beynalxalq bazar qiymotlorinden _ yiiksak
olmamalidir; va

- 196 -

(©)

(d)

to ensure that Contractor has, in accordance with the
Agreement, access for its share of Petroleum to all necessary
transportation, treatment and export facilities and infrastructure
in the Republic of Azerbaijan, as well as access to land
required by Contractor for Petroleum Operations, and that such
access to any such facilities, infrastructure or land owned or
controlled by the Government (other than through SOCAR) is
on terms no less favourable to Contractor than the best terms
granted or agreed with any other bona fide arm's length user of
such facilities and infrastructure; and

to use its best endeavours, whether itself, or with other
Azerbaijan authorities or Third Parties, to ensure that
Contractor has access to, inter alia, fabrication facilities, supply
bases, warehousing, means of transportation, goods and
services in the Republic of Azerbaijan, and that such access is
on terms no less favourable to Contractor than the best terms
granted to or agreed with any other bona fide arm's length user
of such facilities and services, and at rates commensurate with
the quality and efficiency of such facilities and services, which
shall in no circumstances exceed prevailing international
market rates for such facilities and services outside the
Republic of Azerbaijan; and

Podratginin Neft-qaz omoliyyatlar aparmaq ii¢iin Azorbaycan
Respublikas1 orazisinin hiidudlarindan konarda osash olaraq
zoruri saydigi hiiquqlar1, imtiyazlar1, icazolori, tasdiqnamolori,
organlarla vo yurisdiksiyalarla basqa razilasmalar1_ aldo
etmosino kémok etmokdon Gtrii miistaqil suratda va ya
Azarbaycan Respublikasinin digor hakimiyyat orqanlari va ya
Usiineii toraflor ilo birlikdo miimkiin soylori géstaracokdir.
Belo razilagmalar ixrac boru kemari iizorindo hiiquqlari, kegid
hiiquqlari vo islotma hiiquqlar, Kontrakt sahosindo ¢ixarilmig
va toplanmis Karbohidrogenlorin, homginin Azorbaycan
Respublikas1 orazisino  gatirilon vo ya Azorbaycan
Respublikas1 orazisindon géndorilon materiallarin, avadanhigin
vo basqa mallarm bosaldilib-yiiklonmoasi, saxlanmasi vo
homginin diger belo yurisdiksiyalarda aparilan Neft-qaz
omoliyyatlar: ilo bagh dévlot vergilorindon, yerli va basqa
vergilordon, gémriiklordon, riisumlardan, édonclardon, tranzit
haqlarindan vo basqga haglardan vo riisumlardan azadedilmo
kimi mosololari shata eda bilecak va yalmz_bunlarla
mohdudlagmaq moacburi olmayacaqdir; va

obyektlorin logv edilmasi barado Podratgimm éhdoliklorini
Sazisda nozordo tutulmus dhdoliklorls mohdudlasdiracaqdir;
xiisuson Podratgi hor hansi asas fondlar: logy etmak niyyoti
barada bildiris gsndorandon sonra ARDNS-nin yiyalondiyi hor
hansi osas_ fondlarm = lagvi_ ila olaqadar _masuliyyat
dasimayacaqdir; vo

-197-

()

to use its best endeavours, whether itself, with other Azerbaijan
authorities or Third Parties, to assist Contractor in obtaining
such rights, privileges, authorisations, approvals and other
agreements from authorities and jurisdictions outside the
territory of the Republic of Azerbaijan as Contractor shall
reasonably deem necessary for the Petroleum Operations. Such
agreements may include, but need not be limited to, such
matters as export pipeline rights, rights of way and operation
rights, permits and undertakings with respect to the
transhipment, storage or staging of Petroleum produced and
saved from the Contract Area, material equipment and other
supplies destined to or from the territory of the Republic of
Azerbaijan, and exemptions from national, local and other
taxes, duties, levies, imposts, transit fees, and other fees and
charges on Petroleum Operations being conducted in such other
jurisdictions; and

that the only abandonment obligations of Contractor shall be as
set forth in the Agreement and in particular Contractor shall
have no liability for abandonment of any fixed assets which
have been taken over by SOCAR upon Contractor's notice of
its intention to abandon them; and
(g)

(h)

Sazisdo_ géstorilon, Podratgi taroflerin (hom¢inin miivafiq
hallarda Ortaq sirkotlorin, Usiincii toroflorin, Omoliyyat
sirkotinin, o ciimlodon onlarin hor hansi birinin omokdaslarinin
vo Subpodratgilarinin) Vergilora aid déhdoliklori va bu
vergilordon azadetmo hallari bu Sazisdo izah olunan monasi ilo
kifayatlonacakdir; bu zaman ARDNS, ya Podratg: toroflorin
hor birinin mosuliyyat dasidigi Vergilorin moblogi tizra, ya da
Podratg: toraflorin hor birinin Vergi goyulan monfooti
(monfostlari) iizra miiayyonlosdirilon hor hansi vasait va ya
digor imtiyazlar (0 ciimlodon, mohdudiyyot qoyulmmadan,
artiq verilmis moabloglorden qaytarmalar, kompensasiyalar,
vergi giizostlori va gixilmalar, édomolor yaxud hor hans
dhdoliklor iizra 6domoler va ya azadedilmolor) Hékumotdon
bilavasita vo ya dolayisi ilo almayacaqdir; va

Podratginin, Sazisda nozorda tutulan bank omoliyyatlari
aparmag vo valyuta dayisdirmok hiiququna amo olunmasini, 0
ciimlodon Podratgiya Karbohidrogenlor ixracindan vo/yaxud
satigindan aldo etdiyi biitiin galiri Azorbaycan Respublikasinda
vo ya onun hiidudlarindan konarda sorbast suratdo saxlamaq,
elaca da bunlarin sorbast sorancam¢isi olmaq hiiququ, Neft-
qaz omoliyyatlar ilo bagli faaliyyotdon aldo etdiyi biitiin goliri
sorbast va qeyri-mahdud suratdo Podratginin votenina qaytaraq
hiiququ verilmosini tamin edacakdir; va

- 198 -

(g)

(h)

that liabilities and exemptions of each Contractor Party (and,
where relevant, Affiliates, Third Parties and Operating
Company, including employees and Sub-contractors of any of
them) with respect to Taxes shall be as set out in the
Agreement, and SOCAR shall not receive from the
Government any funds or other benefit (including without
limitation any rebate, refund, tax credit or deduction, payment
or discharge of any obligation) which is determined, directly or
indirectly, by reference either to the amount of Taxes for which
any of the Contractor Parties is liable or by the Taxable
Profit(s) of any of Contractor Parties; and

to ensure the banking and currency exchange rights provided
for in the Agreement, including the granting to Contractor of
the right to freely retain, whether in the Republic of Azerbaijan
or elsewhere, and dispose of all of Contractor's proceeds from
the export and/or sale of Petroleum, and the free and unfettered
right of repatriation of all proceeds from Contractor's activities
in relation to Petroleum Operations; and
(i) Sazig vo Tominat iizro Podratgimmn (va ya onun_hiiquq
varislorinin) aldo etdiyi hiiquqlar vo monafelor Podratginin
qabaqcadan raziligi olmadan doyisdirilmomali, diizaldilmomoli
vo ya azaldilmamalidir. Azorbaycan Respublikasmmn hor hans1
miigavilosi, hékumotlorarasi sazisi, qanunu, fermami vo ya
inzibati sorancam1 o ciimladen vergi qanunvericiliyinds,
qaydalarda va ya inzibati tocriibodo hor hans: doyisikliklor
daxil olmaqla, Sazisin vo/yaxud Tominatin miiddoalarma
uygun goalmodikda va ya zidd olduqda, Sazis va/yaxud
Tominat tizro Podratgimin hiiquqlarma vo ya monafelorino
monfi tasir géstordikda Hékumat bunun noticasinds her hansi
monfoatin itirilmasi, iqtisadi goraitin pislosmosi, zorar va ya
itki daymasi miiqabilinds Podratgrya (va onun _ hiiquq
varislorino) kompensasiya 6domolidir. Sazis va/yaxud Tominat
ila belo miiqavilo, hékumotlorarasi sazis, qanun, farman vo ya
inzibati sorancam arasinda hor hansi ziddiyyoti vo ya
uygunsuzlugu tez aradan galdirmaq ii¢iin Hékumot yuxarida
sadalanan prinsiplora uygun olaraq  miivafiq — todbirlor
goracokdir; va

0) Hékumots vo ya Hékumot organlarma verilon hor hans1 moxfi
informasiya va ya molumat barado moxfiliyin saxlanmasin
tomin edacakdir; va

ARDNS-nin 6zollasdirilmasi, tadiya igtidarsizlg1, logv olunmasi,
yenidon taskil edilmosi vo ya strukturunda, yaxud _hiiquqi
voziyyotinds har hans1 basqa doyisikliklar bas vermosi Hékumotin bu
sonaddon irali golon Ghdoliklorino tasir géstormir. Hékumot Sazisin
qiivvedo oldugu biitiin miiddat orzinds) ARDNS-nin Sazisdon iroli
golon hiiquqlarinin va éhdoliklorinin bu ciir Shdoliklor gétiirmoya vo
onlari yerino yetirmoya gadir olan orqana verilmasini daima tomin
etmolidir, oaks taqdirda ARDNS-in Sazisdon iroli goalon_ biitiin
Ohdoliklorini H6kumat 6zii bilavasita yerina yetirmolidir.

- 199 -

(i) that the rights and interest accruing to Contractor (or its
assignees) under the Agreement and the Guarantee shall not be
amended, modified or reduced without the prior consent of
Contractor. In the event any Azerbaijan treaty,
intergovernmental agreement, law, decree or administrative
order which contravenes or conflicts with the provisions of the
Agreement and/or this Guarantee or adversely affects the rights
or interests of Contractor thereunder, including any changes in
jurisdiction over the Contract Area, tax legislation, regulations
or administrative practice, then the Government shall
indemnify Contractor (and its assignees) for any disbenefit,
deterioration in economic circumstances, loss or damages that
ensue therefrom. The Government will take appropriate
measures to resolve promptly in accordance with the foregoing
principles any conflict or anomaly between the Agreement
and/or the Guarantee and such treaty, intergovernmental
agreement, law, decree or administrative order; and

Gj) to ensure observance of confidentiality with regard to any
confidential information or data disclosed to the Government
and Governmental Authorities; and

The privatisation, insolvency, liquidation, reorganisation or any other
change in the structure or legal existence of SOCAR shall not affect
the obligations of the Government hereunder. The Government shall,
throughout the entire duration of the Agreement, ensure that the rights
and obligations of SOCAR under the Agreement are always vested in
and undertaken by an entity authorised to and capable of performing
such obligations, failing which the Government itself shall perform
directly all such obligations of SOCAR under the Agreement.
Bu Tominatla alaqodar Hékumot va Podratg: arasinda hor hanst ixtilaf
Sazisdo géstorildiyi kimi, eyni yerdo, eyni tarzda vo eyni prinsiploro
uygun olaraq arbitraj qaydasi ilo holl edilmolidir. Belo arbitrajin bas
tutmasim, habelo arbitrajin hor hans1 qorarimin, hékmii doyisalmir, hor
hans ilkin hiiquqi miidafio vasitasinin vo ya arbitraj qorari
gixarilanadak miiraciot edilon digar miivaqqoti mahkeme miidafiosi
vasitasinin qoti olmasimi vo icrasim tomin etmok moqsodi ils Hékumot
suveren immunitet talab etmoyo dair biitiin hiiquqlarmdan ol gokir.

Bu Tominatla Podratg1 tarofo verilon hiiquqlar vo monafelar onun hor
hanst hiiquq varisi vo ya miivokkili tigiin hiiquqi qiivveya malikdir.

Oger Hékumot vo Podratg: basga raziliga golmasolor, bu Tominat
imzalandigi giindon qiivveya minir, Sazisin qiivveds oldugu biitiin
miiddat orzinds va bu Tominat va ya Sazis iizra Podratgi toroflerdan
hor hans1 birinin aldigi hor hans: hiiquqlar1 hoyata kegirmok iigiin,
lazim golorso, daha uzun miiddot orzinds qiivveds galir vo Saziso
(vaxtagir dayisdirildiyi sakilda) tatbiq edilir.

Bu Tominatda istifado olunan vo Sazisdo miiayyan edilon sézlor vo
ifadolor Sazisdo verilon monani dastyir.

Bu Tominat tatbiq edila bilon hiiququn Sazisdo  géstorilmis
prinsiplorino uygun surotdo tonzimlonir vo tofsir olunur.

YUXARIDA DEYILONLORIN TOSDIQi OLARAQ Hékumaotin
solahiyyatli niimayondosi bu Tominat: vo Ohdoliklori 2009-cu il
ayin __-do/da Bak: sahorindo imzalamisdir.

AZORBAYCAN RESPUBLIKASI HOKUMOTININ
adindan vo tapsingi ilo

Any dispute between the Government and Contractor concerning this
Guarantee shall be resolved by arbitration in the same place and
manner and in accordance with the same principles as provided in the
Agreement. For the purposes of allowing such arbitration and
enforcement and execution of any arbitration decision, award, issuance
of any attachment, provisional remedy or other pre-award remedy, the
Government hereby waives all rights to claim sovereign immunity.

The rights and interests accorded to a Contractor Party under this
Guarantee shall enure for the benefit of any successor or assignee of
such Contractor Party.

This Guarantee shall enter into force upon its execution and shall,
unless the Government and Contractor agree otherwise, remain in
force and apply to the Agreement (as amended from time to time) for
its entire duration and for such longer time as may be necessary for
enforcement of any rights accruing to any of the Contractor Parties
hereunder or under the Agreement.

Words and phrases used in this Guarantee and which are defined in the
Agreement shall have the same meaning as in the Agreement.

This Guarantee shall be governed by and interpreted in accordance
with the principles of the applicable law provisions set out in the
Agreement.

IN WITNESS WHEREOF the authorised representative of the Government

has executed this Guarantee and Undertaking in Baku on

2009.

For and on behalf of
THE GOVERNMENT OF THE REPUBLIC OF AZERBAIJAN.

- 200 -
OLAVO 6

ARBITRAJ QAYDASI

Bu Sazisda ayrica olaraq basqa sokildo géstorilon hallardan savayi,
ARDNS ila hor hansi Podratgi toraf vo ya in Podratgi toraflor
arasinda meydana gixan, 25.3(a) bandinin miiddoalarima osason
Toroflorin xosluqla hall eda bilmodiklori bi miibahisoalar, o
ciimlodon bu Sazisin etibarliligi, tafsiri, iddia qiivvosino malik olmasi
vo ya pozulmasi ilo bagl hor hansi miibahisolorin moahdudiyyat
qoyulmadan hamisi yekun olaraq Toroflorin yekdil raziligina osason
segdiklori yegano arbitr torofinden va ya, bu ciir yekdil razilga nail
olmadiqda, 15 dekabr 1976-c1 ilda qobul olunmus vo UNCITRAL-in
vaxtasir1 etdiyi diizalislorla birlikda Birlogmis Millotlor Toskilatinin
Beynolxalq Ticarat Qanunu iizra Komissiyasiin Arbitraj Qaydalarma
- UNCITRAL (“Qaydalar“”) uygun surotdo ii¢ (3) arbitrdon ibarat
komissiya torofindon qati tonzimlonir. Qaydalarda baxilan masolalorin
vo ya voziyyotlorin hor hansi birina tatbiq edilmoli miiddoalar
yoxdursa, arbitraj belo masalonin tanzimlonmesi iigiin dz tisul vo
qaydalarim miisyyan edir vo bu yolla qoyulmus hor hansi qaydalar
bundan sonra Qaydalarin bir hissasi sayilir. Belo bir arbitrajin bag
tutmasim, homginin arbitrajin hor hansi bir qorarinin, reyinin, amlaka
qoyulan habsin, hor hansi ilkin mahkemo miidafiasi vasitasinin va ya
arbitraj qorarindan ovvalki digor hiiquqi miidafio vasitasinin mocburi
surotdo hoyata kegirilmasini va icrasim tamin etmok magsadilo
Toroflordon hor biri immunitet hiiququ, o ciimladon, lakin bununla
mohdudlasmadan, suveren immunitet hiiququ barado biitiin va hor ciir
boyanatlardan imtina edir.

Arbitraj isvegin Stokholm sohorindo kegirilir. Arbitraj baxiginin dili
ingilis dilidir va arbitrlor yalmiz bu Sazisin isgilis dilinda olan
matnindon istifade edacaklor.

- 201 -

APPENDIX 6

ARBITRATION PROCEDURE

Except as otherwise provided in this Agreement, all disputes arising
between SOCAR and any or all of the Contractor Parties, including
without limitation, any dispute as to the validity, construction,
enforceability or breach of this Agreement, which are not amicably
resolved by the Parties in accordance with the provisions of Article
25.3(a) shall be finally settled by a sole arbitrator appointed by the
unanimous decision of the Parties or, in the absence of such
unanimous decision, by a panel of three (3) arbitrators, under the
Arbitration Rules of The United Nations Commission on International
Trade Law known as UNCITRAL (the "Rules") adopted on 15
December 1976 as amended by UNCITRAL from time to time. In the
event the Rules fail to make provision for any matter or situation the
arbitration tribunal shall establish its own rules to govern such matter
and procedure and any such rules so adopted shall be considered as a
part of the Rules. For purposes of allowing such arbitration, and
enforcement and execution of any arbitration decision, award, issuance
of any attachment, provisional remedy or other pre-award remedy,
each Party waives any and all claims to immunity, including, but not
limited to, any claims to sovereign immunity.

The arbitration shall be held in Stockholm, Sweden. The language
used during the procedure shall be the English language and only the
English language text of this Agreement will be utilised by the
arbitrators.
Arbitraja miiraciot etmok niyyati barada otuz (30) giin qabaqcadan
digor Torofo yazili bildiris gondordikdon sonra istar ARDNS, istarso
da Podratg: Qaydalarda nozorda tutuldugu kimi, Haaqa sohorindoki
Daimi arbitraj mohkomesinin Bags katibino arbitraj baxigi haqqinda
eriza verarak va arbitr toyin edarok arbitraj baxigina baslaya bilorlor
(arbitraj baxigma baslayan Torof bundan sonra “Birinci torof”
adlamr); yuxarida deyilon orizodo arbitrin adi géstorilmolidir.
Miibahisonin istirakgis1 olan digor Torof (“ikinci tarof*”) orizonin
surotini aldiqdan sonra otuz (30) giin miiddotinda orizoya cavab verir
vo secdiyi arbitrin adim géstorir. Ogor ikinci torof dz arbitrini tayin
etmirsa, Haaqa sahorindoki Daimi arbitraj mohkomasinin Bag katibi
Qaydalara uygun olaraq, ikinci arbitr tayin edir. Homin iki arbitr otuz
(30) giin orzindo iigiincii arbitr segir; agar sega bilmasolor, tigiincii
arbirtri Haaga sohorindoki Daimi arbitraj mohkomasinin Bag katibi
Qaydalara uygun surotdo tayin edir. Toraflor arasinda basqa yazili
razilasma olmadiqda, tayin edilon iigiincii arbitr Toraflorin har hansi
birinin (0 ciimladon, belo Torofin Osas ana sirkotinin) tosis edildiyi
6lkonin vatandasi olmamalidir.

Torofler miibahisonin lazimi gqaydada_ halli_iigiin —_arbitraj
moahkemesinin her hans: lazimi molumat almasina her ciir imkan
yaradirlar (Neft-qaz omoliyyatlarina vo obyektloro buraxilmaq imkani
daxil olmaqla). Hor hansi Torofa arbitraj baxigmm her hansi
morhalado vo ya biitiin morhololords kegirilmasina mane olan vo ya
ongal téradon, iiziirsiiz sababa géra istirak etmomoaya vo ya gagiriga
golmomoya yalmiz bir dofa icazo verilir. Torofin iizrsiiz sobab tiziindan
gagiriga tokraron golmomosi arbitraj baxigina fasilo verilmasi iigiin
gsas vo ya onun kecirilmosina mane ola bilmaz.

Oz solahiyyotlorinin timumi xarakterini mohdudlasdirmadan arbitrlor
zeruri hallarda Hékumotin 25.2 bendindoki miiddoalar barasindo
Tominatina uygun olaraq arbitraj xorclorinin vo zorarin 6donilmasino
dair qorar qabul etmok solahiyyatina malikdirlor.

- 202 -

After providing thirty (30) days prior written notice to the other Party
of intent to arbitrate, either SOCAR or Contractor may initiate
arbitration (the Party initiating the arbitration shall hereinafter be
called the "First Party") submitting a request for arbitration to the
other Party, as provided in the rules, and the Secretary General of the
Permanent Court of Arbitration in the Hague, and appointing an
arbitrator who shall be identified in said request. Within thirty (30)
days of receipt of a copy of the request the other Party to the dispute
("Second Party") shall respond, identifying the arbitrator that it has
selected. If the Second Party does not so appoint its arbitrator, the
Secretary General of the Permanent Court of Arbitration in the Hague
shall appoint a second arbitrator in accordance with the Rules. The
two arbitrators shall, within thirty (30) days, select a third arbitrator
failing which the third arbitrator shall be appointed by the Secretary
General of the Permanent Court of Arbitration in the Hague, in
accordance with the Rules. Unless otherwise agreed in writing by the
Parties, the third arbitrator to be appointed shall not be a citizen of a
country in which any Party (including the Ultimate Parent Company of
such Party) is incorporated.

The Parties shall extend to the arbitration tribunal all facilities
(including access to the Petroleum Operations and facilities) for
obtaining any information required for the proper determination of the
dispute. Any Party shall be allowed only one absence or default
beyond its reasonable control which prevents or hinders the arbitration
proceeding in any or all of its stages. Additional absences, or absences
which are within a Party's reasonable control, shall not be allowed to
prevent or hinder the arbitration proceeding.

Without limiting the generality of their powers, the arbitrators shall
have the power to award costs and damages as necessary with respect
to the Government Guarantee and with respect to Article 25.2.
Arbitrajm gorari qotidir, Toraflor tigiin mocburidir vo dorhal icra
edilir. Almmug arbitraj qorari icraata gétiiriilmokla onun barasindo
mohkome qarari ¢ixarila bilor va ya miivafiq yurisdiksiyaya malik hor
hans1 mohkemads icra barada mahkome omri alina bilor va ya bu ciir
hor hans1 mahkemoys orizo verib soraitdon asili olarag, mohkomonin
arbitraj qorari ¢gixarmasin1, mocburi icra haqqinda omr vermosini
xahis etmak olar.

Hor bir Toraf 6z arbitrinin xorclorini va iigiincii arbitrin xorclorinin
barabar hissolorini ddoyir; Toroflor homginin Qaydalarla miisyyan
edilmig har hansi xorclori da ton béliirlor. Yuxarida deyilonlora
baxmayaraq arbitrlar udan Torofa uduzan Torofin hesabina arbitraj
xarclorinin (hiiquq xidmotlorinin miibadilinda ddonilon aglabatan
qonorarlar daxil olmaqla) avazini verdirs bilorlor. Zorarin ovazi pul ilo
kompensasiya edildiyi halda buraya pozuntu vaxtindan baslayaraq
verdirilaon mablogin tam ddonilmosi vaxtmadok alan faizlor daxil
edilir. Belo hallarda bu ciir vo ya hor hansi digar pozuntu vaxtindan
tutmus verdirilon mablogin tam ddonilmasi vaxtinadok olan dévr iigiin
LIBOR faiz doracosi tistagal dérd (4) faiz totbiq olunur. Hor bir Tarof
alinmamus faizlorin vo ya pul vosaitindon istifado imkanini itirmok
naticasinds doymis zorarin ovozinin ddonilmosina dair bildirislor
taqdim etmok barado hor hans: dévlet qanunvericiliyinin hor hansi vo
biitiin taloblorinin totbiqindon imtina edir.

- 203 -

The arbitration tribunal's award shall be final and binding on the
Parties and shall be immediately enforceable. Judgement on the award
rendered may be entered and execution had in any court having
jurisdiction or application may be made to such court for a judicial
acceptance of the award and an order of enforcement and execution, as
applicable.

Each Party shall pay the costs of its own arbitrator and the costs of the
third arbitrator in equal shares, and any costs imposed by the Rules
shall be shared equally by the Parties. Notwithstanding the above, the
arbitrators may, however, award costs (including reasonable legal fees)
to the prevailing Party from the losing Party. In the event that monetary
damages are awarded, the award shall include interest from the date of
the breach or other violation to the date when the award is paid in full.
The rate of interest shall be LIBOR plus four (4) percent over the
period from the date of the breach or other violation to the date the
award is paid in full. Each Party waives any and all requirements of
any national law relating to notice of a demand for interest or damage
for the loss of the use of funds.
OLAVO7

XAM NEFTIN VO TOBii QAZIN HOCMLORINI OLGMOK VO

13

ONLARI QiYMOTLONDIRMOK QAYDASI

Umumi

Bu 7-ci Olavada Kontrakt sahosinda gixarilan Karbohidrogenlorin
hacmlorinin dl¢iilmasi vo qiymotlondirilmasi iisulu sorh edilir.

Xam neftin hacmlorinin dl¢iilmasi

(a)

(b)

Hocm_mosrofdlgonlori. Podratg1 Catdirilma montaqasinds
daimi hacm moesrofélganlori qurur. Kontrakt sahosindon
gixarilan Xam neftin doqiq dlciilmasini, tipinin, miqdarmin
miisyyonlosdirilmasini tamin edocok hacm mosrafélganlorino
biitiin zoruri Sl¢ii qurgulari, Slgii qurgulan iigiin nozarat
cihazlari, Kontrakt sahosinda ¢ixarilan Xam neftin hacmini
élgmok, keyfiyyotini vo fiziki xiisusiyotlorini miiayyon etmok
vo geyda almagq iiciin cihazlar vo basqa zoruri avadanliq daxil
olacaqdir. Podratg1 Kontrakt sahosindon gixarilan Xam neftin
hacmini dlg¢mok va qiymotlondirmok —_iigiin = hocm
mosrafélganlorindon istifado edir.

Podratg1 homeinin Amerika neft institutunun (ANI) doracolori
ilo bark maddolori vo suyu, sixlgi Sl¢mok iigiin lazimi cihazlar
vo alotlor alinmasim tamin edacok vo homin cihazlari miivafiq
laboratoriyada saxlayacaqdir. Podratgi beynolxalq neft-qaz
sonayesinds hamuliqla qabul edilmis standartlara uygun olaraq,
istifado edilon saygaclarin dogiqliyini zoruri hallarda, lakin
ayda bir dofedon az olmayaraq sinaqdan kegiracak vo
kalibrloyacakdir. Biitiin smaqlarda va kalibrlamada hom
ARDNS-in, hom do Podratginin niimayondolori istirak edacak
vo noticalor barado otrafli hesabatlar1 ARDNS-in iki (2) va
Podratginin iki (2) niimayondasi imzalayacaqdir.

Xam neftin hocmlarinin 6l¢iilmasi miiddotlari

13

- 204 -

APPENDIX 7

CRUDE OIL AND NATURAL GAS MEASUREMENT AND
EVALUATION PROCEDURE

General

This Appendix 7 describes the method of measuring and evaluating

the Petroleum produced from the Contract Area.

Crude Oil Measurement

(a) Custody Transfer Meters. Contractor will have custody transfer
meters permanently installed at the Delivery Point. The custody
transfer meters will be capable of accurately measuring and
evaluating the specific type and quantity of Crude Oil produced
in the Contract Area and will be comprised of all necessary
meters, meter testing devices, instruments, and other associated
equipment necessary to measure, evaluate and record the
quantity, quality and physical characteristics of the Crude Oil
from the Contract Area. Contractor will use the custody transfer
meters for measurement and evaluation of the Crude Oil from

the Contract Area.

(b) Contractor will also provide necessary tools and instruments to
measure BS&W and American Petroleum Institute (API)
gravity and shall store such tools and instruments in an
appropriate laboratory. Contractor shall test and calibrate the
accuracy of the meters being used in accordance with generally
accepted international Petroleum industry practice whenever
necessary and in any event at least once per month. All testing
and calibration will be witnessed both by SOCAR and by
Contractor with detailed reports and results signed by two (2)

representatives from each of SOCAR and Contractor.

Timing of Crude Oil Measurement

Heacm = moesrofélgonlorinin rasmi_ géstaricileri miihasibat ugotu
mogsoadlori iigiin, Xam neftin hasilati vo naql edilmasi iigiin hoftado
bir dofadon az olmayaraq qeydo alinacaqdir. Homin gostoricilor
asasinda aldo edilon informasiya ARDNS-a vo  Podratgiya
verilocakdir. Géstoricilorin geydo alinmasimin konkret vaxtini
Podratg1 tayin edacok vo bu barada ARDNS-o vaxtinda bildiris
verocokdir. Hom ARDNS-in, hom do Podratginin horasi iki (2)
niimayonda ayirmaq hiiququna malik olacaqdir; onlar masrafélganin
gostoricilorinin qeyda alinmasinda istirak edocok va géstoricilorin
qeydiyyat voraqasini imzalayacaqlar.

Tabii gazin hacmlorinin él¢iilmasi

Bu Sazig iizra gatdiriims Tabii gazm hacmi  diafraqmali
mosrofdlgonlorin géstaricilori asasinda, ANi-nin  standartlari_ vo
metodu ilo miisyyon edilir. Tobii qaz iigiin qurulacaq
mosrofdlgonlorin tipini Podratg: miisyyonlosdiracakdir. Qurulan
élema vo qiymotlondirma sistemi Tabii qazin miqdarmin,
keyfiyyotinin va fiziki xiisusiyyotlorinin qeydiyyati iigiin biitiin zoruri
mosrafdlganlordon, alotlorden va basqa alava avadanliqdan ibarotdir.
Tabii qazi dlgan biitiin sistem ikinci dost avadanligla tochiz edilacak
vo sorf olunan biitiin Tobii qaz haqqmda moalumati daim fasilosiz
qeyda ala bilacakdir. Tabii qaz mosrafélgonlori ayda bir dofedon az
olmayaraq kalibrlonocok vo kalibrlama barasinds hesabatlar ARDNS-
in va Podratgimim niimayandolori terofinden tesdiq edilacok vo
imzalanacaqdir.

Karbohidrogenlorin hacmlorinin

iilmasi qaydasi

- 205 -

Official meter readings for accounting purposes will be monitored not
less than weekly for purposes of providing production and Crude Oil
shipment data. Information obtained from these readings will be
reported to SOCAR and Contractor. The actual times of meter
readings will be determined by Contractor with timely notification to
SOCAR. SOCAR and Contractor will each have the right to have two
(2) representatives present to witness meter readings and sign meter
tickets.

Natural Gas Measurement

The quantity of Natural Gas delivered under this Agreement will be
determined from data obtained from orifice meter runs using API
standards and procedures. The type of Natural Gas meters to be
installed will be determined by Contractor. The measurement and
evaluation system installed will be comprised of all the necessary
meters, instruments and other associated equipment necessary to
record the quantity, quality and physical characteristics of the Natural
Gas. The entire Natural Gas metering system will have a backup and
be capable of continuously recording throughput data at all times. The
Natural Gas meters will be calibrated at least once per month with
calibration records witnessed and signed by representatives of both
SOCAR and Contractor.

Petroleum Measurement Procedures

(a)

(b)

Podratg1 va ARDNS basga ciir razilasmasalar, avadanliqdan
kegon Karbohidrogenlori dlgmok vo keyfiyyotini
miiayyonlosdirmok ti¢iin ANi-un qabul etdiyi standartlardan vo

qaydalardan  istifado olunacaqdir. Homin qaydalar vo
standartlar. ANi-nun “Niimunolor  gétiirmayin — standart
metodundan (Standard Method of Sampling) vo

“Karbohidrogenlorin él¢ii_ standartlarmma dair tolimatindan
(Manual of Petroleum Measurement Standards)
gotiiriilocakdir. Standartlarin vo qaydalarm surotini (habelo hor
hans modifikasiyalari vo bunlara diizalislori) Podratg: taqdim
edocak va ham ARDNS, hom do Podratgi: ondan har vaxt
istifado edo bilocakdir.

Podratginm va ARDNS-in miitoxassilori Karbohidrogenlorin
dlgiilmasinin vo qiymotlondirilmasinin konkret deqiq qaydasin
vo metodlarim razilasdirmaq iigiin gériisocaklor; qayda vo
metodlar islonmo Program: tasdiq olunduqdan sonra omoli
cohotdon imkan yaranan kimi tatbiq edilocakdir.

- 206 -

(a)

(b)

Unless Contractor and SOCAR agree otherwise, API standards
and procedures will be used to measure and evaluate Petroleum
flowing through the equipment. The API standards and
procedures will be taken from or provided by the API's
Standard Method of Sampling and Manual of Petroleum
Measurement Standards. A copy of the standards and
procedures (and updates and reviews thereof) will be provided
by Contractor and will be available both to SOCAR and to
Contractor at all times.

Specialists from Contractor and SOCAR shall meet to agree
appropriate detailed Petroleum measurement and evaluation
procedures to be implemented as soon as practicable after
approval of the Development Programme.
OLAVO 8

LAYiHO STANDARTLARI VO TEXNiKi SORTLOR

Yeni hasilat qurgularimin hamisi vo méveud qurgularin modifikasiyasi
program: ger¢ivesinda qurasdirilan yeni avadanligin hamisi miiasir
beynalxalq standartlara miivafiq suratdo layiholosdirilacak

Méveud qurgular onlarin insasi zaman: qiivvoda olan standartlar tizra
layihalosdirilmisdir. Podratg: yeni avadanligin tahliikosiz istismari tigiin
lazim bildiyi hallardan basqa, homin qurgular beynolxalq standartlara
miivafiq suratds modernlasdirilmayacakdir.

Layihoda istifada olunan texniki gortlor cari standartlara vo taninmig
beynalxalq konstruktor toskilatlar1 va assosiasiyalari torofinden tévsiya
edilon normalara osaslanacaqdir; bunlardan bozilori agagida sadalanir.
Texniki layiho gortlorina Podratginm homin beynalxalq  standartlar
asasinda isloyib hazirladigi alavo tolablor do daxil edilo bilar.

API - Amerika Neft institutu

ANSI - Amerika Milli Standartlar Institutu

ASME - Amerika Miihondis-Mexanik Comiyyoti

ASTM - Amerika Sinaq vo Materiallar Comiyyoti

BSI Britaniya Standartlar institutu

CEN - Avropa Normallasdirma Komissiyas1

CENELEC - Avropa Elektrotexnika Standartlar1 Komissiyas1

DIN - Almaniya Standartlar institutu

IEC - Beynolxalq Elektrotexnika Komissiyasi

IEEE - Miihondis-Elektriklor vo Elektroncular institutu
(ABS)

IP - Neft Institutu (Boyiik Britaniya)

ISA - Amerika Cihazg1 Miihondisler Camiyyoti

ISO - Beynolxalq Standartlasdirma Toaskilati

NACE - Korroziya Miihondislori Milli Assosiasiyasi (ABS)

NEMA - Elektrik Avadanhig istehsalgilarmin Milli
Assosiasiyasi (ABS)

NFPA - Yangindan Miihafizo Tahliikosizliyi

MilliAssosiasiyasi (ABS)

APPENDIX 8

DESIGN STANDARDS AND SPECIFICATIONS

All new production facilities and all new equipment added as part of a
modification programme to existing facilities, will be designed in accordance
with current international standards.

Existing facilities were designed to the standards appropriate at the time of
their construction. They will not be modified to comply with international
standards except where determined necessary by Contractor for the safe
operation of new equipment.

The design specifications used will be based on current standards and
recommended practice as published by recognised international engineering
organisations and associations, some of which are listed below. The design
specifications may also include additional requirements developed from these
international standards by Contractor.

API - American Petroleum Institute

ANSI - American National Standards Institute

ASME - American Society of Mechanical Engineers

ASTM - American Society for Testing and Materials

BSI - British Standards Institution

CEN - European Committee for Normalisation

CENELEC - European Committee for Electrotechnical Standards
DIN - The German Institute for Standards

TEC - International Electrotechnical Commission

IEEE - Institute of Electrical and Electronics Engineers (USA)
IP - Institute of Petroleum (UK)

ISA - Instrument Society of America

ISO - International Organisation for Standardisation

NACE - National Association of Corrosion Engineers (USA)
NEMA - National Electrical Manufacturers Association (USA)
NFPA - National Fire Prevention Association (USA)

- 207 -
E&P Forum - Neft Sonayesi Beynoalxalq Kasfiyyat vo Hasilat E&P Forum - Oil Industry International Exploration & Production Forum
Forumu

- 208 -
OLAVO 9

OTRAF MUHITIN MUHAFIZASI STANDARTLARI VO TOCRUBOSI

1. Birga idaraetma sistemi

(A)

(B)

Otraf mihitin mithafizosi tizra komokci komita

(a)

(b)

Podratgi islanme vo hasilat dévriina baslamazdan ovvel
Toroflor otraf miihitin miihafizosi tizra kémokci komita
yaradirlar, otraf miihitin miihafizosi iizra kémokgi
komitesinin tosis edilmosi vo taskilat — strukturu
Podratginm tasdiq olunmaq iigiin ARDNS-o toqdim
olunan toklifinds sarh olunur. ARDNS toarafindon tasdiq
edildikdon sonra otraf mithitin miihafizosi tizra kbmokgi
komita tosdiq olunmus tévsiyalora uygun yaradilir vo
Podratg1 toroflorin, ARDNS-in vo ETSN-in
niimayondalorindon ibarot olur. Zorurat olduqda, otraf
miihitin miihafizosi iizra kémokgi komitonin  isino
Azarbaycan Respublikas: Elmlor Akademiyasimin va
miivafiq todqiqat institutlariin niimayondolori calb edilo
bilorlor.

islonmo vo hasilat dévrii baslandiqdan sonra otraf
miihitin§ miihafizosi_—iizra. «= kémokci_ ~—komitonin
Ghdoliklorino traf miihitin mithafizesi iizra in
masolalora dair Taraflara va Rohber komitayo moslahat
vo tévsiyoler taqdim etmak, o ciimlodon is programimin
yerino yetirilmosinds, habelo todqiqat, otraf miihitin
6yronilmasi va monitoringds istirak etmok daxildir.
Otraf miihitin miihafizosi tizro kémokci komita olava
programlarin zoruriliyi barado tévsiyolor verdikda otraf
mihitin mithafizosi tizra i program: tashih edilo bilor.

Otraf mihitin mithafizesi program

(a)

Otraf miihitin ilkin voziyyotinin Syronilmosi;

- 209 -

APPENDIX 9

ENVIRONMENTAL STANDARDS AND PRACTICES

Integrated Management System

(A)

(B)

Environmental Sub-Committee

(a)

(b)

Before Contractor proceeds to the Development and
Production Period, the Parties shall form an
environmental sub-committee, provided that formation
and organization thereof shall be set forth in a
Contractor’s proposal to be submitted to SOCAR for
approval. Once approved by SOCAR, the environmental
sub-committee shall be formed in accordance with the
approved recommendations and shall be composed of
environmental representatives of Contractor Parties,
SOCAR and the MENR. Experts from the Academy of
Sciences of the Republic of Azerbaijan and other
relevant research institutes may be involved into the
work if necessary.

Upon proceeding to the Development and Production
Period the responsibilities of the environmental sub-
committee shall be to provide advice and
recommendations to the Parties and the Steering
Committee on all environmental matters including
performance of the work Programme, research,
environmental survey and monitoring. If the
environmental sub-committee makes a recommendation
for the necessity of additional programme, the said
Programme of environmental work may be amended.

Environmental Work Programme

(a)

Baseline Study;
(b)

(©)

(d)

Seysmik tadqiqatlar:

(i) Seysmik foaliyyatin traf miihita  tasirinin
qiymotlondirilmasi;

(ii) Seysmik omoliyyatlar = zamam — saglamhgin
qorunmasi, tohliikesizlik texnikasinin vo otraf
mihitin miihafizosinin tomin  edilmoasi, o
ciimloden — févqalado ~—svaziyyotlarde, _neft

dagilarkon gériilmoli tadbirlor plam, tullantilarin
idaro olunmasi plani va audit programi.

Kosfiyyat qazmasi

Gj) Otraf miihitin ilkin voziyyotinin
qiymotlondirilmasi

(ii) = Qazmanin otraf miihito tosirinin
qiymotlondirilmasi

(iii) Otraf mithita nozarat programi

(iv) Qazmasi zamam — saglamligin —_ qorunmasi,
tohliikosizlik texnikasmin vo traf miihitin

mihafizasinin tomin edilmasi, o ciimloden
févqolado hallarda, neft dagilarkon tadbirlor
plam, tullantilar (0 ciimlodon buruq slam1) barado
sorancamlar plan vo ekoloji audit proqrami.

islonmo va hasilat

(i) Karbohidrogenlorin islonmasi va hasilatmin otraf
miihita tosirinin qiymotlondirilmosi

(ii) Otraf mithita nozarat programi
Logvetma:
tosirinin

(i) Logvetmo islorinin atrf —miihito

qiymotlondirilmasi.

-210-

(b)

(d)

(e)

Seismic Surveys:

(i) Seismic environmental impact assessment;

(ii) Health, safety and environmental management plan
for seismic operations, including emergency
procedures, oil spill contingency plan, waste
management plan and an environmental audit
program.

Drilling:

(i) Environmental baseline study

(ii) Drilling environmental impact assessment

(iii) Environmental monitoring programme

(iv) Health, safety and environmental management
plan for drilling, including — emergency
procedures, oil spill contingency plan, waste
management plan (including drill cuttings
disposal) and an environmental audit program.

Development and Production:

(i) Petroleum development and
environmental impact assessment;

production

(ii) | Environmental monitoring program
Abandonment and liquidation:

(i) | Abandonment environmental impact assessment.
(Cc)

Tohliikasizlik texnikasina dair talimatlar

28-ci Maddonin miiddoalarina omol edilmasi sartilo, Podratg1
Neft-qaz omoliyyatlari apararken Azorbaycanin  miivafiq
normativlorini vo agagidaki beynolxalq tahliikesizlik texnikas1
vo istehsalat gigiyenasi normalarini nazero alir:

(a) Oil Industry International Exploration and Production
Forum” (E&P Forum), Reports - Saglamhgin
mihafizasi, tahliikosizlik texnikasi va otraf miihitin
miihafizosi.

(b) International Association of Drilling Contractors”
(IADC), Qazma zamani tohliikosizlik texnikasina dair
talimatlar.

(c) International Association of Geophysical Contractors”
(IAGC), istismar zamant tahliikasizliyo dair talimatlar.

(d) American Conference of Governmental Industrial
Hygienists” - otraf miihitla bagh islorda kimyovi
maddolar iigiin mohdud hacm.

-211-

(©)

Safety Guidelines

Contractor shall take into account subject to the provisions of
Article 28 relevant Azerbaijani regulations and the following
international safety and industrial hygiene standards in
conducting its Petroleum Operations:

(a) Oil Industry Exploration and Production Forum (E&P
Forum) Reports - HSE Management

(b) International Association of Drilling Contractors
(IADC) - Drilling Safety Manual

(c) International Association of Geophysical Contractors
(IAGC) - Operations Safety Manual

(d) Threshold Limited Values for Chemical Substances in
the Work Environment - American Conference of
Governmental Industrial Hygienists
Azerbaycan Respublikasinda ADDENDUM
Kiirovdag neft yataginin daxil oldugu blokun barpasi,
islanmosi vo hasilatin pay bdlgiisii haqqinda Sazisa to

Agreement on the Rehabilitation, Development
and Production Sharing for the Block, including the
Kurovdag Oil Field in the Republic of Azerbaijan

Azearbaycan Respublikas: Dévlot Neft Sirkoti relating to the formation of SOCAR Oil Affiliate
va between
Qlobal Enerci Azorbaycan Limited The State Oil Company of the Republic of Azerbaijan
arasinda and
ARDNS-in Ortaq Neft Sirkotinin yaradilmasina dair Global Energy Azerbaijan Limited
QOSMA

-212-
Bu Qosma Azoarbaycan Respublikasmmda Kiirovdag  neft
yataginin daxil oldugu blokun barpasi, islonmosi vo hasilatin pay
bélgiisii haqqinda Sazisin (bunda sonra “Sazis”* adlanacaq)
imzalandigi tarixda

Bir torafden Azorbaycan Respublikasimin adindan vo onun
tapsigi_ ilo, Hodkumot taskilati kimi AZORBAYCAN
RESPUBLIKASI DOVLOT NEFT SIRKOTI (bundan sonra
ARDNS adlandirilacaq) va

digor torofdon, Britaniya Vircin Adalarinda qeydiyyatdan kegmis
QLOBAL ENERCi AZORBAYCAN LiMiTED (bundan
sonra "QEA" adlandirilacaq) sirkoti arasinda tortib olunmus va
imzalanmisdir.

Yuxarida sadalanan hiiquqi soxsler bozon ayriliqda "Torof",
birlikdo iso "Toroflor" adlandirila bilor.

NOZARD ALARAQ Ki:

1. ARDNS QEA-na ARDNS-in Ortaq Neft Sirkotinin
(bundan sonra “”ONS“ adlandinilacaq) halo yaradilmadigi
barodo molumat vermisdir; va

2. ARDNS Sazis iizra ONS-un biitiin Ghdolik vo vazifalorini
6z tizarino gétiirmoya hazirdir, onlar iigiin mosuliyyot
dasimaq solahiyyotino malikdir; vo

3. ARDNS va QEA raziliga galmislor ki, ONS yaradilanadok
va ONS asagida géstarilon qaydada Sazisi yazili sakilda
tasdiq edonodak ARDNS$ ONS-un adindan_foaliyyot
gostoracok.

BUNUNLA TOSDIQ EDILIR Ki Toroflor asagidakilar barado
raziliga golmislor:

This Addendum is made and entered into on the same date as the Agreement
on the Rehabilitation, Development and Production Sharing for the Block,
including the Kurovdag Oil Field in the Republic of Azerbaijan (hereinafter
called "the Agreement") between:

THE STATE OIL COMPANY OF THE REPUBLIC OF
AZERBAIJAN (hereinafter called "SOCAR") a Government body on
the one hand for and on behalf of the Republic of Azerbaijan and

GLOBAL ENERGY AZERBAIJAN LIMITED (hereinafter
called “GEA”) a company incorporated in the British Virgin
Islands, on the other hand.

The entities named above may sometimes be referred to
individually as "Party" and collectively as "the Parties".

WHEREAS:

1. SOCAR has informed GEA that SOCAR Oil Affiliate
(hereinafter called "SOA") has not yet been formed; and

2. | SOCAR is willing and fully empowered to assume and be
bound by all the obligations and liabilities of SOA under
the Agreement; and

3. | SOCAR and GEA have agreed that SOCAR will act on
behalf of SOA pending the formation of SOA and SOA's

written ratification of the Agreement as hereinafter
appears.

NOW THEREFORE the Parties hereby agree as follows:

-213-
ARDNS bu Sazis va galacakda QEA va ONS arasinda
imzalanacaq hor hans sonraki sazislor, miiqavilalor vo
hiiqugi sonodlor iizro ONS-un biitiin Ghdoliklori tigiin
masuliyyat dastyir va asagidaki moqamlaradak ONS-un
adindan foaliyyot géstorir: (i) ONS lazimi qaydada qeydo
alindigi va onu geydo almis 6lkonin qanunvericiliyino vo
6z nizamnamoesino miivafiq suretda méveud oldugu
giinodok (ii) ONS-un Direktorlar surasinin qotnamasi onun
Sazisdo istirakim tasdiq edonodak; (iii) ONS ARDNS-in
onun adindan gérdiiyii biitiin islori tosdiq edonodak; vo
(iv) ONS yuxaridaki (i), (ii) va (iii) bandlorinda
gostorilonlorin tasdiq olundugu biitiin sonodlori QEA
sirkotina taqdim edonodok. Toraflor ARDNS-in ONS-un
adindan gérdiiyii biitiin isglora yuxaridaki (i), (ii), (iii) vo
(iv) bandlorinds nozerda tutulan hadisalora vo tedbirlora
qedoar ONS-un éziiniin gérmiis oldugu  islor kimi baxa
bilorlor.

ARDNS bununla dhdasino géotiiriir ki, (1) ONS-un lazimi
qaydada geydo alinmasim1 va qanuni suratda mévcud
olmasin1 tomin edacokdir; (ii) ARDNS tominat verir ki,
ONS lazimi qaydada qeyda alindiqdan dorhal sonra {ONS-
in Sazisdo istirakim tosdiq edacakdir; (iii) ARDNS tominat
verir ki, ONS lazimi qaydada qeydo alindiqdan va qanuni
surotda méveud olduqdan dorhal sonra ARDNS onun
adindan gérdiiyii biitiin islori tasdiqloyacok; (iv) ARDNS
tominat verir ki, ONS lazimi qaydada yarandiqdan va
qanuni surotda foaliyyota basladiqdan dorhal sonra
yuxaridaki (i), (ii) vo (iii) bondlorini tasdiqloyan biitiin
sonodlori Toraflora taqdim edacokdir.

Bu Qosma, yuxarida sorh edilon doyisiklori va/va yaxud
alavolori Sazisin osas motninin miivafiq gsortlorino daxil
edir va biitiin moqsodlor ticiin Sazisin torkib hissasi sayilir,
miivafiq surotda Sazisin 27.1 bondina uygun olaraq ona
tam Azorbaycan Respublikasi qanunu qiivvosi verilir.

Bu Qosmadan irali galon va ya onunla bagli biitiin fikir

-214-

SOCAR shall be primarily responsible for all obligations
of SOA under the Agreement and any further agreements,
contracts or legal instrument between GEA and SOA and
shall act on behalf of SOA, until such time as: (i) SOA has
been duly organised and is validly existing in accordance
with the law of its country of incorporation and with its
charter; (ii) SOA has ratified its participation in the
Agreement through a resolution of its Board of Directors;
(iii) SOA has ratified all actions taken by SOCAR on
behalf of SOA; and (iv) SOA delivers to GEA all
documents evidencing (i), (ii) and (iii) above. The Parties
may place reliance on the actions of SOCAR taken on
behalf of SOA, as if taken by SOA itself until such time as
the events and actions required in (i), (ii), (iii) and (iv)
above have occurred.

2. SOCAR hereby undertakes that: (i) SOA shall be duly organised

and validly existing; (ii) SOCAR shall ensure that SOA authorises
SOA participation in the Agreement promptly after it is duly
organised and is validly existing; (iii) SOCAR shall ensure that
SOA ratifies all actions taken by SOCAR on behalf of SOA
promptly after it is duly organised and validly existing; and (iv)
SOCAR shall ensure that SOA delivers to the Parties all
documents evidencing (i), (ii) and (iii), promptly after it is duly
organised and validly existing.

This Addendum modifies and/or amends the relevant
terms and conditions of the main body of the Agreement
as set forth herein and shall be considered for all purposes
a part of the Agreement and shall accordingly be given the
full force of law in the Republic of Azerbaijan as provided
in Article 27.1 of the Agreement.

Any disputes arising out of or in connection with this
ayriliqlari Sazisin 25.3 bondina miivafiq sokildo hall
olunur va Qosma Sazisin 25.1 bandinds géstorilon hiiquqi
qayda ilo tanzim olunur.

YUXARIDA GOSTORILONLORI TOSDIQ EDOROK
Toroflorin lazimi solahiyyot verilmis niimayondolori bu Qosmani
2009-cu il bagladilar.

Addendum shall be resolved as set forth in Article 25.3 of
the Agreement, and the law governing this Addendum
shall be as set forth in Article 25.1 of the Agreement.

IN WITNESS WHEREOF the Parties have executed this
Addendum as of the day of. 2009 by their duly
authorised representatives.

-215-
AZORBAYCAN RESPUBLIKASI DOVLOT NEFT
SIRKOTI
adindan vo onun tapsinigi ilo

Vazifosi:

Vazifosi:

QLOBAL ENERCi AZORBAYCAN LiMiTED
adindan vo onun tapsirigi ilo

Vazifosi:

Vazifosi:

For and on behalf of the

STATE OIL COMPANY OF THE REPUBLIC
AZERBAIJAN

By:

Title:

By:

Title:

For and on behalf of
GLOBAL ENERGY AZERBAIJ AN LIMITED

By:

Title:

By:

Title:

-216-

OF
